        EXHIBIT A

Compiled Solicitations Order
                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                  Chapter 11

    BOY SCOUTS OF AMERICA AND                               Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                            (Jointly Administered)
    Debtors.
                                                            Ref. D.I. 2295, 2726, 4112, 5488 & ___

              ORDER (I) APPROVING THE DISCLOSURE STATEMENT
            AND THE FORM AND MANNER OF NOTICE, (II) APPROVING
         PLAN SOLICITATION AND VOTING PROCEDURES, (III) APPROVING
       FORMS OF BALLOTS, (IV) APPROVING FORM, MANNER, AND SCOPE OF
       CONFIRMATION NOTICES, (V) ESTABLISHING CERTAIN DEADLINES IN
       CONNECTION WITH APPROVAL OF THE DISCLOSURE STATEMENT AND
        CONFIRMATION OF THE PLAN, AND (VI) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 of the Debtors for entry of an order (this “Solicitation

Procedures Order”), pursuant to sections 105(a), 502, 1125, 1126, and 1128 of the Bankruptcy

Code, Bankruptcy Rules 2002, 3003, 3016, 3017, 3018, 3020, 9006, and 9008, and Local Rules

2002, 3017-1, and 9006-1, (a) approving the Disclosure Statement for the Plan, (b) approving the

form and manner of the Disclosure Statement Hearing Notice in respect of the Disclosure

Statement Hearing, (c) establishing the Solicitation Procedures, (d) approving the form and manner

of the Abuse Claim Solicitation Notice and Abuse Survivor Plan Solicitation Directive,

(e) approving the forms of Ballots, (f) approving the date, time, manner, and scope of the

Confirmation Notices in respect of the Confirmation Hearing, (g) establishing certain deadlines in

connection with the foregoing, and (h) granting related relief, all as more fully set forth in the


1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Motion,
      the Disclosure Statement, or the Plan, as applicable.
Motion; and this Court having jurisdiction to consider the Motion in accordance with 28 U.S.C.

§ 1334 and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware, dated February 29, 2012; and the Court having found that this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Debtors having consented to entry of a final

order by this Court under Article III of the United States Constitution; and the Court having found

that venue of this proceeding and the Motion in this District is proper pursuant to 28 U.S.C.

§§ 1408 and 1409; and appropriate notice of and opportunity for a hearing on the Motion having

been given and no other or further notice being necessary; and upon the record herein; and after

due deliberation thereon; and the Court having determined that the legal and factual bases set forth

in the Motion establish just cause for the relief granted herein; and after due deliberation and

sufficient cause appearing therefor,

       IT IS HEREBY FOUND AND DETERMINED THAT:

        A.     Notice of the Disclosure Statement Hearing, provided in the manner described in

the Motion and the form of which was attached to the Motion as Exhibit B, was sufficient and

appropriate under the circumstances and complied with the applicable requirements of the

Bankruptcy Code, Bankruptcy Rules, and the Local Rules, and no further notice is needed.

       B.      The Disclosure Statement, as may be modified and amended in accordance with

the record at the Disclosure Statement Hearing, contains “adequate information” regarding the

Plan within the meaning of section 1125 of the Bankruptcy Code. No further information is

deemed necessary or required.

       C.      The Disclosure Statement complies with Bankruptcy Rule 3016(c) and describes,

in specific and conspicuous language, the acts to be enjoined and the entities subject to the

injunction, exculpation, and release provisions contained in the Plan.


                                                 2
       D.      The Solicitation Procedures attached hereto as Exhibit 1 provide a fair and

equitable voting process and are consistent with section 1126 of the Bankruptcy Code and the

applicable Bankruptcy Rules.

       E.      The contents of the Solicitation Packages and other notices, as set forth in the

Motion and the Solicitation Procedures, comply with Bankruptcy Rules 2002 and 3017 and

constitute sufficient notice to all interested parties of the Record Date, the Voting Deadline, the

Plan Objection Deadline, the Confirmation Hearing, the Plan, the procedures described to solicit

votes to accept or reject the Plan and related matters to all interested parties.

       F.      With respect to holders of Direct Abuse Claims, the proposed procedures for the

distribution of the Solicitation Packages, including the Abuse Claim Solicitation Notice and

Abuse Survivor Plan Solicitation Directive, substantially in the form attached hereto as

Exhibit 11, the Master Ballot, the procedures for the submission of votes to accept or reject the

Plan by Firms representing multiple holders of Direct Abuse Claims, and the related procedures

for the solicitation of votes to accept or reject the Plan from the holders of Direct Abuse Claims,

comply with Bankruptcy Rule 3017 and are adequate under the circumstances.

       G.      The forms of Ballots, substantially in the forms attached hereto as Exhibits 2-1,

2-2, 2-3, 2-4, 2-5, 2-6, and 2-7, including all instructions provided therein, (i) are sufficiently

consistent with Official Form No. 314 to be approved, (ii) adequately address the particular needs

of these Chapter 11 Cases, and (iii) are appropriate for the Voting Classes of Claims entitled to

vote to accept or reject the Plan. No further information or instructions are necessary.

       H.      Pursuant to the Plan, the holders of Claims in Class 3A (2010 Credit Facility

Claims), Class 3B (2019 RCF Claims), Class 4A (2010 Bond Claims), Class 4B (2012 Bond

Claims), Class 5 (Convenience Claims), Class 6 (General Unsecured Claims), Class 7 (Non-


                                                   3
Abuse Litigation Claims), Class 8 (Direct Abuse Claims), and Class 9 (Indirect Abuse Claims)

are impaired and entitled to receive distributions under the Plan. Accordingly, holders of Claims

in such classes are entitled to vote on account of such Claims.

       I.      Ballots need not be provided to holders of Claims or Interests in the Non-Voting

Classes (Classes 1, 2 and 10). Classes 1 and 2 are Unimpaired and are conclusively presumed to

have accepted the Plan in accordance with section 1126(f) of the Bankruptcy Code. Class 10 is

Impaired and is not receiving any distribution under the Plan, and is therefore deemed to reject

the Plan in accordance with section 1126(g) of the Bankruptcy Code.

       J.      The form of Non-Voting Status Notice, substantially in the form attached hereto

as Exhibit 5, complies with Bankruptcy Rule 3017(d) and, together with the Confirmation

Hearing Notice, provide adequate notice to the holders of Claims and Interests in the Non-Voting

Classes (or other holders of Claims or Interests that are otherwise deemed not entitled to vote to

accept or reject the Plan) of their non-voting status. No further notice is deemed necessary or

required.

       K.      The period during which the Debtors may solicit votes on the Plan is a reasonable

and adequate period of time for holders of Claims entitled to vote on the Plan to make an informed

decision to accept or reject the Plan and timely return Ballots evidencing such decision.

       L.      The combination of direct and published notice of the Plan and Confirmation

Hearing, including, without limitation, the Confirmation Hearing Notice and Publication Notice,

substantially in the forms attached hereto as Exhibits 3 and 4, provides good and sufficient notice

of the Plan, the Confirmation Hearing, and the opportunity to vote on and object to the Plan,

complies with Bankruptcy Rules 2002 and 3017, and satisfies the requirements of due process

with respect to all known and unknown creditors.


                                                 4
       NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      The relief requested in the Motion is GRANTED as set forth herein.

Disclosure Statement

       2.      The Disclosure Statement is APPROVED as containing “adequate information”

within the meaning of section 1125(a) of the Bankruptcy Code.

       3.      All objections to the Disclosure Statement that have not been withdrawn or resolved

previously or at the hearing to consider approval of the Disclosure Statement are overruled.

       4.      The Disclosure Statement Hearing Notice and the manner of service thereof are

each APPROVED.

Plan Confirmation Schedule

       5.       The following dates and deadlines in connection with the Solicitation Procedures

and Confirmation Hearing are APPROVED:

                     Event                                     Proposed Date
 Voting Record Date                          September 21, 2021
 Solicitation Date                           [October 4], 2021
 Rule 3018(a) Motion Deadline                [October 19], 2021
 Publication Deadline                        [October 26], 2021
 Plan Supplement Deadline                    [November 2], 2021
                                             [November 16], 2021 or as otherwise ordered by
 Voting Resolution Event Deadline
                                             the Court
 Voting Deadline                             [November 16], 2021 at 4:00 p.m. (Eastern Time)
 Preliminary Voting Report Deadline          [November 19], 2021
 Plan Objection Deadline                     [November 23], 2021 at 4:00 p.m. (Eastern Time)
 Final Voting Report Deadline                [November 30], 2021
 Confirmation Brief/Plan Reply Deadline      [December 2], 2021
 Confirmation Hearing                        [December 9], 2021 at 10:00 a.m. (Eastern Time)


                                                5
       6.      The Confirmation Hearing shall be held on December 9, 2021 at 10:00 a.m.

(Eastern Time) and shall continue to the extent necessary on December 10, December 13,

December 14, and December 15 at 10:00 a.m. (Eastern Time). The Confirmation Hearing may be

adjourned from time to time by this Court or the Debtors without further notice other than as

indicated in any notice or agenda of matters scheduled for a particular hearing that is filed with

the Court.

Distribution of Solicitation Packages

       7.      The proposed distribution and contents of the Solicitation Packages, which shall

include the following, are APPROVED:

               (a)    the Cover Letter describing the contents of the Solicitation Package and
                      instructions to obtain access, free of charge, to the Plan, the Disclosure
                      Statement,     and     this    Solicitation    Procedures     Order    via
                      https://omniagentsolutions.com/bsa-SAballots                            or
                      https://omniagentsolutions.com/bsa-ballots, and urging holders of Claims
                      in the Voting Classes to vote to accept the Plan;

               (b)    the Confirmation Hearing Notice;

               (c)    the Disclosure Statement with all exhibits, including the Plan and all
                      exhibits (to the extent such exhibits are filed with the Court before the
                      Solicitation Date) via https://omniagentsolutions.com/bsa-SAballots or
                      https://omniagentsolutions.com/bsa-ballots;

               (d)    this Solicitation Procedures Order, including the Solicitation Procedures
                      and all exhibits, via https://omniagentsolutions.com/bsa-SAballots or
                      https://omniagentsolutions.com/bsa-ballots;

               (e)    an appropriate form of Ballot with return instructions and a return envelope,
                      as applicable;

               (f)    a letter from any official committee or the Coalition, substantially in the
                      form filed in these Chapter 11 Cases before the Disclosure Statement
                      Hearing (and as may be modified, amended, or supplemented from time to
                      time); and

               (g)    any other materials ordered by the Court to be included as part of the
                      Solicitation Package.


                                                6
         8.        The Debtors are not required to distribute paper copies of the Disclosure

Statement, the Plan, and the Solicitation Procedures Order unless a holder of a Claim or Interest

makes a specific request for copies of such documents (which shall be free of charge) to the

Solicitation Agent by: (a) calling the Debtors’ toll-free restructuring hotline at 866-907-2721,

(b) emailing BSAballots@omniagnt.com, (c) writing to Boy Scouts of America Ballot

Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills, CA

91367,        or   (d) submitting   an inquiry on       the Debtors’    restructuring   website    at

https://omniagentsolutions.com/BSA. The Debtors are authorized, but not directed or required,

to distribute the Disclosure Statement, the Plan, and this Solicitation Procedures Order to holders

of Claims entitled to vote on the Plan by providing instructions for such holders to obtain such

documents free of charge, as part of the Solicitation Package, via the Debtors’ solicitation and

voting websites at https://omniagentsolutions.com/bsa-SAballots (Direct Abuse Claims) and

https://omniagentsolutions.com/bsa-ballots (all other Claims). The Cover Letter included in the

Solicitation Package and attached to this Solicitation Procedures Order as Exhibit 7 is hereby

approved, and includes instructions for obtaining access, free of charge, to all Solicitation Package

materials and includes the website of the Solicitation Agent from which these materials may also

be downloaded. The Debtors may substitute hard copies of all solicitation materials instead of

electronic format as may be necessary to achieve timely distribution of the Solicitation Packages

or for any other reason.

         9.        The Debtors shall transmit the Solicitation Packages by mail to holders of Claims

in the Voting Classes. However, the Debtors shall not be required to provide the Solicitation

Packages to eligible unrepresented holders of Direct Abuse Claims who specifically indicated on

their Sexual Abuse Survivor Proofs of Claim that the Debtors are authorized to communicate


                                                    7
with these holders regarding their claims via email. Rather, the Debtors are authorized, but not

directed or required, to cause Solicitation Packages to be emailed to such holders in lieu of

sending the Solicitation Packages by mail. Any holder of a Direct Abuse Claim that receives the

Solicitation Package by email but prefers to receive such materials by mail may contact the

Solicitation Agent as set forth above to receive a mailed copy at no cost to such holder.

       10.     Any party that receives solicitation materials in electronic format, but would

prefer to receive materials in paper or USB format, may contact the Solicitation Agent and request

paper copies of the corresponding materials previously received in electronic format (to be

provided at the Debtors’ expense).

       11.     The Debtors shall distribute Solicitation Packages to (a) the U.S. Trustee, (b) the

SEC, counsel to the Tort Claimants’ Committee, (d) counsel to the Creditors’ Committee,

(e) counsel to the Future Claimants’ Representative, (f) the 2002 List, (g) holders of Direct Abuse

Claims, subject to the procedures described in this Solicitation Procedures Order and in the

Solicitation Procedures for such holders that are represented by counsel, and (h) all other holders

of Claims in the Voting Classes.

       12.     The Solicitation Agent is authorized to assist the Debtors in (a) distributing the

Solicitation Package, (b) receiving, tabulating, and reporting on Ballots cast to accept or reject

the Plan by Holders of Claims, (c) responding to inquiries from holders of Claims and Interests

and other parties in interest relating to the Disclosure Statement and Plan, the Ballots, the

Solicitation Packages, and all other related documents and matters related thereto, including the

procedures and requirements for voting to accept or reject the Plan and for objecting to the Plan,

(d) soliciting votes on the Plan, and (e) if necessary, contacting creditors regarding the Plan.




                                                  8
       13.     The Solicitation Agent is authorized to accept Ballots via the electronic Ballot

submission platform on the Solicitation Agent’s website (the “E-Ballot Platform”).              The

encrypted ballot data and audit trail created by each electronic submission on the E-Ballot

Platform shall become part of the record of any electronic Ballot submitted in this manner, and

the associated electronic signature shall be deemed to be an original signature that is legally valid

and effective. Ballots submitted by facsimile, email or other means of electronic transmission

shall not be counted (unless an exception has been granted by the Debtors).

       14.     For solicitation and tabulation purposes, one Ballot will be provided to each holder

of a General Unsecured Claim and, for applicable holders of Class 6 Claims, such Ballot shall

include the option to make an irrevocable election to join Class 5 (Convenience Claims) and be

treated as a holder of a Class 5 Claim. If a holder of a Class 6 Claim with a Claim of $50,000 or

less is deemed to join Class 5 (Convenience Claims) or an eligible holder of a Class 6 Claim that

is greater than $50,000 makes the voluntary election to join Class 5 (Convenience Claims), then

its Claim shall, upon its allowance for voting purposes only, be counted only in such Class and

shall not be tabulated as a Claim in Class 6 (General Unsecured Claims).

       15.     The Debtors were authorized to send to each Firm a Client List on a secure,

encrypted and password-protected USB drive that set forth information regarding each Firm’s

Abuse Survivor Clients as compiled by the Debtors and their advisors based on a review of Sexual

Abuse Survivor Proofs of Claim filed by or on behalf of holders of Direct Abuse Claims in the

Chapter 11 Cases. Any Direct Abuse Claims that cannot be matched to a Firm or that are not

otherwise included in any Client List shall be solicited via the Direct Solicitation Method defined

below and set forth in the Solicitation Procedures. The Solicitation Agent shall not provide

Ballots to any Firm on account of, and votes included on any Master Ballot shall not be counted


                                                  9
for, any individuals for which a Direct Abuse Claim was not timely filed prior to the Abuse

Claims Bar Date.

       16.      The Debtors and the Solicitation Agent shall not be required to mail a Solicitation

Package or any other materials related to voting or confirmation of the Plan to any person or entity

from which the notice of the Motion or other mailed notice in these Chapter 11 Cases was returned

as undeliverable by the postal service, unless the Solicitation Agent is provided with

accurate addresses for such persons or entities before the Solicitation Date, and failure to mail

Solicitation Packages or any other materials related to voting or confirmation of the Plan to such

persons or entities shall not constitute inadequate notice of the Confirmation Hearing or the

Voting Deadline and shall not constitute a violation of Bankruptcy Rule 3017(d).

       17.     The Debtors shall distribute a copy of the Confirmation Hearing Notice and Non-

Voting Status Notice to the Non-Voting Classes and to the holders of Unclassified Claims. The

Debtors and Solicitation Agent shall not be required to mail a Solicitation Package or any other

materials related to voting or confirmation of the Plan to the holders of Claims in the Non-Voting

Classes or holders of Unclassified Claims, unless otherwise requested through the process set

forth in the Non-Voting Status Notice.

       18.     The Debtors shall not provide the holders of Class 10 Delaware BSA Interests

with a Solicitation Package or any other type of notice in connection with solicitation of the Plan.

       19.     The Debtors shall distribute the Solicitation Package and Disputed Claim Notice

to holders of Claims that are subject to a pending objection by the Debtors as of the Solicitation

Date. The Debtors and Solicitation Agent shall not be required to count the vote of any such

returned Ballot of such holders unless a Resolution Event occurs, as provided in the Solicitation

Procedures.


                                                 10
       20.     The Debtors shall not be required to deliver Ballots or Solicitation Packages to

counterparties to the Debtors’ Executory Contracts and Unexpired Leases that do not have

scheduled Claims or Claims based upon filed Proofs of Claim. Rather, the Debtors are authorized

to mail the Cure and Assumption Notice and the Rejection Notice to the applicable counterparties

to Executory Contracts and Unexpired Leases that will be assumed or rejected pursuant to the

Plan (as the case may be), within the time periods specified in the Plan and the Disclosure

Statement.

       21.     The Debtors shall file and serve the Plan Supplement Notice on the 2002 List and

on the Voting Classes on the date the Plan Supplement is filed or as soon as reasonably practicable

thereafter. The Debtors shall further serve copies of the Cure and Assumption Notice and

Rejection Notice on the applicable counterparties.

Solicitation Procedures

       22.      The Debtors are authorized to solicit, receive, and tabulate votes to accept or

reject the Plan in accordance with the Solicitation Procedures attached hereto as Exhibit 1,

which are hereby APPROVED in their entirety.

       23.     The forms of Abuse Claim Solicitation Notice and Abuse Survivor Plan Solicitation

Directive attached to this Solicitation Procedures Order as Exhibit 11 are APPROVED in all

respects.

       24.     The forms of Ballots attached hereto as Exhibits 2-1, 2-2, 2-3, 2-4, 2-5, 2-6, and

2-7, respectively, are APPROVED in all respects.

       25.     All Direct and Indirect Abuse Claims in Classes 8 and 9 of the Plan shall be

temporarily allowed in the amount of $1.00 in the aggregate per claimant solely for purposes of




                                                11
voting to accept or reject the Plan and not for any other purpose, or as otherwise ordered by the

Bankruptcy Court.

       26.     All Non-Abuse Litigation Claims filed on account of litigation against the Debtors,

which have not been fixed pursuant to a judgment or settlement entered prior to the Voting Record

Date, shall be classified as contingent and unliquidated Claims in accordance with the Solicitation

Procedures and shall have a single vote in the amount, for voting purposes only, of $1.00 in the

aggregate per claimant, or as otherwise ordered by the Bankruptcy Court.

       27.     The Debtors are authorized to cause Solicitation Packages to be distributed to

Firms representing holders of Direct Abuse Claims that have voluntarily directed the Solicitation

Agent to solicit the votes of their clients using the Master Ballot Solicitation Method set forth in

the Solicitation Procedures pursuant to an Abuse Survivor Plan Solicitation Directive, in lieu of

serving a Solicitation Package on each individual holder, in accordance with the Master Ballot

Solicitation Method set forth in the Solicitation Procedures. With respect to Firms representing

holders of Direct Abuse Claims that did not return a voluntary Abuse Survivor Plan Solicitation

Directive requesting that their clients’ votes be solicited by the Master Ballot Solicitation Method,

the Debtors are authorized to cause Solicitation Packages to be distributed directly to such holders

according to the communication preferences indicated in such holders’ Sexual Abuse Survivor

Proofs of Claim.

       28.     For the avoidance of doubt, the Debtors are authorized to solicit votes to accept or

reject the Plan from each holder of a Direct Abuse Claim who cannot be matched to a Firm or who

is not included in any Client List to be solicited via the Direct Solicitation Method set forth in the

Solicitation Procedures.




                                                 12
       29.     The procedures set forth in the Solicitation Procedures with respect to Disputed

Claims are hereby approved in all respects.

       30.     As Solicitation Agent in these Chapter 11 Cases, Omni Agent Solutions shall

process and tabulate Ballots in accordance with the Solicitation Procedures. Omni Agent

Solutions shall file a preliminary voting report (the “Preliminary Voting Report”) no later than

the Preliminary Voting Report Deadline of [November 19], 2021, and shall file a final voting

report (the “Final Voting Report”) no later than the Final Voting Report Deadline of [November

30], 2021.

Confirmation Notices and Objection Procedures

       31.     The form, manner, and scope of the Confirmation Hearing Notice, the Publication

Notice, the Non-Voting Status Notice, the Disputed Claim Notice, the Plan Supplement Notice,

the Cure and Assumption Notice, and the Rejection Notice, substantially in the forms attached

hereto as Exhibits 3, 4, 5, 6, 8, 9, and 10, respectively, constitute good, sufficient, and adequate

notice to all parties, including known and unknown creditors, comply with the requirements of due

process, and are APPROVED. Such notices are being provided by means reasonably calculated

to reach all interested persons, reasonably convey all the required information to inform all persons

affected thereby, and provide a reasonable time for a response and an opportunity to object to the

relief requested. No other or further notice is necessary.

       32.     Notwithstanding anything else herein, the Debtors shall serve the Confirmation

Hearing Notice on: (a) all holders of Claims, including Unclassified Claims, regardless of whether

they are entitled to vote; (b) the 2002 List; (c) the Internal Revenue Service; (d) the SEC; (e) the

U.S. Trustee; (f) counsel to the Creditors’ Committee; (g) counsel to the Tort Claimants’

Committee; (h) counsel to the Future Claimants’ Representative; (i) all federal, state, and local


                                                 13
taxing authorities in the jurisdictions in which the Debtors have tax liabilities; (j) all federal, state,

and local authorities that regulate any portion of the Debtors’ organizational operations; (k) all

other persons or entities listed on the Debtors’ creditor mailing matrix; and (l) all counterparties to

Executory Contracts and Unexpired Leases.

        33.     Objections and responses, if any, to confirmation of the Plan must (a) be in writing,

(b) set forth in detail the name and address of any party filing the objection, the legal and factual

basis for the objection, the amount of the objector’s Claims or such other grounds that give the

objector standing to assert the objection, and any evidentiary support thereof, (c) conform to the

Bankruptcy Rules and Local Rules, (d) be filed with this Court, and (e) be served upon the parties

listed in the Confirmation Hearing Notice at the addresses set forth therein, on or before the Plan

Objection Deadline, which service may be through the CM/ECF system, with courtesy copies by

email delivered to counsel of the Debtors.

        34.     Objections to confirmation of the Plan not timely filed and served in accordance

with the provisions of this Solicitation Procedures Order may not be considered by this Court and

may be denied and overruled unless otherwise ordered by this Court.

        35.     The Debtors or other parties in interest may file and serve a reply or replies to any

objections or responses to confirmation of the Plan on or before the Confirmation Brief/Plan

Reply Deadline of [December 2], 2021.

Additional Relief

        36.      The Debtors are authorized to take any action necessary or appropriate to

implement the terms of and the relief granted in this Solicitation Procedures Order in accordance

with the Motion.




                                                   14
         37.     The Debtors are authorized to make any non-substantive changes to the Plan and

Disclosure Statement, the Solicitation Procedures, the Ballots, the Solicitation Packages, the

Confirmation Notices, the Publication Notice, and related documents without further order of this

Court, including, without limitation, changes to (a) correct any typographical, grammatical, and

formatting errors or omissions, and (b) make conforming changes to the Plan, the Disclosure

Statement, and any other materials in the Solicitation Packages before distribution.

         38.     Nothing in this Solicitation Procedures Order shall be construed as a waiver of

the right of the Debtors or other party in interest, as applicable, to object to a Proof of Claim after

the Voting Record Date.

         39.     All time periods set forth in this Solicitation Procedures Order shall be calculated

in accordance with Bankruptcy Rule 9006(a).

         40.     Notwithstanding any applicable Bankruptcy Rule, the terms and conditions of

this Solicitation Procedures Order shall be immediately effective and enforceable upon its

entirety.

         41.     Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such Motion and the requirements of the Bankruptcy Rules and the Local Rules are

satisfied by such notice.

         42.     This Court retains exclusive jurisdiction with respect to all matters arising from

or related to the implementation, interpretation, and enforcement of this Solicitation Procedures

Order.

 Dated: ____________, 2021
        Wilmington, Delaware                       THE HON. LAURIE SELBER SILVERSTEIN
                                                   UNITED STATES BANKRUPTCY JUDGE



                                                  15
      Exhibit 1

Solicitation Procedures
                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                          Chapter 11

    BOY SCOUTS OF AMERICA AND                                       Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC1
                                                                    (Jointly Administered)
                     Debtors.


                                       SOLICITATION PROCEDURES

        PLEASE TAKE NOTICE THAT on [●], 2021, the United States Bankruptcy Court for
the District of Delaware (the “Bankruptcy Court”) entered an order in the above-captioned chapter
11 cases [D.I. [●]] (the “Solicitation Procedures Order”): (a) approving the Disclosure Statement
for the Fifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware
BSA, LLC (the “Disclosure Statement”); (b) establishing the Voting Record Date, Voting Deadline,
and other related dates in connection with confirmation of the Fifth Amended Chapter 11 Plan of
Reorganization for Boy Scouts of America and Delaware BSA, LLC (as may be modified,
amended, or supplemented from time to time, the “Plan”);2 (c) approving procedures for soliciting,
receiving, and tabulating votes on the Plan and for filing objections to the Plan; (d) approving the
form and manner of notice and other related documents as they relate to the Debtors; and
(e) granting related relief.

        The Solicitation Procedures set forth in this document are supplemented by the instructions
accompanying the Ballots included in the Solicitation Packages that will be sent to those holders
of Claims entitled to vote to accept or reject the Plan. Reference should be made to those
instructions in addition to this document; however, in the case of a conflict, the terms of the Ballots
control.




1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
      Debtors’ Motion for Entry of an Order (I) Approving the Disclosure Statement and the Form and Manner of
      Notice, (II) Approving Plan Solicitation and Voting Procedures, (III) Approving Forms of Ballots, (IV) Approving
      Form, Manner, and Scope of Confirmation Notices, (V) Establishing Certain Deadlines in Connection with
      Approval of the Disclosure Statement and Confirmation of the Plan, and (VI) Granting Related Relief [D.I.
      [2295]] (the “Solicitation Procedures Motion”), the Plan, the Disclosure Statement, or the Order, Pursuant to 11
      U.S.C. § 502(b)(9), Bankruptcy Rules 2002 and 3003(c)(3), and Local Rules 2002-1(e), 3001-1, and 3003-1, (I)
      Establishing Deadlines for Filing Proofs of Claim, (II) Establishing the Form and Manner of Notice Thereof,
      (III) Approving Procedures for Providing Notice of Bar Date and Other Important Information to Abuse
      Survivors, and (IV) Approving Confidentiality Procedures for Abuse Survivors [D.I. 695], as applicable.
I.     VOTING RECORD DATE

        The Bankruptcy Court has established [September 21], 2021, as the record date for
purposes of determining which holders of Claims in Class 3A (2010 Credit Facility Claims), Class
3B (2019 RCF Claims), Class 4A (2010 Bond Claims), Class 4B (2012 Bond Claims), Class 5
(Convenience Claims), Class 6 (General Unsecured Claims), Class 7 (Non-Abuse Litigation
Claims), Class 8 (Direct Abuse Claims), and Class 9 (Indirect Abuse Claims) are entitled to vote
on the Plan (the “Voting Record Date”).

II.    VOTING DEADLINE

        The Bankruptcy Court has approved [November 16], 2021 at 4:00 p.m. (Eastern Time)
as the deadline to vote to accept or reject the Plan (the “Voting Deadline”). The Debtors may
extend the Voting Deadline, in their discretion, without further order of the Bankruptcy Court. To
be counted as a vote to accept or reject the Plan, each Ballot or Master Ballot (each, generally
referred to herein as a “Ballot”) must be properly executed, completed, and delivered by (1) the
electronic Ballot submission platform on the Solicitation Agent’s website (the “E-Ballot
Platform”), (2) mail, (3) overnight delivery, or (4) personal delivery, so that it is actually received,
in each case, by the Solicitation Agent no later than the Voting Deadline. Specifically, each Ballot
must be returned through the E-Ballot Platform at (a) https://omniagentsolutions.com/bsa-
SAballots for Direct Abuse Claim Ballots and Master Ballots or (b)
https://omniagentsolutions.com/bsa-ballots for all other Ballots, by mail using the envelope
included in the Solicitation Package, as applicable, or by overnight or personal delivery to the
following address:

                             Boy Scouts of America Ballot Processing
                                   c/o Omni Agent Solutions
                                5955 De Soto Avenue, Suite 100
                                   Woodland Hills, CA 91367

       Only one Ballot may be submitted on account of each Claim. Holders of Claims that
submit a Ballot via the E-Ballot Platform should not also submit a paper Ballot. If a holder of a
Claim submits a Ballot using the E-Ballot Platform and a paper Ballot, the last Ballot actually
received by the Solicitation Agent before the Voting Deadline shall be deemed to be the effective
vote. Delivery of a Ballot to the Solicitation Agent by facsimile or electronic means other than
through the E-Ballot Platform shall not be valid.

         Exhibits to Master Ballots may only be submitted in Excel format via the E-Ballot Platform
or, if the Master Ballot is being mailed, by USB drive—they may not be printed out and submitted
in hard copy format. Votes provided on any Exhibit submitted in a format other than the Excel
Exhibit provided by the Solicitation Agent shall not be counted. Exhibits must be submitted
together with the Master Ballot.




                                                   2
III.   FORM, CONTENT, AND MANNER OF NOTICES

       A.      Content of the Solicitation Package.

      The following materials shall constitute the solicitation package (the “Solicitation
Package”):

                      a cover letter describing the contents of the Solicitation Package and
                      instructions to obtain access, free of charge, to the Plan, the Disclosure
                      Statement,     and     the     Solicitation    Procedures     Order    via
                      https://omniagentsolutions.com/bsa-SAballots                            or
                      https://omniagentsolutions.com/bsa-ballots, and urging holders of Claims
                      in the Voting Classes to vote to accept the Plan (the “Cover Letter”);

                      the Notice of Hearing to Consider Confirmation of Second Amended
                      Chapter 11 Plan of Reorganization for Boy Scouts of America and
                      Delaware BSA, LLC, substantially in the form annexed to the Solicitation
                      Procedures Order as Exhibit 3 (the “Confirmation Hearing Notice”);

                      the Disclosure Statement with all exhibits, including the Plan and all
                      exhibits (to the extent such exhibits are filed with the Bankruptcy Court
                      before the Solicitation Date) via https://omniagentsolutions.com/bsa-
                      SAballots or https://omniagentsolutions.com/bsa-ballots;

                      the Solicitation Procedures Order, including the Solicitation Procedures and
                      all exhibits, via https://omniagentsolutions.com/bsa-SAballots or
                      https://omniagentsolutions.com/bsa-ballots;

                      an appropriate form of Ballot with return instructions and a return envelope,
                      as applicable;

                      a letter from any official committee or the Coalition, substantially in the
                      form filed in these Chapter 11 Cases before the Disclosure Statement
                      Hearing (and as may be modified, amended, or supplemented from time to
                      time); and

                      any other materials ordered by the Bankruptcy Court to be included as part
                      of the Solicitation Package.

       B.      Distribution of the Solicitation Package.

       This Section explains the manner in which Solicitation Packages shall be distributed to
holders of Claims entitled to vote on the Plan and other interested parties.

        The Cover Letter shall include instructions for holders of Claims in the Voting Classes to
obtain, free of charge, the Plan, the Disclosure Statement, and the Solicitation Procedures Order
and exhibits in electronic format via https://omniagentsolutions.com/bsa-SAballots or
https://omniagentsolutions.com/bsa-ballots, and all other contents of the Solicitation Package,

                                                3
including Ballots, shall be provided in paper format, except as specifically provided in Section IV
of these Solicitation Procedures with respect to certain holders of Direct Abuse Claims. Any
holder of a Claim that receives the materials in electronic format but would prefer a flash drive or
paper format may contact the Solicitation Agent to obtain paper copies by: (a) calling the Debtors’
toll-free restructuring hotline at (866) 907-2721; (b) visiting the Debtors’ restructuring website at
https://omniagentsolutions.com/BSA; (c) writing to Boy Scouts of America Ballot Processing, c/o
Omni Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367; or
(d) emailing BSAballots@omniagnt.com.

                      Direct Abuse Claims. The Solicitation Agent shall cause a Solicitation
Package to be served on holders of Direct Abuse Claims by the Solicitation Date in the manner
described in Section IV below.

                       Claims in the Other Voting Classes. The Solicitation Agent shall cause a
Solicitation Package to be served on each holder of a Claim in the Voting Classes other than Direct
Abuse Claims who is entitled to vote by the Solicitation Date.

                       Other Parties. The Solicitation Agent shall cause a Solicitation Package
(without a Ballot) to be served for informational purposes on (a) the Office of the United States
Trustee for the District of Delaware, (b) the Securities and Exchange Commission, (c) counsel to
the Tort Claimants’ Committee, (d) counsel to the Unsecured Creditors’ Committee, (e) counsel
to the Future Claimants’ Representative, and (f) each party that has requested notice in the Chapter
11 Cases pursuant to Bankruptcy Rule 2002 by the Solicitation Date.

                        Exception for Undeliverables. Notwithstanding any provision to the
contrary herein, neither the Debtors nor the Solicitation Agent shall be required to distribute a
Solicitation Package to any Person or Entity as to whom the notice of the Solicitation Procedures
Motion or other mailed notice in the Chapter 11 Cases was returned as undeliverable by the postal
service, unless the Solicitation Agent is provided with an accurate address for such Person or Entity
before the Solicitation Date.

                       Avoidance of Duplication. The Debtors shall make reasonable efforts to
ensure that any holder of a Claim that has filed duplicative Claims and/or Claims that are amended
and superseded by a later filed Claim against a Debtor that are classified under the Plan in the same
Voting Class receives no more than one Solicitation Package (and, therefore, one Ballot) on
account of such Claim and with respect to that Class. If the Debtors timely receive more than one
Ballot from or on behalf of the holder of a single Direct Abuse Claim, the effective vote shall be
determined in accordance with Sections IV.E and V below.

       C.      Resolution of Disputed Claims for Voting Purposes; Resolution Event.

                       Absent further order of the Bankruptcy Court, the holder of a Claim in a
Voting Class that is the subject of a pending “reclassify” or “reduce and allow” objection filed on
or before the Solicitation Date only to reclassify or reduce the amount of such Claim shall be
entitled to vote such Claim in accordance with the proposed reclassification or in the reduced
amount (as applicable) contained in such objection.



                                                 4
                       If a Claim in a Voting Class is subject to an objection other than a
“reclassify” or “reduce and allow” objection that is filed with the Bankruptcy Court on or before
the Solicitation Date (a “Disputed Claim”), (a) the Debtors shall cause the applicable holder to be
served with a notice of such Disputed Claim (the “Disputed Claim Notice”), substantially in the
form attached to the Solicitation Procedures Order as Exhibit 6, and (b) the applicable holder shall
receive a Solicitation Package but shall not be entitled to have their vote to accept or reject the
Plan counted on account of such Claim unless a Resolution Event (as defined below) occurs as
provided herein.

                        If a Claim in a Voting Class is subject to an objection that is filed with the
Court after the Solicitation Date, the applicable Claim shall be deemed temporarily allowed solely
for voting purposes to the extent otherwise allowed for voting purposes in accordance with these
Solicitation Procedures, without further action by the Debtors or the holder of such Claim and
without further order of the Bankruptcy Court, unless the Debtors and claimant agree to other
treatment for voting purposes or the Bankruptcy Court orders otherwise.

                        If the holder of any Disputed Claim seeks to challenge the disallowance or
estimation of its Claim for voting purposes, such holder must file with the Bankruptcy Court a
motion for an order, pursuant to Bankruptcy Rule 3018(a), temporarily allowing such claim for
purposes of voting to accept or reject the Plan (a “Rule 3018(a) Motion”). Any Rule 3018(a)
Motion shall be filed with the Bankruptcy Court and served on the Debtors on or before [October
19], 2021. If a holder of a Disputed Claim files a timely Rule 3018(a) Motion, such holder’s Ballot
shall not be counted unless a Resolution Event occurs with respect to such Disputed Claim prior
to [November 16], 2021 (the “Voting Resolution Event Deadline”), or as otherwise ordered by
the Bankruptcy Court.

                       A “Resolution Event” means, with respect to a Disputed Claim that is the
subject of an objection other than a “reclassify” or “reduce and allow” objection, the occurrence
of one or more of the following events on or before the Voting Resolution Event Deadline:

                       a.      An order of the Bankruptcy Court is entered allowing such Claim
                               pursuant to section 502(b) of the Bankruptcy Code, after notice and
                               a hearing;

                       b.      entry of an order of the Bankruptcy Court, after notice and a hearing,
                               granting a Rule 3018(a) Motion and temporarily allowing such
                               Claim for voting purposes in accordance with Section III.C.4
                               above;

                       c.      execution of a stipulation or other agreement between the holder of
                               a Disputed Claim and the Debtors (a) resolving the objection and
                               allowing such Claim for voting purposes in an agreed-upon amount
                               or (b) otherwise fixing an amount of the Claim for voting purposes;
                               or

                       d.      the pending objection is voluntarily withdrawn by the objecting
                               party.


                                                  5
       D.      Non-Voting Status Notice for Unclassified and Unimpaired Classes of Claims.

       Certain holders of Claims that are not classified under Article III of the Plan in accordance
with section 1123(a)(1) of the Bankruptcy Code or who are not entitled to vote because they are
presumed to accept the Plan under section 1126(f) of the Bankruptcy Code shall receive only the
Notice of Non-Voting Status to Holders of Unclassified Claims and Holders of Unimpaired Claims
Conclusively Presumed to Accept the Amended Chapter 11 Plan of Reorganization for Boy Scouts
of America and Delaware BSA, LLC, substantially in the form annexed to the Solicitation
Procedures Order as Exhibit 5. The notice shall instruct these holders as to how they may obtain
copies of the documents contained in the Solicitation Package (excluding Ballots).

IV.    SPECIAL PROCEDURES RELATING TO DIRECT ABUSE CLAIMS

       The procedures set forth in this Section IV only apply to holders of Direct Abuse Claims,
unless otherwise expressly indicated.

       A.      To Attorneys Representing Holders of Direct Abuse Claims:

                      On or about April 5, 2021, the Solicitation Agent mailed an Abuse Claim
Solicitation Notice, an Abuse Survivor Plan Solicitation Directive, and a Client List (each as
defined below) on each known attorney representing holders of Abuse Claims (each, a “Firm”).

                       On or about April 5, 2021, the Debtors mailed to each Firm an Excel
spreadsheet on a secure, encrypted USB drive (each, a “Client List”) that listed the first and last
name, claim number, month and year of birth, last four digits of Social Security Number, mailing
address, and email address (if available) of each Firm’s clients who hold Direct Abuse Claims
(collectively, the “Abuse Survivor Clients”), as compiled by the Debtors, with the assistance of
their professionals, based on their review of the Sexual Abuse Survivor Proofs of Claim filed on
or before the Abuse Claims Bar Date by or on behalf of the holders of Direct Abuse Claims in the
Chapter 11 Cases.

                      The Debtors requested that each Firm confirm the names, addresses, and (if
known) email addresses of its Abuse Survivor Clients as set forth on the Client List. To the extent
a Firm includes Abuse Survivor Clients who were not originally listed by the Solicitation Agent,
such Firm must provide the Solicitation Agent with the Proof of Claim number that corresponds
to each such additional Abuse Survivor Client’s Direct Abuse Claim. If the Abuse Survivor
Client’s Sexual Abuse Survivor Proof of Claim does not indicate that communications regarding
such claim may be directed to such client’s Firm, a Firm must also provide written verification
from the Abuse Survivor Client(s) that he or she has authorized the Firm to receive the Solicitation
Package on his or her behalf. If such written verification is not supplied by the Firm, the
Solicitation Agent will not count the vote for the Abuse Survivor Client(s) in a Master Ballot
submitted by such Firm and those Abuse Survivor Client(s) will be solicited by the Direct
Solicitation Method. The Solicitation Agent endeavored to identify on the Client Lists any
conflicting records indicating that an individual Abuse Survivor Client may be represented by
more than one Firm or has filed duplicative Direct Abuse Claims on account of a single claim.




                                                 6
                       To incorporate each Firm’s preferred method of distribution of the
Solicitation Packages (i.e., Master Ballot Solicitation Method or Direct Solicitation Method, as
defined below), as authorized by each Firm’s clients on the Sexual Abuse Survivor Proofs of
Claim, the Debtors requested that each Firm voluntarily return a completed Abuse Survivor Plan
Solicitation Directive so that it was actually received by the Solicitation Agent no later than May
12, 2021 (the “Abuse Survivor Plan Solicitation Directive Deadline”).

                        Pursuant to the Abuse Survivor Plan Solicitation Directive, each Firm may
direct the Solicitation Agent to solicit votes on the Plan from its Abuse Survivor Clients according
to one of the following methods, subject to approval of such Solicitation Procedures by the
Bankruptcy Court:

                        a.      Master Ballot Solicitation Method. A Firm may direct the
Solicitation Agent to serve the Firm with one Solicitation Package and one Master Ballot on which
to record the votes of all of its Abuse Survivor Clients to accept or reject the Plan (the “Master
Ballot Solicitation Method”) if the Firm certifies, on or before the Abuse Survivor Plan Solicitation
Directive Deadline, that (a) the Firm shall collect and record the votes of its Abuse Survivor Clients
through customary and accepted practices, and that it has obtained authority to cast each of its
Abuse Survivor Clients’ votes to accept or reject the Plan (subject in each case to the requirements
that the Firm comply with the voting procedures set forth herein and that each Abuse Survivor
Client shall have indicated to the Firm his or her informed decision on such vote) or (b) the Firm
has the authority under applicable law to vote to accept or reject the Plan on behalf of its Abuse
Survivor Clients (a valid power of attorney or other written documentation to that effect may be
requested by the Debtors, in their discretion). If it is the Firm’s customary and accepted practice
to collect and record authorizations or instructions from its Abuse Survivor Clients by email,
telephone, or other standard communication methods, the Firm shall be authorized to follow such
customary practices to collect and record the votes of its Abuse Survivor Clients. Each Firm that
selects the Master Ballot Solicitation Method shall provide the Disclosure Statement, in hard copy,
flash drive, or electronic format, to its Abuse Survivor Clients. Any Firm that elects the Master
Ballot Solicitation Method must return the Master Ballot to the Solicitation Agent so that it is
received by the Voting Deadline.

                        b.     Direct Solicitation Method. A Firm may direct the Solicitation
Agent to solicit votes on the Plan directly from each of the Firm’s Abuse Survivor Clients by
distributing a Solicitation Package (including a Ballot) directly to each of the Firm’s Abuse
Survivor Clients via email addressed to the email address specified on the Firm’s Client List
(unless otherwise ordered by the Bankruptcy Court) or, where email communications have not
been expressly authorized by an Abuse Survivor Client on his or her Sexual Abuse Survivor Proof
of Claim or an email has not been provided, via U.S. mail at the street address specified on the
Firm’s Client List (the “Direct Solicitation Method”).3 Under the Direct Solicitation Method, each
Abuse Survivor Client must return his or her completed Ballot to the Solicitation Agent so that it
is received by the Voting Deadline. For the avoidance of doubt, the Debtors shall solicit votes

3
    For the avoidance of doubt, the Debtors shall only cause a Solicitation Package (including a Ballot) to be emailed
    to holders of Direct Abuse Claims who specifically indicated on their filed Sexual Abuse Survivor Proofs of
    Claim that the Debtors are authorized to communicate with these holders regarding their claims via email. Each
    holder of a Direct Abuse Claim who did not specifically authorize email communications on his or her Sexual
    Abuse Survivor Proof of Claim shall only be served a Solicitation Package by U.S. mail.


                                                         7
to accept or reject the Plan from each holder of a Direct Abuse Claim who cannot be matched
to a Firm or who is not included in any Client List to be solicited via the Direct Solicitation
Method.

                       If a Firm certifies that it does not represent any Abuse Survivor Clients, the
Solicitation Agent is authorized to omit such Firm from the Debtors’ solicitation of votes on the
Plan and request that such Firm be removed from the service list in the Chapter 11 Cases. For the
avoidance of doubt, any such affected survivors shall be solicited via the Direct Solicitation
Method.

       B.      Completion and Return of Ballots by Attorneys for Holders of Direct Abuse
               Claims.

       A Firm may submit a Ballot on behalf of an Abuse Survivor Client, but only to the extent
such Firm has the requisite authority to do so under applicable law and completes a certification
of such authority in the manner set forth herein and on the Ballot that corresponds to such Direct
Abuse Claim (a valid power of attorney or other written documentation to that effect may be
requested by the Debtors, in their discretion). Each Firm voting on behalf of more than one Abuse
Survivor Client must complete a Master Ballot, which shall set forth all of the votes cast by such
Firm on behalf of all such clients. The following procedures govern the completion and return of
a Master Ballot:

                       Summarizing Votes on the Master Ballot: The Master Ballot shall contain
the following options for voting, one of which must be marked by the Firm:

                       a.      “All claimants listed on the Exhibit accompanying this Master
                               Ballot ACCEPT (vote in favor of) the Plan.”

                       b.      “All claimants listed on the Exhibit accompanying this Master
                               Ballot REJECT (vote against) the Plan.”

                       c.      “Some of the claimants listed on the Exhibit accompanying this
                               Master Ballot ACCEPT (vote in favor of) the Plan, while other
                               claimants listed on the exhibit accompanying this Master Ballot
                               REJECT (vote against) the Plan.”

                       Certification by Firm of Authority to Vote and Related Issues:

                       a.      The Master Ballot contains certifications, to be completed by the
                               attorney preparing and signing the Master Ballot, pursuant to which
                               such attorney shall certify that he or she has the authority under
                               applicable law to vote to accept or reject the Plan on behalf of the
                               Abuse Survivor Clients who are listed on the exhibit to the Master
                               Ballot.

                       b.      If the attorney is unable to make such certification on behalf of any
                               Abuse Survivor Client, the attorney may not cast a vote on behalf
                               of such Abuse Survivor Client and must timely send the information

                                                 8
                                     relating to the name and address of such Abuse Survivor Client to
                                     the Solicitation Agent.

                             Summary Sheet Exhibit to the Master Ballot:

                            a.      Each attorney will receive with the Master Ballot an exhibit on a
     USB drive containing an electronic client list in Excel format of each holder of a Direct Abuse
     Claim whom the attorney represents (the “Exhibit”). The Exhibit shall list, for each Abuse
     Survivor Client represented by the attorney’s Firm and on whose behalf the attorney is voting on
     the Plan, (1) the Abuse Survivor Client’s first and last name, the Abuse Survivor Client’s claim
     number, the last four digits of the Abuse Survivor Client’s Social Security Number (if the Abuse
     Survivor Client does not have a Social Security Number, it will not be listed), and the Abuse
     Survivor Client’s date of birth, (2) whether the Abuse Survivor Client votes to ACCEPT / vote in
     favor of or to REJECT / vote against the Plan, (3) whether the Abuse Survivor Client elects to
     receive the Expedited Distribution, which, as specified in the Plan, is a one-time Cash payment
     from the Settlement Trust in the amount of $3,500.00, conditioned upon satisfaction of the criteria
     set forth in the Trust Distribution Procedures, and (4) if the Abuse Survivor Client is voting to
     accept or reject the Plan, whether the Abuse Survivor Client opts out of the Releases by Holders
     of Claims set forth in Article X.J.4 of the Plan.

                           b.     The Exhibit and the completed Master Ballot shall be returned to the
     Solicitation Agent via the E-Ballot Platform in accordance with Sections II and IV of these
     Solicitation Procedures. The Exhibit shall not deviate from the following format:
                                                                        Vote to ACCEPT
                                                                        / in Favor of OR   Elects to Receive     Opts Out of
Claimant’s   Claimant’s    Claim   Claimant’s SSN     Claimant’s Date
                                                                        Vote to REJECT     $3,500 Expedited    Release in Article
Last Name    First Name   Number    (last 4 digits)       of Birth
                                                                           / Against the     Distribution        X.J.4 of Plan
                                                                               Plan




             C.     To Holders of Indirect Abuse Claims: The Solicitation Agent shall cause a
     Solicitation Package, including a Ballot substantially in the form annexed to the Solicitation
     Procedures Order as Exhibit 2-7, to be served upon each known holder of an Indirect Abuse Claim
     who is entitled to vote to accept or reject the Plan and whose Claim has not been withdrawn or
     disallowed or expunged by an order of the Bankruptcy Court on or before the Solicitation Date.

             D.       Expedited Distribution Election.

            Each holder of a properly completed non-duplicative proof of claim asserting a Direct
     Abuse Claim who filed such Claim by the Bar Date or was permitted by a Final Order of the
     Bankruptcy Court to file a late claim may elect on his or her Ballot or Master Ballot to receive an
     Expedited Distribution, which, as specified in the Plan, is a one-time Cash payment from the
     Settlement Trust in the amount of $3,500.00, conditioned upon satisfaction of the criteria set forth
     in the Trust Distribution Procedures, in exchange for a full and final release in favor of the


                                                           9
Settlement Trust, the Protected Parties, and the Chartered Organizations. The Settlement Trust
shall make the Expedited Distributions on or as soon as reasonably practicable after the latest to
occur of (a) the Effective Date, (b) the date the applicable holders of Direct Abuse Claims who
have elected to receive an Expedited Distribution have satisfied the criteria set forth in the Trust
Distribution Procedures, and (c) the date upon which the Settlement Trust has sufficient Cash to
fund the full amount of the Expedited Distributions while retaining sufficient Cash reserves to fund
applicable Settlement Trust Expenses, as determined by the Settlement Trustee.

        E.       Calculation of Voting Amount With Respect to Direct and Indirect Abuse
                 Claims.4

                      Each holder of a Direct Abuse Claim who is entitled to vote shall have a
single vote in the amount, for voting purposes only, of $1.00 in the aggregate per claimant, or as
otherwise ordered by the Bankruptcy Court. The temporary allowance of Direct Abuse Claims in
the amount of $1.00 is solely for voting purposes, and shall not be binding upon the holder, the
Debtors, the Settlement Trust, the Firms, or any other party for any purpose other than voting on
the Plan.

                       Each holder of an Indirect Abuse Claim, which includes, without limitation,
any Abuse Claim for contribution, indemnity, reimbursement, or subrogation, who is entitled to
vote shall have a single vote in the amount, for voting purposes only, of $1.00 in the aggregate per
claimant, or as otherwise ordered by the Bankruptcy Court. The temporary allowance of Indirect
Abuse Claims in the amount of $1.00 is solely for voting purposes, and shall not be binding upon
the holder, the Debtors, the Settlement Trust or any other party for any purpose other than voting
on the Plan.

        F.       Receipt of Multiple Ballots for a Single Direct Abuse Claim.

                      If notwithstanding their reasonable efforts to ensure that only one
Solicitation Package (including one Ballot) is distributed on account of each holder of a Direct
Abuse Claim who has filed duplicative Abuse Claims and/or on account of Abuse Claims that have
been amended and superseded by later filed Abuse Claims, the Solicitation Agent receives more
than one Ballot from or on behalf of the holder of a single Direct Abuse Claim on or before the
Voting Deadline, the effective vote shall be the last Ballot actually received by the Solicitation
Agent before the Voting Deadline that satisfies the voting and tabulation procedures specified in
Section V.

                       To the extent the Debtors receive a Ballot from a holder of a Direct Abuse
Claim entitled to vote and a Ballot from an attorney purporting to represent such holder (including
in accordance with the procedures related to Master Ballots), the Ballot received from the holder
of the Direct Abuse Claim entitled to vote shall be counted.

                     To the extent the Debtors receive a Master Ballot from two different Firms
on account of the same Direct Abuse Claim with conflicting votes on the Plan, the Debtors shall
4
    For the avoidance of doubt, in the event of a conflict between this Section IV.E describing the calculation of votes
    for Direct and Indirect Abuse Claims and any other section of these Solicitation Procedures, including
    Section V.B, the terms of this Section IV.E shall control.


                                                          10
reach out to both Firms, with notice of such communication to counsel to the Tort Claimants’
Committee and the Coalition, and request written documentation of each Firm’s representation of
such claimant. If representation of the holder of the Direct Abuse Claim is not resolved within ten
(10) days from the notice of the conflict as provided by the Debtors, such votes shall not be
counted.

                        Other than with respect to the submission of conflicting Master Ballots by
different Firms, if inconsistent votes are otherwise received by the Solicitation Agent on the same
day for a single Direct Abuse Claim, such votes shall not be counted.

V.     VOTING AND TABULATION PROCEDURES

       A.      Holders of Claims Entitled to Vote.

        Only the following holders of Claims in the Voting Classes shall be entitled to vote with
respect to such Claims (in addition to the special procedures set forth in Section IV above for
holders of Direct and Indirect Abuse Claims):

                        Holders of Claims who, on or before the Voting Record Date, have timely
filed a Proof of Claim that (a) has not been expunged, disallowed, disqualified, withdrawn, or
superseded prior to the Voting Record Date, and (b) is not the subject of a pending objection, other
than a “reclassify” or “reduce and allow” objection, filed with the Bankruptcy Court on or before
the Solicitation Date, pending the occurrence of a Resolution Event as provided herein; provided
that a holder of a Claim that is the subject of a pending objection on a “reclassify” or “reduce and
allow” basis shall receive a Solicitation Package and be entitled to vote such Claim in the
reclassified priority or reduced amount contained in such objection absent a further order of the
Court;

                        Holders of Claims that are listed on the Debtors’ Schedules; provided that
Claims that are scheduled as contingent, unliquidated, or disputed (excluding such scheduled
disputed, contingent or unliquidated Claims that have been paid or superseded by a timely filed
Proof of Claim) shall be allowed to vote only in the amounts set forth in Sections IV.D and V.B
of these Solicitation Procedures;

                      Holders of Claims whose Claims arise (a) pursuant to an agreement or
settlement with the Debtors, as reflected in a document filed with the Bankruptcy Court, (b) in an
order entered by the Bankruptcy Court, or (c) in a document executed by the Debtors pursuant to
authority granted by the Bankruptcy Court, in each case regardless of whether a Proof of Claim
has been filed;

                       Holders of any Disputed Claim that has been temporarily allowed to vote
on the Plan pursuant to Bankruptcy Rule 3018 in accordance with Section III.C.4 above; and

                       The assignee of any Claim (other than an Abuse Claim) that was transferred
on or before the Voting Record Date by any Entity described in subparagraphs (1) through (4)
above; provided that such transfer or assignment has been fully effectuated pursuant to the
procedures set forth in Bankruptcy Rule 3001(e) and such transfer is reflected on the Claims
Register as of the Voting Record Date.

                                                11
       B.      Establishing Claim Amounts for Voting Purposes.

                      If a Proof of Claim has been amended, the last-filed Proof of Claim as of
the Voting Record Date shall be subject to these Solicitation Procedures and shall supersede any
earlier filed Proof of Claim for voting purposes. Any earlier-filed Proof of Claim shall be
disallowed for voting purposes, regardless of whether the Debtors have objected to such earlier
filed Claim.

                       Duplicate Claims within the same Voting Class shall be deemed temporarily
allowed for voting purposes only in an amount equal to one such Claim and not in an amount equal
to the aggregate of such Claims.

                      Claims filed for $0.00 are not entitled to vote on the Plan, excluding the
holders of Direct Abuse Claims and Indirect Abuse Claims. Each holder of a Direct Abuse Claim
and Indirect Abuse Claim who is entitled to vote shall have a single vote in the amount, for voting
purposes only, of $1.00 in the aggregate per claimant Court pursuant to Section IV.E or as
otherwise ordered by the Bankruptcy Court.

                       Proofs of Claim that assert Claims in more than one Voting Class may be
split into multiple Voting Classes for voting purposes.

                      Class 3A 2010 Credit Facility and Class 3B 2019 RCF Claims. The Claim
amount of Class 3A and 3B Claims shall be established based on the amount of the applicable
positions held by holders of Class 3A and Class 3B Claims as of the Voting Record Date, as
evidenced by (a) the Debtors’ applicable books and records and (b) the claims register maintained
in these Chapter 11 Cases.

                      Class 4A 2010 Bond Claims and Class 4B 2012 Bond Claims. The Claim
amount of Class 4A and 4B Claims shall be established based on the amount of the applicable
positions held by holders of Class 4A and Class 4B Claims as of the Voting Record Date, as
evidenced by (a) the Debtors’ applicable books and records and (b) the claims register maintained
in these Chapter 11 Cases.

                       Class 5 Convenience Claims. The Claim amount of Class 5 Claims shall be
established based on the amount of the applicable positions held by holders of Class 5 Claims as
of the Voting Record Date, as evidenced by the claims register maintained in these Chapter 11
Cases. With respect to holders of General Unsecured Claims in excess of $50,000 as of the Voting
Record Date as evidenced by the claims register, if such Claim is Allowed and such holder elects
on its Ballot to join Class 5 and reduce such Claim to $50,000, the Claim amount shall be set at
$50,000.

                       Class 6 General Unsecured Claims. The Claim amount of Class 6 Claims
shall be established based on the amount of the applicable positions held by holders of Class 6
Claims as of the Voting Record Date, as evidenced by (a) the Debtors’ applicable books and
records and (b) the claims register maintained in these Chapter 11 Cases.

                       Class 7 Non-Abuse Litigation Claims. The Claim amount of Class 7 Claims
shall be established based on the amount of the applicable positions held by holders of Class 7

                                                12
Claims as of the Voting Record Date, as evidenced by the claims register maintained in these
Chapter 11 Cases. For the avoidance of doubt, all Non-Abuse Litigation Claims in Class 7,
including any Insured Non-Abuse Claim, which have not been fixed pursuant to a judgment or
settlement entered prior to the Voting Record Date, shall be classified as a contingent and
unliquidated Claim in accordance with this Section V.B and shall have a single vote in the amount,
for voting purposes only, of $1.00 in aggregate per claimant, unless otherwise ordered by the
Bankruptcy Court. Such temporary allowance is solely for voting purposes, and will not be
binding on the holder, the Debtors, or any other party for any purpose other than voting on the
Plan.

                       Claim Amounts for Voting Purposes. The Claim amount established herein
shall control for voting purposes only and shall not constitute the Allowed amount of any Claim
under the terms of the Plan. Moreover, any amounts filled in on Ballots by the Debtors through
the Solicitation Agent, as applicable, are not binding for purposes of allowance and distribution.
In tabulating votes, the following hierarchy shall be used to determine the amount of the Claim
associated with each claimant’s vote:

                      a.      the Claim amount (i) settled or agreed upon by the Debtors, as
                              memorialized in a document filed with the Bankruptcy Court, (ii) set
                              forth in an order of the Bankruptcy Court or (iii) set forth in a
                              document executed by the Debtors pursuant to authority granted by
                              the Bankruptcy Court;

                      b.      if subsection (a) does not apply, the Claim amount allowed
                              (temporarily or otherwise) pursuant to a Resolution Event under
                              Section III.C of these Solicitation Procedures;

                      c.      if none of subsections (a)–(b) apply, the Claim amount asserted in a
                              Proof of Claim that has been timely filed (or deemed timely filed by
                              the Bankruptcy Court under applicable law), except for any amounts
                              that have been paid or asserted on account of any interest accrued
                              after the Petition Date; provided, that, any Ballot submitted by a
                              holder of a Claim who timely filed a Proof of Claim in respect of
                              (i) a contingent Claim, whether liquidated or unliquidated, or a
                              Claim in a wholly-unliquidated, unknown or undetermined amount
                              (based on a reasonable review by the Debtors) that is not the subject
                              of an objection shall count toward satisfying the numerosity
                              requirement of section 1126(c) of the Bankruptcy Code and shall
                              count as a Ballot for a Claim in the amount of $1.00 solely for the
                              purposes of voting and satisfying the dollar amount requirement of
                              section 1126(c) of the Bankruptcy Code, and (ii) with respect to a
                              non-contingent, partially liquidated and partially unliquidated
                              Claim, such Claim shall be allowed for voting purposes only in the
                              liquidated amount;

                      d.      if none of subsections (a)–(c) apply, the Claim amount listed in the
                              Schedules (to the extent such Claim has not been superseded by a


                                               13
                              timely filed Proof of Claim); provided that such Claim is not
                              scheduled as contingent, disputed, or unliquidated and has not been
                              paid; provided, further, that a Claim that is listed in the Schedules
                              as contingent, unliquidated, or disputed and for which a Proof of
                              Claim was not (i) filed by the applicable Bar Date or (ii) deemed
                              timely filed by an order of the Bankruptcy Court prior to the Voting
                              Deadline is not entitled to vote; and

                      e.      if none of subsections (a)–(d) apply, such Claim shall count as a
                              Ballot for a Claim in the amount of $0.00 solely for the purposes of
                              voting.

                      Stipulation. The Debtors are authorized to enter into stipulations or other
agreements with the holder of any Claim agreeing to the amount of a Claim for voting purposes,
and will provide notice and an opportunity for a hearing on any such stipulation.

       C.      Convenience Claim Election.

        For solicitation and tabulation purposes, one Ballot will be provided to each holder of a
General Unsecured Claim. Holders of Claims that would otherwise be treated as a General
Unsecured Claim in an amount of $50,000 or less, if Allowed under the Plan, shall have their
Claims treated as a Class 5 Convenience Claim; holders of General Unsecured Claims greater than
$50,000, shall have the right, but not the obligation, to irrevocably elect to have such Claim
irrevocably reduced to $50,000 and treated as a Class 5 Convenience Claim (upon Allowance), in
full and final satisfaction of such Claim, if elected on a properly and timely completed and
delivered Ballot.

        Any General Unsecured Claim in excess of $50,000 may not be subdivided into multiple
Convenience Claims for purposes of receiving treatment as a Convenience Claim. If a holder of a
General Unsecured Claim in the amount of $50,000 or less is deemed to join Class 5 (Convenience
Claims) or an eligible holder of a General Unsecured Claim that is greater than $50,000 makes the
voluntary election to join Class 5 (Convenience Claims), then its Claim shall, upon its allowance
for voting purposes only, be counted only in such Class and shall not be tabulated as a Claim in
Class 6 (General Unsecured Claims). For the avoidance of doubt, the vote of a holder of a General
Unsecured Claim that is greater than $50,000 who elects to have such Claim treated as a Class 5
Convenience Claim (upon Allowance) will be counted as a vote on the Plan in Class 5.

       D.      Voting and Ballot Tabulation Procedures.

        The following voting procedures and standard assumptions shall be used in tabulating
Ballots, along with the procedures described in the Ballots, subject to the Debtors’ right to waive
any of the below specified requirements (in the Debtors’ sole discretion and without further order




                                                14
from or notice to the Bankruptcy Court) for completion and submission of Ballots so long as such
requirement is not otherwise required by the Bankruptcy Code, Bankruptcy Rules or Local Rules.5

                       The Solicitation Agent shall date-stamp all Ballots when received. Ballots
received on the day of the Voting Deadline shall be date and time-stamped. In addition, the
Solicitation Agent shall retain originals of all Ballots for a period of two years after the Effective
Date of the Plan, unless otherwise ordered by the Bankruptcy Court.

                       Except as otherwise provided in these Solicitation Procedures, unless a
Ballot is received by the Solicitation Agent on or prior to the Voting Deadline (as the same may
be extended by the Debtors upon notice to parties in interest as set forth below), the Debtors shall
reject such Ballot as invalid and, therefore, shall not count it in connection with confirmation of
the Plan.

                      If a Claim has been estimated for voting purposes in accordance with
Section III.C.4 above or otherwise allowed for voting purposes by order of the Bankruptcy Court,
such Claim is temporarily allowed for voting purposes in the amount so estimated or allowed in
such order.

                        For purposes of the numerosity requirement of section 1126(c) of the
Bankruptcy Code, separate Claims held by a single creditor in a Voting Class shall be aggregated
as if such creditor held one Claim in the Voting Class, and the votes related to such Claims shall
be treated as a single vote to accept or reject the Plan.

                       The Debtors shall make reasonable efforts to provide any holder of a Claim
who has filed or purchased duplicate Claims within the same Class with only one Solicitation
Package and one Ballot for voting a single Claim in such Class, regardless of whether the Debtors
have objected to such duplicate Claims; provided that if the Debtors timely receive more than one
Ballot from or on behalf of the holder of a single Direct Abuse Claim, the effective vote shall also
be determined in accordance with Section IV.F above. If the Debtors timely receive more than
one Ballot from or on behalf of the holder of a single Claim, the effective vote shall be the Ballot
last received by the Solicitation Agent that satisfies the voting and tabulation procedures specified
in this Section V.D. If more than one Ballot voting the same Claim is received prior to the Voting
Deadline, the latest received, properly executed Ballot received by the Solicitation Agent before
the Voting Deadline will supersede and revoke any prior Ballot.

                      If the holder of a Claim submits inconsistent Ballots received by the
Solicitation Agent on the same day other than as set forth in Section IV.F with respect to Direct
Abuse Claims, such Ballots shall not be counted.

                     Delivery of a defective or irregular Ballot shall not be deemed to have been
made until such defect or irregularity has been cured or waived by the Debtors upon notice to



5
    The summary provided herein is for illustrative purposes only and is subject to the procedures described in the
    Ballots in all respects. In the event of any inconsistency between the summary of voting and tabulation procedures
    as set forth herein and the Ballots, the Ballots will control.


                                                         15
parties in interest. Any waiver by the Debtors of defects or irregularities in any Ballot shall be
detailed in the Voting Report filed by the Solicitation Agent.

                       After the Voting Deadline, no Ballot may be withdrawn or modified without
the prior written consent of the Debtors upon notice to parties in interest. Any such withdrawal or
modification shall be detailed in the Voting Report filed by the Solicitation Agent.

                      The holder of a Claim must complete each section of the Ballot, including,
without limitation, certifying the amount of its Claim, voting to accept or reject the Plan,
completing the requested identification information, and signing and dating the Ballot.

                        The holder of a Claim must vote all of its Claims either to accept or reject
the Plan. Accordingly, a Ballot (other than a Master Ballot) that partially rejects and partially
accepts the Plan may not be counted. Except with respect to delivery of a Master Ballot pursuant
to the procedures set forth in Section IV, to the extent possible, the Debtors shall distribute to each
holder of a Claim in the Voting Classes a single Ballot on account of the Claim held by such holder
in the Voting Classes.

                       The Debtors expressly reserve the right to amend the terms of the Plan
(subject to compliance with section 1127 of the Bankruptcy Code). If the Debtors make material
changes to the terms of the Plan, the Debtors shall disseminate additional solicitation materials and
extend the solicitation period, in each case to the extent required by law or further order of the
Bankruptcy Court.

                        If the party executing the Ballot is signing as a trustee, executor, guardian,
attorney-in-fact, officer of a corporation, or acting in a fiduciary or representative capacity, such
party must indicate such capacity when signing and, if required or requested by the Solicitation
Agent, the Debtors, or the Bankruptcy Court, must provide evidence satisfactory to the requesting
party to act on behalf of the holder of the Claim.

                        Subject to any contrary order of the Bankruptcy Court, the Debtors further
reserve the right to waive any defects or irregularities or conditions of delivery as to any particular
Ballot, upon notice to parties in interest. Any such waiver shall be detailed in the Voting Report
filed by the Solicitation Agent.

                       Neither the Debtors, nor any other person or entity, shall be under any duty
to provide notification of defects or irregularities with respect to deliveries of Ballots except as
provided herein nor shall any of them incur any liabilities for failure to provide such notification.

                        The Solicitation Agent, in its discretion, may contact entities entitled to vote
to cure any defects in the Ballot; provided, however, that the Solicitation Agent is not obligated to
do so.

                       Subject to entry of the Confirmation Order providing for such relief, if no
Ballot is submitted in a Class, then such Class shall be deemed to have voted to accept the Plan.

                      A voter may withdraw a valid Ballot by delivering a written notice of
withdrawal to the Solicitation Agent before the Voting Deadline – the withdrawal must be signed

                                                  16
by the party who signed the Ballot. Any such withdrawal shall be detailed in the Voting Report
filed by the Solicitation Agent. The Debtors reserve the right to contest any withdrawals.

                       If multiple Ballots are timely received from or on behalf of a holder of a
single Claim other than a Direct Abuse Claim (including an Indirect Abuse Claim), the effective
vote shall be the last properly executed Ballot timely received by the Solicitation Agent that
satisfies the voting and tabulation procedures specified in this Section V.D and shall supersede
and revoke any prior Ballot received, provided that if such holder submits inconsistent Ballots
received by the Solicitation Agent on the same day, such Ballots shall not be counted; provided
that if the Debtors timely receive more than one Ballot from or on behalf of the holder of a single
Direct Abuse Claim, the effective vote shall be determined in accordance with Section IV.F above.

                       If multiple Ballots are received directly from the holder of a Claim and from
a purported attorney or agent for such holder prior to the Voting Deadline, the Ballot received
directly from the holder shall be the Ballot that is counted. For the avoidance of doubt, any Ballot
received directly from the holder of a Direct Abuse Claim shall supersede any Master Ballot
returned on account of a Direct Abuse Claim and shall be the vote that is counted, in accordance
with the procedures set forth in Section IV.

                       In addition, the following Ballots may not be counted in determining the
acceptance or rejection of the Plan:

                       a.     any Ballot submitted by a person who does not hold, or represent a
                              person that holds, a Claim in the applicable Voting Class as of the
                              Voting Record Date;

                       b.     any Ballot received after the Voting Deadline unless the Debtors
                              have granted an extension in writing (including e-mail) with respect
                              to such Ballot. Any such extension shall be detailed in the Voting
                              Report filed by the Solicitation Agent. The holder of a Claim may
                              choose the method of delivery of its Ballot to the Solicitation Agent
                              at its own risk. Delivery of the Ballot shall be deemed made only
                              when the original properly executed Ballot is actually received by
                              the Solicitation Agent;

                       c.     any Ballot delivered by facsimile transmission, electronic mail, or
                              any other means not specifically approved herein (unless an
                              exception has been granted by the Debtors, which shall be detailed
                              in the Voting Report filed by the Solicitation Agent), provided that
                              Ballots submitted through the E-Ballot Platform shall be counted;

                       d.     any Ballot that is illegible or contains insufficient information to
                              permit the identification of the claimant;

                       e.     any Ballot that is submitted in an inappropriate form that is not the
                              appropriate Ballot for such Claim;

                       f.     any Ballot sent to a person other than the Solicitation Agent;

                                                17
                      g.      any Ballot that is unsigned; provided, however, for the avoidance of
                              doubt, a Ballot submitted via the Solicitation Agent’s E-Ballot
                              Platform shall be deemed to contain an original signature;

                      h.      a Ballot without a vote on the Plan or on which the claimant has
                              voted to both accept and reject the Plan; or

                      i.      a Ballot on which a holder of a Direct Abuse Claim or such holder’s
                              representative has voted to both reject the Plan and make the
                              Expedited Distribution election.

                       In addition, the following Master Ballots may not be counted in determining
the acceptance or rejection of the Plan:

                      a.      a Master Ballot on which the attorney fails to make the required
                              certifications; or

                      b.      a Master Ballot that fails to include the required Exhibit.

VI.    AMENDMENTS TO THE PLAN AND SOLICITATION PROCEDURES

        The Debtors reserve the right to make non-substantive or immaterial changes to the
Disclosure Statement, the Solicitation Procedures Order, the Plan, the Ballots, the Confirmation
Hearing Notice, and related documents without further order of the Bankruptcy Court, including,
without limitation, changes to correct typographical and grammatical errors, and to make
conforming changes among the Disclosure Statement, the Plan, and any other materials in the
Solicitation Package before their distribution.

                                 *       *      *       *       *




                                                18
            Exhibit 2-1

Form of Ballot for Classes 3A and 3B
                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                (Jointly Administered)
                             Debtors.


                  BALLOT FOR CLASS 3A (2010 CREDIT FACILITY CLAIMS)
                           AND CLASS 3B (2019 RCF CLAIMS)

    PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR
    COMPLETING YOUR BALLOT CAREFULLY BEFORE COMPLETING THIS
    BALLOT.

    ACCESS TO SOLICITATION MATERIALS:

    THE PLAN, THE DISCLOSURE STATEMENT, AND THE SOLICITATION
    PROCEDURES ORDER MAY BE ACCESSED, FREE OF CHARGE, AT
    HTTPS://OMNIAGENTSOLUTIONS.COM/BSA-BALLOTS.

    IF YOU WOULD PREFER A PAPER OR OTHER FORMAT OF THESE MATERIALS,
    OR IF YOU NEED TO OBTAIN ADDITIONAL SOLICITATION PACKAGES,
    PLEASE CONTACT OMNI AGENT SOLUTIONS (THE “SOLICITATION AGENT”)
    BY (A) CALLING THE DEBTORS’ RESTRUCTURING HOTLINE AT 866-907-2721,
    (B) EMAILING BSABALLOTS@OMNIAGNT.COM, (C) WRITING TO BOY SCOUTS
    OF AMERICA BALLOT PROCESSING, C/O OMNI AGENT SOLUTIONS, 5955 DE
    SOTO AVENUE, SUITE 100, WOODLAND HILLS, CA 91367, OR (D) SUBMITTING
    AN INQUIRY ON THE DEBTORS’ RESTRUCTURING WEBSITE AT
    HTTPS://OMNIAGENTSOLUTIONS.COM/BSA.

    THIS BALLOT MUST BE COMPLETED, EXECUTED, AND RETURNED SO AS TO
    BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY 4:00 P.M.
    (EASTERN TIME) ON [NOVEMBER 16], 2021 (THE “VOTING DEADLINE”).

    IF YOU VOTE TO ACCEPT OR REJECT THE PLAN, YOU WILL BE RELEASING
    THE RELEASED PARTIES FROM ANY AND ALL CLAIMS/CAUSES OF ACTION
    TO THE EXTENT PROVIDED IN ARTICLE X.J.4 OF THE PLAN UNLESS YOU


1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
 “OPT-OUT” OF SUCH RELEASES. YOU MAY “OPT-OUT” OF SUCH RELEASES
 AND YOU MUST INDICATE SUCH “OPT-OUT” IN THE BALLOT.

        Pursuant to this ballot (this “Ballot”), the above-captioned debtors and debtors-in-
possession (together, the ‘‘Debtors”) are soliciting votes from holders of Class 3A Claims (2010
Credit Facility Claims) and Class 3B Claims (2019 RCF Claims) on the Fifth Amended Chapter
11 Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC [D.I. [●]] (together
with all schedules and exhibits thereto, and as may be modified, amended, or supplemented from
time to time, the “Plan”), which is described in greater detail in that certain disclosure statement
regarding the Plan, filed on [●], 2021 [D.I. [●]] (together with all schedules and exhibits thereto,
and as may be modified, amended, or supplemented from time to time, the “Disclosure
Statement”). Capitalized terms used but not otherwise defined herein have the meanings ascribed
to such terms in the Plan or the Disclosure Statement, as applicable. On [●], 2021, the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) entered an order
[D.I. [●]] (the “Solicitation Procedures Order”) approving the Disclosure Statement as containing
adequate information under section 1125 of the Bankruptcy Code and the procedures for soliciting
votes to accept or reject the Plan (the “Solicitation Procedures”). Bankruptcy Court approval of
the Disclosure Statement does not indicate approval of the Plan by the Bankruptcy Court.

       You are receiving this Ballot because you are a holder of a Claim in Class 3A and/or Class
3B against the Debtors as of the Voting Record Date. Accordingly, you have a right to vote to
accept or reject the Plan.

        Your rights are described in the Disclosure Statement for the Plan and the Solicitation
Procedures Order. This Ballot may not be used for any purpose other than for casting votes
to accept or reject the Plan and making certain certifications with respect to the Plan. If you
believe you have received this Ballot in error, or if you believe that you have received the
wrong Ballot, please contact the Solicitation Agent immediately via the contact information
set forth above.

        If the Plan is confirmed by the Bankruptcy Court, it will be binding on you whether
or not you vote or if you vote to reject the Plan. To have your vote counted, you must complete,
sign, and return this Ballot to the Solicitation Agent by the Voting Deadline.

         If you vote to accept or reject the Plan, you will be deemed to provide the releases
contained in Article X.J.4 of the Plan and as set forth below unless you opt out of such releases.
You may check the box below to opt out of the releases in Article X.J.4 of the Plan. Please be
advised that the Plan also contains injunction and exculpation provisions, certain of which are set
forth below. If the Plan is confirmed by the Bankruptcy Court, these sections will be binding on
you whether or not you elect to opt out of the releases in Article X.J.4 of the Plan by this Ballot.
For a full description of these provisions, see Article VI.Q of the Disclosure Statement and Article
X of the Plan, which sets forth the terms of each of these provisions.

      You should carefully review the Plan and Disclosure Statement before you vote. You
may wish to seek legal advice concerning the Plan and the Plan’s classification and treatment



                                                 2
of your Claim. If you hold Claims in more than one Class, you will receive a Ballot for each
Class in which you are entitled to vote.

                        [Remainder of Page Intentionally Left Blank]




                                             3
 PLEASE READ THE ATTACHED VOTING INFORMATION AND INSTRUCTIONS
                BEFORE COMPLETING THIS BALLOT.

PLEASE COMPLETE ALL APPLICABLE ITEMS BELOW. PLEASE FILL IN ALL OF
THE INFORMATION REQUESTED UNDER ITEM 4. IF THIS BALLOT HAS NOT
BEEN PROPERLY SIGNED IN THE SPACE PROVIDED, YOUR VOTE MAY NOT BE
VALID OR COUNTED AS HAVING BEEN CAST.

Item 1. Amount of Your Claim.

      For purposes of voting to accept or reject the Plan, the undersigned hereby certifies that as
of the Voting Record Date, the undersigned was the holder (or authorized signatory of such holder)
of a Class 3A or Class 3B Claim against the Debtors in the aggregate following unpaid principal
amount, without regard to any accrued but unpaid interest:


         Class: ________________________________________________

         Debtor: _______________________________________________

         Claim(s) Amount:      $_____________________________________


Item 2. Vote on the Plan.

        Please vote either to accept or to reject the Plan with respect to your Claim in Class 3A or
Class 3B below (please check one). Any Ballot not marked either to accept or reject the Plan, or
marked both to accept and to reject the Plan, shall not be counted in determining acceptance or
rejection of the Plan.

       Prior to voting on the Plan, please note the following:

        If you vote to accept or reject the Plan, you shall be deemed to have consented to the release
set forth in Article X.J.4 of the Plan unless you opt out of the release by checking the box in Item 3
below.

        If you abstain from voting, you shall not be deemed to have consented to the release
provisions set forth in Article X.J.4 of the Plan. The Disclosure Statement and the Plan must be
referenced for a complete description of the release, injunction, and exculpation provisions in
Article X of the Plan.


         Check only one box:




                                                  4
                             ACCEPT (I.E., VOTE IN FAVOR OF) the Plan

                             REJECT (I.E., VOTE AGAINST) the Plan


Item 3. Optional Release Election.

        Unless a holder of a Class 3A or 3B Claim who votes to accept or reject the Plan opts
out of the Releases by holders of Claims set forth below, such holder shall be deemed to have
consented to the releases contained in Article X.J.4 of the Plan, which provides as follows:

Article X.J.4 of the Plan—Releases by Holders of Claims.

         As of the Effective Date, except for the rights that remain in effect from and after the
Effective Date to enforce the Plan and the Confirmation Order, for good and valuable
consideration, the adequacy of which is hereby confirmed, including the service of the
Released Parties2 to facilitate and implement the reorganization of the Debtors and the
settlements embodied in the Plan, including the JPM / Creditors’ Committee Settlement, the
Hartford Insurance Settlement, and the TCJC Settlement, as an integral component of the
Plan, and except as otherwise expressly provided in the Plan or the Confirmation Order, to
the maximum extent permitted under applicable law, as such law may be extended
subsequent to the Effective Date, all Releasing Claim Holders3 shall, and shall be deemed to,
expressly, conclusively, absolutely, unconditionally, irrevocably, and forever release and
discharge each and all of the Released Parties of and from any and all Claims, Interests,
obligations, rights, demands, suits, judgments, damages, debts, remedies, losses and
liabilities of any nature whatsoever (including any derivative claims or Causes of Action
asserted or that may be asserted on behalf of the Debtors, Reorganized BSA, or the Estates),
whether liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, contract,
tort or otherwise, based on or relating to, or in any manner arising from, in whole or in part,

2
    “Released Parties” means, collectively, the following Persons, in each case in its or their respective capacities as
    such: (a) the Debtors; (b) Reorganized BSA; (c) the Related Non-Debtor Entities; (d) the Creditors’ Committee;
    (e) the members of the Creditors’ Committee in their capacities as such; (f) the Tort Claimants’ Committee; (g)
    the members of the Tort Claimants’ Committee in their capacities as such; (h) the Future Claimants’
    Representative; (i) the Coalition; (j) JPM; (k) the Settling Insurance Companies, including Hartford; (l) the
    Contributing Chartered Organizations, including TCJC; (m) the Foundation, in its capacity as lender under the
    Foundation Loan Agreement; (n) the Ad Hoc Committee; (o) the members of the Ad Hoc Committee in their
    capacities as such; (p) the Creditor Representative; (q) the Mediators; and (r) all of such Persons’ Representatives;
    provided, however, that no Perpetrator is or shall be a Released Party; provided further, that the definition of
    “Released Parties” shall in all instances be subject to Article X.J. of the Plan.
3
    “Releasing Claim Holder” means, collectively, (a) all holders of Claims that vote to accept the Plan and do not
    opt out of the releases set forth in Article X.J.4 of the Plan; (b) all holders of Claims that are presumed to accept
    the Plan, except for holders of such Claims that file a timely objection to the releases set forth in Article X.J.4 of
    the Plan; (c) all holders of Claims entitled to vote on the Plan and who vote against the Plan and do not opt out of
    the releases set forth in Article X.J.4 of the Plan; and (d) all of such Persons’ predecessors, successors and assigns,
    subsidiaries, affiliates, current and former officers, directors, principals, shareholders, members, partners,
    employees, agents, advisory board members, financial advisors, attorneys, accountants, investment bankers,
    consultants, representatives, management companies, and other professionals, and all such Persons’ respective
    heirs, executors, estates, servants and nominees, in their respective capacities as such.


                                                            5
any act, omission, transaction, event, or other circumstance taking place or existing on or
before the Effective Date (including before the Petition Date) in connection with or related
to the Debtors, the Estates, their respective assets and properties, the Chapter 11 Cases, the
subject matter of, or the transactions or events giving rise to, any Claim or Interest that is
treated by the Plan, the business or contractual arrangements between one or both of the
Debtors and any Released Party, the restructuring of any Claim or Interest that is treated
by the Plan before or during the Chapter 11 Cases, any of the Plan Documents, the JPM /
Creditors’ Committee Settlement, the Hartford Insurance Settlement, the TCJC Settlement,
or any related agreements, instruments, and other documents created or entered into before
or during the Chapter 11 Cases or the negotiation, formulation, preparation or
implementation thereof, the pursuit of Confirmation, the administration and
implementation of the Plan, the solicitation of votes with respect to the Plan, the Distribution
of property under the Plan, or any other act or omission, transaction, agreement, event, or
other occurrence taking place on or before the Effective Date related or relating to the
foregoing; provided, however, that the releases set forth in Article X.J.4 of the Plan shall not,
and shall not be construed to: (a) release any Released Party from Causes of Action arising
out of, or related to, any act or omission of a Released Party that is a criminal act or that
constitutes fraud, gross negligence or willful misconduct; (b) release any post-Effective Date
obligations of any Person under the Plan Documents or any document, instrument, or
agreement executed to implement the Plan; or (c) modify, reduce, impair or otherwise affect
the ability of any holder of an Allowed Non-Abuse Litigation Claim to recover on account of
such Allowed Claim in accordance with Article III.B.9 of the Plan. Notwithstanding the
foregoing or anything to the contrary herein, (i) with respect to holders of Allowed General
Unsecured Claims or Allowed Non-Abuse Litigation Claims, nothing in the Plan or the
release set forth in Article X.J.4 of the Plan shall, or shall be construed to, release any claims
or Causes of Action against any Local Council, Chartered Organization, or Non-Settling
Insurance Company (subject to Article IV.D.3 of the Plan) and (ii) nothing in the Plan or the
release set forth in Article X.J.4 of the Plan shall, or shall be construed to, release any claims
or Causes of Action asserted by Century Indemnity Company against Sidley Austin LLP
(“Sidley”) related to Sidley’s representation of the Debtors prior to the Petition Date.

        If you voted to accept or reject the Plan in Item 2 above, check this box if you elect not to
grant the release contained in Article X.J.4 of the Plan.

         The undersigned, as a holder of (or representative of a holder of) a Class 3A or 3B Claim,
 elects to:

              Opt out of the third party release in Article X.J.4 of the Plan.


   Certain other Releases, Injunction and Exculpation Provisions Contained in the Plan

Releases by the Debtors and the Estates.

       Releases by the Debtors and the Estates of the Released Parties. As of the Effective
Date, except for the rights that remain in effect from and after the Effective Date to enforce


                                                 6
the Plan and the Confirmation Order, pursuant to section 1123(b) of the Bankruptcy Code,
for good and valuable consideration, the adequacy of which is hereby confirmed, including
the service of the Released Parties to facilitate and implement the reorganization of the
Debtors and the settlements embodied in the Plan, including the Abuse Claims Settlement,
the JPM / Creditors’ Committee Settlement, the Hartford Insurance Settlement, and the
TCJC Settlement, as an integral component of the Plan, the Debtors, Reorganized BSA, and
the Estates shall, and shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever release and discharge each and all of the Released Parties of and
from any and all Estate Causes of Action that do not constitute Settlement Trust Causes of
Action, any and all other Claims, Interests, obligations, rights, demands, suits, judgments,
damages, debts, remedies, losses and liabilities of any nature whatsoever (including any
derivative claims or Causes of Action asserted or that may be asserted on behalf of the
Debtors, Reorganized BSA, or the Estates), whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen, existing or
hereinafter arising, in law, equity, contract, tort or otherwise, based on or relating to, or in
any manner arising from, in whole or in part, any act, omission, transaction, event, or other
circumstance taking place or existing on or before the Effective Date (including before the
Petition Date) in connection with or related to the Debtors, the Estates, their respective assets
and properties, the Chapter 11 Cases, the subject matter of, or the transactions or events
giving rise to, any Claim or Interest that is treated by the Plan, the business or contractual
arrangements between one or both of the Debtors and any Released Party, the restructuring
of any Claim or Interest that is treated by the Plan before or during the Chapter 11 Cases,
any of the Plan Documents, the JPM / Creditors’ Committee Settlement, the Hartford
Insurance Settlement, the TCJC Settlement, or any related agreements, instruments, and
other documents created or entered into before or during the Chapter 11 Cases or the
negotiation, formulation, preparation or implementation thereof, the pursuit of
Confirmation, the administration and implementation of the Plan, the solicitation of votes
with respect to the Plan, the Distribution of property under the Plan, or any other act or
omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date related or relating to the foregoing. Notwithstanding anything to the contrary
in the foregoing, the releases set forth in Article X.J.1 of the Plan shall not, and shall not be
construed to: (a) release any Released Party from Causes of Action arising out of, or related
to, any act or omission of a Released Party that is a criminal act or that constitutes fraud,
gross negligence or willful misconduct; or (b) release any post-Effective Date obligations of
any Person under the Plan Documents or any document, instrument, or agreement executed
to implement the Plan.

       Releases by the Debtors and the Estates of Certain Avoidance Actions. As of the
Effective Date, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of Creditors’ Committee and its members in their respective
capacities as such in facilitating and implementing the reorganization of the Debtors, as an
integral component of the Plan, the Debtors, Reorganized BSA, and the Estates shall, and
shall be deemed to, expressly, conclusively, absolutely, unconditionally, irrevocably, and
forever release and discharge each and all holders of General Unsecured Claims, Non-Abuse
Litigation Claims, and Convenience Claims of and from any and all Avoidance Actions.



                                               7
Exculpation.

        From and after the Effective Date, none of the Exculpated Parties4 shall have or incur
any liability to, or be subject to any right of action by, any Person for any act, omission,
transaction, event, or other circumstance occurring on or before the Effective Date in
connection with, relating to or arising out of the Chapter 11 Cases, the negotiation of the
Plan Documents, the JPM/Creditors’ Committee Settlement, the Hartford Insurance
Settlement Agreement, the TCJC Settlement Agreement, the Releases and Injunctions, the
pursuit of Confirmation of the Plan, the administration, consummation and implementation
of the Plan or the property to be Distributed under the Plan, or the management or operation
of the Debtors (except for any liability that results primarily from such Exculpated Party’s
gross negligence, bad faith or willful misconduct). In all respects, each and all such
Exculpated Parties shall be entitled to rely upon the advice of counsel with respect to their
duties and responsibilities under, or in connection with, the matters referenced in the
preceding sentence. Notwithstanding the foregoing or any provision of the Plan to the
contrary, Sidley shall not be an Exculpated Party with respect to any claims that Century
Indemnity Company asserts against Sidley related to Sidley’s representation of the Debtors
prior to the Petition Date.

Injunctions Related to Releases and Exculpation.

       Injunction Related to Releases. As of the Effective Date, all holders of Claims that
are the subject of Article X.J of the Plan are, and shall be, expressly, conclusively, absolutely,
unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred and
enjoined from taking any of the following actions against any Released Party or its property
or successors or assigns on account of or based on the subject matter of such Claims, whether
directly or indirectly, derivatively or otherwise: (a) commencing, conducting or continuing
in any manner, directly or indirectly, any suit, action or other proceeding (including any
judicial, arbitral, administrative or other proceeding) in any forum; (b) enforcing, attaching
(including any prejudgment attachment), collecting, or in any way seeking to recover any
judgment, award, decree, or other order; (c) creating, perfecting or in any way enforcing in
any matter, directly or indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking
reimbursement or contributions from, or subrogation against, or otherwise recouping in any
manner, directly or indirectly, any amount against any liability or obligation that is
discharged under Article X.E of the Plan or released under Article X.J of the Plan; provided,
however, that the injunctions set forth in Article X.L.1 of the Plan shall not, and shall not be
construed to, enjoin any holder of a Claim that is the subject of Article X.J of the Plan from
taking any action arising out of, or related to, any act or omission of a Released Party that is
a criminal act or that constitutes fraud, gross negligence or willful misconduct.


4
    “Exculpated Parties” means, collectively, the following Persons: (a) the Debtors; (b) Reorganized BSA; (c) the
    Creditors’ Committee; (d) the members of the Creditors’ Committee in their capacities as such; (e) the Tort
    Claimants’ Committee; (f) the members of the Tort Claimants’ Committee in their capacities as such; (g) the
    Future Claimants’ Representative; (h) the Creditor Representative; and (i) all of such Persons’ current officers
    and directors, former officers and directors who served in such capacity during the pendency of the Chapter 11
    Cases but are no longer officers or directors as of the Effective Date, employees, volunteers, agents, attorneys,
    financial advisors, accountants, investment bankers, consultants, representatives, and other professionals..


                                                         8
        Injunction Related to Exculpation. As of the Effective Date, all holders of Claims that
are the subject of Article X.K of the Plan are, and shall be, expressly, conclusively, absolutely,
unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred and
enjoined from taking any of the following actions against any Exculpated Party on account
of or based on the subject matter of such Claims, whether directly or indirectly, derivatively
or otherwise: (a) commencing, conducting or continuing in any manner, directly or
indirectly, any suit, action or other proceeding (including any judicial, arbitral,
administrative or other proceeding) in any forum; (b) enforcing, attaching (including any
prejudgment attachment), collecting, or in any way seeking to recover any judgment, award,
decree, or other order; (c) creating, perfecting or in any way enforcing in any matter, directly
or indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking reimbursement or
contributions from, or subrogation against, or otherwise recouping in any manner, directly
or indirectly, any amount against any liability or obligation that is discharged under Article
X.E of the Plan or released under Article X.J of the Plan; provided, however, that the
injunctions set forth in Article X.L.2 of the Plan shall not, and shall not be construed to,
enjoin any Person that is the subject of Article X.K of the Plan from taking any action arising
out of, or related to, any act or omission of a Exculpated Party that is a criminal act or that
constitutes fraud, gross negligence or willful misconduct.

Item 4. Certifications, Acknowledgment, Signature and Date.

        By signing this Ballot, the holder of the Class 3A or 3B Claim (or authorized signatory of
such holder) acknowledges receipt of the Disclosure Statement, the Plan, and the other applicable
solicitation materials, and certifies that:

       (i)     it has the power and authority to vote to accept or reject the Plan,

       (ii)    it was the holder (or is entitled to vote on behalf of such holder) of the Class 3A or
               3B Claim described in Item 1 as of the Voting Record Date,

       (iii)   it has not submitted any other Ballots for its Class 3A or 3B Claims, or if it has
               submitted any other Ballots with respect to such Claim(s), then any such Ballots
               dated earlier are hereby revoked,

       (iv)    it acknowledges that a vote to accept the Plan constitutes an acceptance of the
               treatment of such Entity either as a holder of a Class 3A Claim or as a holder of a
               Class 3A Claim,

       (v)     it understands and, if accepting the Plan, agrees with the treatment provided for its
               Claim(s) under the Plan,

       (vi)    it understands and acknowledges that if multiple Ballots are submitted voting the
               Claim set forth in Item 1, only the last properly completed Ballot voting the Claim
               and received by the Solicitation Agent before the Voting Deadline shall be deemed
               to reflect the voter’s intent and thus to supersede and revoke any prior Ballots
               received by the Solicitation Agent, and


                                                 9
       (vii)   all authority conferred or agreed to be conferred pursuant to this Ballot, and every
               obligation of the undersigned hereunder, shall be binding on the transferees,
               successors, assigns, heirs, executors, administrators, trustees in bankruptcy, and
               legal representatives of the undersigned, and shall not be affected by, and shall
               survive, the death or incapacity of the undersigned. The undersigned understands
               that an otherwise properly completed, executed, and timely returned Ballot failing
               to indicate either acceptance or rejection of the Plan, or indicating both acceptance
               and rejection of the Plan, will not be counted.


 Print or Type Name of Claimant:          __________________________________________

 Last Four Digits of Social Security
 Number of Claimant:                      __________________________________________

 Signature:                               __________________________________________

 Name of Signatory (if different than
 Claimant):                               __________________________________________

 If by Authorized Agent, Title of
 Agent:                                   __________________________________________

 Street Address:                          __________________________________________

 City, State, Zip Code:                   __________________________________________

 Telephone Number:                        __________________________________________

 Email Address:                           __________________________________________

 Date Completed:                          __________________________________________


       IF THIS BALLOT IS NOT RECEIVED BY THE SOLICITATION AGENT
       ON OR BEFORE [NOVEMBER 16], 2021 AT 4:00 P.M. (EASTERN TIME),
                    YOUR VOTE WILL NOT BE COUNTED.

        Ballots must be delivered to the Solicitation Agent (a) via the electronic Ballot
submission platform on the Solicitation Agent’s website (the “E-Ballot Platform”) by visiting
https://omniagentsolutions.com/bsa-ballots, and following the instructions set forth on the
website, or (b) at the appropriate address listed below, or in the enclosed envelope, as

                                                10
applicable. You are highly encouraged to submit your Ballot via the E-Ballot Platform. If
you choose to submit your Ballot via the E-Ballot Platform, you should NOT submit a hard
copy Ballot. Please choose only one method for returning your Ballot.

 If by E-Ballot Platform:                        If by standard or overnight mail or personal delivery:

    https://omniagentsolutions.com/bsa-ballots          Boy Scouts of America Ballot Processing
                                                               c/o Omni Agent Solutions
                                                            5955 De Soto Avenue, Suite 100
                                                              Woodland Hills, CA 91367


        To submit your Ballot via the E-Ballot Platform, please visit
https://omniagentsolutions.com/bsa-ballots and follow the instructions to submit your Ballot.

      IMPORTANT NOTE: You will need the following information to retrieve and
submit your customized electronic Ballot:

             Unique E-Ballot ID#: [______________________________________]

       The Solicitation Agent’s E-Ballot Platform is the sole manner in which Ballots will be
accepted via electronic or online transmission. Ballots submitted by facsimile, email or other
means of electronic transmission will not be counted.

        Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of
your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot ID# you
receive, as applicable. Holders of Claims who cast a Ballot using the E-Ballot Platform should
NOT also submit a paper Ballot.

        If you have questions about this Ballot, or if you did not receive access to a copy of the
Plan or any related materials, please contact the Solicitation Agent by (a) calling the Debtors’
toll-free restructuring hotline at 866-907-2721, (b) emailing BSAballots@omniagnt.com,
(c) writing to Boy Scouts of America Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto
Avenue, Suite 100, Woodland Hills, CA 91367, or (d) submitting an inquiry on the Debtors’
restructuring website at https://omniagentsolutions.com/BSA.

    Information may also be obtained at https://omniagentsolutions.com/bsa-ballots. THE
SOLICITATION AGENT IS NOT AUTHORIZED TO, AND WILL NOT, PROVIDE
LEGAL ADVICE.

       Any admission of Class 3A or 3B Claims for purposes of voting on the Plan is not an
admission of liability on the part of the Debtors or any other party for payment purposes.


                            [Remainder of Page Intentionally Left Blank]




                                                 11
                  INSTRUCTIONS FOR COMPLETING YOUR BALLOT

        To properly complete this Ballot, you must follow the procedures described below, which
explain each of the items contained on your Ballot. If you have any questions, please contact the
Solicitation Agent using the contact information provided above or visit
https://omniagentsolutions.com/bsa-ballots.
       1.      Use of Online Ballot Portal—If Submitting Your Vote Through the E-Ballot
               Platform:
        The Solicitation Agent will accept Ballots if properly completed through the E-Ballot
Platform.        To     submit   your      Ballot   via     the    E-Ballot    Platform,      visit
https://omniagentsolutions.com/bsa-ballots and follow the instructions to submit your Ballot.

 IMPORTANT NOTE: You will need the following information to retrieve and submit your
 customized electronic Ballot:
                       Unique E-Ballot ID#: [_____________________]


       The Solicitation Agent’s E-Ballot Platform is the sole manner in which Ballots will be
accepted via online or electronic submission. Ballots submitted by facsimile, email or other
means of electronic transmission will not be counted.
        Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of
your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot ID# you
receive, as applicable. Creditors who cast a Ballot using the E-Ballot Platform should NOT also
submit a paper Ballot.
       Use of Hard Copy Ballot—If Submitting Your Vote Through Standard or Overnight
Mail or Personal Delivery:
       Submit your completed and signed Ballot by standard mail using the pre-addressed
envelope included in the Solicitation Package, or by overnight mail or personal delivery to:

                           Boy Scouts of America Ballot Processing
                                 c/o Omni Agent Solutions
                              5955 De Soto Avenue, Suite 100
                                 Woodland Hills, CA 91367

       The Solicitation Agent will tabulate all properly completed Ballots received on or
before the Voting Deadline.

       2.      To fill out your Ballot, you must complete the following:

       a.     Item 1 (Amount of the Claim). Make sure that the information contained in Item 1
regarding the principal amount of your Claim you held on the Voting Record Date is correct.
Please note that, except as otherwise set forth in the Disclosure Statement and Solicitation


                                                12
Procedures Order, each contingent Claim, whether liquidated or unliquidated, or a Claim
in a wholly-unliquidated, unknown or undetermined amount that is not the subject of an
objection, will be allowed in the amount of $1.00 for voting purposes only, and not for
distribution, allowance, or any other purpose.

         b.     Item 2 (Vote on the Plan). Cast one vote to accept or reject the Plan by checking
the appropriate box in Item 2. You must vote the entire amount of your Claim either to accept
(i.e., vote in favor of) or reject (i.e., vote against) the Plan and you may not split your vote.
Accordingly, any vote within a single Class that attempts partially to accept and partially reject the
Plan will not be counted.

        c.     If you hold Claims in more than one class, you may receive more than one Ballot
or Solicitation Package, labeled for a different class of Claims. Your vote will be counted in
determining acceptance or rejection of the Plan by a particular class of Claims only if you
complete, sign, and return the Ballot labeled for such class of Claims in accordance with the
instructions on that Ballot.

        d.     Item 3 (Releases). Pursuant to Article X of the Plan, the Debtors seek approval of
the release provision set forth in Article X.J.4 of the Plan and provided above. Holders of Claims
who vote to accept or reject the Plan may opt out of this release by checking the box in Item 3.

 IF THE PLAN BECOMES EFFECTIVE, AS A HOLDER OF A CLASS 3A OR 3B
 CLAIM UNDER THE PLAN, IF YOU VOTE TO ACCEPT OR REJECT THE PLAN
 YOU ARE DEEMED TO PROVIDE THE RELEASES CONTAINED IN ARTICLE X.J.4
 OF THE PLAN, AS SET FORTH ABOVE, UNLESS YOU CHECK THE BOX IN ITEM
 3 TO OPT OUT OF THE RELEASES.

                e.      Item 4 (Certifications, Acknowledgement, Signature, and Date). Either
the claimant, the claimant’s personal representative, or the claimant’s attorney must sign the
Ballot. If the Ballot is not signed, the vote shown on the Ballot will not be counted.

                f.      Claimants with Social Security Numbers must provide the last four digits
of their Social Security Number in Item 4 of the Ballot.

                g.     The claimant, the claimant’s personal representative, or the claimant’s
attorney must certify certain information on the Ballot. Please read the certifications below and
ensure that the information on the Ballot meets the requirements of those certifications.

               h.      By signing the Ballot, you make the following certifications on information
and belief:

                       (i)     I have the power and authority to vote to accept or reject the Plan,




                                                 13
                       (ii)    I was the holder (or am entitled to vote on behalf of such holder) of
                               the Class 3A or 3B Claim described in Item 1 as of the Voting
                               Record Date,

                       (iii)   I have not submitted any other Ballots for other Class 3A or Class
                               3B Claims, or if I have submitted any other Ballots with respect to
                               such Claims(s), then any such Ballots dated earlier are hereby
                               revoked,

                       (iv)    I acknowledge that a vote to accept the Plan constitutes an
                               acceptance of the treatment of my Claim either as a holder of a Class
                               3A Claim or as a holder of a Class 3B Claim,

                       (v)     I understand and, if accepting the Plan, agree with the treatment
                               provided for my Claim(s) under the Plan,

                       (vi)    I understand and acknowledge that if multiple Ballots are submitted
                               voting the Claim set forth in Item 1, only the last properly completed
                               Ballot voting the Claim and received by the Solicitation Agent
                               before the Voting Deadline shall be deemed to reflect the voter’s
                               intent and thus to supersede and revoke any prior Ballots received
                               by the Solicitation Agent, and

                       (vii)   all authority conferred or agreed to be conferred pursuant to this
                               Ballot, and every obligation of the undersigned hereunder, shall be
                               binding on the transferees, successors, assigns, heirs, executors,
                               administrators, trustees in bankruptcy, and legal representatives of
                               the undersigned, and shall not be affected by, and shall survive, the
                               death or incapacity of the undersigned. The undersigned
                               understands that an otherwise properly completed, executed, and
                               timely returned Ballot failing to indicate either acceptance or
                               rejection of the Plan, or indicating both acceptance and rejection of
                               the Plan, will not be counted.

       3.      Other Instructions for Completing the Ballots:

               a.      The Ballot does not constitute, and shall not be deemed to be, a Proof of
Claim or Interest or an assertion or admission of a Claim or Interest.

               b.       The Ballot is not a letter of transmittal and may not be used for any purpose
other than to vote to accept or reject the Plan.

               c.      If you cast more than one Ballot voting the same Claim prior to the Voting
Deadline, the latest received, properly executed Ballot submitted to the Solicitation Agent and
received by the Solicitation Agent before the Voting Deadline will supersede and revoke any prior
Ballot.


                                                 14
               d.     To the extent you have received two (2) or more duplicative Ballots on
account of the same Claim, please note that each claimant is authorized to submit only one Ballot
on account of such Claim.

               e.       In the event that (a) the Debtors revoke or withdraw the Plan, or (b) the
Confirmation Order is not entered or consummation of the Plan does not occur, this Ballot shall
automatically be null and void and deemed withdrawn without any requirement of affirmative
action by or notice to you.

                f.       There may be changes made to the Plan that do not cause material adverse
effects on an accepting Class. If such non-material changes are made to the Plan, the Debtors will
not resolicit votes for acceptance or rejection of the Plan.

NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE,
OR TO MAKE ANY REPRESENTATION, OTHER THAN WHAT IS CONTAINED IN
THE MATERIALS INCLUDED WITH THIS BALLOT OR OTHER MATERIALS
AUTHORIZED BY THE BANKRUPTCY COURT.

IF YOU HAVE ANY QUESTIONS REGARDING THE BALLOT, DID NOT
RECEIVE INSTRUCTIONS REGARDING ACCESSING THE DISCLOSURE
STATEMENT OR PLAN, RECEIVED A DAMAGED BALLOT OR HAVE LOST
YOUR BALLOT, OR NEED ADDITIONAL COPIES OF THE BALLOT OR OTHER
ENCLOSED MATERIALS, PLEASE CONTACT THE SOLICITATION AGENT AT:

TELEPHONE:            866-907-2721
EMAIL:                BSAballots@omniagnt.com
ADDRESS:              Boy Scouts of America Ballot Processing, c/o Omni Agent Solutions,
                      5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367
WEBSITE:              https://omniagentsolutions.com/BSA




                                               15
            Exhibit 2-2

Form of Ballot for Classes 4A and 4B
                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                (Jointly Administered)
                             Debtors.


                            BALLOT FOR CLASS 4A (2010 BOND CLAIMS)
                               AND CLASS 4B (2012 BOND CLAIMS)

    PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR
    COMPLETING YOUR BALLOT CAREFULLY BEFORE COMPLETING THIS
    BALLOT.

    ACCESS TO SOLICITATION MATERIALS:

    THE PLAN, THE DISCLOSURE STATEMENT, AND THE SOLICITATION
    PROCEDURES ORDER MAY BE ACCESSED, FREE OF CHARGE, AT
    HTTPS://OMNIAGENTSOLUTIONS.COM/BSA-BALLOTS.

    IF YOU WOULD PREFER A PAPER OR OTHER FORMAT OF THESE MATERIALS,
    OR IF YOU NEED TO OBTAIN ADDITIONAL SOLICITATION PACKAGES,
    PLEASE CONTACT OMNI AGENT SOLUTIONS (THE “SOLICITATION AGENT”)
    BY (A) CALLING THE DEBTORS’ RESTRUCTURING HOTLINE AT 866-907-2721,
    (B) EMAILING BSABALLOTS@OMNIAGNT.COM, (C) WRITING TO BOY SCOUTS
    OF AMERICA BALLOT PROCESSING, C/O OMNI AGENT SOLUTIONS, 5955 DE
    SOTO AVENUE, SUITE 100, WOODLAND HILLS, CA 91367, OR (D) SUBMITTING
    AN INQUIRY ON THE DEBTORS’ RESTRUCTURING WEBSITE AT
    HTTPS://OMNIAGENTSOLUTIONS.COM/BSA.

    THIS BALLOT MUST BE COMPLETED, EXECUTED, AND RETURNED SO AS TO
    BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY 4:00 P.M.
    (EASTERN TIME) ON [NOVEMBER 16], 2021 (THE “VOTING DEADLINE”).


    IF YOU VOTE TO ACCEPT OR REJECT THE PLAN, YOU WILL BE RELEASING
    THE RELEASED PARTIES FROM ANY AND ALL CLAIMS/CAUSES OF ACTION
    TO THE EXTENT PROVIDED IN ARTICLE X.J.4 OF THE PLAN UNLESS YOU

1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
 “OPT-OUT” OF SUCH RELEASES. YOU MAY “OPT OUT” OF SUCH RELEASES
 AND YOU MUST INDICATE SUCH “OPT-OUT” IN THE BALLOT.

        Pursuant to this ballot (this “Ballot”), the above-captioned debtors and debtors-in-
possession (together, the ‘‘Debtors”) are soliciting votes from holders of Class 4A Claims (2010
Bond Claims) and Class 4B Claims (2012 Bond Claims) on the Fifth Amended Chapter 11 Plan
of Reorganization for Boy Scouts of America and Delaware BSA, LLC [D.I. [●]] (together with all
schedules and exhibits thereto, and as may be modified, amended, or supplemented from time to
time, the “Plan”), which is described in greater detail in that certain disclosure statement regarding
the Plan, filed on [●], 2021 [D.I. [●]] (together with all schedules and exhibits thereto, and as may
be modified, amended, or supplemented from time to time, the “Disclosure Statement”).
Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms
in the Plan or the Disclosure Statement, as applicable. On [●], 2021, the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”) entered an order [D.I. [●]] (the
“Solicitation Procedures Order”) approving the Disclosure Statement as containing adequate
information under section 1125 of the Bankruptcy Code and the procedures for soliciting votes to
accept or reject the Plan (the “Solicitation Procedures”). Bankruptcy Court approval of the
Disclosure Statement does not indicate approval of the Plan by the Bankruptcy Court.

        You are receiving this Ballot because you are a holder of a Claim in Class 4A Claim and/or
Class 4B against the Debtors as of the Voting Record Date. Accordingly, you have a right to
vote to accept or reject the Plan.

        Your rights are described in the Disclosure Statement for the Plan and Solicitation
Procedures Order. This Ballot may not be used for any purpose other than for casting votes
to accept or reject the Plan and making certain certifications with respect to the Plan. If you
believe you have received this Ballot in error, or if you believe that you have received the
wrong Ballot, please contact the Solicitation Agent immediately via the contact information
set forth above.

        If the Plan is confirmed by the Bankruptcy Court, it will be binding on you whether
or not you vote or if you vote to reject the Plan. To have your vote counted, you must complete,
sign, and return this Ballot to the Solicitation Agent by the Voting Deadline.

        If you vote to accept or reject the Plan, you will be deemed to provide the releases contained
in Article X.J.4 of the Plan and as set forth below unless you opt out of such releases. You may
check the box below to opt out of the releases in Article X.J.4 of the Plan. Please be advised that
the Plan also contains injunction and exculpation provisions, certain of which are set forth below.
If the Plan is confirmed by the Bankruptcy Court, these sections will be binding on you whether
or not you elect to opt out of the releases in Article X.J.4 of the Plan by this Ballot. For a full
description of these provisions, see Article VI.Q of the Disclosure Statement and Article X of the
Plan, which sets forth the terms of each of these provisions.

       You should carefully review the Plan and Disclosure Statement before you vote. You
may wish to seek legal advice concerning the Plan and the Plan’s classification and treatment
of your Claim. If you hold Claims in more than one Class, you will receive a Ballot for each
Class in which you are entitled to vote.


                                                  2
[Remainder of Page Intentionally Left Blank]




                     3
 PLEASE READ THE ATTACHED VOTING INFORMATION AND INSTRUCTIONS
                BEFORE COMPLETING THIS BALLOT.

PLEASE COMPLETE ALL APPLICABLE ITEMS BELOW. PLEASE FILL IN ALL OF
THE INFORMATION REQUESTED UNDER ITEM 4. IF THIS BALLOT HAS NOT
BEEN PROPERLY SIGNED IN THE SPACE PROVIDED, YOUR VOTE MAY NOT BE
VALID OR COUNTED AS HAVING BEEN CAST.

Item 1. Amount of Your Claim.

      For purposes of voting to accept or reject the Plan, the undersigned hereby certifies that as
of the Voting Record Date, the undersigned was the holder (or authorized signatory of such holder)
of a Class 4A or Class 4B Claim against the Debtors in the aggregate following unpaid principal
amount, without regard to any accrued but unpaid interest:


         Class: ________________________________________________

         Debtor: _______________________________________________

         Claim(s) Amount: $_____________________________________


Item 2. Vote on the Plan.

        Please vote either to accept or to reject the Plan with respect to your Claim in Class 4A or
Class 4B below (please check one). Any Ballot not marked either to accept or reject the Plan, or
marked both to accept and to reject the Plan, shall not be counted in determining acceptance or
rejection of the Plan.

       Prior to voting on the Plan, please note the following:

        If you vote to accept or reject the Plan, you shall be deemed to have consented to the release
set forth in Article X.J.4 of the Plan unless you opt out of the release by checking the box in Item 3
below.

        If you abstain from voting, you shall not be deemed to have consented to the release
provisions set forth in Article X.J.4 of the Plan. The Disclosure Statement and the Plan must be
referenced for a complete description of the release, injunction, and exculpation provisions in
Article X of the Plan.

         Check only one box:

                         ACCEPT (I.E., VOTE IN FAVOR OF) the Plan



                                                  4
                              REJECT (I.E., VOTE AGAINST) the Plan


Item 3. Optional Release Election.

        Unless a holder of a Class 4A or 4B Claim who votes to accept or reject the Plan opts
out of the Releases by holders of Claims set forth below, such holder shall be deemed to have
consented to the releases contained in Article X.J.4 of the Plan, which provides as follows:

Article X.J.4 of the Plan—Releases by Holders of Claims.

         As of the Effective Date, except for the rights that remain in effect from and after the
Effective Date to enforce the Plan and the Confirmation Order, for good and valuable
consideration, the adequacy of which is hereby confirmed, including the service of the
Released Parties2 to facilitate and implement the reorganization of the Debtors and the
settlements embodied in the Plan, including the JPM / Creditors’ Committee Settlement, the
Hartford Insurance Settlement, and the TCJC Settlement, as an integral component of the
Plan, and except as otherwise expressly provided in the Plan or the Confirmation Order, to
the maximum extent permitted under applicable law, as such law may be extended
subsequent to the Effective Date, all Releasing Claim Holders3 shall, and shall be deemed to,
expressly, conclusively, absolutely, unconditionally, irrevocably, and forever release and
discharge each and all of the Released Parties of and from any and all Claims, Interests,
obligations, rights, demands, suits, judgments, damages, debts, remedies, losses and
liabilities of any nature whatsoever (including any derivative claims or Causes of Action
asserted or that may be asserted on behalf of the Debtors, Reorganized BSA, or the Estates),
whether liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, contract,
tort or otherwise, based on or relating to, or in any manner arising from, in whole or in part,
any act, omission, transaction, event, or other circumstance taking place or existing on or
before the Effective Date (including before the Petition Date) in connection with or related

2
    “Released Parties” means, collectively, the following Persons, in each case in its or their respective capacities as
    such: (a) the Debtors; (b) Reorganized BSA; (c) the Related Non-Debtor Entities; (d) the Creditors’ Committee;
    (e) the members of the Creditors’ Committee in their capacities as such; (f) the Tort Claimants’ Committee; (g)
    the members of the Tort Claimants’ Committee in their capacities as such; (h) the Future Claimants’
    Representative; (i) the Coalition; (j) JPM; (k) the Settling Insurance Companies, including Hartford; (l) the
    Contributing Chartered Organizations, including TCJC; (m) the Foundation, in its capacity as lender under the
    Foundation Loan Agreement; (n) the Ad Hoc Committee; (o) the members of the Ad Hoc Committee in their
    capacities as such; (p) the Creditor Representative; (q) the Mediators; and (r) all of such Persons’ Representatives;
    provided, however, that no Perpetrator is or shall be a Released Party; provided further, that the definition of
    “Released Parties” shall in all instances be subject to Article X.J. of the Plan.
3
    “Releasing Claim Holder” means, collectively, (a) all holders of Claims that vote to accept the Plan and do not
    opt out of the releases set forth in Article X.J.4 of the Plan; (b) all holders of Claims that are presumed to accept
    the Plan, except for holders of such Claims that file a timely objection to the releases set forth in Article X.J.4 of
    the Plan; (c) all holders of Claims entitled to vote on the Plan and who vote against the Plan and do not opt out of
    the releases set forth in Article X.J.4 of the Plan; and (d) all of such Persons’ predecessors, successors and assigns,
    subsidiaries, affiliates, current and former officers, directors, principals, shareholders, members, partners,
    employees, agents, advisory board members, financial advisors, attorneys, accountants, investment bankers,
    consultants, representatives, management companies, and other professionals, and all such Persons’ respective
    heirs, executors, estates, servants and nominees, in their respective capacities as such.


                                                            5
to the Debtors, the Estates, their respective assets and properties, the Chapter 11 Cases, the
subject matter of, or the transactions or events giving rise to, any Claim or Interest that is
treated by the Plan, the business or contractual arrangements between one or both of the
Debtors and any Released Party, the restructuring of any Claim or Interest that is treated
by the Plan before or during the Chapter 11 Cases, any of the Plan Documents, the JPM /
Creditors’ Committee Settlement, the Hartford Insurance Settlement, the TCJC Settlement,
or any related agreements, instruments, and other documents created or entered into before
or during the Chapter 11 Cases or the negotiation, formulation, preparation or
implementation thereof, the pursuit of Confirmation, the administration and
implementation of the Plan, the solicitation of votes with respect to the Plan, the Distribution
of property under the Plan, or any other act or omission, transaction, agreement, event, or
other occurrence taking place on or before the Effective Date related or relating to the
foregoing; provided, however, that the releases set forth in Article X.J.4 of the Plan shall not,
and shall not be construed to: (a) release any Released Party from Causes of Action arising
out of, or related to, any act or omission of a Released Party that is a criminal act or that
constitutes fraud, gross negligence or willful misconduct; (b) release any post-Effective Date
obligations of any Person under the Plan Documents or any document, instrument, or
agreement executed to implement the Plan; or (c) modify, reduce, impair or otherwise affect
the ability of any holder of an Allowed Non-Abuse Litigation Claim to recover on account of
such Allowed Claim in accordance with Article III.B.9 of the Plan. Notwithstanding the
foregoing or anything to the contrary herein, (i) with respect to holders of Allowed General
Unsecured Claims or Allowed Non-Abuse Litigation Claims, nothing in the Plan or the
release set forth in Article X.J.4 of the Plan shall, or shall be construed to, release any claims
or Causes of Action against any Local Council, Chartered Organization, or Non-Settling
Insurance Company (subject to Article IV.D.3 of the Plan) and (ii) nothing in the Plan or the
release set forth in Article X.J.4 of the Plan shall, or shall be construed to, release any claims
or Causes of Action asserted by Century Indemnity Company against Sidley Austin LLP
(“Sidley”) related to Sidley’s representation of the Debtors prior to the Petition Date.

        If you voted to accept or reject the Plan in Item 2 above, check this box if you elect not to
grant the release contained in Article X.J.4 of the Plan.

        The undersigned, as a holder of (or representative of a holder of) a Class 4A Claim or
 4B Claim, elects to:

             Opt out of the third party release in Article X.J.4 of the Plan.


   Certain other Releases, Injunction and Exculpation Provisions Contained in the Plan

Releases by the Debtors and the Estates.

       Releases by the Debtors and the Estates of the Released Parties. As of the Effective
Date, except for the rights that remain in effect from and after the Effective Date to enforce
the Plan and the Confirmation Order, pursuant to section 1123(b) of the Bankruptcy Code,
for good and valuable consideration, the adequacy of which is hereby confirmed, including
the service of the Released Parties to facilitate and implement the reorganization of the

                                                 6
Debtors and the settlements embodied in the Plan, including the Abuse Claims Settlement,
the JPM / Creditors’ Committee Settlement, the Hartford Insurance Settlement, and the
TCJC Settlement, as an integral component of the Plan, the Debtors, Reorganized BSA, and
the Estates shall, and shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever release and discharge each and all of the Released Parties of and
from any and all Estate Causes of Action that do not constitute Settlement Trust Causes of
Action, any and all other Claims, Interests, obligations, rights, demands, suits, judgments,
damages, debts, remedies, losses and liabilities of any nature whatsoever (including any
derivative claims or Causes of Action asserted or that may be asserted on behalf of the
Debtors, Reorganized BSA, or the Estates), whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen, existing or
hereinafter arising, in law, equity, contract, tort or otherwise, based on or relating to, or in
any manner arising from, in whole or in part, any act, omission, transaction, event, or other
circumstance taking place or existing on or before the Effective Date (including before the
Petition Date) in connection with or related to the Debtors, the Estates, their respective assets
and properties, the Chapter 11 Cases, the subject matter of, or the transactions or events
giving rise to, any Claim or Interest that is treated by the Plan, the business or contractual
arrangements between one or both of the Debtors and any Released Party, the restructuring
of any Claim or Interest that is treated by the Plan before or during the Chapter 11 Cases,
any of the Plan Documents, the JPM / Creditors’ Committee Settlement, the Hartford
Insurance Settlement, the TCJC Settlement, or any related agreements, instruments, and
other documents created or entered into before or during the Chapter 11 Cases or the
negotiation, formulation, preparation or implementation thereof, the pursuit of
Confirmation, the administration and implementation of the Plan, the solicitation of votes
with respect to the Plan, the Distribution of property under the Plan, or any other act or
omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date related or relating to the foregoing. Notwithstanding anything to the contrary
in the foregoing, the releases set forth in Article X.J.1 of the Plan shall not, and shall not be
construed to: (a) release any Released Party from Causes of Action arising out of, or related
to, any act or omission of a Released Party that is a criminal act or that constitutes fraud,
gross negligence or willful misconduct; or (b) release any post-Effective Date obligations of
any Person under the Plan Documents or any document, instrument, or agreement executed
to implement the Plan.

       Releases by the Debtors and the Estates of Certain Avoidance Actions. As of the
Effective Date, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of Creditors’ Committee and its members in their respective
capacities as such in facilitating and implementing the reorganization of the Debtors, as an
integral component of the Plan, the Debtors, Reorganized BSA, and the Estates shall, and
shall be deemed to, expressly, conclusively, absolutely, unconditionally, irrevocably, and
forever release and discharge each and all holders of General Unsecured Claims, Non-Abuse
Litigation Claims, and Convenience Claims of and from any and all Avoidance Actions.

Exculpation.




                                               7
        From and after the Effective Date, none of the Exculpated Parties4 shall have or incur
any liability to, or be subject to any right of action by, any Person for any act, omission,
transaction, event, or other circumstance occurring on or before the Effective Date in
connection with, relating to or arising out of the Chapter 11 Cases, the negotiation of the
Plan Documents, the JPM/Creditors’ Committee Settlement, the Hartford Insurance
Settlement Agreement, the TCJC Settlement Agreement, the Releases and Injunctions, the
pursuit of Confirmation of the Plan, the administration, consummation and implementation
of the Plan or the property to be Distributed under the Plan, or the management or operation
of the Debtors (except for any liability that results primarily from such Exculpated Party’s
gross negligence, bad faith or willful misconduct). In all respects, each and all such
Exculpated Parties shall be entitled to rely upon the advice of counsel with respect to their
duties and responsibilities under, or in connection with, the matters referenced in the
preceding sentence. Notwithstanding the foregoing or any provision of the Plan to the
contrary, Sidley shall not be an Exculpated Party with respect to any claims that Century
Indemnity Company asserts against Sidley related to Sidley’s representation of the Debtors
prior to the Petition Date.

Injunctions Related to Releases and Exculpation.

       Injunction Related to Releases. As of the Effective Date, all holders of Claims that
are the subject of Article X.J of the Plan are, and shall be, expressly, conclusively, absolutely,
unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred and
enjoined from taking any of the following actions against any Released Party or its property
or successors or assigns on account of or based on the subject matter of such Claims, whether
directly or indirectly, derivatively or otherwise: (a) commencing, conducting or continuing
in any manner, directly or indirectly, any suit, action or other proceeding (including any
judicial, arbitral, administrative or other proceeding) in any forum; (b) enforcing, attaching
(including any prejudgment attachment), collecting, or in any way seeking to recover any
judgment, award, decree, or other order; (c) creating, perfecting or in any way enforcing in
any matter, directly or indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking
reimbursement or contributions from, or subrogation against, or otherwise recouping in any
manner, directly or indirectly, any amount against any liability or obligation that is
discharged under Article X.E of the Plan or released under Article X.J of the Plan; provided,
however, that the injunctions set forth in Article X.L.1 of the Plan shall not, and shall not be
construed to, enjoin any holder of a Claim that is the subject of Article X.J of the Plan from
taking any action arising out of, or related to, any act or omission of a Released Party that is
a criminal act or that constitutes fraud, gross negligence or willful misconduct.

       Injunction Related to Exculpation. As of the Effective Date, all holders of Claims that
are the subject of Article X.K of the Plan are, and shall be, expressly, conclusively, absolutely,

4
    “Exculpated Parties” means, collectively, the following Persons: (a) the Debtors; (b) Reorganized BSA; (c) the
    Creditors’ Committee; (d) the members of the Creditors’ Committee in their capacities as such; (e) the Tort
    Claimants’ Committee; (f) the members of the Tort Claimants’ Committee in their capacities as such; (g) the
    Future Claimants’ Representative; (h) the Creditor Representative; and (i) all of such Persons’ current officers
    and directors, former officers and directors who served in such capacity during the pendency of the Chapter 11
    Cases but are no longer officers or directors as of the Effective Date, employees, volunteers, agents, attorneys,
    financial advisors, accountants, investment bankers, consultants, representatives, and other professionals.


                                                         8
unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred and
enjoined from taking any of the following actions against any Exculpated Party on account
of or based on the subject matter of such Claims, whether directly or indirectly, derivatively
or otherwise: (a) commencing, conducting or continuing in any manner, directly or
indirectly, any suit, action or other proceeding (including any judicial, arbitral,
administrative or other proceeding) in any forum; (b) enforcing, attaching (including any
prejudgment attachment), collecting, or in any way seeking to recover any judgment, award,
decree, or other order; (c) creating, perfecting or in any way enforcing in any matter, directly
or indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking reimbursement or
contributions from, or subrogation against, or otherwise recouping in any manner, directly
or indirectly, any amount against any liability or obligation that is discharged under Article
X.E of the Plan or released under Article X.J of the Plan; provided, however, that the
injunctions set forth in Article X.L.2 of the Plan shall not, and shall not be construed to,
enjoin any Person that is the subject of Article X.K of the Plan from taking any action arising
out of, or related to, any act or omission of a Exculpated Party that is a criminal act or that
constitutes fraud, gross negligence or willful misconduct.

Item 4. Certifications, Acknowledgment, Signature and Date.

       By signing this Ballot, the holder of the Class 4A or Class 4B Claim (or authorized
signatory of such holder) acknowledges receipt of the Disclosure Statement, the Plan, and the other
applicable solicitation materials, and certifies that:

       (i)     it has the power and authority to vote to accept or reject the Plan,

       (ii)    it was the holder (or is entitled to vote on behalf of such holder) of the Class 4A
               Claim or Class 4B Claim described in Item 1 as of the Voting Record Date,

       (iii)   it has not submitted any other Ballots for other Class 4A Claim or Class 4B Claims,
               or if it has submitted any other Ballots with respect to such Claim(s), then any such
               Ballots dated earlier are hereby revoked,

       (iv)    it acknowledges that a vote to accept the Plan constitutes an acceptance of the
               treatment of such Entity either as a holder of a Class 4A Claim or as a holder of a
               Class 4B Claim,

       (v)     it understands and, if accepting the Plan, agrees with the treatment provided for its
               Claim(s) under the Plan,

       (vi)    it understands and acknowledges that if multiple Ballots are submitted voting the
               Claim set forth in Item 1, only the last properly completed Ballot voting the Claim
               and received by the Solicitation Agent before the Voting Deadline shall be deemed
               to reflect the voter’s intent and thus to supersede and revoke any prior Ballots
               received by the Solicitation Agent, and

       (vii)   all authority conferred or agreed to be conferred pursuant to this Ballot, and every
               obligation of the undersigned hereunder, shall be binding on the transferees,


                                                 9
              successors, assigns, heirs, executors, administrators, trustees in bankruptcy, and
              legal representatives of the undersigned, and shall not be affected by, and shall
              survive, the death or incapacity of the undersigned. The undersigned understands
              that an otherwise properly completed, executed, and timely returned Ballot failing
              to indicate either acceptance or rejection of the Plan, or indicating both acceptance
              and rejection of the Plan, will not be counted.


 Print or Type Name of Claimant:         __________________________________________

 Last Four Digits of Social Security
 Number of Claimant:                     __________________________________________

 Signature:                              __________________________________________

 Name of Signatory (if different than
 Claimant):                              __________________________________________

 If by Authorized Agent, Title of
 Agent:                                  __________________________________________

 Street Address:                         __________________________________________

 City, State, Zip Code:                  __________________________________________

 Telephone Number:                       __________________________________________

 Email Address:                          __________________________________________

 Date Completed:                         __________________________________________


       IF THIS BALLOT IS NOT RECEIVED BY THE SOLICITATION AGENT
       ON OR BEFORE [NOVEMBER 16], 2021 AT 4:00 P.M. (EASTERN TIME),
                    YOUR VOTE WILL NOT BE COUNTED.

        Ballots must be delivered to the Solicitation Agent (a) via the electronic Ballot
submission platform on the Solicitation Agent’s website (the “E-Ballot Platform”) by visiting
https://omniagentsolutions.com/bsa-ballots, and following the instructions set forth on the
website, or (b) at the appropriate address listed below, or in the enclosed envelope, as
applicable. You are highly encouraged to submit your Ballot via the E-Ballot Platform. If
you choose to submit your Ballot via the E-Ballot Platform, you should NOT submit a hard
copy Ballot. Please choose only one method for returning your Ballot.


                                               10
 If by E-Ballot Platform:                        If by standard or overnight mail or personal delivery:

    https://omniagentsolutions.com/bsa-ballots          Boy Scouts of America Ballot Processing
                                                               c/o Omni Agent Solutions
                                                            5955 De Soto Avenue, Suite 100
                                                              Woodland Hills, CA 91367


        To submit your Ballot via the E-Ballot Platform, please visit
https://omniagentsolutions.com/bsa-ballots and follow the instructions to submit your Ballot.

      IMPORTANT NOTE: You will need the following information to retrieve and
submit your customized electronic Ballot:

             Unique E-Ballot ID#: [______________________________________]

       The Solicitation Agent’s E-Ballot Platform is the sole manner in which Ballots will be
accepted via electronic or online transmission. Ballots submitted by facsimile, email or other
means of electronic transmission will not be counted.

        Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of
your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot ID# you
receive, as applicable. Holders of Claims who cast a Ballot using the E-Ballot Platform should
NOT also submit a paper Ballot.

        If you have questions about this Ballot, or if you did not receive access to a copy of the
Plan or any related materials, please contact the Solicitation Agent by (a) calling the Debtors’
toll-free restructuring hotline at 866-907-2721, (b) emailing BSAballots@omniagnt.com,
(c) writing to Boy Scouts of America Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto
Avenue, Suite 100, Woodland Hills, CA 91367, or (d) submitting an inquiry on the Debtors’
restructuring website at https://omniagentsolutions.com/BSA.

    Information may also be obtained at https://omniagentsolutions.com/bsa-ballots. THE
SOLICITATION AGENT IS NOT AUTHORIZED TO, AND WILL NOT, PROVIDE
LEGAL ADVICE.

        Any admission of Class 4A Claims or Class 4B Claims for purposes of voting on the Plan
is not an admission of liability on the part of the Debtors or any other party for payment purposes.


                            [Remainder of Page Intentionally Left Blank]




                                                 11
                  INSTRUCTIONS FOR COMPLETING YOUR BALLOT

        To properly complete this Ballot, you must follow the procedures described below, which
explain each of the items contained on your Ballot. If you have any questions, please contact the
Solicitation Agent using the contact information provided above or visit
https://omniagentsolutions.com/bsa-ballots.
       1.      Use of Online Ballot Portal—If Submitting Your Vote Through the E-Ballot
               Platform:
        The Solicitation Agent will accept Ballots if properly completed through the E-Ballot
Platform.        To     submit   your      Ballot   via     the    E-Ballot    Platform,      visit
https://omniagentsolutions.com/bsa-ballots and follow the instructions to submit your Ballot.

 IMPORTANT NOTE: You will need the following information to retrieve and submit your
 customized electronic Ballot:
                       Unique E-Ballot ID#: [_____________________]


       The Solicitation Agent’s E-Ballot Platform is the sole manner in which Ballots will be
accepted via online or electronic submission. Ballots submitted by facsimile, email or other
means of electronic transmission will not be counted.
        Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of
your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot ID# you
receive, as applicable. Creditors who cast a Ballot using the E-Ballot Platform should NOT also
submit a paper Ballot.
       Use of Hard Copy Ballot—If Submitting Your Vote Through Standard or Overnight
Mail or Personal Delivery:
       Submit your completed and signed Ballot by standard mail using the pre-addressed
envelope included in the Solicitation Package, or by overnight mail or personal delivery to:

                           Boy Scouts of America Ballot Processing
                                 c/o Omni Agent Solutions
                              5955 De Soto Avenue, Suite 100
                                 Woodland Hills, CA 91367

       The Solicitation Agent will tabulate all properly completed Ballots received on or
before the Voting Deadline.

       2.      To fill out your Ballot, you must complete the following:

               a.     Item 1 (Amount of the Claim). Make sure that the information contained
in Item 1 regarding the principal amount of your Claim you held on the Voting Record Date is
correct. Please note that, except as otherwise set forth in the Disclosure Statement and


                                                12
Solicitation Procedures Order, each contingent Claim, whether liquidated or unliquidated,
or a Claim in a wholly-unliquidated, unknown or undetermined amount that is not the
subject of an objection, will be allowed in the amount of $1.00 for voting purposes only, and
not for distribution, allowance, or any other purpose.

                 b.      Item 2 (Vote on the Plan). Cast one vote to accept or reject the Plan by
checking the appropriate box in Item 2. You must vote the entire amount of your Claim either to
accept (i.e., vote in favor of) or reject (i.e., vote against) the Plan and you may not split your vote.
Accordingly, any vote within a single Class that attempts partially to accept and partially reject the
Plan will not be counted.

               c.       If you hold Claims in more than one class, you may receive more than one
Ballot or Solicitation Package, labeled for a different class of Claims. Your vote will be counted
in determining acceptance or rejection of the Plan by a particular class of Claims only if you
complete, sign, and return the Ballot labeled for such class of Claims in accordance with the
instructions on that Ballot.

               d.      Item 3 (Releases). Pursuant to Article X of the Plan, the Debtors seek
approval of the release provision set forth in Article X.J.4 of the Plan and provided above. Holders
of Claims that vote to accept or reject the Plan may opt out of this release by checking the box in
Item 3.

 IF THE PLAN BECOMES EFFECTIVE, AS A HOLDER OF A CLASS 4A CLAIM OR
 CLASS 4B CLAIM UNDER THE PLAN, IF YOU VOTE TO ACCEPT OR REJECT
 THE PLAN YOU ARE DEEMED TO PROVIDE THE RELEASES CONTAINED IN
 ARTICLE X.J.4 OF THE PLAN, AS SET FORTH ABOVE, UNLESS YOU CHECK THE
 BOX IN ITEM 3 TO OPT OUT OF THE RELEASES.

                e.      Item 4 (Certifications, Acknowledgement, Signature, and Date). Either
the claimant, the claimant’s personal representative, or the claimant’s attorney must sign the
Ballot. If the Ballot is not signed, the vote shown on the Ballot will not be counted.

                f.      Claimants with Social Security Numbers must provide the last four digits
of their Social Security Number in Item 4 of the Ballot.

                g.     The claimant, the claimant’s personal representative, or the claimant’s
attorney must certify certain information on the Ballot. Please read the certifications below and
ensure that the information on the Ballot meets the requirements of those certifications.

               h.      By signing the Ballot, you make the following certifications on information
and belief:

                       (i)     I have the power and authority to vote to accept or reject the Plan,




                                                  13
                       (ii)    I was the holder (or am entitled to vote on behalf of such holder) of
                               the Class 4A or 4B Claim described in Item 1 as of the Voting
                               Record Date,

                       (iii)   I have not submitted any other Ballots for other Class 4A or Class
                               4B Claims, or if I have submitted any other Ballots with respect to
                               such Claims(s), then any such Ballots dated earlier are hereby
                               revoked,

                       (iv)    I acknowledge that a vote to accept the Plan constitutes an
                               acceptance of the treatment of my Claim either as a holder of a Class
                               4A Claim or as a holder of a Class 4B Claim,

                       (v)     I understand and, if accepting the Plan, agree with the treatment
                               provided for my Claim(s) under the Plan,

                       (vi)    I understand and acknowledge that if multiple Ballots are submitted
                               voting the Claim set forth in Item 1, only the last properly completed
                               Ballot voting the Claim and received by the Solicitation Agent
                               before the Voting Deadline shall be deemed to reflect the voter’s
                               intent and thus to supersede and revoke any prior Ballots received
                               by the Solicitation Agent, and

                       (vii)   all authority conferred or agreed to be conferred pursuant to this
                               Ballot, and every obligation of the undersigned hereunder, shall be
                               binding on the transferees, successors, assigns, heirs, executors,
                               administrators, trustees in bankruptcy, and legal representatives of
                               the undersigned, and shall not be affected by, and shall survive, the
                               death or incapacity of the undersigned. The undersigned
                               understands that an otherwise properly completed, executed, and
                               timely returned Ballot failing to indicate either acceptance or
                               rejection of the Plan, or indicating both acceptance and rejection of
                               the Plan, will not be counted.

       3.      Other Instructions for Completing the Ballots:

               a.      The Ballot does not constitute, and shall not be deemed to be, a Proof of
Claim or Interest or an assertion or admission of a Claim or Interest.

               b.       The Ballot is not a letter of transmittal and may not be used for any purpose
other than to vote to accept or reject the Plan.

               c.      If you cast more than one Ballot voting the same Claim prior to the Voting
Deadline, the latest received, properly executed Ballot submitted to the Solicitation Agent and
received by the Solicitation Agent before the Voting Deadline will supersede and revoke any prior
Ballot.



                                                 14
               d.     To the extent you have received two (2) or more duplicative Ballots on
account of the same Claim, please note that each claimant is authorized to submit only one Ballot
on account of such claim.

               e.       In the event that (a) the Debtors revoke or withdraw the Plan, or (b) the
Confirmation Order is not entered or consummation of the Plan does not occur, this Ballot shall
automatically be null and void and deemed withdrawn without any requirement of affirmative
action by or notice to you.

                f.       There may be changes made to the Plan that do not cause material adverse
effects on an accepting Class. If such non-material changes are made to the Plan, the Debtors will
not resolicit votes for acceptance or rejection of the Plan.

NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE,
OR TO MAKE ANY REPRESENTATION, OTHER THAN WHAT IS CONTAINED IN
THE MATERIALS INCLUDED WITH THIS BALLOT OR OTHER MATERIALS
AUTHORIZED BY THE BANKRUPTCY COURT.

IF YOU HAVE ANY QUESTIONS REGARDING THE BALLOT, DID NOT
RECEIVE INSTRUCTIONS REGARDING ACCESSING THE DISCLOSURE
STATEMENT OR PLAN, RECEIVED A DAMAGED BALLOT OR HAVE LOST
YOUR BALLOT, OR NEED ADDITIONAL COPIES OF THE BALLOT OR OTHER
ENCLOSED MATERIALS, PLEASE CONTACT THE SOLICITATION AGENT AT:

TELEPHONE:            866-907-2721
EMAIL:                BSAballots@omniagnt.com
ADDRESS:              Boy Scouts of America Ballot Processing, c/o Omni Agent Solutions,
                      5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367
WEBSITE:              https://omniagentsolutions.com/BSA




                                               15
                    Exhibit 2-3

Form of Ballot for Class 6 General Unsecured Claims
                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                (Jointly Administered)
                             Debtors.


                         BALLOT FOR CLASS 5 (CONVENIENCE CLAIMS)
                         AND CLASS 6 (GENERAL UNSECURED CLAIMS)

    PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR
    COMPLETING YOUR BALLOT CAREFULLY BEFORE COMPLETING THIS
    BALLOT.

    ACCESS TO SOLICITATION MATERIALS:

    THE PLAN, THE DISCLOSURE STATEMENT, AND THE SOLICITATION
    PROCEDURES ORDER MAY BE ACCESSED, FREE OF CHARGE, AT
    HTTPS://OMNIAGENTSOLUTIONS.COM/BSA-BALLOTS.

    IF YOU WOULD PREFER A PAPER OR OTHER FORMAT OF THESE MATERIALS,
    OR IF YOU NEED TO OBTAIN ADDITIONAL SOLICITATION PACKAGES,
    PLEASE CONTACT OMNI AGENT SOLUTIONS (THE “SOLICITATION AGENT”)
    BY (A) CALLING THE DEBTORS’ RESTRUCTURING HOTLINE AT 866-907-2721,
    (B) EMAILING BSABALLOTS@OMNIAGNT.COM, (C) WRITING TO BOY SCOUTS
    OF AMERICA BALLOT PROCESSING, C/O OMNI AGENT SOLUTIONS, 5955 DE
    SOTO AVENUE, SUITE 100, WOODLAND HILLS, CA 91367, OR (D) SUBMITTING
    AN INQUIRY ON THE DEBTORS’ RESTRUCTURING WEBSITE AT
    HTTPS://OMNIAGENTSOLUTIONS.COM/BSA.

    THIS BALLOT MUST BE COMPLETED, EXECUTED, AND RETURNED SO AS TO
    BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY 4:00 P.M.
    (EASTERN TIME) ON [NOVEMBER 16], 2021 (THE “VOTING DEADLINE”).

    IF YOU VOTE TO ACCEPT OR REJECT THE PLAN, YOU WILL BE RELEASING
    THE RELEASED PARTIES FROM ANY AND ALL CLAIMS/CAUSES OF ACTION
    TO THE EXTENT PROVIDED IN ARTICLE X.J.4 OF THE PLAN UNLESS YOU


1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
 “OPT OUT” OF SUCH RELEASES. YOU MAY “OPT-OUT” SUCH RELEASES AND
 YOU MUST INDICATE SUCH “OPT-OUT” IN THE BALLOT.

        Pursuant to this ballot (this “Ballot”), the above-captioned debtors and debtors-in-
possession (together, the “Debtors”) are soliciting votes from holders of Class 6 Claims (General
Unsecured Claims), or, if your Claim is Allowed in an amount of $50,000 or less or you otherwise
elect herein, holders of Class 5 Convenience Claims, on the Fifth Amended Chapter 11 Plan of
Reorganization for Boy Scouts of America and Delaware BSA, LLC [D.I. [●]] (together with all
schedules and exhibits thereto, and as may be modified, amended, or supplemented from time to
time, the “Plan”), which is described in greater detail in that certain disclosure statement regarding
the Plan, filed on [●], 2021 [D.I. [●]] (together with all schedules and exhibits thereto, and as may
be modified, amended, or supplemented from time to time, the “Disclosure Statement”).
Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms
in the Plan or the Disclosure Statement, as applicable. On [●], 2021, the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”) entered an order [D.I. [●]] (the
“Solicitation Procedures Order”) approving the Disclosure Statement as containing adequate
information under section 1125 of the Bankruptcy Code and the procedures for soliciting votes to
accept or reject the Plan (the “Solicitation Procedures”). Bankruptcy Court approval of the
Disclosure Statement does not indicate approval of the Plan by the Bankruptcy Court.

        You are receiving this Ballot because you are a holder of a General Unsecured Claim in
Class 6 against the Debtors as of the Voting Record Date. Accordingly, you have a right to vote
to accept or reject the Plan. However, because you are a holder of a General Unsecured
Claim, you may be entitled to make an election in this Ballot at Item 1 to be treated as a
holder of a Class 5 Convenience Claim and to receive a distribution under the Plan as a
holder of a Class 5 Claim. If you hold Claims in more than one Class, you will receive a Ballot
for each Class in which you are entitled to vote. However, if you are deemed to or elect to be
treated as a holder of a Class 5 Claim, your vote on account of your General Unsecured Claim will
only be counted as a Class 5 Claim and not as a Class 6 Claim, and you will not receive any
distribution reserved for Class 6 Claims.

        Your rights are described in the Disclosure Statement for the Plan and the Solicitation
Procedures Order. This Ballot may not be used for any purpose other than for casting votes
to accept or reject the Plan and making certain certifications with respect to the Plan. If you
believe you have received this Ballot in error, or if you believe that you have received the
wrong Ballot, please contact the Solicitation Agent immediately via the contact information
set forth above.

        If the Plan is confirmed by the Bankruptcy Court, it will be binding on you whether
or not you vote or if you vote to reject the Plan. To have your vote counted, you must complete,
sign, and return this Ballot to the Solicitation Agent by the Voting Deadline.

        If you vote to accept or reject the Plan, you will be deemed to provide the releases in Article
X.J.4 of the Plan and as set forth below unless you opt out of such releases. You may check the
box below to opt out of the releases in Article X.J.4 of the Plan. Please be advised that the Plan
also contains injunction and exculpation provisions, certain of which are set forth below. If the
Plan is confirmed by the Bankruptcy Court, these sections will be binding on you whether or not


                                                  2
you elect to opt out of the releases in Article X.J.4 of the Plan by this Ballot. For a full description
of these provisions, see Article VI.Q of the Disclosure Statement and Article X of the Plan, which
sets forth the terms of each of these provisions.

       You should carefully review the Plan and Disclosure Statement before you vote. You
may wish to seek legal advice concerning the Plan and the Plan’s classification and treatment
of your Claim. If you hold Claims in more than one Class, you will receive a Ballot for each
Class in which you are entitled to vote.

                           [Remainder of Page Intentionally Left Blank]




                                                   3
 PLEASE READ THE ATTACHED VOTING INFORMATION AND INSTRUCTIONS
                BEFORE COMPLETING THIS BALLOT.

PLEASE COMPLETE ALL APPLICABLE ITEMS BELOW. PLEASE FILL IN ALL OF
THE INFORMATION REQUESTED UNDER ITEM 5. IF THIS BALLOT HAS NOT
BEEN PROPERLY SIGNED IN THE SPACE PROVIDED, YOUR VOTE MAY NOT BE
VALID OR COUNTED AS HAVING BEEN CAST.

Item 1. Treatment or Election to Join Class 5 (Convenience Claims).
     Please note, if you make an election, you must still complete the remaining Items on this
Ballot, including whether or not you accept or reject the Plan in Item 3.
      Claims in the Amount of $50,000 or Less: Please take notice that if your Claim that would
otherwise be a General Unsecured Claim is Allowed under the Plan in an amount of $50,000 or
less, your Claim shall be treated as a Class 5 Convenience Claim.
      Claims Greater than $50,000: Please take notice that if your Claim is Allowed under the
Plan in an amount greater than $50,000, you have the right, but not the obligation, to irrevocably
elect to have your Claim irrevocably reduced to $50,000 and treated as a Class 5 Convenience
Claim (upon Allowance), in full and final satisfaction of your Claim, if elected on a timely and
properly delivered and completed Ballot.
     Any General Unsecured Claim in excess of $50,000 may not be subdivided into multiple
Convenience Claims for purposes of receiving treatment as a Convenience Claim.
      If your Claim is Allowed and is in the amount of $50,000 or less or if your Claim is Allowed
in an amount greater than $50,000 and you choose to join Class 5 and reduce your Claim to
$50,000, you will receive, with respect to your Allowed Claim, on the Effective Date or within
thirty (30) days following the date that such Convenience Claim becomes Allowed, Cash in an
amount equal to 100% of such holder’s Allowed Convenience Class Claim.

 The holder of an Allowed General Unsecured Claim that is greater than $50,000 in Class 6
 set forth in Item 2 ELECTS to:

                Join Class 5 (Convenience Claims) and receive treatment as a holder of a
                Claim in Class 5 only, and disclaim any right to receive a distribution as a
                holder of a Claim in Class 6.

Item 2. Amount of Your Claim.

      For purposes of voting to accept or reject the Plan, the undersigned hereby certifies that as
of the Voting Record Date, the undersigned was the holder (or authorized signatory of such holder)
of a General Unsecured Claim in the following aggregate unpaid principal amount, without regard
to any accrued but unpaid interest:




                                                4
          Debtor: ______________________________________

          Claim Amount: $ ______________________________


Item 3. Vote on the Plan.

        Please vote either to accept or to reject the Plan with respect to your Claim set forth in
Item 2 (please check one). Any Ballot not marked either to accept or reject the Plan, or marked
both to accept and to reject the Plan, shall not be counted in determining acceptance or rejection
of the Plan.

        Prior to voting on the Plan, please note the following:

        If you vote to accept or reject the Plan, you shall be deemed to have consented to the release
set forth in Article X.J.4 of the Plan unless you opt out of the release by checking the box in Item 3
below.

        If you abstain from voting, you shall not be deemed to have consented to the release
provisions set forth in Article X.J.4 of the Plan. The Disclosure Statement and the Plan must be
referenced for a complete description of the release, injunction, and exculpation provisions in
Article X of the Plan.

          Check only one box:

                             ACCEPT (I.E., VOTE IN FAVOR OF) the Plan

                             REJECT (I.E., VOTE AGAINST) the Plan


Item 4. Optional Release Election.

       Unless a holder of a Class 5 or Class 6 Claim who votes to accept or reject the Plan
opts out of the Releases by holders of Claims set forth below, such holder shall be deemed to
have consented to the releases contained in Article X.J.4 of the Plan, which provides as
follows:

Article X.J.4 of the Plan—Releases by Holders of Claims.

       As of the Effective Date, except for the rights that remain in effect from and after the
Effective Date to enforce the Plan and the Confirmation Order, for good and valuable
consideration, the adequacy of which is hereby confirmed, including the service of the
Released Parties2 to facilitate and implement the reorganization of the Debtors and the

2
    “Released Parties” means, collectively, the following Persons, in each case in its or their respective capacities as
    such: (a) the Debtors; (b) Reorganized BSA; (c) the Related Non-Debtor Entities; (d) the Creditors’ Committee;
    (e) the members of the Creditors’ Committee in their capacities as such; (f) the Tort Claimants’ Committee; (g)


                                                          5
settlements embodied in the Plan, including the JPM / Creditors’ Committee Settlement, the
Hartford Insurance Settlement, and the TCJC Settlement, as an integral component of the
Plan, and except as otherwise expressly provided in the Plan or the Confirmation Order, to
the maximum extent permitted under applicable law, as such law may be extended
subsequent to the Effective Date, all Releasing Claim Holders3 shall, and shall be deemed to,
expressly, conclusively, absolutely, unconditionally, irrevocably, and forever release and
discharge each and all of the Released Parties of and from any and all Claims, Interests,
obligations, rights, demands, suits, judgments, damages, debts, remedies, losses and
liabilities of any nature whatsoever (including any derivative claims or Causes of Action
asserted or that may be asserted on behalf of the Debtors, Reorganized BSA, or the Estates),
whether liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, contract,
tort or otherwise, based on or relating to, or in any manner arising from, in whole or in part,
any act, omission, transaction, event, or other circumstance taking place or existing on or
before the Effective Date (including before the Petition Date) in connection with or related
to the Debtors, the Estates, their respective assets and properties, the Chapter 11 Cases, the
subject matter of, or the transactions or events giving rise to, any Claim or Interest that is
treated by the Plan, the business or contractual arrangements between one or both of the
Debtors and any Released Party, the restructuring of any Claim or Interest that is treated
by the Plan before or during the Chapter 11 Cases, any of the Plan Documents, the JPM /
Creditors’ Committee Settlement, the Hartford Insurance Settlement, the TCJC Settlement,
or any related agreements, instruments, and other documents created or entered into before
or during the Chapter 11 Cases or the negotiation, formulation, preparation or
implementation thereof, the pursuit of Confirmation, the administration and
implementation of the Plan, the solicitation of votes with respect to the Plan, the Distribution
of property under the Plan, or any other act or omission, transaction, agreement, event, or
other occurrence taking place on or before the Effective Date related or relating to the
foregoing; provided, however, that the releases set forth in Article X.J.4 of the Plan shall not,
and shall not be construed to: (a) release any Released Party from Causes of Action arising
out of, or related to, any act or omission of a Released Party that is a criminal act or that
constitutes fraud, gross negligence or willful misconduct; (b) release any post-Effective Date
obligations of any Person under the Plan Documents or any document, instrument, or

    the members of the Tort Claimants’ Committee in their capacities as such; (h) the Future Claimants’
    Representative; (i) the Coalition; (j) JPM; (k) the Settling Insurance Companies, including Hartford; (l) the
    Contributing Chartered Organizations, including TCJC; (m) the Foundation, in its capacity as lender under the
    Foundation Loan Agreement; (n) the Ad Hoc Committee; (o) the members of the Ad Hoc Committee in their
    capacities as such; (p) the Creditor Representative; (q) the Mediators; and (r) all of such Persons’ Representatives;
    provided, however, that no Perpetrator is or shall be a Released Party; provided further, that the definition of
    “Released Parties” shall in all instances be subject to Article X.J. of the Plan.
3
    “Releasing Claim Holder” means, collectively, (a) all holders of Claims that vote to accept the Plan and do not
    opt out of the releases set forth in Article X.J.4 of the Plan; (b) all holders of Claims that are presumed to accept
    the Plan, except for holders of such Claims that file a timely objection to the releases set forth in Article X.J.4 of
    the Plan; (c) all holders of Claims entitled to vote on the Plan and who vote against the Plan and do not opt out of
    the releases set forth in Article X.J.4 of the Plan; and (d) all of such Persons’ predecessors, successors and assigns,
    subsidiaries, affiliates, current and former officers, directors, principals, shareholders, members, partners,
    employees, agents, advisory board members, financial advisors, attorneys, accountants, investment bankers,
    consultants, representatives, management companies, and other professionals, and all such Persons’ respective
    heirs, executors, estates, servants and nominees, in their respective capacities as such.


                                                            6
agreement executed to implement the Plan; or (c) modify, reduce, impair or otherwise affect
the ability of any holder of an Allowed Non-Abuse Litigation Claim to recover on account of
such Allowed Claim in accordance with Article III.B.9 of the Plan. Notwithstanding the
foregoing or anything to the contrary herein, (i) with respect to holders of Allowed General
Unsecured Claims or Allowed Non-Abuse Litigation Claims, nothing in the Plan or the
release set forth in Article X.J.4 of the Plan shall, or shall be construed to, release any claims
or Causes of Action against any Local Council, Chartered Organization, or Non-Settling
Insurance Company (subject to Article IV.D.3 of the Plan) and (ii) nothing in the Plan or the
release set forth in Article X.J.4 of the Plan shall, or shall be construed to, release any claims
or Causes of Action asserted by Century Indemnity Company against Sidley Austin LLP
(“Sidley”) related to Sidley’s representation of the Debtors prior to the Petition Date.

        If you voted to accept or reject the Plan in Item 3 above, check this box if you elect not to
grant the release contained in Article X.J.4 of the Plan.

        The undersigned, as a holder of (or representative of a holder of) a Class 5 or Class 6
 Claim, elects to:

             Opt out of the third party release in Article X.J.4 of the Plan.


   Certain other Releases, Injunction and Exculpation Provisions Contained in the Plan

Releases by the Debtors and the Estates.

       Releases by the Debtors and the Estates of the Released Parties. As of the Effective
Date, except for the rights that remain in effect from and after the Effective Date to enforce
the Plan and the Confirmation Order, pursuant to section 1123(b) of the Bankruptcy Code,
for good and valuable consideration, the adequacy of which is hereby confirmed, including
the service of the Released Parties to facilitate and implement the reorganization of the
Debtors and the settlements embodied in the Plan, including the Abuse Claims Settlement,
the JPM / Creditors’ Committee Settlement, the Hartford Insurance Settlement, and the
TCJC Settlement, as an integral component of the Plan, the Debtors, Reorganized BSA, and
the Estates shall, and shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever release and discharge each and all of the Released Parties of and
from any and all Estate Causes of Action that do not constitute Settlement Trust Causes of
Action, any and all other Claims, Interests, obligations, rights, demands, suits, judgments,
damages, debts, remedies, losses and liabilities of any nature whatsoever (including any
derivative claims or Causes of Action asserted or that may be asserted on behalf of the
Debtors, Reorganized BSA, or the Estates), whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen, existing or
hereinafter arising, in law, equity, contract, tort or otherwise, based on or relating to, or in
any manner arising from, in whole or in part, any act, omission, transaction, event, or other
circumstance taking place or existing on or before the Effective Date (including before the
Petition Date) in connection with or related to the Debtors, the Estates, their respective assets
and properties, the Chapter 11 Cases, the subject matter of, or the transactions or events
giving rise to, any Claim or Interest that is treated by the Plan, the business or contractual

                                                 7
arrangements between one or both of the Debtors and any Released Party, the restructuring
of any Claim or Interest that is treated by the Plan before or during the Chapter 11 Cases,
any of the Plan Documents, the JPM / Creditors’ Committee Settlement, the Hartford
Insurance Settlement, the TCJC Settlement, or any related agreements, instruments, and
other documents created or entered into before or during the Chapter 11 Cases or the
negotiation, formulation, preparation or implementation thereof, the pursuit of
Confirmation, the administration and implementation of the Plan, the solicitation of votes
with respect to the Plan, the Distribution of property under the Plan, or any other act or
omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date related or relating to the foregoing. Notwithstanding anything to the contrary
in the foregoing, the releases set forth in Article X.J.1 of the Plan shall not, and shall not be
construed to: (a) release any Released Party from Causes of Action arising out of, or related
to, any act or omission of a Released Party that is a criminal act or that constitutes fraud,
gross negligence or willful misconduct; or (b) release any post-Effective Date obligations of
any Person under the Plan Documents or any document, instrument, or agreement executed
to implement the Plan.

       Releases by the Debtors and the Estates of Certain Avoidance Actions. As of the
Effective Date, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of Creditors’ Committee and its members in their respective
capacities as such in facilitating and implementing the reorganization of the Debtors, as an
integral component of the Plan, the Debtors, Reorganized BSA, and the Estates shall, and
shall be deemed to, expressly, conclusively, absolutely, unconditionally, irrevocably, and
forever release and discharge each and all holders of General Unsecured Claims, Non-Abuse
Litigation Claims, and Convenience Claims of and from any and all Avoidance Actions.

Exculpation.

        From and after the Effective Date, none of the Exculpated Parties4 shall have or incur
any liability to, or be subject to any right of action by, any Person for any act, omission,
transaction, event, or other circumstance occurring on or before the Effective Date in
connection with, relating to or arising out of the Chapter 11 Cases, the negotiation of the
Plan Documents, the JPM/Creditors’ Committee Settlement, the Hartford Insurance
Settlement Agreement, the TCJC Settlement Agreement, the Releases and Injunctions, the
pursuit of Confirmation of the Plan, the administration, consummation and implementation
of the Plan or the property to be Distributed under the Plan, or the management or operation
of the Debtors (except for any liability that results primarily from such Exculpated Party’s
gross negligence, bad faith or willful misconduct). In all respects, each and all such
Exculpated Parties shall be entitled to rely upon the advice of counsel with respect to their
duties and responsibilities under, or in connection with, the matters referenced in the

4
    “Exculpated Parties” means, collectively, the following Persons: (a) the Debtors; (b) Reorganized BSA; (c) the
    Creditors’ Committee; (d) the members of the Creditors’ Committee in their capacities as such; (e) the Tort
    Claimants’ Committee; (f) the members of the Tort Claimants’ Committee in their capacities as such; (g) the
    Future Claimants’ Representative; (h) the Creditor Representative; and (i) all of such Persons’ current officers
    and directors, former officers and directors who served in such capacity during the pendency of the Chapter 11
    Cases but are no longer officers or directors as of the Effective Date, employees, volunteers, agents, attorneys,
    financial advisors, accountants, investment bankers, consultants, representatives, and other professionals.


                                                         8
preceding sentence. Notwithstanding the foregoing or any provision of the Plan to the
contrary, Sidley shall not be an Exculpated Party with respect to any claims that Century
Indemnity Company asserts against Sidley related to Sidley’s representation of the Debtors
prior to the Petition Date.

Injunctions Related to Releases and Exculpation.

       Injunction Related to Releases. As of the Effective Date, all holders of Claims that
are the subject of Article X.J of the Plan are, and shall be, expressly, conclusively, absolutely,
unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred and
enjoined from taking any of the following actions against any Released Party or its property
or successors or assigns on account of or based on the subject matter of such Claims, whether
directly or indirectly, derivatively or otherwise: (a) commencing, conducting or continuing
in any manner, directly or indirectly, any suit, action or other proceeding (including any
judicial, arbitral, administrative or other proceeding) in any forum; (b) enforcing, attaching
(including any prejudgment attachment), collecting, or in any way seeking to recover any
judgment, award, decree, or other order; (c) creating, perfecting or in any way enforcing in
any matter, directly or indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking
reimbursement or contributions from, or subrogation against, or otherwise recouping in any
manner, directly or indirectly, any amount against any liability or obligation that is
discharged under Article X.E of the Plan or released under Article X.J of the Plan; provided,
however, that the injunctions set forth in Article X.L.1 of the Plan shall not, and shall not be
construed to, enjoin any holder of a Claim that is the subject of Article X.J of the Plan from
taking any action arising out of, or related to, any act or omission of a Released Party that is
a criminal act or that constitutes fraud, gross negligence or willful misconduct.

        Injunction Related to Exculpation. As of the Effective Date, all holders of Claims that
are the subject of Article X.K of the Plan are, and shall be, expressly, conclusively, absolutely,
unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred and
enjoined from taking any of the following actions against any Exculpated Party on account
of or based on the subject matter of such Claims, whether directly or indirectly, derivatively
or otherwise: (a) commencing, conducting or continuing in any manner, directly or
indirectly, any suit, action or other proceeding (including any judicial, arbitral,
administrative or other proceeding) in any forum; (b) enforcing, attaching (including any
prejudgment attachment), collecting, or in any way seeking to recover any judgment, award,
decree, or other order; (c) creating, perfecting or in any way enforcing in any matter, directly
or indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking reimbursement or
contributions from, or subrogation against, or otherwise recouping in any manner, directly
or indirectly, any amount against any liability or obligation that is discharged under Article
X.E of the Plan or released under Article X.J of the Plan; provided, however, that the
injunctions set forth in Article X.L.2 of the Plan shall not, and shall not be construed to,
enjoin any Person that is the subject of Article X.K of the Plan from taking any action arising
out of, or related to, any act or omission of a Exculpated Party that is a criminal act or that
constitutes fraud, gross negligence or willful misconduct.




                                                9
Item 5. Certifications, Acknowledgment, Signature and Date.

       By signing this Ballot, the holder of the Claim set forth in Item 2 (or authorized signatory
of such holder) acknowledges receipt of the Disclosure Statement, the Plan, and the other
applicable solicitation materials, and certifies that:

       (i)     it has the power and authority to vote to accept or reject the Plan,

       (ii)    it was the holder (or is entitled to vote on behalf of such holder) of the Class 5 or
               Class 6 Claim being voted described in Item 2 as of the Voting Record Date,

       (iii)   it has not submitted any other Ballots for other Class 5 or Class 6 Claims, or if it
               has submitted any other Ballots with respect to such Claims, then any such Ballots
               dated earlier are hereby revoked,

       (iv)    it acknowledges that a vote to accept the Plan constitutes an acceptance of the
               treatment of such Entity either as a holder of a Class 5 Claim or as a holder of a
               Class 6 Claim, as applicable,

       (v)     it understands and, if accepting the Plan, agrees with the treatment provided for its
               Claim(s) under the Plan,

       (vi)    it understands and acknowledges that if multiple Ballots are submitted voting the
               Claim set forth in Item 2, only the last properly completed Ballot voting the Claim
               and received by the Solicitation Agent before the Voting Deadline shall be deemed
               to reflect the voter’s intent and thus to supersede and revoke any prior Ballots
               received by the Solicitation Agent, and

       (vii)   all authority conferred or agreed to be conferred pursuant to this Ballot, and every
               obligation of the undersigned hereunder, shall be binding on the transferees,
               successors, assigns, heirs, executors, administrators, trustees in bankruptcy, and
               legal representatives of the undersigned, and shall not be affected by, and shall
               survive, the death or incapacity of the undersigned. The undersigned understands
               that an otherwise properly completed, executed, and timely returned Ballot failing
               to indicate either acceptance or rejection of the Plan, or indicating both acceptance
               and rejection of the Plan, will not be counted.


 Print or Type Name of Claimant:          __________________________________________

 Last Four Digits of Social Security
 Number of Claimant:                      __________________________________________

 Signature:                               __________________________________________




                                                10
 Name of Signatory (if different than
 Claimant):                                  __________________________________________

 If by Authorized Agent, Title of
 Agent:                                      __________________________________________

 Street Address:                             __________________________________________

 City, State, Zip Code:                      __________________________________________

 Telephone Number:                           __________________________________________

 Email Address:                              __________________________________________

 Date Completed:                             __________________________________________



        IF THIS BALLOT IS NOT RECEIVED BY THE SOLICITATION AGENT
        ON OR BEFORE [NOVEMBER 16], 2021 AT 4:00 P.M. (EASTERN TIME),
                     YOUR VOTE WILL NOT BE COUNTED.

        Ballots must be delivered to the Solicitation Agent (a) via the electronic Ballot
submission platform on the Solicitation Agent’s website (the “E-Ballot Platform”) by visiting
https://omniagentsolutions.com/bsa-ballots, and following the instructions set forth on the
website, or (b) at the appropriate address listed below, or in the enclosed envelope, as
applicable. You are highly encouraged to submit your Ballot via the E-Ballot Platform. If
you choose to submit your Ballot via the E-Ballot Platform, you should NOT submit a hard
copy Ballot. Please choose only one method for returning your Ballot.

 If by E-Ballot Platform:                        If by standard or overnight mail or personal delivery:

    https://omniagentsolutions.com/bsa-ballots          Boy Scouts of America Ballot Processing
                                                               c/o Omni Agent Solutions
                                                            5955 De Soto Avenue, Suite 100
                                                              Woodland Hills, CA 91367


        To submit your Ballot via the E-Ballot Platform, please visit
https://omniagentsolutions.com/bsa-ballots and follow the instructions to submit your Ballot.

      IMPORTANT NOTE: You will need the following information to retrieve and
submit your customized electronic Ballot:

             Unique E-Ballot ID#: [______________________________________]


                                                 11
       The Solicitation Agent’s E-Ballot Platform is the sole manner in which Ballots will be
accepted via electronic or online transmission. Ballots submitted by facsimile, email or other
means of electronic transmission will not be counted.

        Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 2 of
your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot ID# you
receive, as applicable. Holders of Claims who cast a Ballot using the E-Ballot Platform should
NOT also submit a paper Ballot.

        If you have questions about this Ballot, or if you did not receive access to a copy of the
Plan or any related materials, please contact the Solicitation Agent by (a) calling the Debtors’
toll-free restructuring hotline at 866-907-2721, (b) emailing BSAballots@omniagnt.com,
(c) writing to Boy Scouts of America Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto
Avenue, Suite 100, Woodland Hills, CA 91367, or (d) submitting an inquiry on the Debtors’
restructuring website at https://omniagentsolutions.com/BSA.

    Information may also be obtained at https://omniagentsolutions.com/bsa-ballots. THE
SOLICITATION AGENT IS NOT AUTHORIZED TO, AND WILL NOT, PROVIDE
LEGAL ADVICE.

        Any admission of Claims for purposes of voting on the Plan is not an admission of liability
on the part of the Debtors or any other party for payment purposes.




                                                12
                  INSTRUCTIONS FOR COMPLETING YOUR BALLOT

        To properly complete this Ballot, you must follow the procedures described below, which
explain each of the items contained on your Ballot. If you have any questions, please contact the
Solicitation Agent using the contact information provided above or visit
https://omniagentsolutions.com/bsa-ballots.
       1.      Use of Online Ballot Portal—If Submitting Your Vote Through the E-Ballot
               Platform:
        The Solicitation Agent will accept Ballots if properly completed through the E-Ballot
Platform.        To     submit   your      Ballot   via     the    E-Ballot    Platform,      visit
https://omniagentsolutions.com/bsa-ballots and follow the instructions to submit your Ballot.

 IMPORTANT NOTE: You will need the following information to retrieve and submit your
 customized electronic Ballot:
                       Unique E-Ballot ID#: [_____________________]


       The Solicitation Agent’s E-Ballot Platform is the sole manner in which Ballots will be
accepted via online or electronic submission. Ballots submitted by facsimile, email or other
means of electronic transmission will not be counted.
        Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 2 of
your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot ID# you
receive, as applicable. Creditors who cast a Ballot using the E-Ballot Platform should NOT also
submit a paper Ballot.
       Use of Hard Copy Ballot—If Submitting Your Vote Through Standard or Overnight
Mail or Personal Delivery:
       Submit your completed and signed Ballot by standard mail using the pre-addressed
envelope included in the Solicitation Package, or by overnight mail or personal delivery to:

                           Boy Scouts of America Ballot Processing
                                 c/o Omni Agent Solutions
                              5955 De Soto Avenue, Suite 100
                                 Woodland Hills, CA 91367

       The Solicitation Agent will tabulate all properly completed Ballots received on or
before the Voting Deadline.

       2.      To fill out your Ballot, you must complete the following:

               a.      Item 1 (Treatment or Election to join Class 5 (Convenience Claims)).
As set forth above, if your Claim is Allowed and is in the amount of $50,000 or less or if your
Claim is Allowed in an amount greater than $50,000 and you choose to join Class 5 and reduce


                                                13
your Claim to $50,000, you are deemed to or entitled to make an election in this Ballot at Item 1
to be treated as a holder of a Class 5 Convenience Claim and to receive a distribution under the
Plan as a holder of a Class 5 Claim. If you wish to make the Convenience Class election, please
check the box on Item 1. You must make the Convenience Class election as to the entire amount
of your Claim. Any Claim in excess of $50,000 may not be subdivided into multiple Convenience
Claims for purposes of receiving treatment as a Convenience Claim. If you make this election,
you must still complete the remaining Items on this Ballot, including whether or not you accept or
reject the Plan in Item 3.

               b.      Item 2 (Amount of the Claim). Make sure that the information contained
in Item 2 regarding the principal amount of your Claim you held on the Voting Record Date is
correct. Please note that, except as otherwise set forth in the Disclosure Statement and
Solicitation Procedures Order, each contingent Claim, whether liquidated or unliquidated,
or a Claim in a wholly-unliquidated, unknown or undetermined amount that is not the
subject of an objection, will be allowed in the amount of $1.00 for voting purposes only, and
not for distribution, allowance, or any other purpose.

               c.       If you hold Claims in more than one class, you may receive more than one
Ballot or Solicitation Package, labeled for a different class of Claims. Your vote will be counted
in determining acceptance or rejection of the Plan by a particular class of Claims only if you
complete, sign, and return the Ballot labeled for such class of Claims in accordance with the
instructions on that Ballot.

                 d.      Item 3 (Vote on the Plan). Cast one vote to accept or reject the Plan by
checking the appropriate box in Item 3. You must vote the entire amount of your Claim either to
accept (i.e., vote in favor of) or reject (i.e., vote against) the Plan and you may not split your vote.
Accordingly, any vote within a single Class that attempts partially to accept and partially reject the
Plan will not be counted.

               e.      Item 4 (Releases). Pursuant to Article X of the Plan, the Debtors seek
approval of the release provision set forth in Article X.J.4 of the Plan and provided above. Holders
of Claims who vote to accept or reject the Plan may opt out of this release by checking the box in
Item 4.

 IF THE PLAN BECOMES EFFECTIVE, AS A HOLDER OF A CLASS 5 OR CLASS 6
 CLAIM, AS APPLICABLE, UNDER THE PLAN, IF YOU VOTE TO ACCEPT OR
 REJECT THE PLAN YOU ARE DEEMED TO PROVIDE THE RELEASES
 CONTAINED IN ARTICLE X.J.4 OF THE PLAN, AS SET FORTH ABOVE, UNLESS
 YOU CHECK THE BOX IN ITEM 4 TO OPT OUT OF THE RELEASES.

                f.      Item 5 (Certifications, Acknowledgement, Signature, and Date). Either
the claimant, the claimant’s personal representative, or the claimant’s attorney must sign the
Ballot. If the Ballot is not signed, the vote shown on the Ballot will not be counted.

                g.      Claimants with Social Security Numbers must provide the last four digits
of their Social Security Number in Item 5 of the Ballot.

                                                  14
                h.     The claimant, the claimant’s personal representative, or the claimant’s
attorney must certify certain information on the Ballot. Please read the certifications below and
ensure that the information on the Ballot meets the requirements of those certifications.

              i.      By signing the Ballot, you make the following certifications on information
and belief:

                      (i)     I have the power and authority to vote to accept or reject the Plan,

                      (ii)    I was the holder (or am entitled to vote on behalf of such holder) of
                              the Class 5 or Class 6 Claim described in Item 2 as of the Voting
                              Record Date,

                      (iii)   I have not submitted any other Ballots for other Class 5 or Class 6
                              Claims, or, if I have submitted any other Ballots with respect to such
                              Claims, then any such Ballots dated earlier are hereby revoked,

                      (iv)    I acknowledge that a vote to accept the Plan constitutes an
                              acceptance of the treatment of my Claim either as a holder of a
                              Class 5 Claim or as a holder of a Class 6 Claim,

                      (v)     I understand and, if accepting the Plan, agree with the treatment
                              provided for my Claim(s) under the Plan,

                      (vi)    I understand and acknowledge that if multiple Ballots are submitted
                              voting the Claim set forth in Item 2, only the last properly completed
                              Ballot voting the Claim and received by the Solicitation Agent
                              before the Voting Deadline shall be deemed to reflect the voter’s
                              intent and thus to supersede and revoke any prior Ballots received
                              by the Solicitation Agent, and

                      (vii)   all authority conferred or agreed to be conferred pursuant to this
                              Ballot, and every obligation of the undersigned hereunder, shall be
                              binding on the transferees, successors, assigns, heirs, executors,
                              administrators, trustees in bankruptcy, and legal representatives of
                              the undersigned, and shall not be affected by, and shall survive, the
                              death or incapacity of the undersigned. The undersigned
                              understands that an otherwise properly completed, executed, and
                              timely returned Ballot failing to indicate either acceptance or
                              rejection of the Plan, or indicating both acceptance and rejection of
                              the Plan, will not be counted.

       3.     Other Instructions for Completing the Ballots:

               a.      The Ballot does not constitute, and shall not be deemed to be, a Proof of
Claim or Interest or an assertion or admission of a Claim or Interest.


                                                15
               b.       The Ballot is not a letter of transmittal and may not be used for any purpose
other than to vote to accept or reject the Plan.

               c.      If you cast more than one Ballot voting the same Claim prior to the Voting
Deadline, the latest received, properly executed Ballot submitted to the Solicitation Agent and
received by the Solicitation Agent before the Voting Deadline will supersede and revoke any prior
Ballot.

               d.     To the extent you have received two (2) or more duplicative Ballots on
account of the same Claim, please note that each claimant is authorized to submit only one Ballot
on account of such Claim.

               e.       In the event that (a) the Debtors revoke or withdraw the Plan, or (b) the
Confirmation Order is not entered or consummation of the Plan does not occur, this Ballot shall
automatically be null and void and deemed withdrawn without any requirement of affirmative
action by or notice to you.

                f.       There may be changes made to the Plan that do not cause material adverse
effects on an accepting Class. If such non-material changes are made to the Plan, the Debtors will
not resolicit votes for acceptance or rejection of the Plan.

NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE,
OR TO MAKE ANY REPRESENTATION, OTHER THAN WHAT IS CONTAINED IN
THE MATERIALS INCLUDED WITH THIS BALLOT OR OTHER MATERIALS
AUTHORIZED BY THE BANKRUPTCY COURT.

IF YOU HAVE ANY QUESTIONS REGARDING THE BALLOT, DID NOT
RECEIVE INSTRUCTIONS REGARDING ACCESSING THE DISCLOSURE
STATEMENT OR PLAN, RECEIVED A DAMAGED BALLOT OR HAVE LOST
YOUR BALLOT, OR NEED ADDITIONAL COPIES OF THE BALLOT OR OTHER
ENCLOSED MATERIALS, PLEASE CONTACT THE SOLICITATION AGENT AT:

TELEPHONE:             866-907-2721
EMAIL:                 BSAballots@omniagnt.com
ADDRESS:               Boy Scouts of America Ballot Processing, c/o Omni Agent Solutions,
                       5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367
WEBSITE:               https://omniagentsolutions.com/BSA




                                                 16
                     Exhibit 2-4

Form of Ballot for Class 7 Non-Abuse Litigation Claims
                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                (Jointly Administered)
                             Debtors.


                  BALLOT FOR CLASS 7 (NON-ABUSE LITIGATION CLAIMS)

    PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR
    COMPLETING YOUR BALLOT CAREFULLY BEFORE COMPLETING THIS
    BALLOT.

    ACCESS TO SOLICITATION MATERIALS:

    THE PLAN, THE DISCLOSURE STATEMENT, AND THE SOLICITATION
    PROCEDURES ORDER MAY BE ACCESSED, FREE OF CHARGE, AT
    HTTPS://OMNIAGENTSOLUTIONS.COM/BSA-BALLOTS.

    IF YOU WOULD PREFER A PAPER OR OTHER FORMAT OF THESE MATERIALS,
    OR IF YOU NEED TO OBTAIN ADDITIONAL SOLICITATION PACKAGES,
    PLEASE CONTACT OMNI AGENT SOLUTIONS (THE “SOLICITATION AGENT”)
    BY (A) CALLING THE DEBTORS’ RESTRUCTURING HOTLINE AT 866-907-2721,
    (B) EMAILING BSABALLOTS@OMNIAGNT.COM, (C) WRITING TO BOY SCOUTS
    OF AMERICA BALLOT PROCESSING, C/O OMNI AGENT SOLUTIONS, 5955 DE
    SOTO AVENUE, SUITE 100, WOODLAND HILLS, CA 91367, OR (D) SUBMITTING
    AN INQUIRY ON THE DEBTORS’ RESTRUCTURING WEBSITE AT
    HTTPS://OMNIAGENTSOLUTIONS.COM/BSA.

    THIS BALLOT MUST BE COMPLETED, EXECUTED, AND RETURNED SO AS TO
    BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY 4:00 P.M.
    (EASTERN TIME) ON [NOVEMBER 16], 2021 (THE “VOTING DEADLINE”).


    IF YOU VOTE TO ACCEPT OR REJECT THE PLAN, YOU WILL BE RELEASING
    THE RELEASED PARTIES FROM ANY AND ALL CLAIMS/CAUSES OF ACTION
    TO THE EXTENT PROVIDED IN ARTICLE X.J.4 OF THE PLAN UNLESS YOU


1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
 “OPT-OUT” OF SUCH RELEASES. YOU MAY “OPT-OUT” SUCH RELEASES AND
 YOU MUST INDICATE SUCH “OPT-OUT” IN THE BALLOT.

        Pursuant to this ballot (this “Ballot”), the above-captioned debtors and debtors-in-
possession (together, the ‘‘Debtors”) are soliciting votes from holders of Class 7 Non-Abuse
Litigation Claims on the Fifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of
America and Delaware BSA, LLC [D.I. [●]] (together with all schedules and exhibits thereto, and
as may be modified, amended, or supplemented from time to time, the “Plan”), which is described
in greater detail in that certain disclosure statement regarding the Plan, filed on [●], 2021 [D.I. [●]]
(together with all schedules and exhibits thereto, and as may be modified, amended, or
supplemented from time to time, the “Disclosure Statement”). Capitalized terms used but not
otherwise defined herein have the meanings ascribed to such terms in the Plan or the Disclosure
Statement, as applicable. On [●], 2021, the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”) entered an order [D.I. [●]] (the “Solicitation Procedures
Order”) approving the Disclosure Statement as containing adequate information under section
1125 of the Bankruptcy Code and the procedures for soliciting votes to accept or reject the Plan
(the “Solicitation Procedures”). Bankruptcy Court approval of the Disclosure Statement does not
indicate approval of the Plan by the Bankruptcy Court.

       You are receiving this Ballot because you are a holder of a Non-Abuse Litigation Claim in
Class 7 against the Debtors as of the Voting Record Date. Accordingly, you have a right to vote
to accept or reject the Plan.

        Your rights are described in the Disclosure Statement for the Plan and the Solicitation
Procedures Order. This Ballot may not be used for any purpose other than for casting votes
to accept or reject the Plan and making certain certifications with respect to the Plan. If you
believe you have received this Ballot in error, or if you believe that you have received the
wrong Ballot, please contact the Solicitation Agent immediately via the contact information
set forth above.

        If the Plan is confirmed by the Bankruptcy Court, it will be binding on you whether
or not you vote or if you vote to reject the Plan. To have your vote counted, you must complete,
sign, and return this Ballot to the Solicitation Agent by the Voting Deadline.

        If you vote to accept or reject the Plan, you will be deemed to provide the releases in Article
X.J.4 of the Plan unless you opt out of such releases. You may check the box below to opt out of
the releases in Article X.J.4 of the Plan. Please be advised that the Plan also contains injunction
and exculpation provisions, certain of which are set forth below. If the Plan is confirmed by the
Bankruptcy Court, these sections will be binding on you whether or not you elect to opt out of the
releases in Article X.J.4 of the Plan by this Ballot. For a full description of these provisions, see
Article VI.Q of the Disclosure Statement and Article X of the Plan, which sets forth the terms of
each of these provisions.

       You should carefully review the Plan and Disclosure Statement before you vote. You
may wish to seek legal advice concerning the Plan and the Plan’s classification and treatment
of your Claim. If you hold Claims in more than one Class, you will receive a Ballot for each
Class in which you are entitled to vote.


                                                   2
[Remainder of Page Intentionally Left Blank]




                     3
 PLEASE READ THE ATTACHED VOTING INFORMATION AND INSTRUCTIONS
                BEFORE COMPLETING THIS BALLOT.

PLEASE COMPLETE ALL APPLICABLE ITEMS BELOW. PLEASE FILL IN ALL OF
THE INFORMATION REQUESTED UNDER ITEM 4. IF THIS BALLOT HAS NOT
BEEN PROPERLY SIGNED IN THE SPACE PROVIDED, YOUR VOTE MAY NOT BE
VALID OR COUNTED AS HAVING BEEN CAST.

Item 1. Amount of Your Claim.

     For purposes of voting to accept or reject the Plan, the undersigned hereby certifies that as
the Voting Record Date, the undersigned was the holder (or authorized signatory of such holder)
of a Non-Abuse Litigation Claim in the following aggregate unpaid principal amount, without
regard to any accrued but unpaid interest:


         Debtor: ________________________________________

         Claim Amount:       $________________________________


Item 2. Vote on the Plan.

        Please vote either to accept or to reject the Plan with respect to your Claim in Class 7 below
(please check one). Any Ballot not marked either to accept or reject the Plan, or marked both to
accept and to reject the Plan, shall not be counted in determining acceptance or rejection of the
Plan.

       Prior to voting on the Plan, please note the following:

        If you vote to accept or reject the Plan, you shall be deemed to have consented to the release
set forth in Article X.J.4 of the Plan unless you opt out of the release by checking the box in Item 3
below.

        If you abstain from voting, you shall not be deemed to have consented to the release
provisions set forth in Article X.J.4 of the Plan. The Disclosure Statement and the Plan must be
referenced for a complete description of the release, injunction, and exculpation provisions in
Article X of the Plan.

         Check only one box:

                         ACCEPT (I.E., VOTE IN FAVOR OF) the Plan

                         REJECT (I.E., VOTE AGAINST) the Plan



                                                  4
Item 3. Optional Release Election.

      Unless a holder of a Class 7 Claim who votes to accept or reject the Plan opts out of
the Releases by holders of Claims set forth below, such holder shall be deemed to have
consented to the releases contained in Article X.J.4 of the Plan, which provides as follows:

Article X.J.4 of the Plan—Releases by Holders of Claims.

         As of the Effective Date, except for the rights that remain in effect from and after the
Effective Date to enforce the Plan and the Confirmation Order, for good and valuable
consideration, the adequacy of which is hereby confirmed, including the service of the
Released Parties2 to facilitate and implement the reorganization of the Debtors and the
settlements embodied in the Plan, including the JPM / Creditors’ Committee Settlement, the
Hartford Insurance Settlement, and the TCJC Settlement, as an integral component of the
Plan, and except as otherwise expressly provided in the Plan or the Confirmation Order, to
the maximum extent permitted under applicable law, as such law may be extended
subsequent to the Effective Date, all Releasing Claim Holders3 shall, and shall be deemed to,
expressly, conclusively, absolutely, unconditionally, irrevocably, and forever release and
discharge each and all of the Released Parties of and from any and all Claims, Interests,
obligations, rights, demands, suits, judgments, damages, debts, remedies, losses and
liabilities of any nature whatsoever (including any derivative claims or Causes of Action
asserted or that may be asserted on behalf of the Debtors, Reorganized BSA, or the Estates),
whether liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, contract,
tort or otherwise, based on or relating to, or in any manner arising from, in whole or in part,
any act, omission, transaction, event, or other circumstance taking place or existing on or
before the Effective Date (including before the Petition Date) in connection with or related
to the Debtors, the Estates, their respective assets and properties, the Chapter 11 Cases, the

2
    “Released Parties” means, collectively, the following Persons, in each case in its or their respective capacities as
    such: (a) the Debtors; (b) Reorganized BSA; (c) the Related Non-Debtor Entities; (d) the Creditors’ Committee;
    (e) the members of the Creditors’ Committee in their capacities as such; (f) the Tort Claimants’ Committee; (g)
    the members of the Tort Claimants’ Committee in their capacities as such; (h) the Future Claimants’
    Representative; (i) the Coalition; (j) JPM; (k) the Settling Insurance Companies, including Hartford; (l) the
    Contributing Chartered Organizations, including TCJC; (m) the Foundation, in its capacity as lender under the
    Foundation Loan Agreement; (n) the Ad Hoc Committee; (o) the members of the Ad Hoc Committee in their
    capacities as such; (p) the Creditor Representative; (q) the Mediators; and (r) all of such Persons’ Representatives;
    provided, however, that no Perpetrator is or shall be a Released Party; provided further, that the definition of
    “Released Parties” shall in all instances be subject to Article X.J. of the Plan.
3
    “Releasing Claim Holder” means, collectively, (a) all holders of Claims that vote to accept the Plan and do not
    opt out of the releases set forth in Article X.J.4 of the Plan; (b) all holders of Claims that are presumed to accept
    the Plan, except for holders of such Claims that file a timely objection to the releases set forth in Article X.J.4 of
    the Plan; (c) all holders of Claims entitled to vote on the Plan and who vote against the Plan and do not opt out of
    the releases set forth in Article X.J.4 of the Plan; and (d) all of such Persons’ predecessors, successors and assigns,
    subsidiaries, affiliates, current and former officers, directors, principals, shareholders, members, partners,
    employees, agents, advisory board members, financial advisors, attorneys, accountants, investment bankers,
    consultants, representatives, management companies, and other professionals, and all such Persons’ respective
    heirs, executors, estates, servants and nominees, in their respective capacities as such.


                                                            5
subject matter of, or the transactions or events giving rise to, any Claim or Interest that is
treated by the Plan, the business or contractual arrangements between one or both of the
Debtors and any Released Party, the restructuring of any Claim or Interest that is treated
by the Plan before or during the Chapter 11 Cases, any of the Plan Documents, the JPM /
Creditors’ Committee Settlement, the Hartford Insurance Settlement, the TCJC Settlement,
or any related agreements, instruments, and other documents created or entered into before
or during the Chapter 11 Cases or the negotiation, formulation, preparation or
implementation thereof, the pursuit of Confirmation, the administration and
implementation of the Plan, the solicitation of votes with respect to the Plan, the Distribution
of property under the Plan, or any other act or omission, transaction, agreement, event, or
other occurrence taking place on or before the Effective Date related or relating to the
foregoing; provided, however, that the releases set forth in Article X.J.4 of the Plan shall not,
and shall not be construed to: (a) release any Released Party from Causes of Action arising
out of, or related to, any act or omission of a Released Party that is a criminal act or that
constitutes fraud, gross negligence or willful misconduct; (b) release any post-Effective Date
obligations of any Person under the Plan Documents or any document, instrument, or
agreement executed to implement the Plan; or (c) modify, reduce, impair or otherwise affect
the ability of any holder of an Allowed Non-Abuse Litigation Claim to recover on account of
such Allowed Claim in accordance with Article III.B.9 of the Plan. Notwithstanding the
foregoing or anything to the contrary herein, (i) with respect to holders of Allowed General
Unsecured Claims or Allowed Non-Abuse Litigation Claims, nothing in the Plan or the
release set forth in Article X.J.4 of the Plan shall, or shall be construed to, release any claims
or Causes of Action against any Local Council, Chartered Organization, or Non-Settling
Insurance Company (subject to Article IV.D.3 of the Plan) and (ii) nothing in the Plan or the
release set forth in Article X.J.4 of the Plan shall, or shall be construed to, release any claims
or Causes of Action asserted by Century Indemnity Company against Sidley Austin LLP
(“Sidley”) related to Sidley’s representation of the Debtors prior to the Petition Date.

        If you voted to accept or reject the Plan in Item 2 above, check this box if you elect not to
grant the release contained in Article X.J.4 of the Plan.

        The undersigned, as a holder of (or representative of a holder of) a Class 7 Claim, elects
 to:

              Opt out of the third party release in Article X.J.4 of the Plan.


   Certain other Releases, Injunction and Exculpation Provisions Contained in the Plan

Releases by the Debtors and the Estates.

       Releases by the Debtors and the Estates of the Released Parties. As of the Effective
Date, except for the rights that remain in effect from and after the Effective Date to enforce
the Plan and the Confirmation Order, pursuant to section 1123(b) of the Bankruptcy Code,
for good and valuable consideration, the adequacy of which is hereby confirmed, including
the service of the Released Parties to facilitate and implement the reorganization of the
Debtors, the JPM / Creditors’ Committee Settlement, the Hartford Insurance Settlement,

                                                 6
and the TCJC Settlement, as an integral component of the Plan, the Debtors, Reorganized
BSA, and the Estates shall, and shall be deemed to, expressly, conclusively, absolutely,
unconditionally, irrevocably, and forever release and discharge each and all of the Released
Parties of and from any and all Estate Causes of Action that do not constitute Settlement
Trust Causes of Action, any and all other Claims, Interests, obligations, rights, demands,
suits, judgments, damages, debts, remedies, losses and liabilities of any nature whatsoever
(including any derivative claims or Causes of Action asserted or that may be asserted on
behalf of the Debtors, Reorganized BSA, or the Estates), whether liquidated or unliquidated,
fixed or contingent, matured or unmatured, known or unknown, foreseen or unforeseen,
existing or hereinafter arising, in law, equity, contract, tort or otherwise, based on or relating
to, or in any manner arising from, in whole or in part, any act, omission, transaction, event,
or other circumstance taking place or existing on or before the Effective Date (including
before the Petition Date) in connection with or related to the Debtors, the Estates, their
respective assets and properties, the Chapter 11 Cases, the subject matter of, or the
transactions or events giving rise to, any Claim or Interest that is treated by the Plan, the
business or contractual arrangements between one or both of the Debtors and any Released
Party, the restructuring of any Claim or Interest that is treated by the Plan before or during
the Chapter 11 Cases, any of the Plan Documents, the JPM / Creditors’ Committee
Settlement, the Hartford Insurance Settlement, the TCJC Settlement, or any related
agreements, instruments, and other documents created or entered into before or during the
Chapter 11 Cases or the negotiation, formulation, preparation or implementation thereof,
the pursuit of Confirmation, the administration and implementation of the Plan, the
solicitation of votes with respect to the Plan, the Distribution of property under the Plan, or
any other act or omission, transaction, agreement, event, or other occurrence taking place
on or before the Effective Date related or relating to the foregoing. Notwithstanding
anything to the contrary in the foregoing, the releases set forth in Article X.J.1 of the Plan
shall not, and shall not be construed to: (a) release any Released Party from Causes of Action
arising out of, or related to, any act or omission of a Released Party that is a criminal act or
that constitutes fraud, gross negligence or willful misconduct; or (b) release any post-
Effective Date obligations of any Person under the Plan Documents or any document,
instrument, or agreement executed to implement the Plan.

       Releases by the Debtors and the Estates of Certain Avoidance Actions. As of the
Effective Date, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of Creditors’ Committee and its members in their respective
capacities as such in facilitating and implementing the reorganization of the Debtors, as an
integral component of the Plan, the Debtors, Reorganized BSA, and the Estates shall, and
shall be deemed to, expressly, conclusively, absolutely, unconditionally, irrevocably, and
forever release and discharge each and all holders of General Unsecured Claims, Non-Abuse
Litigation Claims, and Convenience Claims of and from any and all Avoidance Actions.

Exculpation.




                                                7
        From and after the Effective Date, none of the Exculpated Parties4 shall have or incur
any liability to, or be subject to any right of action by, any Person for any act, omission,
transaction, event, or other circumstance occurring on or before the Effective Date in
connection with, relating to or arising out of the Chapter 11 Cases, the negotiation of the
Plan Documents, JPM/Creditors’ Committee Settlement, the the Hartford Insurance
Settlement Agreement, the TCJC Settlement Agreement, the Releases and Injunctions, the
pursuit of Confirmation of the Plan, the administration, consummation and implementation
of the Plan or the property to be Distributed under the Plan, or the management or operation
of the Debtors (except for any liability that results primarily from such Exculpated Party’s
gross negligence, bad faith or willful misconduct). In all respects, each and all such
Exculpated Parties shall be entitled to rely upon the advice of counsel with respect to their
duties and responsibilities under, or in connection with, the matters referenced in the
preceding sentence. Notwithstanding the foregoing or any provision of the Plan to the
contrary, Sidley shall not be an Exculpated Party with respect to any claims that Century
Indemnity Company asserts against Sidley related to Sidley’s representation of the Debtors
prior to the Petition Date.

Injunctions Related to Releases and Exculpation.

       Injunction Related to Releases. As of the Effective Date, all holders of Claims that
are the subject of Article X.J of the Plan are, and shall be, expressly, conclusively, absolutely,
unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred and
enjoined from taking any of the following actions against any Released Party or its property
or successors or assigns on account of or based on the subject matter of such Claims, whether
directly or indirectly, derivatively or otherwise: (a) commencing, conducting or continuing
in any manner, directly or indirectly, any suit, action or other proceeding (including any
judicial, arbitral, administrative or other proceeding) in any forum; (b) enforcing, attaching
(including any prejudgment attachment), collecting, or in any way seeking to recover any
judgment, award, decree, or other order; (c) creating, perfecting or in any way enforcing in
any matter, directly or indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking
reimbursement or contributions from, or subrogation against, or otherwise recouping in any
manner, directly or indirectly, any amount against any liability or obligation that is
discharged under Article X.E of the Plan or released under Article X.J of the Plan; provided,
however, that the injunctions set forth in Article X.L.1 of the Plan shall not, and shall not be
construed to, enjoin any holder of a Claim that is the subject of Article X.J of the Plan from
taking any action arising out of, or related to, any act or omission of a Released Party that is
a criminal act or that constitutes fraud, gross negligence or willful misconduct.

       Injunction Related to Exculpation. As of the Effective Date, all holders of Claims that
are the subject of Article X.K of the Plan are, and shall be, expressly, conclusively, absolutely,

4
    “Exculpated Parties” means, collectively, the following Persons: (a) the Debtors; (b) Reorganized BSA; (c) the
    Creditors’ Committee; (d) the members of the Creditors’ Committee in their capacities as such; (e) the Tort
    Claimants’ Committee; (f) the members of the Tort Claimants’ Committee in their capacities as such; (g) the
    Future Claimants’ Representative; (h) the Creditor Representative; and (i) all of such Persons’ current officers
    and directors, former officers and directors who served in such capacity during the pendency of the Chapter 11
    Cases but are no longer officers or directors as of the Effective Date, employees, volunteers, agents, attorneys,
    financial advisors, accountants, investment bankers, consultants, representatives, and other professionals.


                                                         8
unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred and
enjoined from taking any of the following actions against any Exculpated Party on account
of or based on the subject matter of such Claims, whether directly or indirectly, derivatively
or otherwise: (a) commencing, conducting or continuing in any manner, directly or
indirectly, any suit, action or other proceeding (including any judicial, arbitral,
administrative or other proceeding) in any forum; (b) enforcing, attaching (including any
prejudgment attachment), collecting, or in any way seeking to recover any judgment, award,
decree, or other order; (c) creating, perfecting or in any way enforcing in any matter, directly
or indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking reimbursement or
contributions from, or subrogation against, or otherwise recouping in any manner, directly
or indirectly, any amount against any liability or obligation that is discharged under Article
X.E of the Plan or released under Article X.J of the Plan; provided, however, that the
injunctions set forth in Article X.L.2 of the Plan shall not, and shall not be construed to,
enjoin any Person that is the subject of Article X.K of the Plan from taking any action arising
out of, or related to, any act or omission of a Exculpated Party that is a criminal act or that
constitutes fraud, gross negligence or willful misconduct.

Item 4. Certifications, Acknowledgment, Signature and Date.

       By signing this Ballot, the holder of the Claim (or authorized signatory of such holder)
acknowledges receipt of the Disclosure Statement, the Plan, and the other applicable solicitation
materials, and certifies that:

       (i)     it has the power and authority to vote to accept or reject the Plan,

       (ii)    it was the holder (or is entitled to vote on behalf of such holder) of the Class 7 Non-
               Abuse Litigation Claim described in Item 1 as of the Voting Record Date,

       (iii)   it has not submitted any other Ballots for other Class 7 Claims, or if it has submitted
               any other Ballots with respect to such Claims, then any such Ballots dated earlier
               are hereby revoked,

       (iv)    it acknowledges that a vote to accept the Plan constitutes an acceptance of the
               treatment of such Entity as a holder of a Class 7 Claim,

       (v)     it understands and, if accepting the Plan, agrees with the treatment provided for its
               Claim(s) under the Plan,

       (vi)    it understands and acknowledges that if multiple Ballots are submitted voting the
               Claim set forth in Item 1, only the last properly completed Ballot voting the Claim
               and received by the Solicitation Agent before the Voting Deadline shall be deemed
               to reflect the voter’s intent and thus to supersede and revoke any prior Ballots
               received by the Solicitation Agent, and

       (vii)   all authority conferred or agreed to be conferred pursuant to this Ballot, and every
               obligation of the undersigned hereunder, shall be binding on the transferees,
               successors, assigns, heirs, executors, administrators, trustees in bankruptcy, and


                                                 9
              legal representatives of the undersigned, and shall not be affected by, and shall
              survive, the death or incapacity of the undersigned. The undersigned understands
              that an otherwise properly completed, executed, and timely returned Ballot failing
              to indicate either acceptance or rejection of the Plan, or indicating both acceptance
              and rejection of the Plan, will not be counted.


 Print or Type Name of Claimant:         __________________________________________

 Last Four Digits of Social Security
 Number of Claimant:                     __________________________________________

 Signature:                              __________________________________________

 Name of Signatory (if different than
 Claimant):                              __________________________________________

 If by Authorized Agent, Title of
 Agent:                                  __________________________________________

 Street Address:                         __________________________________________

 City, State, Zip Code:                  __________________________________________

 Telephone Number:                       __________________________________________

 Email Address:                          __________________________________________

 Date Completed:                         __________________________________________



       IF THIS BALLOT IS NOT RECEIVED BY THE SOLICITATION AGENT
       ON OR BEFORE [NOVEMBER 16], 2021 AT 4:00 P.M. (EASTERN TIME),
                    YOUR VOTE WILL NOT BE COUNTED.

        Ballots must be delivered to the Solicitation Agent (a) via the electronic Ballot
submission platform on the Solicitation Agent’s website (the “E-Ballot Platform”) by visiting
https://omniagentsolutions.com/bsa-ballots, and following the instructions set forth on the
website, or (b) at the appropriate address listed below, or in the enclosed envelope, as
applicable. You are highly encouraged to submit your Ballot via the E-Ballot Platform. If
you choose to submit your Ballot via the E-Ballot Platform, you should NOT submit a hard
copy Ballot. Please choose only one method for returning your Ballot.


                                               10
 If by E-Ballot Platform:                       If by standard or overnight mail or personal delivery:

 https://omniagentsolutions.com/bsa-ballots            Boy Scouts of America Ballot Processing
                                                              c/o Omni Agent Solutions
                                                           5955 De Soto Avenue, Suite 100
                                                             Woodland Hills, CA 91367


        To submit your Ballot via the E-Ballot Platform, please visit
https://omniagentsolutions.com/bsa-ballots and follow the instructions to submit your Ballot.

      IMPORTANT NOTE: You will need the following information to retrieve and
submit your customized electronic Ballot:

             Unique E-Ballot ID#: [______________________________________]

       The Solicitation Agent’s E-Ballot Platform is the sole manner in which Ballots will be
accepted via electronic or online transmission. Ballots submitted by facsimile, email or other
means of electronic transmission will not be counted.

        Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of
your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot ID# you
receive, as applicable. Holders of Claims who cast a Ballot using the E-Ballot Platform should
NOT also submit a paper Ballot.

        If you have questions about this Ballot, or if you did not receive access to a copy of the
Plan or any related materials, please contact the Solicitation Agent by (a) calling the Debtors’
toll-free restructuring hotline at 866-907-2721, (b) emailing BSAballots@omniagnt.com,
(c) writing to Boy Scouts of America Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto
Avenue, Suite 100, Woodland Hills, CA 91367, or (d) submitting an inquiry on the Debtors’
restructuring website at https://omniagentsolutions.com/BSA.

    Information may also be obtained at https://omniagentsolutions.com/bsa-ballots. THE
SOLICITATION AGENT IS NOT AUTHORIZED TO, AND WILL NOT, PROVIDE
LEGAL ADVICE.

        Any admission of Claims for purposes of voting on the Plan is not an admission of liability
on the part of the Debtors or any other party for payment purposes.


                            [Remainder of Page Intentionally Left Blank]




                                                11
                  INSTRUCTIONS FOR COMPLETING YOUR BALLOT

        To properly complete this Ballot, you must follow the procedures described below, which
explain each of the items contained on your Ballot. If you have any questions, please contact the
Solicitation Agent using the contact information provided above or visit
https://omniagentsolutions.com/bsa-ballots.
       1.      Use of Online Ballot Portal – If Submitting Your Vote Through the E-Ballot
               Platform:
        The Solicitation Agent will accept Ballots if properly completed through the E-Ballot
Platform.        To     submit   your      Ballot   via     the    E-Ballot    Platform,      visit
https://omniagentsolutions.com/bsa-ballots and follow the instructions to submit your Ballot.

 IMPORTANT NOTE: You will need the following information to retrieve and submit your
 customized electronic Ballot:
 Unique E-Ballot ID#: [_____________________]


       The Solicitation Agent’s E-Ballot Platform is the sole manner in which Ballots will be
accepted via online or electronic submission. Ballots submitted by facsimile, email or other
means of electronic transmission will not be counted.
        Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of
your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot ID# you
receive, as applicable. Creditors who cast a Ballot using the E-Ballot Platform should NOT also
submit a paper Ballot.
       Use of Hard Copy Ballot—If Submitting Your Vote Through Standard or Overnight
Mail or Personal Delivery:
       Submit your completed and signed Ballot by standard mail using the pre-addressed
envelope included in the Solicitation Package, or by overnight mail or personal delivery to:

                           Boy Scouts of America Ballot Processing
                                 c/o Omni Agent Solutions
                              5955 De Soto Avenue, Suite 100
                                 Woodland Hills, CA 91367

       The Solicitation Agent will tabulate all properly completed Ballots received on or
before the Voting Deadline.

       2.      To fill out your Ballot, you must complete the following:

               a.     Item 1 (Amount of the Claim). Please note that, except as otherwise set
forth in the Disclosure Statement and Solicitation Procedures Order, each contingent Claim,
whether liquidated or unliquidated, or a Claim in a wholly-unliquidated, unknown or


                                                12
undetermined amount that is not the subject of an objection, will be allowed in the amount
of $1.00 for voting purposes only, and not for distribution, allowance, or any other purpose.
For the avoidance of doubt, all Non-Abuse Litigation Claims in Class 7, including any
Insured Non-Abuse Claim, which have not been fixed pursuant to a judgment or settlement
entered prior to the Voting Record Date, shall be classified as a contingent and unliquidated
Claim as set forth above. Such temporary allowance is only for voting purposes, and shall
not be binding on the holder, the Debtors, or any other party for distribution under the Plan
or any purpose other than voting on the Plan.

                 b.      Item 2 (Vote on the Plan). Cast one vote to accept or reject the Plan by
checking the appropriate box in Item 2. You must vote the entire amount of your Claim either to
accept (i.e., vote in favor of) or reject (i.e., vote against) the Plan and you may not split your vote.
Accordingly, any vote within a single Class that attempts partially to accept and partially reject the
Plan will not be counted.

               c.       If you hold Claims in more than one class, you may receive more than one
Ballot or Solicitation Package, labeled for a different class of Claims. Your vote will be counted
in determining acceptance or rejection of the Plan by a particular class of Claims only if you
complete, sign, and return the Ballot labeled for such class of Claims in accordance with the
instructions on that Ballot.

               d.      Item 3 (Releases). Pursuant to Article X of the Plan, the Debtors seek
approval of the release provision set forth in Article X.J.4 of the Plan and provided above. Holders
of Claims that vote to accept or reject the Plan may opt out of this release by checking the box in
Item 3.

 IF THE PLAN BECOMES EFFECTIVE, AS A HOLDER OF A CLASS 7 NON-ABUSE
 LITIGATION CLAIM UNDER THE PLAN, IF YOU VOTE TO ACCEPT OR REJECT
 THE PLAN YOU ARE DEEMED TO PROVIDE THE RELEASES CONTAINED IN
 ARTICLE X.J.4 OF THE PLAN, AS SET FORTH ABOVE, UNLESS YOU CHECK THE
 BOX IN ITEM 3 TO OPT OUT OF THE RELEASES.

        e.       Item 4 (Certifications, Acknowledgement, Signature, and Date). Either the
claimant, the claimant’s personal representative, or the claimant’s attorney must sign the Ballot.
If the Ballot is not signed, the vote shown on the Ballot will not be counted.

       f.      Claimants with Social Security Numbers must provide the last four digits of their
Social Security Number in Item 4 of the Ballot.

        g.     The claimant, the claimant’s personal representative, or the claimant’s attorney
must certify certain information on the Ballot. Please read the certifications below and ensure that
the information on the Ballot meets the requirements of those certifications.

          h.   By signing the Ballot, you make the following certifications on information and
belief:



                                                  13
               (i)     I have the power and authority to vote to accept or reject the Plan,

               (ii)    I was the holder (or am entitled to vote on behalf of such holder) of the
                       Class 7 Non-Abuse Litigation Claim described in Item 1 as of the Voting
                       Record Date,

               (iii)   I have not submitted any other Ballots for other Class 7 Claims, or, if I have
                       submitted any other Ballots with respect to such Claims, then any such
                       Ballots dated earlier are hereby revoked,

               (iv)    I acknowledge that a vote to accept the Plan constitutes an acceptance of the
                       treatment of my Claim as a Class 7 Claim,

               (v)     I understand and, if accepting the Plan, agree with the treatment provided
                       for my Claim(s) under the Plan,

               (vi)    I understand and acknowledge that if multiple Ballots are submitted voting
                       the Claim set forth in Item 1, only the last properly completed Ballot voting
                       the Claim and received by the Solicitation Agent before the Voting Deadline
                       shall be deemed to reflect the voter’s intent and thus to supersede and revoke
                       any prior Ballots received by the Solicitation Agent, and

               (vii)   all authority conferred or agreed to be conferred pursuant to this Ballot, and
                       every obligation of the undersigned hereunder, shall be binding on the
                       transferees, successors, assigns, heirs, executors, administrators, trustees in
                       bankruptcy, and legal representatives of the undersigned, and shall not be
                       affected by, and shall survive, the death or incapacity of the undersigned.
                       The undersigned understands that an otherwise properly completed,
                       executed, and timely returned Ballot failing to indicate either acceptance or
                       rejection of the Plan, or indicating both acceptance and rejection of the Plan,
                       will not be counted.

       3.      Other Instructions for Completing the Ballots:

        a.      The Ballot does not constitute, and shall not be deemed to be, a Proof of Claim or
Interest or an assertion or admission of a Claim or Interest.

        b.      The Ballot is not a letter of transmittal and may not be used for any purpose other
than to vote to accept or reject the Plan.

        c.     If you cast more than one Ballot voting the same Claim prior to the Voting
Deadline, the latest received, properly executed Ballot submitted to the Solicitation Agent and
received by the Solicitation Agent before the Voting Deadline will supersede and revoke any prior
Ballot.




                                                 14
       d.      To the extent you have received two (2) or more duplicative Ballots on account of
the same Claim, please note that each claimant is authorized to submit only one Ballot on account
of such Claim.

        e.     In the event that (a) the Debtors revoke or withdraw the Plan, or (b) the
Confirmation Order is not entered or consummation of the Plan does not occur, this Ballot shall
automatically be null and void and deemed withdrawn without any requirement of affirmative
action by or notice to you.

        f.       There may be changes made to the Plan that do not cause material adverse effects
on an accepting Class. If such non-material changes are made to the Plan, the Debtors will not
resolicit votes for acceptance or rejection of the Plan.

NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE,
OR TO MAKE ANY REPRESENTATION, OTHER THAN WHAT IS CONTAINED IN
THE MATERIALS INCLUDED WITH THIS BALLOT OR OTHER MATERIALS
AUTHORIZED BY THE BANKRUPTCY COURT.

IF YOU HAVE ANY QUESTIONS REGARDING THE BALLOT, DID NOT
RECEIVE INSTRUCTIONS REGARDING ACCESSING THE DISCLOSURE
STATEMENT OR PLAN, RECEIVED A DAMAGED BALLOT OR HAVE LOST
YOUR BALLOT, OR NEED ADDITIONAL COPIES OF THE BALLOT OR OTHER
ENCLOSED MATERIALS, PLEASE CONTACT THE SOLICITATION AGENT AT:

TELEPHONE:            866-907-2721
EMAIL:                BSAballots@omniagnt.com
ADDRESS:              Boy Scouts of America Ballot Processing, c/o Omni Agent Solutions,
                      5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367
WEBSITE:              https://omniagentsolutions.com/BSA




                                               15
                     Exhibit 2-5

Form of Master Ballot for Class 8 Direct Abuse Claims
                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                (Jointly Administered)
                              Debtors.


                        CLASS 8 DIRECT ABUSE CLAIM MASTER BALLOT

    PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR
    COMPLETING YOUR MASTER BALLOT CAREFULLY BEFORE COMPLETING
    THIS MASTER BALLOT.

    ACCESS TO SOLICITATION MATERIALS:

    THE PLAN, THE DISCLOSURE STATEMENT, AND THE SOLICITATION
    PROCEDURES ORDER MAY BE ACCESSED, FREE OF CHARGE, AT
    HTTPS://OMNIAGENTSOLUTIONS.COM/BSA-SABALLOTS.

    IF YOU WOULD PREFER A PAPER OR OTHER FORMAT OF THESE MATERIALS,
    OR IF YOU NEED TO OBTAIN ADDITIONAL SOLICITATION PACKAGES,
    PLEASE CONTACT OMNI AGENT SOLUTIONS (THE “SOLICITATION AGENT”)
    BY (A) CALLING THE DEBTORS’ RESTRUCTURING HOTLINE AT 866-907-2721,
    (B) EMAILING BSABALLOTS@OMNIAGNT.COM, (C) WRITING TO BOY SCOUTS
    OF AMERICA BALLOT PROCESSING, C/O OMNI AGENT SOLUTIONS, 5955 DE
    SOTO AVENUE, SUITE 100, WOODLAND HILLS, CA 91367, OR (D) SUBMITTING
    AN INQUIRY ON THE DEBTORS’ RESTRUCTURING WEBSITE AT
    HTTPS://OMNIAGENTSOLUTIONS.COM/BSA.

    THIS MASTER BALLOT MUST BE COMPLETED, EXECUTED, AND RETURNED
    SO AS TO BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY 4:00
    P.M. (EASTERN TIME) ON [NOVEMBER 16], 2021 (THE “VOTING DEADLINE”).


    IF YOUR ABUSE SURVIVOR CLIENTS (AS DEFINED BELOW) VOTE TO ACCEPT
    OR REJECT THE PLAN, THEY WILL BE RELEASING THE RELEASED PARTIES
    FROM ANY AND ALL CLAIMS/CAUSES OF ACTION TO THE EXTENT PROVIDED
    IN ARTICLE X.J.4 OF THE PLAN UNLESS YOUR ABUSE SURVIVOR CLIENTS
    “OPT OUT” OF THE RELEASES. YOUR CLIENTS MAY “OPT OUT” OF SUCH
1
     The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
    RELEASES AND YOU MUST INDICATE SUCH “OPT-OUT” WITH RESPECT TO
    EACH CLIENT IN YOUR EXHIBIT TO THE MASTER BALLOT.

        Pursuant to this master ballot (this “Master Ballot”), the above-captioned debtors and
debtors-in-possession (together, the “Debtors”) are soliciting votes from holders of Class 8 Direct
Abuse Claims on the Fifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America
and Delaware BSA, LLC [D.I. [●]] (together with all schedules and exhibits thereto, and as may
be modified, amended, or supplemented from time to time, the “Plan”), which is described in
greater detail in that certain disclosure statement regarding the Plan, filed on [●], 2021 [D.I. [●]]
(together with all schedules and exhibits thereto, and as may be modified, amended, or
supplemented from time to time, the “Disclosure Statement”). Capitalized terms used but not
otherwise defined herein have the meanings ascribed to such terms in the Plan or the Disclosure
Statement, as applicable. On [●], 2021, the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”) entered an order [D.I. [●]] (the “Solicitation Procedures
Order”) approving the Disclosure Statement as containing adequate information under section
1125 of the Bankruptcy Code and the procedures for soliciting votes to accept or reject the Plan
(the “Solicitation Procedures”). Bankruptcy Court approval of the Disclosure Statement does not
indicate approval of the Plan by the Bankruptcy Court.

        The Plan provides for the issuance of a “Channeling Injunction” pursuant to section 105(a)
of the Bankruptcy Code, which is a mechanism by which Abuse Claims will be channeled to a
Settlement Trust established pursuant to section 105(a) of the Bankruptcy Code. For a description
of the causes of action to be enjoined and the identities of the Entities that would be subject to
these injunctions, see Article VI.Q of the Disclosure Statement and Article X of the Plan, which
sets forth the terms of each of these provisions.

        The Debtors have compiled a list of all potential Protected Parties and potential Limited
Protected Parties under the Plan, including the identities of all Local Councils, Chartered
Organizations, and Insurance Companies. If the Plan is confirmed, to the extent any such parties
participate, they will be included in the definition of Protected Parties or Limited Protected Parties
and will benefit from the Channeling Injunction. This list of potential Protected Parties and
Limited Protected Parties is available at https://omniagentsolutions.com/bsa-SAballots. This list
only includes potential Protected Parties and Limited Protected Parties—it does not mean
that any such party will in fact become a Protected Party or Limited Protected Party, as
applicable, under the Plan.

      You are receiving this Master Ballot because you represent certain clients (collectively,
your “Abuse Survivor Clients”) that have asserted Claims against the Debtors that arise from
Abuse2 that occurred prior to the Petition Date (as defined in the Plan, a “Direct Abuse Claim”),



2
     “Abuse” means sexual conduct or misconduct, sexual abuse or molestation, sexual exploitation, indecent assault
      or battery, rape, pedophilia, ephebophilia, sexually related psychological or emotional harm, humiliation, anguish,
      shock, sickness, disease, disability, dysfunction, or intimidation, any other sexual misconduct or injury, contacts
      or interactions of a sexual nature, including the use of photography, video, or digital media, or other physical
      abuse or bullying or harassment without regard to whether such physical abuse or bullying is of a sexual nature,
      between a child and an adult, between a child and another child, or between a non-consenting adult and another
      adult, in each instance without regard to whether such activity involved explicit force, whether such activity

                                                            2
and you previously certified to the Solicitation Agent in an Abuse Survivor Plan Solicitation
Directive that (a) your firm (each, a “Firm”) shall collect and record the votes of your Abuse
Survivor Clients through customary and accepted practices, or that it has obtained authority to cast
each of its Abuse Survivor Clients’ votes to accept or reject the Plan (subject in each case to the
requirements that your Firm comply with the voting procedures set forth in the procedures for
soliciting, receiving, and tabulating votes on the Plan approved by the Bankruptcy Court (the
“Solicitation Procedures”) and that each Abuse Survivor Client shall have indicated to your Firm
his or her informed decision on such vote), or (b) your Firm has the authority under applicable law
to vote to accept or reject the Plan on behalf of your Abuse Survivor Clients (a valid power of
attorney or other written documentation may be requested by the Debtors, in their discretion). To
use this Master Ballot, you must meet all applicable standards to receive informed consent
from your Abuse Survivor Clients. In addition, you must provide the Disclosure Statement, in
hard copy, flash drive, or electronic format, to your Abuse Survivor Clients.

   IMPORTANT INFORMATION REGARDING THE ELECTION TO RECEIVE AN
                EXPEDITED DISTRIBUTION OF $3,500.00:

        Each holder of a properly completed non-duplicative proof of claim asserting a Direct
Abuse Claim who filed such Claim by the Bar Date or was permitted by a Final Order of the
Bankruptcy Court to file a late claim may elect on the Exhibit to this Master Ballot to receive
an Expedited Distribution, which, as specified in the Plan, is a one-time Cash payment from
the Settlement Trust in the amount of $3,500.00 conditioned upon satisfaction of the criteria
set forth in the Trust Distribution Procedures, in exchange for a full and final release in favor
of the Settlement Trust, the Protected Parties and the Chartered Organizations.

        The Settlement Trust shall make the Expedited Distributions on one or more dates
occurring on or as soon as reasonably practicable after the latest to occur of (a) the Effective Date,
(b) the date the applicable holders of Direct Abuse Claims who have elected to receive an
Expedited Distribution have satisfied the criteria set forth in the Trust Distribution Procedures, and
(c) the date upon which the Settlement Trust has sufficient Cash to fund the full amount of the
Expedited Distributions while retaining sufficient Cash reserves to fund applicable Settlement
Trust Expenses, as determined by the Settlement Trustee. This election must be made on a
properly and timely completed and delivered Master Ballot in accordance with the
instructions set forth herein, and shall only be effective if the Plan is confirmed and the
Effective Date occurs.

       The rights of holders of Direct Abuse Claims in Class 8 are described in the Disclosure
Statement for the Plan and the Solicitation Procedures Order. This Master Ballot may not be
used for any purpose other than for casting votes to accept or reject the Plan and making
certain certifications with respect to the Plan. If you believe you have received this Master
Ballot in error, or if you believe that you have received the wrong Master Ballot, please
contact the Solicitation Agent immediately via the contact information set forth above.




   involved genital or other physical contact, and whether there is or was any associated physical, psychological, or
   emotional harm to the child or non-consenting adult.

                                                        3
        If the Plan is confirmed by the Bankruptcy Court, it will be binding on your Abuse
Survivor Clients whether or not you vote or if you vote to reject the Plan. To have your
clients’ votes counted, you must complete, sign, and return this Master Ballot and the Exhibit
provided to you with the Master Ballot to the Solicitation Agent by the Voting Deadline.

        If your Abuse Survivor Clients vote to accept or reject the Plan, they will deemed to provide
the releases in Article X.J.4 of Plan and as set forth below unless they opt out of such releases.
You may make the selection on your Exhibit to opt out of the releases in Article X.J.4 of the Plan.
Please be advised that the Plan also contains injunction and exculpation provisions, certain of
which are set forth below. If the Plan is confirmed by the Bankruptcy Court, these sections will
be binding on your Abuse Survivor Clients whether or not you elect to opt out of the releases in
Article X.J.4 of the Plan by this Master Ballot. For a full description of these provisions, see
Article VI.Q of the Disclosure Statement and Article X of the Plan, which sets forth the terms of
each of these provisions.

       You should carefully review the Disclosure Statement and the Plan, including the
Plan’s injunction, exculpation, and release provisions, as the rights of your Abuse Survivor
Clients may be affected thereunder.


                          [Remainder of Page Intentionally Left Blank]




                                                 4
 PLEASE READ THE ATTACHED VOTING INFORMATION AND INSTRUCTIONS
       BEFORE COMPLETING THIS MASTER BALLOT AND EXHIBIT.
PLEASE COMPLETE ALL APPLICABLE ITEMS BELOW. PLEASE FILL IN ALL OF
THE INFORMATION REQUESTED UNDER ITEM 3. IF THIS MASTER BALLOT HAS
NOT BEEN PROPERLY SIGNED IN THE SPACE PROVIDED, YOUR VOTE MAY NOT
BE VALID OR COUNTED AS HAVING BEEN CAST.

Item 1. Voting Summary.

        Please note that each holder of a Direct Abuse Claim who votes must vote the entire amount
of his or her claim to accept or reject the Plan. Any holder of a Direct Abuse Claim who attempts
partially to reject and partially to accept the Plan will not have their vote counted. If this Master
Ballot is signed and timely received by the Solicitation Agent, but does not designate either
acceptance or rejection or designates both acceptance and rejection of the Plan for any particular
Direct Abuse Claim, such vote will not be counted either as an acceptance or rejection of the Plan.
After you complete the voting summary below, you must complete the Exhibit accompanying this
Master Ballot and discussed in Item 2 below for each of your Abuse Survivor Clients in order for
your clients’ votes to be counted.

 Please mark only one of the boxes below:

         All claimants listed on the Exhibit (as defined below) accompanying this Master Ballot
         ACCEPT (vote in favor of) the Plan.

         All claimants listed on the Exhibit accompanying this Master Ballot REJECT (vote
         against) the Plan.

         Some of the claimants listed on the Exhibit accompanying this Master Ballot ACCEPT
         (vote in favor of) the Plan, while other claimants listed on the Exhibit accompanying this
         Master Ballot REJECT (vote against) the Plan.


Item 2. Exhibit Listing Holders of Direct Abuse Claims Represented by Attorney for
Recording Votes on the Plan.

         You should have received with this Master Ballot an exhibit on a USB drive containing an
electronic client list in Excel format of each holder of a Direct Abuse Claim whom you represent
(the “Exhibit”), which list is formatted as follows below. The Exhibit lists for each claimant:
(a) the last name of the claimant; (b) the first name of the claimant; (c) the last 4 digits of the Social
Security Number of the claimant (if the claimant does not have a Social Security Number, it will
not be listed); and (d) the claimant’s date of birth. Additionally, you must fill out for each claimant:
(e) whether the claimant votes to ACCEPT (vote in favor of) or to REJECT (vote against) the Plan;
(f) whether the claimant elects to receive the Expedited Distribution, which is a one-time Cash
payment from the Settlement Trust in the amount of $3,500.00 conditioned upon satisfaction of
the criteria set forth in the Trust Distribution Procedures, only if the Plan is Confirmed and the
Effective Date occurs; and (g) if the claimant votes to accept or reject the Plan, whether the


                                                    5
     claimant opts out of the releases contained in Article X.J.4 of the Plan. The Exhibit will appear in
     the following format:
                                                                                                                         Opts Out of
                                                                                                                          Release in
                                                                               Vote to ACCEPT /
                                                                                                    Elects to Receive    Article X.J.4
Claimant’s     Claimant’s       Claim       Claimant’s SSN      Claimant’s      in Favor of OR
                                                                                                    $3,500 Expedited      of Plan –
Last Name      First Name      Number        (last 4 digits)   Date of Birth   Vote to REJECT /
                                                                                                      Distribution      Leave Blank if
                                                                                Against the Plan
                                                                                                                         Not Opting
                                                                                                                             Out




     Please note that you must use the Exhibit accompanying your Master Ballot to record the
     votes of your Abuse Survivors Clients, and you must submit the Exhibit together with the
     Master Ballot. If you do not complete the Exhibit provided to you with your Master Ballot
     and submit it together with your Master Ballot, your clients’ votes may not be counted.

     Please note the following regarding the releases contained in the Plan:

              (i)       Opting out of giving the releases in Article X.J.4 of the Plan on behalf of any holder
                        of a Direct Abuse Claim will not affect the distribution to be received by that holder
                        under the Plan.

              (ii)      If a holder of a Direct Abuse Claim votes to accept or to reject the Plan and wishes
                        to opt out of giving the releases provided in Article X.J.4 of the Plan, the opt out
                        selection in the Exhibit must be made for such holder, and the completed Master
                        Ballot returned to the Solicitation Agent so as to be received by the Voting
                        Deadline.

              (iii)     If the Plan becomes effective, holders of Direct Abuse Claims under the Plan who
                        vote to accept or reject the Plan will be deemed to provide the releases contained in
                        Article X.J.4 of the Plan, unless the opt out has been selected for your Abuse
                        Survivor Client.

     Article X.J.4 of the Plan—Releases by Holders of Claims.

            As of the Effective Date, except for the rights that remain in effect from and after the
     Effective Date to enforce the Plan and the Confirmation Order, for good and valuable
     consideration, the adequacy of which is hereby confirmed, including the service of the
     Released Parties3 to facilitate and implement the reorganization of the Debtors and the

     3
         “Released Parties” means, collectively, the following Persons, in each case in its or their respective capacities as
          such: (a) the Debtors; (b) Reorganized BSA; (c) the Related Non-Debtor Entities; (d) the Creditors’ Committee;
          (e) the members of the Creditors’ Committee in their capacities as such; (f) the Tort Claimants’ Committee; (g)
          the members of the Tort Claimants’ Committee in their capacities as such; (h) the Future Claimants’
          Representative; (i) the Coalition; (j) JPM; (k) the Settling Insurance Companies, including Hartford; (l) the
          Contributing Chartered Organizations, including TCJC; (m) the Foundation, in its capacity as lender under the
          Foundation Loan Agreement; (n) the Ad Hoc Committee; (o) the members of the Ad Hoc Committee in their
          capacities as such; (p) the Creditor Representative; (q) the Mediators; and (r) all of such Persons’ Representatives;
          provided, however, that no Perpetrator is or shall be a Released Party; provided further, that the definition of
          “Released Parties” shall in all instances be subject to Article X.J. of the Plan.

                                                                 6
settlements embodied in the Plan, including the JPM / Creditors’ Committee Settlement, the
Hartford Insurance Settlement, and the TCJC Settlement, as an integral component of the
Plan, and except as otherwise expressly provided in the Plan or the Confirmation Order, to
the maximum extent permitted under applicable law, as such law may be extended
subsequent to the Effective Date, all Releasing Claim Holders4 shall, and shall be deemed to,
expressly, conclusively, absolutely, unconditionally, irrevocably, and forever release and
discharge each and all of the Released Parties of and from any and all Claims, Interests,
obligations, rights, demands, suits, judgments, damages, debts, remedies, losses and
liabilities of any nature whatsoever (including any derivative claims or Causes of Action
asserted or that may be asserted on behalf of the Debtors, Reorganized BSA, or the Estates),
whether liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, contract,
tort or otherwise, based on or relating to, or in any manner arising from, in whole or in part,
any act, omission, transaction, event, or other circumstance taking place or existing on or
before the Effective Date (including before the Petition Date) in connection with or related
to the Debtors, the Estates, their respective assets and properties, the Chapter 11 Cases, the
subject matter of, or the transactions or events giving rise to, any Claim or Interest that is
treated by the Plan, the business or contractual arrangements between one or both of the
Debtors and any Released Party, the restructuring of any Claim or Interest that is treated
by the Plan before or during the Chapter 11 Cases, any of the Plan Documents, the JPM /
Creditors’ Committee Settlement, the Hartford Insurance Settlement, the TCJC Settlement,
or any related agreements, instruments, and other documents created or entered into before
or during the Chapter 11 Cases or the negotiation, formulation, preparation or
implementation thereof, the pursuit of Confirmation, the administration and
implementation of the Plan, the solicitation of votes with respect to the Plan, the Distribution
of property under the Plan, or any other act or omission, transaction, agreement, event, or
other occurrence taking place on or before the Effective Date related or relating to the
foregoing; provided, however, that the releases set forth in Article X.J.4 of the Plan shall not,
and shall not be construed to: (a) release any Released Party from Causes of Action arising
out of, or related to, any act or omission of a Released Party that is a criminal act or that
constitutes fraud, gross negligence or willful misconduct; (b) release any post-Effective Date
obligations of any Person under the Plan Documents or any document, instrument, or
agreement executed to implement the Plan; or (c) modify, reduce, impair or otherwise affect
the ability of any holder of an Allowed Non-Abuse Litigation Claim to recover on account of
such Allowed Claim in accordance with Article III.B.9 of the Plan. Notwithstanding the
foregoing or anything to the contrary herein, (i) with respect to holders of Allowed General
Unsecured Claims or Allowed Non-Abuse Litigation Claims, nothing in the Plan or the
release set forth in Article X.J.4 of the Plan shall, or shall be construed to, release any claims

4
    “Releasing Claim Holder” means, collectively, (a) all holders of Claims that vote to accept the Plan and do not opt
     out of the releases set forth in Article X.J.4 of the Plan; (b) all holders of Claims that are presumed to accept the
     Plan, except for holders of such Claims that file a timely objection to the releases set forth in Article X.J.4 of the
     Plan; (c) all holders of Claims entitled to vote on the Plan and who vote against the Plan and do not opt out of the
     releases set forth in Article X.J.4 of the Plan; and (d) all of such Persons’ predecessors, successors and assigns,
     subsidiaries, affiliates, current and former officers, directors, principals, shareholders, members, partners,
     employees, agents, advisory board members, financial advisors, attorneys, accountants, investment bankers,
     consultants, representatives, management companies, and other professionals, and all such Persons’ respective
     heirs, executors, estates, servants and nominees, in their respective capacities as such.

                                                            7
or Causes of Action against any Local Council, Chartered Organization, or Non-Settling
Insurance Company (subject to Article IV.D.3 of the Plan) and (ii) nothing in the Plan or the
release set forth in Article X.J.4 of the Plan shall, or shall be construed to, release any claims
or Causes of Action asserted by Century Indemnity Company against Sidley Austin LLP
(“Sidley”) related to Sidley’s representation of the Debtors prior to the Petition Date.

Article X.J.5 of the Plan—Releases Relating to Contributing Chartered Organizations.

        a.     In furtherance of the Abuse Claims Settlement, as of the date that the
Confirmation Order and Affirmation Order become Final Orders, except for the rights that
remain in effect from and after the Effective Date to enforce the Plan, the Confirmation
Order, and the terms of the TCJC Settlement Agreement, for good and valuable
consideration, the adequacy of which is hereby confirmed, each of the Contributing
Chartered Organizations,5 including TCJC, shall, and shall be deemed to, expressly,
conclusively, absolutely, unconditionally, irrevocably, and forever release and discharge the
Debtors, Reorganized BSA, the Related Non-Debtor Entities, the Local Councils, the other
Protected Parties,6 the Limited Protected Parties,7 the Settling Insurance Companies,
including Hartford, the Future Claimants’ Representative, the Coalition, the Settlement
Trust, and each of its and their respective Representatives (collectively, the “Settlement
Parties”), of and from any and all Claims, Interests, obligations, rights, demands, suits,
judgments, damages, debts, remedies, losses and liabilities of any nature whatsoever
(including any derivative claims or Causes of Action asserted or that may be asserted on
behalf of the Debtors, Reorganized BSA, or the Estates), whether liquidated or unliquidated,
fixed or contingent, matured or unmatured, known or unknown, foreseen or unforeseen,
existing or hereinafter arising, in law, equity, contract, tort or otherwise, based on or relating
to, or in any manner arising from, in whole or in part, any act, omission, transaction, event,

5
    “Contributing Chartered Organizations” means the current or former Chartered Organizations listed on Exhibit D
    to the Plan, including any Chartered Organization made a Protected Party under a Post-Effective Date Chartered
    Organization Settlement approved by the Bankruptcy Court in accordance with Article IV.I of the Plan. No
    Participating Chartered Organization shall be considered a Contributing Chartered Organization based solely on
    the Participating Chartered Organization Insurance Assignment. Without limiting the foregoing, subject to
    Confirmation of the Plan and approval of the TCJC Settlement Agreement by an order of the Bankruptcy Court
    (including in the Confirmation Order), TCJC is a Contributing Chartered Organization and shall be designated as
    such in the Confirmation Order and the Affirmation Order.
6
    “Protected Parties” means the following Persons: (a) the Debtors; (b) Reorganized BSA; (c) the Related Non-
    Debtor Entities; (d) the Local Councils; (e) the Contributing Chartered Organizations; (f) the Settling Insurance
    Companies, including Hartford; and (g) all of such Persons’ Representatives; provided, however, that no
    Perpetrator is or shall be a Protected Party. Notwithstanding the foregoing, a Contributing Chartered Organization
    shall be a Protected Party with respect to Abuse Claims only as set forth in the definition of “Abuse Claim.”
7
    “Limited Protected Parties” means the Participating Chartered Organizations, which means a Chartered
    Organization that does not (a) object to confirmation of the Plan or (b) inform Debtors’ counsel in writing on or
    before the confirmation objection deadline that it does not wish to make the Participating Chartered Organization
    Insurance Assignment. Notwithstanding the foregoing, with respect to any Chartered Organization that is a debtor
    in bankruptcy as of the Confirmation Date, such Chartered Organization shall be a Participating Chartered
    Organization only if it advises Debtors’ counsel in writing that it wishes to make the Participating Chartered
    Organization Insurance Assignment, and, for the avoidance of doubt, absent such written advisement, none of
    such Chartered Organization’s rights to or under the Abuse Insurance Policies shall be subject to the Participating
    Chartered Organization Insurance Assignment. A list of Chartered Organizations that are not Participating
    Chartered Organizations is attached to the Plan as Exhibit K.

                                                          8
or other circumstance taking place or existing on or before the date that the Confirmation
Order and Affirmation Order become Final Orders (including before the Petition Date) in
connection with or related to (i) Abuse Claims, (ii) the Chapter 11 Cases, (iii) the Plan, or
(iv) any Claims that were or could have been asserted by the Contributing Chartered
Organizations against the Settlement Parties or any of them.

        b.     In furtherance of the Abuse Claims Settlement, as of the date that the
Confirmation Order and Affirmation Order become Final Orders, except for the rights that
remain in effect from and after the Effective Date to enforce the Plan, the Confirmation
Order, and the terms of the TCJC Settlement Agreement, for good and valuable
consideration, the adequacy of which is hereby confirmed, each of the Settlement Parties
shall, and shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever release and discharge each of the Contributing Chartered
Organizations, including TCJC, of and from any and all Claims, Interests, obligations,
rights, demands, suits, judgments, damages, debts, remedies, losses and liabilities of any
nature whatsoever, whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, existing or hereinafter arising, in
law, equity, contract, tort or otherwise, based on or relating to, or in any manner arising
from, in whole or in part, any act, omission, transaction, event, or other circumstance taking
place or existing on or before the date that the Confirmation Order and Affirmation Order
become Final Orders (including before the Petition Date) in connection with or related to (i)
Abuse Claims, (ii) the Chapter 11 Cases, (iii) the Plan, or (iv) any Claims that were or could
have been asserted by the Settlement Parties against the Contributing Chartered
Organizations or any of them.


    Certain other Releases, Injunction and Exculpation Provisions Contained in the Plan

Article X.F of the Plan—Channeling Injunction.

Channeling Injunction.

        Terms. To preserve and promote the settlements contemplated by and provided for
in the Plan, including the Abuse Claims Settlement, the Hartford Insurance Settlement, and
the TCJC Settlement, and to supplement, where necessary, the injunctive effect of the
Discharge as provided in sections 1141 and 524 of the Bankruptcy Code and as described in
Article X of the Plan, pursuant to the exercise of the equitable jurisdiction and power of the
Bankruptcy Court and the District Court under section 105(a) of the Bankruptcy Code, (a)
the sole recourse of any holder of an Abuse Claim against a Protected Party on account of
such Abuse Claim shall be to and against the Settlement Trust pursuant to the Settlement
Trust Documents,8 and such holder shall have no right whatsoever at any time to assert such
Abuse Claim against any Protected Party or any property or interest in property of any

8
    “Settlement Trust Documents” means, collectively, (a) the Settlement Trust Agreement, (b) the Trust Distribution
     Procedures, (c) the Document Agreement, (d) the Confirmation Order, and (e) any other agreements, instruments
     and documents governing the establishment, administration and operation of the Settlement Trust, which shall be
     substantially in the forms set forth as exhibits in the Plan or in the Plan Supplement, as the same may be amended
     or modified from time to time in accordance with the terms thereof.

                                                           9
Protected Party, and (b) the sole recourse of any holder of a Post-1975 Chartered
Organization Abuse Claim against a Limited Protected Party on account of such Post-1975
Chartered Organization Abuse Claim shall be to and against the Settlement Trust pursuant
to the Settlement Trust Documents, and such holder shall have no right whatsoever at any
time to assert such Post-1975 Chartered Organization Abuse Claim against any Limited
Protected Party or any property or interest in property of any Limited Protected Party. On
and after the Effective Date, all Persons that have held or asserted, currently hold or assert,
or that may in the future hold or assert, any Abuse Claim against the Protected Parties, or
any of them, or any Post-1975 Chartered Organization Abuse Claim against the Limited
Protected Parties, or any of them, shall be permanently and forever stayed, restrained and
enjoined from taking any action for the purpose of directly, indirectly, or derivatively
collecting, recovering, or receiving payment, satisfaction, or recovery from any Protected
Party with respect to any such Abuse Claim or from any Limited Protected Party with
respect to any such Post-1975 Chartered Organization Abuse Claim, other than from the
Settlement Trust pursuant to the Settlement Trust Documents, including:

             c.       commencing, conducting, or continuing, in any manner, whether
      directly, indirectly, or derivatively, any suit, action, or other proceeding of any kind
      (including a judicial, arbitration, administrative, or other proceeding) in any forum in
      any jurisdiction around the world against or affecting any Protected Party or Limited
      Protected Party or any property or interest in property of any Protected Party or
      Limited Protected Party;

               d.     enforcing, levying, attaching (including any prejudgment attachment),
       collecting or otherwise recovering, by any manner or means, either directly or
       indirectly, any judgment, award, decree, or order against or affecting any Protected
       Party or Limited Protected Party or any property or interest in property of any
       Protected Party or Limited Protected Party;

              e.      creating, perfecting, or otherwise enforcing in any manner, whether
       directly or indirectly, any Encumbrance of any kind against any Protected Party or
       Limited Protected Party or any property or interest in property of any Protected
       Party or Limited Protected Party;

              f.     asserting, implementing or effectuating any setoff, right of
       reimbursement, subrogation, indemnity, contribution, reimbursement, or
       recoupment of any kind, in any manner, directly or indirectly, against any obligation
       due to any Protected Party or Limited Protected Party or any property or interest in
       property of any Protected Party or Limited Protected Party; or

              g.     taking any act in any manner, and in any place whatsoever, that does
       not conform to, or comply with, the provisions of the Plan Documents or the
       Settlement Trust Documents or with regard to any matter that is within the scope of
       the matters designated by the Plan to be subject to resolution by the Settlement Trust,
       except in conformity and compliance with the Settlement Trust Documents with
       respect to any such Abuse Claim or Post-1975 Chartered Organization Abuse Claim.



                                              10
      Reservations. Notwithstanding anything to the contrary in Article X.F of the Plan,
the Channeling Injunction shall not enjoin:

              a.     the rights of holders of Abuse Claims or Post-1975 Chartered
       Organization Abuse Claims to assert such Abuse Claims solely against the Settlement
       Trust in accordance with the Trust Distribution Procedures, including the ability to
       pursue the Settlement Trust in the tort system as described in Article XII of the Trust
       Distribution Procedures;

              b.    the rights of holders of Abuse Claims to assert such Abuse Claims
       against anyone other than a Protected Party or, in the case of Post-1975 Chartered
       Organization Abuse Claims, against anyone other than a Limited Protected Party;

             c.      prior to the date that an Entity (other than an Insurance Company)
       becomes a Protected Party under Article IV.I of the Plan, the right of holders of Abuse
       Claims to assert such Abuse Claims against such Entity;

              d.    prior to the date that a Chartered Organization becomes a Limited
       Protected Party under Article IV.J of the Plan, the right of holders of Post-1975
       Chartered Organization Abuse Claims to assert such Abuse Claims against such
       Entity;

              e.     the rights of holders of Abuse Claims that are not Post-1975 Chartered
       Organization Abuse Claims to assert such Abuse Claims against any Limited
       Protected Party (unless such Limited Protected Party becomes a Protected Party
       under Article IV.I of the Plan);

             f.     the right of any Person to assert any Claim, debt, obligation or liability
       for payment of Settlement Trust Expenses solely against the Settlement Trust in
       accordance with the Settlement Trust Documents;

              g.    the Settlement Trust from enforcing its rights under the Plan and the
       Settlement Trust Documents; or

              h.     the rights of the Settlement Trust to prosecute any action against any
       Non-Settling Insurance Company based on or arising from Abuse Insurance Policies
       that are not the subject of an Insurance Settlement Agreement, subject to any
       Insurance Coverage Defenses

Article X.J.1 of the Plan—Releases by the Debtors and the Estates.

       Releases by the Debtors and the Estates of the Released Parties. As of the Effective
Date, except for the rights that remain in effect from and after the Effective Date to enforce
the Plan and the Confirmation Order, pursuant to section 1123(b) of the Bankruptcy Code,
for good and valuable consideration, the adequacy of which is hereby confirmed, including
the service of the Released Parties to facilitate and implement the reorganization of the
Debtors and the settlements embodied in the Plan, including the Abuse Claims Settlement,
the JPM / Creditors’ Committee Settlement, the Hartford Insurance Settlement, and the

                                             11
TCJC Settlement, as an integral component of the Plan, the Debtors, Reorganized BSA, and
the Estates shall, and shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever release and discharge each and all of the Released Parties of and
from any and all Estate Causes of Action that do not constitute Settlement Trust Causes of
Action, any and all other Claims, Interests, obligations, rights, demands, suits, judgments,
damages, debts, remedies, losses and liabilities of any nature whatsoever (including any
derivative claims or Causes of Action asserted or that may be asserted on behalf of the
Debtors, Reorganized BSA, or the Estates), whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen, existing or
hereinafter arising, in law, equity, contract, tort or otherwise, based on or relating to, or in
any manner arising from, in whole or in part, any act, omission, transaction, event, or other
circumstance taking place or existing on or before the Effective Date (including before the
Petition Date) in connection with or related to the Debtors, the Estates, their respective assets
and properties, the Chapter 11 Cases, the subject matter of, or the transactions or events
giving rise to, any Claim or Interest that is treated by the Plan, the business or contractual
arrangements between one or both of the Debtors and any Released Party, the restructuring
of any Claim or Interest that is treated by the Plan before or during the Chapter 11 Cases,
any of the Plan Documents, the JPM / Creditors’ Committee Settlement, the Hartford
Insurance Settlement, the TCJC Settlement, or any related agreements, instruments, and
other documents created or entered into before or during the Chapter 11 Cases or the
negotiation, formulation, preparation or implementation thereof, the pursuit of
Confirmation, the administration and implementation of the Plan, the solicitation of votes
with respect to the Plan, the Distribution of property under the Plan, or any other act or
omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date related or relating to the foregoing. Notwithstanding anything to the contrary
in the foregoing, the releases set forth in Article X.J.1 of the Plan shall not, and shall not be
construed to: (a) release any Released Party from Causes of Action arising out of, or related
to, any act or omission of a Released Party that is a criminal act or that constitutes fraud,
gross negligence or willful misconduct; or (b) release any post-Effective Date obligations of
any Person under the Plan Documents or any document, instrument, or agreement executed
to implement the Plan.

       Releases by the Debtors and the Estates of Certain Avoidance Actions. As of the
Effective Date, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of Creditors’ Committee and its members in their respective
capacities as such in facilitating and implementing the reorganization of the Debtors, as an
integral component of the Plan, the Debtors, Reorganized BSA, and the Estates shall, and
shall be deemed to, expressly, conclusively, absolutely, unconditionally, irrevocably, and
forever release and discharge each and all holders of General Unsecured Claims, Non-Abuse
Litigation Claims, and Convenience Claims of and from any and all Avoidance Actions.

Article X.J.3 of the Plan—Releases by Holders of Abuse Claims.

       As of the Effective Date, except for the rights that remain in effect from and after the
Effective Date to enforce the Plan and the Confirmation Order, pursuant to section 1123(b)
of the Bankruptcy Code, for good and valuable consideration, the adequacy of which is
hereby confirmed, including the service of the Protected Parties and the Limited Protected


                                               12
Parties to facilitate and implement the reorganization of the Debtors, including the
settlements embodied in the Plan, including the Abuse Claims Settlement, as an integral
component of the Plan, and except as otherwise expressly provided in the Plan or the
Confirmation Order, to the maximum extent permitted under applicable law, as such law
may be extended subsequent to the Effective Date, all holders of Abuse Claims shall, and
shall be deemed to, expressly, conclusively, absolutely, unconditionally, irrevocably, and
forever discharge and release: (a) each and all of the Protected Parties and their respective
property and successors and assigns of and from all Abuse Claims and any and all Claims
and Causes of Action whatsoever, whether known or unknown, asserted or unasserted,
derivative or direct, foreseen or unforeseen, existing or hereinafter arising, in law, equity, or
otherwise, whether for tort, fraud, contract, veil piercing or alter-ego theories of liability,
successor liability, contribution, indemnification, joint liability, or otherwise, arising from or
related in any way to such Abuse Claims; and (b) each and all of the Limited Protected
Parties and their respective property and successors and assigns of and from all Post-1975
Chartered Organization Abuse Claims and any and all Claims and Causes of Action
whatsoever, whether known or unknown, asserted or unasserted, derivative or direct,
foreseen or unforeseen, existing or hereinafter arising, in law, equity, or otherwise, whether
for tort, fraud, contract, veil piercing or alter-ego theories of liability, successor liability,
contribution, indemnification, joint liability, or otherwise, arising from or related in any way
to such Post-1975 Chartered Organization Abuse Claims; provided, however, that the
releases set forth in Article X.J.3 of the Plan shall not, and shall not be construed to: (i)
release any Protected Party or Limited Protected Party from Causes of Action arising out
of, or related to, any act or omission of a Released Party that is a criminal act or that
constitutes fraud, gross negligence or willful misconduct; (ii) release any post-Effective Date
obligations of any Person under the Plan Documents or any document, instrument, or
agreement executed to implement the Plan; or (iii) modify, reduce, impair or otherwise affect
the ability of any holder of an Abuse Claim to recover on account of such Claim in
accordance with Article III. B.10 or Article III.B.11 of the Plan, as applicable.

Article X.K of the Plan—Exculpation.

        From and after the Effective Date, none of the Exculpated Parties9 shall have or incur
any liability to, or be subject to any right of action by, any Person for any act, omission,
transaction, event, or other circumstance occurring on or before the Effective Date in
connection with, relating to or arising out of the Chapter 11 Cases, the negotiation of the
Plan Documents, the JPM/Creditors’ Committee Settlement, the Hartford Insurance
Settlement Agreement, the TCJC Settlement Agreement, the Releases and Injunctions, the
pursuit of Confirmation of the Plan, the administration, consummation and implementation
of the Plan or the property to be Distributed under the Plan, or the management or operation
of the Debtors (except for any liability that results primarily from such Exculpated Party’s

9
    “Exculpated Parties” means, collectively, the following Persons: (a) the Debtors; (b) Reorganized BSA; (c) the
    Creditors’ Committee; (d) the members of the Creditors’ Committee in their capacities as such; (e) the Tort
    Claimants’ Committee; (f) the members of the Tort Claimants’ Committee in their capacities as such; (g) the
    Future Claimants’ Representative; (h) the Creditor Representative; and (i) all of such Persons’ current officers
    and directors, former officers and directors who served in such capacity during the pendency of the Chapter 11
    Cases but are no longer officers or directors as of the Effective Date, employees, volunteers, agents, attorneys,
    financial advisors, accountants, investment bankers, consultants, representatives, and other professionals.

                                                        13
gross negligence, bad faith or willful misconduct). In all respects, each and all such
Exculpated Parties shall be entitled to rely upon the advice of counsel with respect to their
duties and responsibilities under, or in connection with, the matters referenced in the
preceding sentence. Notwithstanding the foregoing or any provision of the Plan to the
contrary, Sidley shall not be an Exculpated Party with respect to any claims that Century
Indemnity Company asserts against Sidley related to Sidley’s representation of the Debtors
prior to the Petition Date.

Article X.L of the Plan—Injunctions Related to Releases and Exculpation.

       Injunction Related to Releases. As of the Effective Date, all holders of Claims that
are the subject of Article X.J of the Plan are, and shall be, expressly, conclusively, absolutely,
unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred and
enjoined from taking any of the following actions against any Released Party or its property
or successors or assigns on account of or based on the subject matter of such Claims, whether
directly or indirectly, derivatively or otherwise: (a) commencing, conducting or continuing
in any manner, directly or indirectly, any suit, action or other proceeding (including any
judicial, arbitral, administrative or other proceeding) in any forum; (b) enforcing, attaching
(including any prejudgment attachment), collecting, or in any way seeking to recover any
judgment, award, decree, or other order; (c) creating, perfecting or in any way enforcing in
any matter, directly or indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking
reimbursement or contributions from, or subrogation against, or otherwise recouping in any
manner, directly or indirectly, any amount against any liability or obligation that is
discharged under Article X.E of the Plan or released under Article X.J of the Plan; provided,
however, that the injunctions set forth in Article X.L.1 of the Plan shall not, and shall not be
construed to, enjoin any holder of a Claim that is the subject of Article X.J of the Plan from
taking any action arising out of, or related to, any act or omission of a Released Party that is
a criminal act or that constitutes fraud, gross negligence or willful misconduct.

        Injunction Related to Exculpation. As of the Effective Date, all holders of Claims that
are the subject of Article X.K of the Plan are, and shall be, expressly, conclusively, absolutely,
unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred and
enjoined from taking any of the following actions against any Exculpated Party on account
of or based on the subject matter of such Claims, whether directly or indirectly, derivatively
or otherwise: (a) commencing, conducting or continuing in any manner, directly or
indirectly, any suit, action or other proceeding (including any judicial, arbitral,
administrative or other proceeding) in any forum; (b) enforcing, attaching (including any
prejudgment attachment), collecting, or in any way seeking to recover any judgment, award,
decree, or other order; (c) creating, perfecting or in any way enforcing in any matter, directly
or indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking reimbursement or
contributions from, or subrogation against, or otherwise recouping in any manner, directly
or indirectly, any amount against any liability or obligation that is discharged under Article
X.E of the Plan or released under Article X.J of the Plan; provided, however, that the
injunctions set forth in Article X.L.2 of the Plan shall not, and shall not be construed to,
enjoin any Person that is the subject of Article X.K of the Plan from taking any action arising
out of, or related to, any act or omission of a Exculpated Party that is a criminal act or that
constitutes fraud, gross negligence or willful misconduct.


                                               14
Item 3. Certifications and Acknowledgment.

By signing this Master Ballot, the undersigned certifies, on information and belief, that the
following statements are true and correct:

       (i)     I have been provided with a copy of the Disclosure Statement, including the Plan
               and all other exhibits thereto, the Confirmation Hearing Notice, the Disclosure
               Statement, and the Solicitation Procedures Order;

       (ii)    I certify that each of the claimants set forth on the accompanying Exhibit is
               represented by me and, through the execution and filing of this Master Ballot with
               the Solicitation Agent, (a) I have collected and recorded the votes of each of my
               Abuse Survivor Clients through customary and accepted practices (e.g., by email,
               telephone, or other standard communications), or I have obtained authority to cast
               votes to accept or reject the Plan for each of my Abuse Survivor Clients, or (b) I
               have the authority under applicable law to vote to accept or reject the Plan on behalf
               of each of my Abuse Survivor Clients, and I intend to exercise such authority (and
               if requested, I will provide a valid power of attorney or other written documentation
               to that effect);

       (iii)   I have met all applicable standards to receive informed consent from each of my
               Abuse Survivor Clients with respect to each such client’s vote, Expedited
               Distribution Election, and release election on this Master Ballot.

       (iv)    Each of my Abuse Survivor Clients set forth on the Exhibit is a holder of a Class 8
               Direct Abuse Claim as of the Voting Record Date.

       (v)     I acknowledge that a vote to accept the Plan constitutes acceptance of the treatment
               of each Abuse Survivor Client as a holder of a Direct Abuse Claim.

       (vi)    I understand that, if accepting the Plan on behalf of one of my Abuse Survivor
               Clients, my client agrees with the treatment provided for his or her Claim under the
               Plan.

       (vii)   I have provided the Disclosure Statement, in hard copy, flash drive, or electronic
               format, to my Abuse Survivor Clients.

       (viii) I further acknowledge that the solicitation of votes is subject to all terms and
              conditions set forth in the Disclosure Statement, the Solicitation Procedures Order,
              and the Solicitation Procedures contained therein.


 Print or Type Name of Attorney:          __________________________________________

 Name of Law Firm:                        __________________________________________

 Attorney Signature:                      __________________________________________


                                                15
 Street Address:                           __________________________________________

 City, State, Zip Code:                    __________________________________________

 Telephone Number:                         __________________________________________

 Email Address:                            __________________________________________

 Date Completed:                           __________________________________________


IF THIS MASTER BALLOT AND ACCOMPANYING EXHIBIT ARE NOT RECEIVED
 BY THE SOLICITATION AGENT ON OR BEFORE [NOVEMBER 16], 2021 AT 4:00
         P.M. (EASTERN TIME), YOUR VOTE WILL NOT BE COUNTED.

        Master Ballots (together with the Exhibit provided by the Solicitation Agent) must be
delivered to the Solicitation Agent (a) via the electronic Ballot submission platform on the
Solicitation    Agent’s      website     (the     “E-Ballot     Platform”)      by    visiting
https://omniagentsolutions.com/bsa-SAballots, and following the instructions set forth on the
website, or (b) at the appropriate address listed below, or in the enclosed envelope, as
applicable. You are highly encouraged to submit your Master Ballot and Exhibit via the E-
Ballot Platform. If you choose to submit your Master Ballot and Exhibit via the E-Ballot
Platform, you should NOT submit a hard copy Master Ballot or Exhibit. Please choose only
one method for returning your Master Ballot and Exhibit.

 If by E-Ballot Platform:                        If by standard or overnight mail or personal delivery:

  https://omniagentsolutions.com/bsa-SAballots          Boy Scouts of America Ballot Processing
                                                               c/o Omni Agent Solutions
                                                            5955 De Soto Avenue, Suite 100
                                                              Woodland Hills, CA 91367

       Exhibits may only be submitted in Excel format via the E-Ballot Platform or, if the
Master Ballot is being mailed, by USB drive—they may not be printed out and submitted in
hard copy format. Votes provided on any Exhibit submitted in a format other than the Excel
Exhibit provided by the Solicitation Agent shall not be counted.

        To submit your Master Ballot and Exhibit via the E-Ballot Platform, please visit
https://omniagentsolutions.com/bsa-SAballots and follow the instructions to submit your
Master Ballot.

       The Solicitation Agent’s E-Ballot Platform is the sole manner in which Master Ballots and
Exhibits will be accepted via electronic or online transmission. Master Ballots and Exhibits
submitted by facsimile, email or other means of electronic transmission will not be counted.
Attorneys who submit a Master Ballot and Exhibit using the E-Ballot Platform should NOT also
submit a paper Master Ballot and Exhibit.

                                                 16
      If you have questions about this Master Ballot, or if you did not receive access to a copy
of the Plan or any related materials, please contact the Solicitation Agent by (a) calling the
Debtors’     toll-free   restructuring     hotline      at    866-907-2721,      (b)    emailing
BSAballots@omniagnt.com, (c) writing to Boy Scouts of America Ballot Processing, c/o Omni
Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367, or (d) submitting
an inquiry on the Debtors’ restructuring website at https://omniagentsolutions.com/BSA.

    Information may also be obtained at https://omniagentsolutions.com/bsa-SAballots. THE
SOLICITATION AGENT IS NOT AUTHORIZED TO, AND WILL NOT, PROVIDE
LEGAL ADVICE.

       Any admission of Direct Abuse Claims for purposes of voting on the Plan is not an
admission of liability on the part of the Debtors or any other party for payment purposes.




                                              17
            INSTRUCTIONS FOR COMPLETING YOUR MASTER BALLOT
        To properly complete this Master Ballot, you must follow the procedures described below,
which explain each of the items contained on your Master Ballot. If you have any questions, please
contact the Solicitation Agent using the contact information provided above or visit
https://omniagentsolutions.com/bsa-SAballots.
       1.      Use of Online Ballot Portal—If Submitting Your Vote Through the E-Ballot
               Platform:

        The Solicitation Agent will accept Master Ballots if properly completed through the E-
Ballot Platform and submitted with your Exhibit, which must be completed and submitted in Excel
format using the Exhibit accompanying your Master Ballot. You are highly encouraged to submit
your Master Ballot and Exhibit via the E-Ballot Platform. To submit your Master Ballot and
Exhibit via the E-Ballot Platform, visit https://omniagentsolutions.com/bsa-SAballots and follow
the instructions to submit your Master Ballot.
       The Solicitation Agent’s E-Ballot Platform is the sole manner in which Master Ballots and
Exhibits will be accepted via online or electronic submission. Master Ballots and Exhibits
submitted by facsimile, email or other means of electronic transmission will not be counted.
Firms that submit a Master Ballot and Exhibit using the E-Ballot Platform should NOT also submit
a paper Master Ballot or paper Exhibit.
      Use of Hard Copy Master Ballot—If Submitting Your Vote Through Standard or
Overnight Mail or Personal Delivery:
       Submit your completed and signed Master Ballot and your completed Exhibit in Excel
format on a USB drive by mail using the pre-addressed envelope included in the Solicitation
Package, or by hand delivery or overnight courier to:

                            Boy Scouts of America Ballot Processing
                                  c/o Omni Agent Solutions
                               5955 De Soto Avenue, Suite 100
                                  Woodland Hills, CA 91367

       The Solicitation Agent will tabulate all properly completed Master Ballots and
Exhibits received on or before the Voting Deadline. Please submit your Master Ballot
together with your Exhibit, and do not submit them separately.

       2.      To fill out your Master Ballot, you must complete the following:

                 a.      Item 1 (Voting Summary). Item 1 of the Master Ballot asks you to indicate
how many holders of Direct Abuse Claims listed on the Exhibit accept or reject the Plan. If all of
your Abuse Survivor Clients have authorized you to ACCEPT / vote in favor of the Plan, please
check the box indicating the same. If all of your Abuse Survivor Clients have authorized you to
REJECT / vote against the Plan, please check the box indicating the same. If some of your Abuse
Survivor Clients have authorized you to ACCEPT / vote in favor of the Plan, while others have
authorized you to REJECT / vote against the Plan, please check the box indicating the same, and
in all instances be certain to specify on the Exhibit which clients have accepted the Plan and which

                                                18
clients have rejected the Plan. Please note that the Solicitation Agent will review the Exhibit
to collect and record the individual votes of each of your Abuse Survivor Clients regardless
of your answer in Item 1, and you must submit the Exhibit in Excel format as provided to
you with this Master Ballot in order for your clients’ votes to be counted. In the event there
is a discrepancy between your response to Item 1 and the individual votes of any of the Abuse
Survivor Clients included in the Exhibit, the individual vote reflected on the Exhibit will govern
and will supersede your response in Item 1.

              b.     Item 2 (List of Holders of Direct Abuse Claims Represented by
Attorney). Item 2 of the Master Ballot requires that you complete and submit the Exhibit to the
Master Ballot in Excel format as provided to you on a USB drive accompanying your Master
Ballot. The Exhibit shall list, for each Abuse Survivor Client represented by your Firm and on
whose behalf you are voting on the Plan:

                      (1)     the last name of the claimant;

                      (2)     the first name of the claimant;

                      (3)     the last 4 digits of the Social Security Number of the claimant (if the
                              claimant does not have a Social Security Number, this field may be
                              blank);

                      (4)     the claimant’s date of birth;

You will not be able to modify these fields of the Exhibit. Using the drop-down boxes, you will
need to complete the following fields for each Abuse Survivor Client represented by your Firm:

                      (5)     whether the claimant votes to ACCEPT (vote in favor of) or to
                              REJECT (vote against) the Plan;

                      (6)     whether, only if the Plan is confirmed and the Effective Date occurs,
                              the claimant elects to receive the Expedited Distribution, which is a
                              one-time Cash payment from the Settlement Trust in the amount of
                              $3,500.00 conditioned upon satisfaction of the criteria set forth in
                              the Trust Distribution Procedures; and

                      (7)     whether the claimant opts out of the releases contained in Article
                              X.J.4 of the Plan. The Exhibit must be submitted in the format set
                              forth above and may not be modified.

As set forth in the Plan, if holders of Class 8 Direct Abuse Claims vote to accept the Plan, the
Debtors will request that the Plan be confirmed. If the Plan is confirmed and the Effective Date
occurs, each eligible holder of a Direct Abuse Claim may voluntarily elect pursuant to this Master
Ballot to receive an Expedited Distribution of a one-time Cash payment from the Settlement Trust
in the amount of $3,500.00 conditioned upon satisfaction of the criteria set forth in the Trust
Distribution Procedures. You must make this election for your Abuse Survivor Clients on the
Exhibit submitted with a properly and timely completed and delivered Master Ballot.



                                                19
                c.      Pursuant to Article X of the Plan, the Debtors seek approval of the release
provision set forth in Article X.J.4 of the Plan and provided above. You may opt out of giving this
release on behalf of your Abuse Survivor Clients who vote to accept or reject the Plan by making
this election on the Exhibit.

 IF THE PLAN BECOMES EFFECTIVE, HOLDERS OF DIRECT ABUSE CLAIMS
 UNDER THE PLAN WHO VOTE TO ACCEPT OR REJECT THE PLAN ARE
 DEEMED TO PROVIDE THE RELEASES CONTAINED IN ARTICLE X.J.4 OF THE
 PLAN, AS SET FORTH ABOVE, UNLESS YOU OPT OUT ON BEHALF OF A
 HOLDER. YOU MAY OPT OUT OF THE RELEASES ON BEHALF OF A HOLDER
 BY STATING SO IN THE EXHIBIT.

                 d.     Item 3 (Certifications and Acknowledgements). Item 3 contains certain
certifications, to be completed by the attorney preparing and signing the Master Ballot, pursuant
to which such attorney shall certify that he or she has the authority under applicable law to vote to
accept or reject the Plan on behalf of the holders of Direct Abuse Claims who are listed on the
Exhibit to the Master Ballot. Please ensure that you have read and understood the certifications
before signing the Master Ballot. If you are unable to make such certifications on behalf of any
holder of a Direct Abuse Claim, you may not cast a vote on behalf of such holder and must timely
send the information relating to the name and address of such holder to the Solicitation Agent.

               e.      If the Master Ballot is not signed, the vote(s) shown on the Master Ballot
will not be counted.

       3.      Other Instructions for Completing Master Ballots:

              a.      Holders of Direct Abuse Claims must vote the full amount of their Claims
to ACCEPT (vote in favor of) or to REJECT (vote against) the Plan. A holder of a Direct Abuse
Claim may not split his or her vote. Accordingly, the vote of any holder of a Direct Abuse Claim
who purports partially to accept and partially to reject the Plan will not be counted.

               b.     Please note that, except as otherwise set forth in the Disclosure
Statement and Solicitation Procedures Order, each Direct Abuse Claim in Class 8 has been
allowed in the amount of $1.00 solely for voting purposes, and shall not be binding upon the
holder of the Direct Abuse Claim, the Debtors, the Settlement Trust, the Firms, or any other
party for any purpose other than voting on the Plan.

               c.       This Master Ballot is to be used by Firms who represent, and are authorized
to vote on behalf of, one or more holders of Direct Abuse Claims. You may be required to provide
evidence of your authorization by holders of Direct Abuse Claims to vote to accept or reject the
Plan.

               d.     If a Ballot is received directly from the holder of a Direct Abuse Claim and
a Master Ballot is received from a Firm on account of the same Direct Abuse Claim, the Ballot
returned by holder of such Claim by the Voting Deadline shall supersede any Master Ballot with
respect to such Claim and such Master Ballot shall not be counted.


                                                 20
               e.      The Master Ballot may not be used for any purpose other than to transmit
votes on the Plan.

               f.      Multiple Master Ballots may be completed and delivered to the Solicitation
Agent. Subject to the terms of the Solicitation Procedures, votes reflected by multiple Master
Ballots shall be counted except to the extent that they are duplicative of other Master Ballots. If
two or more such ballots are inconsistent, the last-dated Master Ballot received before the Voting
Deadline will, to the extent of such inconsistency, govern unless otherwise ordered by the
Bankruptcy Court. Notwithstanding the foregoing, if two or more Master Ballots are received
from separate counsel on or before the Voting Deadline, each of whom purports to represent the
same holder of a Direct Abuse Claim and the votes conflict, the Debtors shall reach out to both
Firms, with notice of such communication to counsel to the Tort Claimants’ Committee and the
Coalition of Abused Scouts for Justice, and request written documentation of each attorney’s
representation of such holder in order to resolve the conflict. If representation of the holder of the
Direct Abuse Claim is not resolved within ten (10) days from the notice of the conflict as provided
by the Debtors, such votes shall not be counted.

                g.      If the Master Ballot and Exhibit are signed and timely sent to the Solicitation
Agent, but do not designate either acceptance or rejection, or designate both acceptance and
rejection, of the Plan for any particular Direct Abuse Claim listed on the Exhibit accompanying
the Master Ballot, then the Solicitation Agent may, at its discretion, contact the party submitting
the Master Ballot in order to cure the defect on the Master Ballot or such Claim will not be counted
either as an acceptance or rejection of the Plan.

 NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR
 ADVICE, OR TO MAKE ANY REPRESENTATION, OTHER THAN WHAT IS
 CONTAINED IN THE MATERIALS MAILED WITH THIS MASTER BALLOT OR
 OTHER MATERIALS AUTHORIZED BY THE BANKRUPTCY COURT.
 IF YOU HAVE ANY QUESTIONS REGARDING THE MASTER BALLOT, DID NOT
 RECEIVE INSTRUCTIONS REGARDING ACCESSING THE DISCLOSURE
 STATEMENT OR PLAN, RECEIVED A DAMAGED MASTER BALLOT OR HAVE
 LOST YOUR MASTER BALLOT, OR NEED ADDITIONAL COPIES OF THE
 MASTER BALLOT OR OTHER ENCLOSED MATERIALS, PLEASE CONTACT THE
 SOLICITATION AGENT AT:
 TELEPHONE:             866-907-2721
 EMAIL:                 BSAballots@omniagnt.com
 ADDRESS:               Boy Scouts of America Ballot Processing, c/o Omni Agent Solutions,
                        5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367
 WEBSITE:               https://omniagentsolutions.com/BSA

 NOTHING CONTAINED HEREIN OR IN THE SOLICITATION PACKAGES SHALL
 RENDER YOU OR ANY OTHER PERSON THE AGENT OF THE DEBTORS OR THE
 SOLICITATION AGENT, OR AUTHORIZE YOU OR ANY OTHER PERSON TO USE
 ANY DOCUMENT OR MAKE ANY STATEMENTS ON BEHALF OF THE DEBTORS


                                                  21
OR THE SOLICITATION AGENT WITH RESPECT TO THE PLAN, EXCEPT FOR
THE STATEMENTS CONTAINED IN THE SOLICITATION PACKAGES.




                              22
                       Exhibit 2-6

Form of Individual Ballot for Class 8 Direct Abuse Claims
                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                        Chapter 11

    BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                  (Jointly Administered)
                              Debtors.


                         BALLOT FOR CLASS 8 (DIRECT ABUSE CLAIMS)

    PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR
    COMPLETING YOUR BALLOT CAREFULLY BEFORE COMPLETING THIS
    BALLOT.

    ACCESS TO SOLICITATION MATERIALS:

    THE PLAN, THE DISCLOSURE STATEMENT, AND THE SOLICITATION
    PROCEDURES ORDER MAY BE ACCESSED, FREE OF CHARGE, AT
    HTTPS://OMNIAGENTSOLUTIONS.COM/BSA-SABALLOTS.

    IF YOU WOULD PREFER A PAPER OR OTHER FORMAT OF THESE MATERIALS,
    OR IF YOU NEED TO OBTAIN ADDITIONAL SOLICITATION PACKAGES,
    PLEASE CONTACT OMNI AGENT SOLUTIONS (THE “SOLICITATION AGENT”)
    BY (A) CALLING THE DEBTORS’ RESTRUCTURING HOTLINE AT 866-907-2721,
    (B) EMAILING BSABALLOTS@OMNIAGNT.COM, (C) WRITING TO BOY SCOUTS
    OF AMERICA BALLOT PROCESSING, C/O OMNI AGENT SOLUTIONS, 5955 DE
    SOTO AVENUE, SUITE 100, WOODLAND HILLS, CA 91367, OR (D) SUBMITTING
    AN INQUIRY ON THE DEBTORS’ RESTRUCTURING WEBSITE AT
    HTTPS://OMNIAGENTSOLUTIONS.COM/BSA.

    THIS BALLOT MUST BE COMPLETED, EXECUTED, AND RETURNED SO AS TO
    BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY 4:00 P.M.
    (EASTERN TIME) ON [NOVEMBER 16], 2021 (THE “VOTING DEADLINE”).

    IF YOU VOTE TO ACCEPT OR REJECT THE PLAN, YOU WILL BE RELEASING
    THE RELEASED PARTIES FROM ANY AND ALL CLAIMS/CAUSES OF ACTION
    TO THE EXTENT PROVIDED IN ARTICLE X.J.4 OF THE PLAN UNLESS YOU
    “OPT-OUT” OF SUCH RELEASES. YOU MAY “OPT-OUT” OF SUCH RELEASES
    AND YOU MUST INDICATE SUCH “OPT-OUT” IN THE BALLOT.

1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
         Pursuant to this ballot (this “Ballot”), the above-captioned debtors and debtors-in-
possession (together, the “Debtors”) are soliciting votes from holders of Class 8 Direct Abuse
Claims on the Fifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and
Delaware BSA, LLC [D.I. [●]] (together with all schedules and exhibits thereto, and as may be
modified, amended, or supplemented from time to time, the “Plan”), which is described in greater
detail in that certain disclosure statement regarding the Plan, filed on [●], 2021 [D.I. [●]] (together
with all schedules and exhibits thereto, and as may be modified, amended, or supplemented from
time to time, the “Disclosure Statement”). Capitalized terms used but not otherwise defined herein
have the meanings ascribed to such terms in the Plan or the Disclosure Statement, as applicable.
On [●], 2021, the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) entered an order [D.I. [●]] (the “Solicitation Procedures Order”) approving the Disclosure
Statement as containing adequate information under section 1125 of the Bankruptcy Code and the
procedures for soliciting votes to accept or reject the Plan (the “Solicitation Procedures”).
Bankruptcy Court approval of the Disclosure Statement does not indicate approval of the Plan by
the Bankruptcy Court.

        The Plan provides for the issuance of a “Channeling Injunction” pursuant to section 105(a)
of the Bankruptcy Code, which is a mechanism by which Abuse Claims will be channeled to a
Settlement Trust established pursuant to section 105(a) of the Bankruptcy Code. For a description
of the causes of action to be enjoined and the identities of the Entities that would be subject to
these injunctions, see Article VI.Q of the Disclosure Statement and Article X of the Plan, which
sets forth the terms of each of these provisions.

        The Debtors have compiled a list of all potential Protected Parties and potential Limited
Protected Parties under the Plan, including the identities of all Local Councils, Chartered
Organizations, and Insurance Companies. If the Plan is confirmed, to the extent any such parties
participate, they will be included in the definition of Protected Parties or Limited Protected Parties
and will benefit from the Channeling Injunction. This list of potential Protected Parties and
Limited Protected Parties is available at https://omniagentsolutions.com/bsa-SAballots. This list
only includes potential Protected Parties and Limited Protected Parties—it does not mean
that any such party will in fact become a Protected Party or Limited Protected Party under
the Plan.

         You are receiving this Ballot because you have asserted a Claim against the Debtors that
arises from Abuse2 that occurred prior to the Petition Date (as defined in the Plan, a “Direct Abuse



2
    “Abuse” means sexual conduct or misconduct, sexual abuse or molestation, sexual exploitation, indecent assault
    or battery, rape, pedophilia, ephebophilia, sexually related psychological or emotional harm, humiliation, anguish,
    shock, sickness, disease, disability, dysfunction, or intimidation, any other sexual misconduct or injury, contacts
    or interactions of a sexual nature, including the use of photography, video, or digital media, or other physical
    abuse or bullying or harassment without regard to whether such physical abuse or bullying is of a sexual nature,
    between a child and an adult, between a child and another child, or between a non-consenting adult and another
    adult, in each instance without regard to whether such activity involved explicit force, whether such activity
    involved genital or other physical contact, and whether there is or was any associated physical, psychological, or
    emotional harm to the child or non-consenting adult.


                                                          2
Claim”). Your Direct Abuse Claim is classified under the Plan in Class 8 (Direct Abuse Claims).
Accordingly, you have a right to vote to accept or reject the Plan.

   IMPORTANT INFORMATION REGARDING THE ELECTION TO RECEIVE AN
                EXPEDITED DISTRIBUTION OF $3,500.00:

       Each holder of a properly completed non-duplicative proof of claim asserting a Direct
Abuse Claim who filed such Claim by the Bar Date or was permitted by a Final Order of the
Bankruptcy Court to file a late claim may elect at Item 3 of this Ballot to receive an Expedited
Distribution, which, as specified in the Plan, is a one-time Cash payment from the Settlement
Trust in the amount of $3,500.00 conditioned upon satisfaction of the criteria set forth in the
Trust Distribution Procedures, in exchange for a full and final release in favor of the
Settlement Trust, the Protected Parties and the Chartered Organizations.

         The Settlement Trust shall make the Expedited Distributions on or as soon as reasonably
practicable after the latest to occur of (a) the Effective Date, (b) the date the applicable holders of
Direct Abuse Claims who have elected to receive an Expedited Distribution have satisfied the
criteria set forth in the Trust Distribution Procedures, and (c) the date upon which the Settlement
Trust has sufficient Cash to fund the full amount of the Expedited Distributions while retaining
sufficient Cash reserves to fund applicable Settlement Trust Expenses, as determined by the
Settlement Trustee. This election must be made on a properly and timely completed and
delivered Ballot in accordance with the instructions set forth herein, and shall only be
effective if the Plan is confirmed and the Effective Date occurs.

       If you are receiving this Ballot by email, you indicated on your proof of claim form
that email communication is an acceptable method for communications regarding your
Claim. If you would prefer to receive this Ballot and all Solicitation Package materials by
mail instead, you may contact the Solicitation Agent via the contact information set forth
above to receive a mailed copy of your Solicitation Package.

        Your rights are described in the Disclosure Statement for the Plan and the Solicitation
Procedures Order. This Ballot may not be used for any purpose other than for casting votes
to accept or reject the Plan and making certain certifications with respect to the Plan. If you
believe you have received this Ballot in error, or if you believe that you have received the
wrong Ballot, please contact the Solicitation Agent immediately via the contact information
set forth above.

        If the Plan is confirmed by the Bankruptcy Court, it will be binding on you whether
or not you vote or if you vote to reject the Plan. To have your vote counted, you must complete,
sign, and return this Ballot to the Solicitation Agent by the Voting Deadline.

        If you vote to accept or reject the Plan, you will be deemed to provide the releases in Article
X.J.4 of the Plan and as set forth below unless you opt out of such releases. You may check the
box below to opt out of the releases in Article X.J.4 of the Plan. Please be advised that the Plan
also contains injunction and exculpation provisions, certain of which are set forth below. If the
Plan is confirmed by the Bankruptcy Court, these sections will be binding on you whether or not
you elect to opt out of the releases in Article X.J.4 of the Plan by this Ballot. For a full description


                                                   3
of these provisions, see Article VI.Q of the Disclosure Statement and Article X of the Plan, which
sets forth the terms of each of these provisions.

       You should carefully review the Disclosure Statement and the Plan, including the
Plan’s injunction, exculpation, and release provisions, as the rights of holders of Direct
Abuse Claims may be affected thereunder. You may wish to seek legal advice concerning
the Plan and the Plan’s classification and treatment of your Claim.

                          [Remainder of Page Intentionally Left Blank]




                                                4
                PLEASE READ THE ATTACHED VOTING INFORMATION AND
                INSTRUCTIONS BEFORE COMPLETING THIS BALLOT

 PLEASE COMPLETE ALL APPLICABLE ITEMS BELOW. PLEASE FILL IN ALL
 OF THE INFORMATION REQUESTED UNDER ITEM 4. IF THIS BALLOT HAS
 NOT BEEN PROPERLY SIGNED IN THE SPACE PROVIDED, YOUR VOTE MAY
 NOT BE VALID OR COUNTED AS HAVING BEEN CAST.

Item 1. Amount of Claim.

        For purposes of voting to accept or reject the Plan, the undersigned certifies that as of the
Voting Record Date, the undersigned holds a Direct Abuse Claim in the amount set forth below.
Please note that, except as otherwise may be set forth in the Disclosure Statement and
Solicitation Procedures Order, each Direct Abuse Claim in Class 8 has been temporarily
allowed in the amount of $1.00 for voting purposes only, and not for distribution, allowance,
or any other purpose.

         Debtor:    _____________

         Claim(s) Amount: $1.00


Item 2. Vote on the Plan.

        Please vote either to accept or to reject the Plan with respect to your Claims in Class 8
below (please check one). Any Ballot not marked either to accept or reject the Plan, or marked
both to accept and to reject the Plan, shall not be counted in determining acceptance or rejection
of the Plan.
       Prior to voting on the Plan, please note the following:

        If you vote to accept or reject the Plan, you shall be deemed to have consented to the release
set forth in Article X.J.4 of the Plan unless you opt out of the release by checking the box in Item 4
below.
        If you abstain from voting, you shall not be deemed to have consented to the release
provisions set forth in Article X.J.4 of the Plan. The Disclosure Statement and the Plan must be
referenced for a complete description of the release, injunction, and exculpation provisions in
Article X of the Plan.

         Check only one box:

                        ACCEPT (I.E., VOTE IN FAVOR OF) the Plan

                        REJECT (I.E., VOTE AGAINST) the Plan




                                                  5
Item 3. Expedited Distribution Election.

       Please note that if you make the Expedited Distribution election set forth in Item 3, you
must still complete the remaining Items on this Ballot.

    If the Plan is confirmed as set forth above and in the Plan, the holder of an eligible Direct
    Abuse Claim ELECTS to:

                     Receive the Expedited Distribution of a one-time Cash payment from the
                     Settlement Trust in the amount of $3,500.00 conditioned upon satisfaction
                     of the criteria set forth in the Trust Distribution Procedures, in exchange
                     for a full and final release in favor of the Settlement Trust, the Protected
                     Parties, and the Chartered Organizations.

Item 4. Optional Release Election.

      Unless a holder of a Class 8 Claim who votes to accept or reject the Plan opts out of
the Releases by holders of Claims set forth below, such holder shall be deemed to have
consented to the releases contained in Article X.J.4 of the Plan, which provides as follows:

Article X.J.4 of the Plan—Releases by Holders of Claims.

       As of the Effective Date, except for the rights that remain in effect from and after the
Effective Date to enforce the Plan and the Confirmation Order, for good and valuable
consideration, the adequacy of which is hereby confirmed, including the service of the
Released Parties 3 to facilitate and implement the reorganization of the Debtors and the
settlements embodied in the Plan, including the JPM / Creditors’ Committee Settlement, the
Hartford Insurance Settlement, and the TCJC Settlement, as an integral component of the
Plan, and except as otherwise expressly provided in the Plan or the Confirmation Order, to
the maximum extent permitted under applicable law, as such law may be extended
subsequent to the Effective Date, all Releasing Claim Holders4 shall, and shall be deemed to,

3
      “Released Parties” means, collectively, the following Persons, in each case in its or their respective capacities as
      such: (a) the Debtors; (b) Reorganized BSA; (c) the Related Non-Debtor Entities; (d) the Creditors’ Committee;
      (e) the members of the Creditors’ Committee in their capacities as such; (f) the Tort Claimants’ Committee; (g)
      the members of the Tort Claimants’ Committee in their capacities as such; (h) the Future Claimants’
      Representative; (i) the Coalition; (j) JPM; (k) the Settling Insurance Companies, including Hartford; (l) the
      Contributing Chartered Organizations, including TCJC; (m) the Foundation, in its capacity as lender under the
      Foundation Loan Agreement; (n) the Ad Hoc Committee; (o) the members of the Ad Hoc Committee in their
      capacities as such; (p) the Creditor Representative; (q) the Mediators; and (r) all of such Persons’ Representatives;
      provided, however, that no Perpetrator is or shall be a Released Party; provided further, that the definition of
      “Released Parties” shall in all instances be subject to Article X.J. of the Plan.
4
      “Releasing Claim Holder” means, collectively, (a) all holders of Claims that vote to accept the Plan and do not
      opt out of the releases set forth in Article X.J.4 of the Plan; (b) all holders of Claims that are presumed to accept
      the Plan, except for holders of such Claims that file a timely objection to the releases set forth in Article X.J.4 of
      the Plan; (c) all holders of Claims entitled to vote on the Plan and who vote against the Plan and do not opt out of
      the releases set forth in Article X.J.4 of the Plan; and (d) all of such Persons’ predecessors, successors and assigns,
      subsidiaries, affiliates, current and former officers, directors, principals, shareholders, members, partners,
      employees, agents, advisory board members, financial advisors, attorneys, accountants, investment bankers,


                                                              6
expressly, conclusively, absolutely, unconditionally, irrevocably, and forever release and
discharge each and all of the Released Parties of and from any and all Claims, Interests,
obligations, rights, demands, suits, judgments, damages, debts, remedies, losses and
liabilities of any nature whatsoever (including any derivative claims or Causes of Action
asserted or that may be asserted on behalf of the Debtors, Reorganized BSA, or the Estates),
whether liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, contract,
tort or otherwise, based on or relating to, or in any manner arising from, in whole or in part,
any act, omission, transaction, event, or other circumstance taking place or existing on or
before the Effective Date (including before the Petition Date) in connection with or related
to the Debtors, the Estates, their respective assets and properties, the Chapter 11 Cases, the
subject matter of, or the transactions or events giving rise to, any Claim or Interest that is
treated by the Plan, the business or contractual arrangements between one or both of the
Debtors and any Released Party, the restructuring of any Claim or Interest that is treated
by the Plan before or during the Chapter 11 Cases, any of the Plan Documents, the JPM /
Creditors’ Committee Settlement, the Hartford Insurance Settlement, the TCJC Settlement,
or any related agreements, instruments, and other documents created or entered into before
or during the Chapter 11 Cases or the negotiation, formulation, preparation or
implementation thereof, the pursuit of Confirmation, the administration and
implementation of the Plan, the solicitation of votes with respect to the Plan, the Distribution
of property under the Plan, or any other act or omission, transaction, agreement, event, or
other occurrence taking place on or before the Effective Date related or relating to the
foregoing; provided, however, that the releases set forth in Article X.J.4 of the Plan shall not,
and shall not be construed to: (a) release any Released Party from Causes of Action arising
out of, or related to, any act or omission of a Released Party that is a criminal act or that
constitutes fraud, gross negligence or willful misconduct; (b) release any post-Effective Date
obligations of any Person under the Plan Documents or any document, instrument, or
agreement executed to implement the Plan; or (c) modify, reduce, impair or otherwise affect
the ability of any holder of an Allowed Non-Abuse Litigation Claim to recover on account of
such Allowed Claim in accordance with Article III.B.9 of the Plan. Notwithstanding the
foregoing or anything to the contrary herein, (i) with respect to holders of Allowed General
Unsecured Claims or Allowed Non-Abuse Litigation Claims, nothing in the Plan or the
release set forth in Article X.J.4 of the Plan shall, or shall be construed to, release any claims
or Causes of Action against any Local Council, Chartered Organization, or Non-Settling
Insurance Company (subject to Article IV.D.3 of the Plan)and (ii) nothing in the Plan or the
release set forth in Article X.J.4 of the Plan shall, or shall be construed to, release any claims
or Causes of Action asserted by Century Indemnity Company against Sidley Austin LLP
(“Sidley”) related to Sidley’s representation of the Debtors prior to the Petition Date.

Article X.J.5 of the Plan—Releases Relating to Contributing Chartered Organizations.

      a.      In furtherance of the Abuse Claims Settlement, as of the date that the
Confirmation Order and Affirmation Order become Final Orders, except for the rights that
remain in effect from and after the Effective Date to enforce the Plan, the Confirmation

   consultants, representatives, management companies, and other professionals, and all such Persons’ respective
   heirs, executors, estates, servants and nominees, in their respective capacities as such.


                                                      7
Order, and the terms of the TCJC Settlement Agreement, for good and valuable
consideration, the adequacy of which is hereby confirmed, each of the Contributing
Chartered Organizations, 5 including TCJC, shall, and shall be deemed to, expressly,
conclusively, absolutely, unconditionally, irrevocably, and forever release and discharge the
Debtors, Reorganized BSA, the Related Non-Debtor Entities, the Local Councils, the other
Protected Parties, 6 the Limited Protected Parties, 7 the Settling Insurance Companies,
including Hartford, the Future Claimants’ Representative, the Coalition, the Settlement
Trust, and each of its and their respective Representatives (collectively, the “Settlement
Parties”), of and from any and all Claims, Interests, obligations, rights, demands, suits,
judgments, damages, debts, remedies, losses and liabilities of any nature whatsoever
(including any derivative claims or Causes of Action asserted or that may be asserted on
behalf of the Debtors, Reorganized BSA, or the Estates), whether liquidated or unliquidated,
fixed or contingent, matured or unmatured, known or unknown, foreseen or unforeseen,
existing or hereinafter arising, in law, equity, contract, tort or otherwise, based on or relating
to, or in any manner arising from, in whole or in part, any act, omission, transaction, event,
or other circumstance taking place or existing on or before the date that the Confirmation
Order and Affirmation Order become Final Orders (including before the Petition Date) in
connection with or related to (i) Abuse Claims, (ii) the Chapter 11 Cases, (iii) the Plan, or
(iv) any Claims that were or could have been asserted by the Contributing Chartered
Organizations against the Settlement Parties or any of them.

       b.     In furtherance of the Abuse Claims Settlement, as of the date that the
Confirmation Order and Affirmation Order become Final Orders, except for the rights that
remain in effect from and after the Effective Date to enforce the Plan, the Confirmation
Order, and the terms of the TCJC Settlement Agreement, for good and valuable
consideration, the adequacy of which is hereby confirmed, each of the Settlement Parties

5
    “Contributing Chartered Organizations” means the current or former Chartered Organizations listed on Exhibit
    D to the Plan, including any Chartered Organization made a Protected Party under a Post-Effective Date Chartered
    Organization Settlement approved by the Bankruptcy Court in accordance with Article IV.I of the Plan. No
    Participating Chartered Organization shall be considered a Contributing Chartered Organization based solely on
    the Participating Chartered Organization Insurance Assignment. Without limiting the foregoing, subject to
    Confirmation of the Plan and approval of the TCJC Settlement Agreement by an order of the Bankruptcy Court
    (including in the Confirmation Order), TCJC is a Contributing Chartered Organization and shall be designated as
    such in the Confirmation Order and the Affirmation Order.
6
    “Protected Parties” means the following Persons: (a) the Debtors; (b) Reorganized BSA; (c) the Related Non-
    Debtor Entities; (d) the Local Councils; (e) the Contributing Chartered Organizations; (f) the Settling Insurance
    Companies, including Hartford; and (g) all of such Persons’ Representatives; provided, however, that no
    Perpetrator is or shall be a Protected Party. Notwithstanding the foregoing, a Contributing Chartered Organization
    shall be a Protected Party with respect to Abuse Claims only as set forth in the definition of “Abuse Claim.”
7
    “Limited Protected Parties” means the Participating Chartered Organizations, which means a Chartered
    Organization that does not (a) object to confirmation of the Plan or (b) inform Debtors’ counsel in writing on or
    before the confirmation objection deadline that it does not wish to make the Participating Chartered Organization
    Insurance Assignment. Notwithstanding the foregoing, with respect to any Chartered Organization that is a debtor
    in bankruptcy as of the Confirmation Date, such Chartered Organization shall be a Participating Chartered
    Organization only if it advises Debtors’ counsel in writing that it wishes to make the Participating Chartered
    Organization Insurance Assignment, and, for the avoidance of doubt, absent such written advisement, none of
    such Chartered Organization’s rights to or under the Abuse Insurance Policies shall be subject to the Participating
    Chartered Organization Insurance Assignment. A list of Chartered Organizations that are not Participating
    Chartered Organizations is attached to the Plan as Exhibit K.


                                                          8
shall, and shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever release and discharge each of the Contributing Chartered
Organizations, including TCJC, of and from any and all Claims, Interests, obligations,
rights, demands, suits, judgments, damages, debts, remedies, losses and liabilities of any
nature whatsoever, whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, existing or hereinafter arising, in
law, equity, contract, tort or otherwise, based on or relating to, or in any manner arising
from, in whole or in part, any act, omission, transaction, event, or other circumstance taking
place or existing on or before the date that the Confirmation Order and Affirmation Order
become Final Orders (including before the Petition Date) in connection with or related to (i)
Abuse Claims, (ii) the Chapter 11 Cases, (iii) the Plan, or (iv) any Claims that were or could
have been asserted by the Settlement Parties against the Contributing Chartered
Organizations or any of them.

        If you voted to accept or reject the Plan in Item 2 above, check this box if you elect not to
grant the release contained in Article X.J.4 of the Plan.

    The undersigned, as a holder of (or representative of a holder of) a Class 8 Claim, elects to:

                  Opt out of the third party release in Article X.J.4 of the Plan.


      Certain other Releases, Injunction and Exculpation Provisions Contained in the Plan

Article X.F of the Plan—Channeling Injunction.

        Terms. To preserve and promote the settlements contemplated by and provided for
in the Plan, including the Abuse Claims Settlement, the Hartford Insurance Settlement, and
the TCJC Settlement, and to supplement, where necessary, the injunctive effect of the
Discharge as provided in sections 1141 and 524 of the Bankruptcy Code and as described in
Article X of the Plan, pursuant to the exercise of the equitable jurisdiction and power of the
Bankruptcy Court and the District Court under section 105(a) of the Bankruptcy Code, (a)
the sole recourse of any holder of an Abuse Claim against a Protected Party on account of
such Abuse Claim shall be to and against the Settlement Trust pursuant to the Settlement
Trust Documents,8 and such holder shall have no right whatsoever at any time to assert such
Abuse Claim against any Protected Party or any property or interest in property of any
Protected Party, and (b) the sole recourse of any holder of a Post-1975 Chartered
Organization Abuse Claim against a Limited Protected Party on account of such Post-1975
Chartered Organization Abuse Claim shall be to and against the Settlement Trust pursuant
to the Settlement Trust Documents, and such holder shall have no right whatsoever at any
time to assert such Post-1975 Chartered Organization Abuse Claim against any Limited

8
      “Settlement Trust Documents” means, collectively, (a) the Settlement Trust Agreement, (b) the Trust Distribution
      Procedures, (c) the Document Agreement, (d) the Confirmation Order, and (e) any other agreements, instruments
      and documents governing the establishment, administration and operation of the Settlement Trust, which shall be
      substantially in the forms set forth as exhibits in the Plan or in the Plan Supplement, as the same may be amended
      or modified from time to time in accordance with the terms thereof.


                                                           9
Protected Party or any property or interest in property of any Limited Protected Party. On
and after the Effective Date, all Persons that have held or asserted, currently hold or assert,
or that may in the future hold or assert, any Abuse Claim against the Protected Parties, or
any of them, or any Post-1975 Chartered Organization Abuse Claim against the Limited
Protected Parties, or any of them, shall be permanently and forever stayed, restrained and
enjoined from taking any action for the purpose of directly, indirectly, or derivatively
collecting, recovering, or receiving payment, satisfaction, or recovery from any Protected
Party with respect to any such Abuse Claim or from any Limited Protected Party with
respect to any such Post-1975 Chartered Organization Abuse Claim, other than from the
Settlement Trust pursuant to the Settlement Trust Documents, including:

             c.       commencing, conducting, or continuing, in any manner, whether
      directly, indirectly, or derivatively, any suit, action, or other proceeding of any kind
      (including a judicial, arbitration, administrative, or other proceeding) in any forum in
      any jurisdiction around the world against or affecting any Protected Party or Limited
      Protected Party or any property or interest in property of any Protected Party or
      Limited Protected Party;

               d.     enforcing, levying, attaching (including any prejudgment attachment),
       collecting or otherwise recovering, by any manner or means, either directly or
       indirectly, any judgment, award, decree, or order against or affecting any Protected
       Party or Limited Protected Party or any property or interest in property of any
       Protected Party or Limited Protected Party;

              e.      creating, perfecting, or otherwise enforcing in any manner, whether
       directly or indirectly, any Encumbrance of any kind against any Protected Party or
       Limited Protected Party or any property or interest in property of any Protected
       Party or Limited Protected Party;

              f.     asserting, implementing or effectuating any setoff, right of
       reimbursement, subrogation, indemnity, contribution, reimbursement, or
       recoupment of any kind, in any manner, directly or indirectly, against any obligation
       due to any Protected Party or Limited Protected Party or any property or interest in
       property of any Protected Party or Limited Protected Party; or

              g.     taking any act in any manner, and in any place whatsoever, that does
       not conform to, or comply with, the provisions of the Plan Documents or the
       Settlement Trust Documents or with regard to any matter that is within the scope of
       the matters designated by the Plan to be subject to resolution by the Settlement Trust,
       except in conformity and compliance with the Settlement Trust Documents with
       respect to any such Abuse Claim or Post-1975 Chartered Organization Abuse Claim.

      Reservations. Notwithstanding anything to the contrary in Article X.F of the Plan,
the Channeling Injunction shall not enjoin:

             a.     the rights of holders of Abuse Claims or Post-1975 Chartered
       Organization Abuse Claims to assert such Abuse Claims solely against the Settlement


                                              10
       Trust in accordance with the Trust Distribution Procedures, including the ability to
       pursue the Settlement Trust in the tort system as described in Article XII of the Trust
       Distribution Procedures;

              b.    the rights of holders of Abuse Claims to assert such Abuse Claims
       against anyone other than a Protected Party or, in the case of Post-1975 Chartered
       Organization Abuse Claims, against anyone other than a Limited Protected Party;

             c.      prior to the date that an Entity (other than an Insurance Company)
       becomes a Protected Party under Article IV.I of the Plan, the right of holders of Abuse
       Claims to assert such Abuse Claims against such Entity;

               d.   prior to the date that a Chartered Organization becomes a Limited
       Protected Party under Article IV.J of the Plan, the right of holders of Post-1975
       Chartered Organization Abuse Claims to assert such Abuse Claims against such
       Entity;

              e.     the rights of holders of Abuse Claims that are not Post-1975 Chartered
       Organization Abuse Claims to assert such Abuse Claims against any Limited
       Protected Party (unless such Limited Protected Party becomes a Protected Party
       under Article IV.I of the Plan);

             f.     the right of any Person to assert any Claim, debt, obligation or liability
       for payment of Settlement Trust Expenses solely against the Settlement Trust in
       accordance with the Settlement Trust Documents;

              g.    the Settlement Trust from enforcing its rights under the Plan and the
       Settlement Trust Documents; or

              h.     the rights of the Settlement Trust to prosecute any action against any
       Non-Settling Insurance Company based on or arising from Abuse Insurance Policies
       that are not the subject of an Insurance Settlement Agreement, subject to any
       Insurance Coverage DefensesArticle X.J.1 of the Plan—Releases by the Debtors and
       the Estates.

Article X.J.1 of the Plan—Releases by the Debtors and the Estates.

       Releases by the Debtors and the Estates of the Released Parties. As of the Effective
Date, except for the rights that remain in effect from and after the Effective Date to enforce
the Plan and the Confirmation Order, pursuant to section 1123(b) of the Bankruptcy Code,
for good and valuable consideration, the adequacy of which is hereby confirmed, including
the service of the Released Parties to facilitate and implement the reorganization of the
Debtors and the settlements embodied in the Plan, including the Abuse Claims Settlement,
the JPM / Creditors’ Committee Settlement, the Hartford Insurance Settlement, and the
TCJC Settlement, as an integral component of the Plan, the Debtors, Reorganized BSA, and
the Estates shall, and shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever release and discharge each and all of the Released Parties of and
from any and all Estate Causes of Action that do not constitute Settlement Trust Causes of

                                              11
Action, any and all other Claims, Interests, obligations, rights, demands, suits, judgments,
damages, debts, remedies, losses and liabilities of any nature whatsoever (including any
derivative claims or Causes of Action asserted or that may be asserted on behalf of the
Debtors, Reorganized BSA, or the Estates), whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen, existing or
hereinafter arising, in law, equity, contract, tort or otherwise, based on or relating to, or in
any manner arising from, in whole or in part, any act, omission, transaction, event, or other
circumstance taking place or existing on or before the Effective Date (including before the
Petition Date) in connection with or related to the Debtors, the Estates, their respective assets
and properties, the Chapter 11 Cases, the subject matter of, or the transactions or events
giving rise to, any Claim or Interest that is treated by the Plan, the business or contractual
arrangements between one or both of the Debtors and any Released Party, the restructuring
of any Claim or Interest that is treated by the Plan before or during the Chapter 11 Cases,
any of the Plan Documents, the JPM / Creditors’ Committee Settlement, the Hartford
Insurance Settlement, the TCJC Settlement, or any related agreements, instruments, and
other documents created or entered into before or during the Chapter 11 Cases or the
negotiation, formulation, preparation or implementation thereof, the pursuit of
Confirmation, the administration and implementation of the Plan, the solicitation of votes
with respect to the Plan, the Distribution of property under the Plan, or any other act or
omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date related or relating to the foregoing. Notwithstanding anything to the contrary
in the foregoing, the releases set forth in Article X.J.1 of the Plan shall not, and shall not be
construed to: (a) release any Released Party from Causes of Action arising out of, or related
to, any act or omission of a Released Party that is a criminal act or that constitutes fraud,
gross negligence or willful misconduct; or (b) release any post-Effective Date obligations of
any Person under the Plan Documents or any document, instrument, or agreement executed
to implement the Plan.

       Releases by the Debtors and the Estates of Certain Avoidance Actions. As of the
Effective Date, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of Creditors’ Committee and its members in their respective
capacities as such in facilitating and implementing the reorganization of the Debtors, as an
integral component of the Plan, the Debtors, Reorganized BSA, and the Estates shall, and
shall be deemed to, expressly, conclusively, absolutely, unconditionally, irrevocably, and
forever release and discharge each and all holders of General Unsecured Claims, Non-Abuse
Litigation Claims, and Convenience Claims of and from any and all Avoidance Actions.

Article X.J.3 of the Plan—Releases by Holders of Abuse Claims.

       As of the Effective Date, except for the rights that remain in effect from and after the
Effective Date to enforce the Plan and the Confirmation Order, pursuant to section 1123(b)
of the Bankruptcy Code, for good and valuable consideration, the adequacy of which is
hereby confirmed, including the service of the Protected Parties and the Limited Protected
Parties to facilitate and implement the reorganization of the Debtors, including the
settlements embodied in the Plan, including the Abuse Claims Settlement, as an integral
component of the Plan, and except as otherwise expressly provided in the Plan or the
Confirmation Order, to the maximum extent permitted under applicable law, as such law


                                               12
may be extended subsequent to the Effective Date, all holders of Abuse Claims shall, and
shall be deemed to, expressly, conclusively, absolutely, unconditionally, irrevocably, and
forever discharge and release: (a) each and all of the Protected Parties and their respective
property and successors and assigns of and from all Abuse Claims and any and all Claims
and Causes of Action whatsoever, whether known or unknown, asserted or unasserted,
derivative or direct, foreseen or unforeseen, existing or hereinafter arising, in law, equity, or
otherwise, whether for tort, fraud, contract, veil piercing or alter-ego theories of liability,
successor liability, contribution, indemnification, joint liability, or otherwise, arising from or
related in any way to such Abuse Claims; and (b) each and all of the Limited Protected
Parties and their respective property and successors and assigns of and from all Post-1975
Chartered Organization Abuse Claims and any and all Claims and Causes of Action
whatsoever, whether known or unknown, asserted or unasserted, derivative or direct,
foreseen or unforeseen, existing or hereinafter arising, in law, equity, or otherwise, whether
for tort, fraud, contract, veil piercing or alter-ego theories of liability, successor liability,
contribution, indemnification, joint liability, or otherwise, arising from or related in any way
to such Post-1975 Chartered Organization Abuse Claims; provided, however, that the
releases set forth in Article X.J.3 of the Plan shall not, and shall not be construed to: (i)
release any Protected Party or Limited Protected Party from Causes of Action arising out
of, or related to, any act or omission of a Released Party that is a criminal act or that
constitutes fraud, gross negligence or willful misconduct; (ii) release any post-Effective Date
obligations of any Person under the Plan Documents or any document, instrument, or
agreement executed to implement the Plan; or (iii) modify, reduce, impair or otherwise affect
the ability of any holder of an Abuse Claim to recover on account of such Claim in
accordance with Article III. B.10 or Article III.B.11 of the Plan, as applicable.

Article X.K of the Plan—Exculpation.

        From and after the Effective Date, none of the Exculpated Parties9 shall have or incur
any liability to, or be subject to any right of action by, any Person for any act, omission,
transaction, event, or other circumstance occurring on or before the Effective Date in
connection with, relating to or arising out of the Chapter 11 Cases, the negotiation of the
Plan Documents, the JPM/Creditors’ Committee Settlement, the Hartford Insurance
Settlement Agreement, the TCJC Settlement Agreement, the Releases and Injunctions, the
pursuit of Confirmation of the Plan, the administration, consummation and implementation
of the Plan or the property to be Distributed under the Plan, or the management or operation
of the Debtors (except for any liability that results primarily from such Exculpated Party’s
gross negligence, bad faith or willful misconduct). In all respects, each and all such
Exculpated Parties shall be entitled to rely upon the advice of counsel with respect to their
duties and responsibilities under, or in connection with, the matters referenced in the
preceding sentence. Notwithstanding the foregoing or any provision of the Plan to the

9
    “Exculpated Parties” means, collectively, the following Persons: (a) the Debtors; (b) Reorganized BSA; (c) the
    Creditors’ Committee; (d) the members of the Creditors’ Committee in their capacities as such; (e) the Tort
    Claimants’ Committee; (f) the members of the Tort Claimants’ Committee in their capacities as such; (g) the
    Future Claimants’ Representative; (h) the Creditor Representative; and (i) all of such Persons’ current officers
    and directors, former officers and directors who served in such capacity during the pendency of the Chapter 11
    Cases but are no longer officers or directors as of the Effective Date, employees, volunteers, agents, attorneys,
    financial advisors, accountants, investment bankers, consultants, representatives, and other professionals.


                                                        13
contrary, Sidley shall not be an Exculpated Party with respect to any claims that Century
Indemnity Company asserts against Sidley related to Sidley’s representation of the Debtors
prior to the Petition Date.

Article X.L of the Plan—Injunctions Related to Releases and Exculpation.

       Injunction Related to Releases. As of the Effective Date, all holders of Claims that
are the subject of Article X.J of the Plan are, and shall be, expressly, conclusively, absolutely,
unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred and
enjoined from taking any of the following actions against any Released Party or its property
or successors or assigns on account of or based on the subject matter of such Claims, whether
directly or indirectly, derivatively or otherwise: (a) commencing, conducting or continuing
in any manner, directly or indirectly, any suit, action or other proceeding (including any
judicial, arbitral, administrative or other proceeding) in any forum; (b) enforcing, attaching
(including any prejudgment attachment), collecting, or in any way seeking to recover any
judgment, award, decree, or other order; (c) creating, perfecting or in any way enforcing in
any matter, directly or indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking
reimbursement or contributions from, or subrogation against, or otherwise recouping in any
manner, directly or indirectly, any amount against any liability or obligation that is
discharged under Article X.E of the Plan or released under Article X.J of the Plan; provided,
however, that the injunctions set forth in Article X.L.1 of the Plan shall not, and shall not be
construed to, enjoin any holder of a Claim that is the subject of Article X.J of the Plan from
taking any action arising out of, or related to, any act or omission of a Released Party that is
a criminal act or that constitutes fraud, gross negligence or willful misconduct.

        Injunction Related to Exculpation. As of the Effective Date, all holders of Claims that
are the subject of Article X.K of the Plan are, and shall be, expressly, conclusively, absolutely,
unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred and
enjoined from taking any of the following actions against any Exculpated Party on account
of or based on the subject matter of such Claims, whether directly or indirectly, derivatively
or otherwise: (a) commencing, conducting or continuing in any manner, directly or
indirectly, any suit, action or other proceeding (including any judicial, arbitral,
administrative or other proceeding) in any forum; (b) enforcing, attaching (including any
prejudgment attachment), collecting, or in any way seeking to recover any judgment, award,
decree, or other order; (c) creating, perfecting or in any way enforcing in any matter, directly
or indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking reimbursement or
contributions from, or subrogation against, or otherwise recouping in any manner, directly
or indirectly, any amount against any liability or obligation that is discharged under Article
X.E of the Plan or released under Article X.J of the Plan; provided, however, that the
injunctions set forth in Article X.L.2 of the Plan shall not, and shall not be construed to,
enjoin any Person that is the subject of Article X.K of the Plan from taking any action arising
out of, or related to, any act or omission of a Exculpated Party that is a criminal act or that
constitutes fraud, gross negligence or willful misconduct.




                                               14
Item 5. Certifications, Acknowledgment, Signature and Date.

       By signing this Ballot, the holder of the Class 8 Direct Abuse Claim (or authorized
signatory of such holder) acknowledges receipt of the Disclosure Statement, the Plan, and the other
applicable solicitation materials, and certifies that:

                it has the power and authority to vote to accept or reject the Plan,

                it was the holder (or is entitled to vote on behalf of such holder) of the Class 8
                Direct Abuse Claim described in Item 1 as of the Voting Record Date,

                it has not submitted any other Ballots for other Class 8 Direct Abuse Claims, or if
                it has submitted any other Ballots with respect to such Claims, then any such
                Ballots date earlier in time are hereby revoked,

                it acknowledges that a vote to accept the Plan constitutes an acceptance of the
                treatment of such Entity as a holder of a Class 8 Claim,

                it understands and, if accepting the Plan, agrees with the treatment provided for its
                Claim(s) under the Plan,

                it understands and acknowledges that if multiple Ballots are submitted voting the
                Claim set forth in Item 1, only the last properly completed Ballot voting the Claim
                and received by the Solicitation Agent before the Voting Deadline shall be deemed
                to reflect the voter’s intent and thus to supersede and revoke any prior Ballots
                received by the Solicitation Agent, and

                all authority conferred or agreed to be conferred pursuant to this Ballot, and every
                obligation of the undersigned hereunder, shall be binding on the transferees,
                successors, assigns, heirs, executors, administrators, trustees in bankruptcy, and
                legal representatives of the undersigned, and shall not be affected by, and shall
                survive, the death or incapacity of the undersigned. The undersigned understands
                that an otherwise properly completed, executed, and timely returned Ballot failing
                to indicate either acceptance or rejection of the Plan, or indicating both acceptance
                and rejection of the Plan, will not be counted.


 Print or Type Name of Claimant:          __________________________________________

 Last Four Digits of Social Security
 Number of Claimant:                      __________________________________________

 Birthdate of Claimant (MM/DD/YY): __________________________________________

 Signature:                               __________________________________________




                                                15
 Name of Signatory (if different than
 Claimant):                                __________________________________________

 If by Authorized Agent, Title of
 Agent:                                    __________________________________________

 Street Address:                           __________________________________________

 City, State, Zip Code:                    __________________________________________

 Telephone Number:                         __________________________________________

 Email Address:                            __________________________________________

 Date Completed:                           __________________________________________



        IF THIS BALLOT IS NOT RECEIVED BY THE SOLICITATION AGENT
        ON OR BEFORE [NOVEMBER 16], 2021 AT 4:00 P.M. (EASTERN TIME),
                     YOUR VOTE WILL NOT BE COUNTED.


        Ballots must be delivered to the Solicitation Agent (a) via the electronic Ballot
submission platform on the Solicitation Agent’s website (the “E-Ballot Platform”) by visiting
https://omniagentsolutions.com/bsa-SAballots, and following the instructions set forth on the
website, or (b) at the appropriate address listed below, or in the enclosed envelope, as
applicable. You are highly encouraged to submit your Ballot via the E-Ballot Platform. If
you choose to submit your Ballot via the E-Ballot Platform, you should NOT submit a hard
copy Ballot. Please choose only one method for returning your Ballot.

 If by E-Ballot Platform:                        If by standard or overnight mail or personal delivery:

  https://omniagentsolutions.com/bsa-SAballots          Boy Scouts of America Ballot Processing
                                                               c/o Omni Agent Solutions
                                                            5955 De Soto Avenue, Suite 100
                                                              Woodland Hills, CA 91367

        To submit your Ballot via the E-Ballot Platform, please visit
https://omniagentsolutions.com/bsa-SAballots and follow the instructions to submit your
Ballot.

       The Solicitation Agent’s E-Ballot Platform is the sole manner in which Ballots will be
accepted via electronic or online transmission. Ballots submitted by facsimile, email or other



                                                 16
means of electronic transmission will not be counted. Holders of Claims who cast a Ballot using
the E-Ballot Platform should NOT also submit a paper Ballot.

        If you have questions about this Ballot, or if you did not receive access to a copy of the
Plan or any related materials, please contact the Solicitation Agent by (a) calling the Debtors’ toll-
free restructuring hotline at 866-907-2721, (b) emailing BSAballots@omniagnt.com, (c) writing
to Boy Scouts of America Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue,
Suite 100, Woodland Hills, CA 91367, or (d) submitting an inquiry on the Debtors’ restructuring
website at https://omniagentsolutions.com/BSA.

     Information may also be obtained at https://omniagentsolutions.com/bsa-SAballots. THE
SOLICITATION AGENT IS NOT AUTHORIZED TO, AND WILL NOT, PROVIDE
LEGAL ADVICE.

        Any admission of Claims for purposes of voting on the Plan is not an admission of liability
on the part of the Debtors or any other party for payment purposes.

                               [Remainder of Page Intentionally Left Blank]




                                                 17
                  INSTRUCTIONS FOR COMPLETING YOUR BALLOT

        To properly complete this Ballot, you must follow the procedures described below, which
explain each of the items contained on your Ballot. If you have any questions, please contact the
Solicitation Agent using the contact information provided above or visit
https://omniagentsolutions.com/bsa-SAballots.
       1.      Use of Online Ballot Portal—If Submitting Your Vote Through the E-Ballot
               Platform:
        The Solicitation Agent will accept Ballots if properly completed through the E-Ballot
Platform.        To     submit   your     Ballot    via    the    E-Ballot     Platform,    visit
https://omniagentsolutions.com/bsa-SAballots and follow the instructions to submit your Ballot.
        The Solicitation Agent’s E-Ballot Platform is the sole manner in which Ballots will be
accepted via online or electronic submission. Ballots submitted by facsimile, email or other
means of electronic transmission will not be counted. Creditors who cast a Ballot using the E-
Ballot Platform should NOT also submit a paper Ballot.
       Use of Hard Copy Ballot—If Submitting Your Vote Through Standard or Overnight
Mail or Personal Delivery:
       Submit your completed and signed Ballot by standard mail using the pre-addressed
envelope included in the Solicitation Package, or by overnight mail or personal delivery to:

                             Boy Scouts of America Ballot Processing
                                   c/o Omni Agent Solutions
                                5955 De Soto Avenue, Suite 100
                                   Woodland Hills, CA 91367

The Solicitation Agent will tabulate all properly completed Ballots received on or before the
Voting Deadline.

       2.      To fill out your Ballot, you must complete the following:

              a.     Item 1 (Amount of Claim). Please note that, except as otherwise set
forth in the Disclosure Statement and Solicitation Procedures Order, each Direct Abuse
Claim in Class 8 has been allowed in the amount of $1.00 for voting purposes only, and shall
not be binding upon the holder of the Direct Abuse Claim, the Debtors, the Settlement Trust,
or any other party for any purpose other than voting on the Plan.

                 b.     Item 2 (Vote on the Plan). Cast one vote to accept or reject the Plan by
checking the appropriate box in Item 2. You must vote the entire amount of your Direct Abuse
Claim either to accept (i.e., vote in favor of) or reject (i.e., vote against) the Plan and you may not
split your vote. Accordingly, any vote within a single Class that attempts partially to accept and
partially reject the Plan will not be counted.




                                                  18
               c.       If you hold Claims in more than one class, you may receive more than one
Ballot or Solicitation Package, labeled for a different class of Claims. Your vote will be counted
in determining acceptance or rejection of the Plan by a particular class of Claims only if you
complete, sign, and return the Ballot labeled for such class of Claims in accordance with the
instructions on that Ballot.

       d. Item 3 (Expedited Distribution Election). If the Plan is confirmed, if you have
          properly completed a non-duplicative proof of claim asserting a Direct Abuse Claim
          and filed such Claim by the Bar Date or were permitted by a Final Order of the
          Bankruptcy Court to file a late claim, you may elect in Item 3 to receive an Expedited
          Distribution, which, as specified in the Plan, is a one-time Cash payment from the
          Settlement Trust in the amount of $3,500.00 conditioned upon satisfaction of the
          criteria set forth in the Trust Distribution Procedures, in exchange for a full and final
          release in favor of the Settlement Trust, the Protected Parties, and the Chartered
          Organizations. The Settlement Trust shall make the Expedited Distributions on one or
          more dates occurring on or as soon as reasonably practicable after the latest to occur of
          (a) the Effective Date or (b) the date the applicable holders of Direct Abuse Claims
          who have elected to receive an Expedited Distribution have satisfied the criteria set
          forth in the Trust Distribution Procedures, and (c) the date upon which the Settlement
          Trust has sufficient Cash to fund the full amount of the Expedited Distributions while
          retaining sufficient Cash reserves to fund applicable Settlement Trust Expenses, as
          determined by the Settlement Trustee. This election must be made in Item 3 on a
          properly and timely completed and delivered Ballot.

               e.      Item 4 (Releases). Pursuant to Article X of the Plan, the Debtors seek
approval of the release provision set forth in Article X.J.4 of the Plan and provided above. Holders
of Direct Abuse Claims who vote to accept or reject the Plan may opt out of this release by
checking the box in Item 3.

 IF THE PLAN BECOMES EFFECTIVE, AS A HOLDER OF A DIRECT ABUSE
 CLAIM UNDER THE PLAN, IF YOU VOTE TO ACCEPT OR REJECT THE PLAN
 YOU ARE DEEMED TO PROVIDE THE RELEASES CONTAINED IN ARTICLE X.J.4
 OF THE PLAN, AS SET FORTH ABOVE, UNLESS YOU CHECK THE BOX IN ITEM 4
 TO OPT OUT OF THE RELEASES.

        f.       Item 5 (Certifications, Acknowledgement, Signature, and Date). Either the
claimant, the claimant’s personal representative, or the claimant’s attorney must sign the Ballot.
If the Ballot is not signed, the vote shown on the Ballot will not be counted.

       g.      Claimants with Social Security Numbers must provide the last four digits of their
Social Security Number in Item 4 of the Ballot.

        h.     The claimant, the claimant’s personal representative, or the claimant’s attorney,
must certify certain information on the Ballot. Please read the certifications below and ensure that
the information on the Ballot meets the requirements of those certifications.


                                                19
          i.   By signing the Ballot, you make the following certifications on information and
belief:

               (i)     I have the power and authority to vote to accept or reject the Plan,
               (ii)    I am the holder (or am entitled to vote on behalf of such holder) of the Direct
                       Abuse Claim described in Item 1 as of the Voting Record Date,
               (iii)   I have not submitted any other Ballots for other Class 8 Direct Abuse
                       Claims, or if I have submitted any other Ballots with respect to such Claims,
                       then any such Ballots date earlier in time are hereby revoked,
               (iv)    I acknowledge that a vote to accept the Plan constitutes an acceptance of the
                       treatment of my Claim as a Class 8 Claim,
               (v)     I understand and, if accepting the Plan, agree with the treatment provided
                       for my Claim(s) under the Plan,
               (vi)    I understand and acknowledge that if multiple Ballots are submitted voting
                       the Claim set forth in Item 1, only the last properly completed Ballot voting
                       the Claim and received by the Solicitation Agent before the Voting Deadline
                       shall be deemed to reflect the voter’s intent and thus to supersede and revoke
                       any prior Ballots received by the Solicitation Agent, and
               (vii)   all authority conferred or agreed to be conferred pursuant to this Ballot, and
                       every obligation of the undersigned hereunder, shall be binding on the
                       transferees, successors, assigns, heirs, executors, administrators, trustees in
                       bankruptcy, and legal representatives of the undersigned, and shall not be
                       affected by, and shall survive, the death or incapacity of the undersigned.
                       The undersigned understands that an otherwise properly completed,
                       executed, and timely returned Ballot failing to indicate either acceptance or
                       rejection of the Plan, or indicating both acceptance and rejection of the Plan,
                       will not be counted.

          3.   Other Instructions for Completing the Ballots:

               a.      The Ballot does not constitute, and shall not be deemed to be, a Proof of
Claim or Interest or an assertion or admission of a Claim or Interest.

               b.       The Ballot is not a letter of transmittal and may not be used for any purpose
other than to vote to accept or reject the Plan.

              c.      If you submit more than one Ballot voting the same Claim prior to the
Voting Deadline, the latest received, properly executed Ballot submitted to the Solicitation Agent
and received by the Solicitation Agent before the Voting Deadline will supersede and revoke any
prior Ballot.




                                                 20
                d.      If more than one Ballot is received from the holder of a Direct Abuse Claim
entitled to vote and from an attorney purporting to represent such holder (including in accordance
with procedures related to Master Ballots) prior to the Voting Deadline, the Ballot received from
the holder of the Direct Abuse Claim entitled to vote will be counted.

               e.     To the extent you have received two (2) or more duplicative Ballots on
account of the same Direct Abuse Claim, please note that each claimant is authorized to submit
only one Ballot on account of such Claim.

               f.       In the event that (a) the Debtors revoke or withdraw the Plan, or (b) the
Confirmation Order is not entered or consummation of the Plan does not occur, this Ballot shall
automatically be null and void and deemed withdrawn without any requirement of affirmative
action by or notice to you.

                g.      There may be changes made to the Plan that do not cause material adverse
effects on an accepting Class. If such non-material changes are made to the Plan, the Debtors will
not resolicit votes for acceptance or rejection of the Plan.

 NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR
 ADVICE, OR TO MAKE ANY REPRESENTATION, OTHER THAN WHAT IS
 CONTAINED IN THE MATERIALS INCLUDED WITH THIS BALLOT OR OTHER
 MATERIALS AUTHORIZED BY THE BANKRUPTCY COURT.
 IF YOU HAVE ANY QUESTIONS REGARDING THE BALLOT, DID NOT RECEIVE
 INSTRUCTIONS REGARDING ACCESSING THE DISCLOSURE STATEMENT OR
 PLAN, RECEIVED A DAMAGED BALLOT OR HAVE LOST YOUR BALLOT, OR
 NEED ADDITIONAL COPIES OF THE BALLOT OR OTHER ENCLOSED
 MATERIALS, PLEASE CONTACT THE SOLICITATION AGENT AT:
 TELEPHONE:            866-907-2721
 EMAIL:                BSAballots@omniagnt.com
 ADDRESS:              Boy Scouts of America Ballot Processing, c/o Omni Agent Solutions,
                       5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367
 WEBSITE:              https://omniagentsolutions.com/BSA




                                                21
                  Exhibit 2-7

Form of Ballot for Class 9 Indirect Abuse Claims
                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                (Jointly Administered)
                                 Debtors.


                       BALLOT FOR CLASS 9 (INDIRECT ABUSE CLAIMS)

    PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR
    COMPLETING YOUR BALLOT CAREFULLY BEFORE COMPLETING THIS
    BALLOT.

    ACCESS TO SOLICITATION MATERIALS:

    THE PLAN, THE DISCLOSURE STATEMENT, AND THE SOLICITATION
    PROCEDURES ORDER MAY BE ACCESSED, FREE OF CHARGE, AT
    HTTPS://OMNIAGENTSOLUTIONS.COM/BSA-BALLOTS.

    IF YOU WOULD PREFER A PAPER OR OTHER FORMAT OF THESE MATERIALS,
    OR IF YOU NEED TO OBTAIN ADDITIONAL SOLICITATION PACKAGES,
    PLEASE CONTACT OMNI AGENT SOLUTIONS (THE “SOLICITATION AGENT”)
    BY (A) CALLING THE DEBTORS’ RESTRUCTURING HOTLINE AT 866-907-2721,
    (B) EMAILING BSABALLOTS@OMNIAGNT.COM, (C) WRITING TO BOY SCOUTS
    OF AMERICA BALLOT PROCESSING, C/O OMNI AGENT SOLUTIONS, 5955 DE
    SOTO AVENUE, SUITE 100, WOODLAND HILLS, CA 91367, OR (D) SUBMITTING
    AN INQUIRY ON THE DEBTORS’ RESTRUCTURING WEBSITE AT
    HTTPS://OMNIAGENTSOLUTIONS.COM/BSA.

    THIS BALLOT MUST BE COMPLETED, EXECUTED, AND RETURNED SO AS TO
    BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY 4:00 P.M.
    (EASTERN TIME) ON [NOVEMBER 16], 2021 (THE “VOTING DEADLINE”).

    IF YOU VOTE TO ACCEPT OR REJECT THE PLAN, YOU WILL BE RELEASING
    THE RELEASED PARTIES FROM ANY AND ALL CLAIMS/CAUSES OF ACTION
    TO THE EXTENT PROVIDED IN ARTICLE X.J.4 OF THE PLAN UNLESS YOU



1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
 “OPT-OUT” OF SUCH RELEASES. YOU MAY “OPT-OUT” OF SUCH RELEASES
 AND YOU MUST INDICATE SUCH “OPT-OUT” IN THE BALLOT.

         Pursuant to this ballot (this “Ballot”), the above-captioned debtors and debtors-in-
possession (together, the “Debtors”) are soliciting votes from holders of Class 9 Indirect Abuse
Claims on the Fifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and
Delaware BSA, LLC [D.I. [●]] (together with all schedules and exhibits thereto, and as may be
modified, amended, or supplemented from time to time, the “Plan”), which is described in greater
detail in that certain disclosure statement regarding the Plan, filed on [●], 2021 [D.I. [●]] (together
with all schedules and exhibits thereto, and as may be modified, amended, or supplemented from
time to time, the “Disclosure Statement”). Capitalized terms used but not otherwise defined herein
have the meanings ascribed to such terms in the Plan or the Disclosure Statement, as applicable.
On [●], 2021, the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) entered an order [D.I. [●]] (the “Solicitation Procedures Order”) approving the Disclosure
Statement as containing adequate information under section 1125 of the Bankruptcy Code and the
procedures for soliciting votes to accept or reject the Plan (the “Solicitation Procedures”).
Bankruptcy Court approval of the Disclosure Statement does not indicate approval of the Plan by
the Bankruptcy Court.

        The Plan provides for the issuance of a “Channeling Injunction” pursuant to section 105(a)
of the Bankruptcy Code, which is a mechanism by which Abuse Claims will be channeled to a
Settlement Trust established pursuant to section 105(a) of the Bankruptcy Code. For a description
of the causes of action to be enjoined and the identities of the Entities that would be subject to
these injunctions, see Article VI.Q of the Disclosure Statement and Article X of the Plan, which
sets forth the terms of each of these provisions.

        The Debtors have compiled a list of all potential Protected Parties and potential Limited
Protected Parties under the Plan, including the identities of all Local Councils, Chartered
Organizations, and Insurance Companies. If the Plan is confirmed, to the extent any such parties
participate, they will be included in the definition of Protected Parties or Limited Protected Parties
and will benefit from the Channeling Injunction. This list of potential Protected Parties and
Limited Protected Parties is available at https://omniagentsolutions.com/bsa-SAballots. This list
only includes potential Protected Parties and Limited Protected Parties—it does not mean
that any such party will in fact become a Protected Party or Limited Protected Party under
the Plan.

        You are receiving this Ballot because you have asserted a liquidated or unliquidated Abuse
Claim for contribution, indemnity for contribution, indemnity, reimbursement, or subrogation,
whether contractual or implied by law (as those terms are defined by the applicable non-bankruptcy
law of the relevant jurisdiction), and any other derivative Abuse Claim of any kind whatsoever,
whether in the nature of or sounding in contract, tort, warranty or any other theory of law or equity
whatsoever, including any indemnification, reimbursement, hold-harmless or other payment
obligation provided for under any prepetition settlement, insurance policy, program agreement or
contract (as defined in the Plan, an “Indirect Abuse Claim”). Your Indirect Abuse Claim is
classified under the Plan in Class 9 (Indirect Abuse Claims). Accordingly, you have a right to vote
to accept or reject the Plan.



                                                  2
        Your rights are described in the Disclosure Statement for the Plan and the Solicitation
Procedures Order. This Ballot may not be used for any purpose other than for casting votes
to accept or reject the Plan and making certain certifications with respect to the Plan. If you
believe you have received this Ballot in error, or if you believe that you have received the
wrong Ballot, please contact the Solicitation Agent immediately via the contact information
set forth above.

        If the Plan is confirmed by the Bankruptcy Court, it will be binding on you whether
or not you vote or if you vote to reject the Plan. To have your vote counted, you must complete,
sign, and return this Ballot to the Solicitation Agent by the Voting Deadline.

        If you vote to accept or reject the Plan, you will be deemed to provide the releases in Article
X.J.4 of the Plan and as set forth below unless you opt out of such releases. You may check the
box below to opt out of the releases in Article X.J.4 of the Plan. Please be advised that the Plan
also contains injunction and exculpation provisions, certain of which are set forth below. If the
Plan is confirmed by the Bankruptcy Court, these sections will be binding on you whether or not
you elect to opt out of the releases in Article X.J.4 of the Plan by this Ballot. For a full description
of these provisions, see Article VI.Q of the Disclosure Statement and Article X of the Plan, which
sets forth the terms of each of these provisions.

       You should carefully review the Disclosure Statement and the Plan, including the
Plan’s injunction, exculpation, and release provisions, as the rights of holders of Indirect
Abuse Claims may be affected thereunder. You may wish to seek legal advice concerning
the Plan and the Plan’s classification and treatment of your Claim.

                           [Remainder of Page Intentionally Left Blank]




                                                   3
 PLEASE READ THE ATTACHED VOTING INFORMATION AND INSTRUCTIONS
                BEFORE COMPLETING THIS BALLOT.
PLEASE COMPLETE ALL APPLICABLE ITEMS BELOW. PLEASE FILL IN ALL OF
THE INFORMATION REQUESTED UNDER ITEM 4. IF THIS BALLOT HAS NOT
BEEN PROPERLY SIGNED IN THE SPACE PROVIDED, YOUR VOTE MAY NOT BE
VALID OR COUNTED AS HAVING BEEN CAST.

Item 1. Amount of Claim.

        For purposes of voting to accept or reject the Plan, the undersigned certifies that as of the
Voting Record Date, the undersigned holds an Indirect Abuse Claim in the amount set forth below.
Please note that, except as otherwise may be set forth in the Disclosure Statement and
Solicitation Procedures Order, each Indirect Abuse Claim in Class 9 has been allowed in the
amount of $1.00 for voting purposes only, and not for distributions under the Plan,
allowance, or any other purpose.

         Debtor: ______________

         Claim(s) Amount: $1.00


Item 2. Vote on the Plan.

        Please vote either to accept or to reject the Plan with respect to your Claims in Class 9
below (please check one). Any Ballot not marked either to accept or reject the Plan, or marked
both to accept and to reject the Plan, shall not be counted in determining acceptance or rejection
of the Plan.

       Prior to voting on the Plan, please note the following:

        If you vote to accept or reject the Plan, you shall be deemed to have consented to the release
set forth in Article X.J.4 of the Plan unless you opt out of the release by checking the box in Item 3
below.

        If you abstain from voting, you shall not be deemed to have consented to the release
provisions set forth in Article X.J.4 of the Plan. The Disclosure Statement and the Plan must be
referenced for a complete description of the release, injunction, and exculpation provisions in
Article X of the Plan.

         Check only one box:

                         ACCEPT (I.E., VOTE IN FAVOR OF) the Plan

                         REJECT (I.E., VOTE AGAINST) the Plan



                                                  4
Item 3. Optional Release Election.

      Unless a holder of a Class 9 Claim who votes to accept or reject the Plan opts out of
the Releases by holders of Claims set forth below, such holder shall be deemed to have
consented to the releases contained in Article X.J.4 of the Plan, which provides as follows:

Article X.J.4 of the Plan—Releases by Holders of Claims.

         As of the Effective Date, except for the rights that remain in effect from and after the
Effective Date to enforce the Plan and the Confirmation Order, for good and valuable
consideration, the adequacy of which is hereby confirmed, including the service of the
Released Parties2 to facilitate and implement the reorganization of the Debtors and the
settlements embodied in the Plan, including the JPM / Creditors’ Committee Settlement, the
Hartford Insurance Settlement, and the TCJC Settlement, as an integral component of the
Plan, and except as otherwise expressly provided in the Plan or the Confirmation Order, to
the maximum extent permitted under applicable law, as such law may be extended
subsequent to the Effective Date, all Releasing Claim Holders3 shall, and shall be deemed to,
expressly, conclusively, absolutely, unconditionally, irrevocably, and forever release and
discharge each and all of the Released Parties of and from any and all Claims, Interests,
obligations, rights, demands, suits, judgments, damages, debts, remedies, losses and
liabilities of any nature whatsoever (including any derivative claims or Causes of Action
asserted or that may be asserted on behalf of the Debtors, Reorganized BSA, or the Estates),
whether liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, contract,
tort or otherwise, based on or relating to, or in any manner arising from, in whole or in part,
any act, omission, transaction, event, or other circumstance taking place or existing on or
before the Effective Date (including before the Petition Date) in connection with or related
to the Debtors, the Estates, their respective assets and properties, the Chapter 11 Cases, the
subject matter of, or the transactions or events giving rise to, any Claim or Interest that is

2
    “Released Parties” means, collectively, the following Persons, in each case in its or their respective capacities as
    such: (a) the Debtors; (b) Reorganized BSA; (c) the Related Non-Debtor Entities; (d) the Creditors’ Committee;
    (e) the members of the Creditors’ Committee in their capacities as such; (f) the Tort Claimants’ Committee; (g)
    the members of the Tort Claimants’ Committee in their capacities as such; (h) the Future Claimants’
    Representative; (i) the Coalition; (j) JPM; (k) the Settling Insurance Companies, including Hartford; (l) the
    Contributing Chartered Organizations, including TCJC; (m) the Foundation, in its capacity as lender under the
    Foundation Loan Agreement; (n) the Ad Hoc Committee; (o) the members of the Ad Hoc Committee in their
    capacities as such; (p) the Creditor Representative; (q) the Mediators; and (r) all of such Persons’ Representatives;
    provided, however, that no Perpetrator is or shall be a Released Party; provided further, that the definition of
    “Released Parties” shall in all instances be subject to Article X.J. of the Plan.
3
    “Releasing Claim Holder” means, collectively, (a) all holders of Claims that vote to accept the Plan and do not
    opt out of the releases set forth in Article X.J.4 of the Plan; (b) all holders of Claims that are presumed to accept
    the Plan, except for holders of such Claims that file a timely objection to the releases set forth in Article X.J.4 of
    the Plan; (c) all holders of Claims entitled to vote on the Plan and who vote against the Plan and do not opt out of
    the releases set forth in Article X.J.4 of the Plan; and (d) all of such Persons’ predecessors, successors and assigns,
    subsidiaries, affiliates, current and former officers, directors, principals, shareholders, members, partners,
    employees, agents, advisory board members, financial advisors, attorneys, accountants, investment bankers,
    consultants, representatives, management companies, and other professionals, and all such Persons’ respective
    heirs, executors, estates, servants and nominees, in their respective capacities as such.


                                                            5
treated by the Plan, the business or contractual arrangements between one or both of the
Debtors and any Released Party, the restructuring of any Claim or Interest that is treated
by the Plan before or during the Chapter 11 Cases, any of the Plan Documents, the JPM /
Creditors’ Committee Settlement, the Hartford Insurance Settlement, the TCJC Settlement,
or any related agreements, instruments, and other documents created or entered into before
or during the Chapter 11 Cases or the negotiation, formulation, preparation or
implementation thereof, the pursuit of Confirmation, the administration and
implementation of the Plan, the solicitation of votes with respect to the Plan, the Distribution
of property under the Plan, or any other act or omission, transaction, agreement, event, or
other occurrence taking place on or before the Effective Date related or relating to the
foregoing; provided, however, that the releases set forth in Article X.J.4 of the Plan shall not,
and shall not be construed to: (a) release any Released Party from Causes of Action arising
out of, or related to, any act or omission of a Released Party that is a criminal act or that
constitutes fraud, gross negligence or willful misconduct; (b) release any post-Effective Date
obligations of any Person under the Plan Documents or any document, instrument, or
agreement executed to implement the Plan; or (c) modify, reduce, impair or otherwise affect
the ability of any holder of an Allowed Non-Abuse Litigation Claim to recover on account of
such Allowed Claim in accordance with Article III.B.9 of the Plan. Notwithstanding the
foregoing or anything to the contrary herein, (i) with respect to holders of Allowed General
Unsecured Claims or Allowed Non-Abuse Litigation Claims, nothing in the Plan or the
release set forth in Article X.J.4 of the Plan shall, or shall be construed to, release any claims
or Causes of Action against any Local Council, Chartered Organization, or Non-Settling
Insurance Company (subject to Article IV.D.3 of the Plan) and (ii) nothing in the Plan or the
release set forth in Article X.J.4 of the Plan shall, or shall be construed to, release any claims
or Causes of Action asserted by Century Indemnity Company against Sidley Austin LLP
(“Sidley”) related to Sidley’s representation of the Debtors prior to the Petition Date.

Article X.J.5 of the Plan—Releases Relating to Contributing Chartered Organizations.

       a.      In furtherance of the Abuse Claims Settlement, as of the date that the
Confirmation Order and Affirmation Order become Final Orders, except for the rights that
remain in effect from and after the Effective Date to enforce the Plan, the Confirmation
Order, and the terms of the TCJC Settlement Agreement, for good and valuable
consideration, the adequacy of which is hereby confirmed, each of the Contributing
Chartered Organizations,4 including TCJC, shall, and shall be deemed to, expressly,
conclusively, absolutely, unconditionally, irrevocably, and forever release and discharge the
Debtors, Reorganized BSA, the Related Non-Debtor Entities, the Local Councils, the other



4
    “Contributing Chartered Organizations” means the current or former Chartered Organizations listed on Exhibit
    D to the Plan, including any Chartered Organization made a Protected Party under a Post-Effective Date Chartered
    Organization Settlement approved by the Bankruptcy Court in accordance with Article IV.I of the Plan. No
    Participating Chartered Organization shall be considered a Contributing Chartered Organization based solely on
    the Participating Chartered Organization Insurance Assignment. Without limiting the foregoing, subject to
    Confirmation of the Plan and approval of the TCJC Settlement Agreement by an order of the Bankruptcy Court
    (including in the Confirmation Order), TCJC is a Contributing Chartered Organization and shall be designated as
    such in the Confirmation Order and the Affirmation Order.


                                                        6
Protected Parties,5 the Limited Protected Parties,6 the Settling Insurance Companies,
including Hartford, the Future Claimants’ Representative, the Coalition, the Settlement
Trust, and each of its and their respective Representatives (collectively, the “Settlement
Parties”), of and from any and all Claims, Interests, obligations, rights, demands, suits,
judgments, damages, debts, remedies, losses and liabilities of any nature whatsoever
(including any derivative claims or Causes of Action asserted or that may be asserted on
behalf of the Debtors, Reorganized BSA, or the Estates), whether liquidated or unliquidated,
fixed or contingent, matured or unmatured, known or unknown, foreseen or unforeseen,
existing or hereinafter arising, in law, equity, contract, tort or otherwise, based on or relating
to, or in any manner arising from, in whole or in part, any act, omission, transaction, event,
or other circumstance taking place or existing on or before the date that the Confirmation
Order and Affirmation Order become Final Orders (including before the Petition Date) in
connection with or related to (i) Abuse Claims, (ii) the Chapter 11 Cases, (iii) the Plan, or
(iv) any Claims that were or could have been asserted by the Contributing Chartered
Organizations against the Settlement Parties or any of them.

        b.     In furtherance of the Abuse Claims Settlement, as of the date that the
Confirmation Order and Affirmation Order become Final Orders, except for the rights that
remain in effect from and after the Effective Date to enforce the Plan, the Confirmation
Order, and the terms of the TCJC Settlement Agreement, for good and valuable
consideration, the adequacy of which is hereby confirmed, each of the Settlement Parties
shall, and shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever release and discharge each of the Contributing Chartered
Organizations, including TCJC, of and from any and all Claims, Interests, obligations,
rights, demands, suits, judgments, damages, debts, remedies, losses and liabilities of any
nature whatsoever, whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, existing or hereinafter arising, in
law, equity, contract, tort or otherwise, based on or relating to, or in any manner arising
from, in whole or in part, any act, omission, transaction, event, or other circumstance taking
place or existing on or before the date that the Confirmation Order and Affirmation Order
become Final Orders (including before the Petition Date) in connection with or related to (i)
Abuse Claims, (ii) the Chapter 11 Cases, (iii) the Plan, or (iv) any Claims that were or could


5
    “Protected Parties” means the following Persons: (a) the Debtors; (b) Reorganized BSA; (c) the Related Non-
    Debtor Entities; (d) the Local Councils; (e) the Contributing Chartered Organizations; (f) the Settling Insurance
    Companies, including Hartford; and (g) all of such Persons’ Representatives; provided, however, that no
    Perpetrator is or shall be a Protected Party. Notwithstanding the foregoing, a Contributing Chartered Organization
    shall be a Protected Party with respect to Abuse Claims only as set forth in the definition of “Abuse Claim.”
6
    “Limited Protected Parties” means the Participating Chartered Organizations, which means a Chartered
    Organization that does not (a) object to confirmation of the Plan or (b) inform Debtors’ counsel in writing on or
    before the confirmation objection deadline that it does not wish to make the Participating Chartered Organization
    Insurance Assignment. Notwithstanding the foregoing, with respect to any Chartered Organization that is a debtor
    in bankruptcy as of the Confirmation Date, such Chartered Organization shall be a Participating Chartered
    Organization only if it advises Debtors’ counsel in writing that it wishes to make the Participating Chartered
    Organization Insurance Assignment, and, for the avoidance of doubt, absent such written advisement, none of
    such Chartered Organization’s rights to or under the Abuse Insurance Policies shall be subject to the Participating
    Chartered Organization Insurance Assignment. A list of Chartered Organizations that are not Participating
    Chartered Organizations is attached to the Plan as Exhibit K.


                                                          7
have been asserted by the Settlement Parties against the Contributing Chartered
Organizations or any of them.

        If you voted to accept or reject the Plan in Item 2 above, check this box if you elect not to
grant the release contained in Article X.J.4 of the Plan.

    The undersigned, as a holder of (or representative of a holder of) a Class 9 Claim, elects to:

                Opt out of the third party release in Article X.J.4 of the Plan.


      Certain other Releases, Injunction and Exculpation Provisions Contained in the Plan

Article X.F of the Plan—Channeling Injunction.

        Terms. To preserve and promote the settlements contemplated by and provided for
in the Plan, including the Abuse Claims Settlement, the Hartford Insurance Settlement, and
the TCJC Settlement, and to supplement, where necessary, the injunctive effect of the
Discharge as provided in sections 1141 and 524 of the Bankruptcy Code and as described in
Article X of the Plan, pursuant to the exercise of the equitable jurisdiction and power of the
Bankruptcy Court and the District Court under section 105(a) of the Bankruptcy Code, (a)
the sole recourse of any holder of an Abuse Claim against a Protected Party on account of
such Abuse Claim shall be to and against the Settlement Trust pursuant to the Settlement
Trust Documents,7 and such holder shall have no right whatsoever at any time to assert such
Abuse Claim against any Protected Party or any property or interest in property of any
Protected Party, and (b) the sole recourse of any holder of a Post-1975 Chartered
Organization Abuse Claim against a Limited Protected Party on account of such Post-1975
Chartered Organization Abuse Claim shall be to and against the Settlement Trust pursuant
to the Settlement Trust Documents, and such holder shall have no right whatsoever at any
time to assert such Post-1975 Chartered Organization Abuse Claim against any Limited
Protected Party or any property or interest in property of any Limited Protected Party. On
and after the Effective Date, all Persons that have held or asserted, currently hold or assert,
or that may in the future hold or assert, any Abuse Claim against the Protected Parties, or
any of them, or any Post-1975 Chartered Organization Abuse Claim against the Limited
Protected Parties, or any of them, shall be permanently and forever stayed, restrained and
enjoined from taking any action for the purpose of directly, indirectly, or derivatively
collecting, recovering, or receiving payment, satisfaction, or recovery from any Protected
Party with respect to any such Abuse Claim or from any Limited Protected Party with
respect to any such Post-1975 Chartered Organization Abuse Claim, other than from the
Settlement Trust pursuant to the Settlement Trust Documents, including:



7
      “Settlement Trust Documents” means, collectively, (a) the Settlement Trust Agreement, (b) the Trust Distribution
      Procedures, (c) the Document Agreement, (d) the Confirmation Order, and (e) any other agreements, instruments
      and documents governing the establishment, administration and operation of the Settlement Trust, which shall be
      substantially in the forms set forth as exhibits in the Plan or in the Plan Supplement, as the same may be amended
      or modified from time to time in accordance with the terms thereof.


                                                           8
            c.       commencing, conducting, or continuing, in any manner, whether
     directly, indirectly, or derivatively, any suit, action, or other proceeding of any kind
     (including a judicial, arbitration, administrative, or other proceeding) in any forum in
     any jurisdiction around the world against or affecting any Protected Party or Limited
     Protected Party or any property or interest in property of any Protected Party or
     Limited Protected Party;

              d.     enforcing, levying, attaching (including any prejudgment attachment),
      collecting or otherwise recovering, by any manner or means, either directly or
      indirectly, any judgment, award, decree, or order against or affecting any Protected
      Party or Limited Protected Party or any property or interest in property of any
      Protected Party or Limited Protected Party;

             e.      creating, perfecting, or otherwise enforcing in any manner, whether
      directly or indirectly, any Encumbrance of any kind against any Protected Party or
      Limited Protected Party or any property or interest in property of any Protected
      Party or Limited Protected Party;

             f.     asserting, implementing or effectuating any setoff, right of
      reimbursement, subrogation, indemnity, contribution, reimbursement, or
      recoupment of any kind, in any manner, directly or indirectly, against any obligation
      due to any Protected Party or Limited Protected Party or any property or interest in
      property of any Protected Party or Limited Protected Party; or

             g.     taking any act in any manner, and in any place whatsoever, that does
      not conform to, or comply with, the provisions of the Plan Documents or the
      Settlement Trust Documents or with regard to any matter that is within the scope of
      the matters designated by the Plan to be subject to resolution by the Settlement Trust,
      except in conformity and compliance with the Settlement Trust Documents with
      respect to any such Abuse Claim or Post-1975 Chartered Organization Abuse Claim.

      Reservations. Notwithstanding anything to the contrary in Article X.F of the Plan,
the Channeling Injunction shall not enjoin:

             a.     the rights of holders of Abuse Claims or Post-1975 Chartered
      Organization Abuse Claims to assert such Abuse Claims solely against the Settlement
      Trust in accordance with the Trust Distribution Procedures, including the ability to
      pursue the Settlement Trust in the tort system as described in Article XII of the Trust
      Distribution Procedures;

             b.    the rights of holders of Abuse Claims to assert such Abuse Claims
      against anyone other than a Protected Party or, in the case of Post-1975 Chartered
      Organization Abuse Claims, against anyone other than a Limited Protected Party;

            c.      prior to the date that an Entity (other than an Insurance Company)
      becomes a Protected Party under Article IV.I of the Plan, the right of holders of Abuse
      Claims to assert such Abuse Claims against such Entity;


                                             9
               d.   prior to the date that a Chartered Organization becomes a Limited
       Protected Party under Article IV.J of the Plan, the right of holders of Post-1975
       Chartered Organization Abuse Claims to assert such Abuse Claims against such
       Entity;

              e.     the rights of holders of Abuse Claims that are not Post-1975 Chartered
       Organization Abuse Claims to assert such Abuse Claims against any Limited
       Protected Party (unless such Limited Protected Party becomes a Protected Party
       under Article IV.I of the Plan);

             f.     the right of any Person to assert any Claim, debt, obligation or liability
       for payment of Settlement Trust Expenses solely against the Settlement Trust in
       accordance with the Settlement Trust Documents;

              g.    the Settlement Trust from enforcing its rights under the Plan and the
       Settlement Trust Documents; or

             h.     the rights of the Settlement Trust and Reorganized BSA to prosecute
       any action against any Non-Settling Insurance Company based on or arising from
       Abuse Insurance Policies that are not the subject of an Insurance Settlement
       Agreement, subject to any Insurance Coverage Defenses.

Article X.J.1 of the Plan—Releases by the Debtors and the Estates.

       Releases by the Debtors and the Estates of the Released Parties. As of the Effective
Date, except for the rights that remain in effect from and after the Effective Date to enforce
the Plan and the Confirmation Order, pursuant to section 1123(b) of the Bankruptcy Code,
for good and valuable consideration, the adequacy of which is hereby confirmed, including
the service of the Released Parties to facilitate and implement the reorganization of the
Debtors and the settlements embodied in the Plan, including the Abuse Claims Settlement,
the JPM / Creditors’ Committee Settlement, the Hartford Insurance Settlement, and the
TCJC Settlement, as an integral component of the Plan, the Debtors, Reorganized BSA, and
the Estates shall, and shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever release and discharge each and all of the Released Parties of and
from any and all Estate Causes of Action that do not constitute Settlement Trust Causes of
Action, any and all other Claims, Interests, obligations, rights, demands, suits, judgments,
damages, debts, remedies, losses and liabilities of any nature whatsoever (including any
derivative claims or Causes of Action asserted or that may be asserted on behalf of the
Debtors, Reorganized BSA, or the Estates), whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen, existing or
hereinafter arising, in law, equity, contract, tort or otherwise, based on or relating to, or in
any manner arising from, in whole or in part, any act, omission, transaction, event, or other
circumstance taking place or existing on or before the Effective Date (including before the
Petition Date) in connection with or related to the Debtors, the Estates, their respective assets
and properties, the Chapter 11 Cases, the subject matter of, or the transactions or events
giving rise to, any Claim or Interest that is treated by the Plan, the business or contractual
arrangements between one or both of the Debtors and any Released Party, the restructuring


                                               10
of any Claim or Interest that is treated by the Plan before or during the Chapter 11 Cases,
any of the Plan Documents, the JPM / Creditors’ Committee Settlement, the Hartford
Insurance Settlement, the TCJC Settlement, or any related agreements, instruments, and
other documents created or entered into before or during the Chapter 11 Cases or the
negotiation, formulation, preparation or implementation thereof, the pursuit of
Confirmation, the administration and implementation of the Plan, the solicitation of votes
with respect to the Plan, the Distribution of property under the Plan, or any other act or
omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date related or relating to the foregoing. Notwithstanding anything to the contrary
in the foregoing, the releases set forth in Article X.J.1 of the Plan shall not, and shall not be
construed to: (a) release any Released Party from Causes of Action arising out of, or related
to, any act or omission of a Released Party that is a criminal act or that constitutes fraud,
gross negligence or willful misconduct; or (b) release any post-Effective Date obligations of
any Person under the Plan Documents or any document, instrument, or agreement executed
to implement the Plan.

       Releases by the Debtors and the Estates of Certain Avoidance Actions. As of the
Effective Date, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of Creditors’ Committee and its members in their respective
capacities as such in facilitating and implementing the reorganization of the Debtors, as an
integral component of the Plan, the Debtors, Reorganized BSA, and the Estates shall, and
shall be deemed to, expressly, conclusively, absolutely, unconditionally, irrevocably, and
forever release and discharge each and all holders of General Unsecured Claims, Non-Abuse
Litigation Claims, and Convenience Claims of and from any and all Avoidance Actions.

Article X.J.3 of the Plan—Releases by Holders of Abuse Claims.

       As of the Effective Date, except for the rights that remain in effect from and after the
Effective Date to enforce the Plan and the Confirmation Order, pursuant to section 1123(b)
of the Bankruptcy Code, for good and valuable consideration, the adequacy of which is
hereby confirmed, including the service of the Protected Parties and the Limited Protected
Parties to facilitate and implement the reorganization of the Debtors, including the
settlements embodied in the Plan, including the Abuse Claims Settlement, as an integral
component of the Plan, and except as otherwise expressly provided in the Plan or the
Confirmation Order, to the maximum extent permitted under applicable law, as such law
may be extended subsequent to the Effective Date, all holders of Abuse Claims shall, and
shall be deemed to, expressly, conclusively, absolutely, unconditionally, irrevocably, and
forever discharge and release: (a) each and all of the Protected Parties and their respective
property and successors and assigns of and from all Abuse Claims and any and all Claims
and Causes of Action whatsoever, whether known or unknown, asserted or unasserted,
derivative or direct, foreseen or unforeseen, existing or hereinafter arising, in law, equity, or
otherwise, whether for tort, fraud, contract, veil piercing or alter-ego theories of liability,
successor liability, contribution, indemnification, joint liability, or otherwise, arising from or
related in any way to such Abuse Claims; and (b) each and all of the Limited Protected
Parties and their respective property and successors and assigns of and from all Post-1975
Chartered Organization Abuse Claims and any and all Claims and Causes of Action
whatsoever, whether known or unknown, asserted or unasserted, derivative or direct,


                                               11
foreseen or unforeseen, existing or hereinafter arising, in law, equity, or otherwise, whether
for tort, fraud, contract, veil piercing or alter-ego theories of liability, successor liability,
contribution, indemnification, joint liability, or otherwise, arising from or related in any way
to such Post-1975 Chartered Organization Abuse Claims; provided, however, that the
releases set forth in Article X.J.3 of the Plan shall not, and shall not be construed to: (i)
release any Protected Party or Limited Protected Party from Causes of Action arising out
of, or related to, any act or omission of a Released Party that is a criminal act or that
constitutes fraud, gross negligence or willful misconduct; (ii) release any post-Effective Date
obligations of any Person under the Plan Documents or any document, instrument, or
agreement executed to implement the Plan; or (iii) modify, reduce, impair or otherwise affect
the ability of any holder of an Abuse Claim to recover on account of such Claim in
accordance with Article III. B.10 or Article III.B.11 of the Plan, as applicable.

Article X.K of the Plan—Exculpation.

        From and after the Effective Date, none of the Exculpated Parties8 shall have or incur
any liability to, or be subject to any right of action by, any Person for any act, omission,
transaction, event, or other circumstance occurring on or before the Effective Date in
connection with, relating to or arising out of the Chapter 11 Cases, the negotiation of the
Plan Documents, the JPM/Creditors’ Committee Settlement, the Hartford Insurance
Settlement Agreement, the TCJC Settlement Agreement, the Releases and Injunctions, the
pursuit of Confirmation of the Plan, the administration, consummation and implementation
of the Plan or the property to be Distributed under the Plan, or the management or operation
of the Debtors (except for any liability that results primarily from such Exculpated Party’s
gross negligence, bad faith or willful misconduct). In all respects, each and all such
Exculpated Parties shall be entitled to rely upon the advice of counsel with respect to their
duties and responsibilities under, or in connection with, the matters referenced in the
preceding sentence. Notwithstanding the foregoing or any provision of the Plan to the
contrary, Sidley shall not be an Exculpated Party with respect to any claims that Century
Indemnity Company asserts against Sidley related to Sidley’s representation of the Debtors
prior to the Petition Date.

Article X.L of the Plan—Injunctions Related to Releases and Exculpation.

       Injunction Related to Releases. As of the Effective Date, all holders of Claims that
are the subject of Article X.J of the Plan are, and shall be, expressly, conclusively, absolutely,
unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred and
enjoined from taking any of the following actions against any Released Party or its property
or successors or assigns on account of or based on the subject matter of such Claims, whether
directly or indirectly, derivatively or otherwise: (a) commencing, conducting or continuing

8
    “Exculpated Parties” means, collectively, the following Persons: (a) the Debtors; (b) Reorganized BSA; (c) the
    Creditors’ Committee; (d) the members of the Creditors’ Committee in their capacities as such; (e) the Tort
    Claimants’ Committee; (f) the members of the Tort Claimants’ Committee in their capacities as such; (g) the
    Future Claimants’ Representative; (h) the Creditor Representative; and (i) all of such Persons’ current officers
    and directors, former officers and directors who served in such capacity during the pendency of the Chapter 11
    Cases but are no longer officers or directors as of the Effective Date, employees, volunteers, agents, attorneys,
    financial advisors, accountants, investment bankers, consultants, representatives, and other professionals.


                                                        12
in any manner, directly or indirectly, any suit, action or other proceeding (including any
judicial, arbitral, administrative or other proceeding) in any forum; (b) enforcing, attaching
(including any prejudgment attachment), collecting, or in any way seeking to recover any
judgment, award, decree, or other order; (c) creating, perfecting or in any way enforcing in
any matter, directly or indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking
reimbursement or contributions from, or subrogation against, or otherwise recouping in any
manner, directly or indirectly, any amount against any liability or obligation that is
discharged under Article X.E of the Plan or released under Article X.J of the Plan; provided,
however, that the injunctions set forth in Article X.L.1 of the Plan shall not, and shall not be
construed to, enjoin any holder of a Claim that is the subject of Article X.J of the Plan from
taking any action arising out of, or related to, any act or omission of a Released Party that is
a criminal act or that constitutes fraud, gross negligence or willful misconduct.

        Injunction Related to Exculpation. As of the Effective Date, all holders of Claims that
are the subject of Article X.K of the Plan are, and shall be, expressly, conclusively, absolutely,
unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred and
enjoined from taking any of the following actions against any Exculpated Party on account
of or based on the subject matter of such Claims, whether directly or indirectly, derivatively
or otherwise: (a) commencing, conducting or continuing in any manner, directly or
indirectly, any suit, action or other proceeding (including any judicial, arbitral,
administrative or other proceeding) in any forum; (b) enforcing, attaching (including any
prejudgment attachment), collecting, or in any way seeking to recover any judgment, award,
decree, or other order; (c) creating, perfecting or in any way enforcing in any matter, directly
or indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking reimbursement or
contributions from, or subrogation against, or otherwise recouping in any manner, directly
or indirectly, any amount against any liability or obligation that is discharged under Article
X.E of the Plan or released under Article X.J of the Plan; provided, however, that the
injunctions set forth in Article X.L.2 of the Plan shall not, and shall not be construed to,
enjoin any Person that is the subject of Article X.K of the Plan from taking any action arising
out of, or related to, any act or omission of a Exculpated Party that is a criminal act or that
constitutes fraud, gross negligence or willful misconduct.

Item 4. Certifications, Acknowledgment, Signature and Date.

       By signing this Ballot, the holder of the Indirect Abuse Claim (or authorized signatory of
such holder) acknowledges receipt of the Disclosure Statement, the Plan, the Confirmation
Hearing Notice, and the other applicable solicitation materials, and certifies that:

       (i)     it has the power and authority to vote to accept or reject the Plan,

       (ii)    it was the holder (or is entitled to vote on behalf of such holder) of the Class 9
               Indirect Abuse Claim described in Item 1 as of the Voting Record Date,

       (iii)   it has not submitted any other Ballots for other Class 9 Indirect Abuse Claims, or if
               it has submitted any other Ballots with respect to such Claims, then any such Ballots
               dated earlier in time are hereby revoked,



                                                13
      (iv)    it acknowledges that a vote to accept the Plan constitutes an acceptance of the
              treatment of such Entity as a holder of a Class 9 Claim,

      (v)     it understands and, if accepting the Plan, agrees with the treatment provided for its
              Claim(s) under the Plan,

      (vi)    it understands and acknowledges that if multiple Ballots are submitted voting the
              Claim set forth in Item 1, only the last properly completed Ballot voting the Claim
              and received by the Solicitation Agent before the Voting Deadline shall be deemed
              to reflect the voter’s intent and thus to supersede and revoke any prior Ballots
              received by the Solicitation Agent, and

      (vii)   all authority conferred or agreed to be conferred pursuant to this Ballot, and every
              obligation of the undersigned hereunder, shall be binding on the transferees,
              successors, assigns, heirs, executors, administrators, trustees in bankruptcy, and
              legal representatives of the undersigned, and shall not be affected by, and shall
              survive, the death or incapacity of the undersigned. The undersigned understands
              that an otherwise properly completed, executed, and timely returned Ballot failing
              to indicate either acceptance or rejection of the Plan, or indicating both acceptance
              and rejection of the Plan, will not be counted.


Print or Type Name of Claimant:          __________________________________________

Last Four Digits of Social Security
Number of Claimant:                      __________________________________________

Signature:                               __________________________________________

Name of Signatory (if different than
Claimant):                               __________________________________________

If by Authorized Agent, Title of
Agent:                                   __________________________________________

Street Address:                          __________________________________________

City, State, Zip Code:                   __________________________________________

Telephone Number:                        __________________________________________

Email Address:                           __________________________________________

Date Completed:                          __________________________________________


                                               14
        IF THIS BALLOT IS NOT RECEIVED BY THE SOLICITATION AGENT
        ON OR BEFORE [NOVEMBER 16], 2021 AT 4:00 P.M. (EASTERN TIME),
                     YOUR VOTE WILL NOT BE COUNTED.

        Ballots must be delivered to the Solicitation Agent (a) via the electronic Ballot
submission platform on the Solicitation Agent’s website (the “E-Ballot Platform”) by visiting
https://omniagentsolutions.com/bsa-ballots, and following the instructions set forth on the
website, or (b) at the appropriate address listed below, or in the enclosed envelope, as
applicable. You are highly encouraged to submit your Ballot via the E-Ballot Platform. If
you choose to submit your Ballot via the E-Ballot Platform, you should NOT submit a hard
copy Ballot. Please choose only one method for returning your Ballot.

 If by E-Ballot Platform:                        If by standard or overnight mail or personal delivery:

    https://omniagentsolutions.com/bsa-ballots          Boy Scouts of America Ballot Processing
                                                               c/o Omni Agent Solutions
                                                            5955 De Soto Avenue, Suite 100
                                                              Woodland Hills, CA 91367

        To submit your Ballot via the E-Ballot Platform, please visit
https://omniagentsolutions.com/bsa-ballots and follow the instructions to submit your Ballot.

      IMPORTANT NOTE: You will need the following information to retrieve and
submit your customized electronic Ballot:

             Unique E-Ballot ID#: [______________________________________]

       The Solicitation Agent’s E-Ballot Platform is the sole manner in which Ballots will be
accepted via electronic or online transmission. Ballots submitted by facsimile, email or other
means of electronic transmission will not be counted.

       Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of
your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot ID# you
receive, as applicable. Holders of Claims who cast a Ballot using the E-Ballot Platform should
NOT also submit a paper Ballot.

        If you have questions about this Ballot, or if you did not receive access to a copy of the
Plan or any related materials, please contact the Solicitation Agent by (a) calling the Debtors’
toll-free restructuring hotline at 866-907-2721, (b) emailing BSAballots@omniagnt.com,
(c) writing to Boy Scouts of America Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto
Avenue, Suite 100, Woodland Hills, CA 91367, or (d) submitting an inquiry on the Debtors’
restructuring website at https://omniagentsolutions.com/BSA.

    Information may also be obtained at https://omniagentsolutions.com/bsa-ballots. THE
SOLICITATION AGENT IS NOT AUTHORIZED TO, AND WILL NOT, PROVIDE
LEGAL ADVICE.



                                                 15
        Any admission of Claims for purposes of voting on the Plan is not an admission of liability
on the part of the Debtors or any other party for payment purposes.


                          [Remainder of Page Intentionally Left Blank]




                                                16
                  INSTRUCTIONS FOR COMPLETING YOUR BALLOT

        To properly complete this Ballot, you must follow the procedures described below, which
explain each of the items contained on your Ballot. If you have any questions, please contact the
Solicitation Agent using the contact information provided above or visit
https://omniagentsolutions.com/bsa-ballots.
       1.      Use of Online Ballot Portal—If Submitting Your Vote Through the E-Ballot
               Platform:
        The Solicitation Agent will accept Ballots if properly completed through the E-Ballot
Platform.        To     submit   your      Ballot   via     the    E-Ballot    Platform,      visit
https://omniagentsolutions.com/bsa-ballots and follow the instructions to submit your Ballot.

 IMPORTANT NOTE: You will need the following information to retrieve and submit your
 customized electronic Ballot:
                       Unique E-Ballot ID#: [_____________________]


       The Solicitation Agent’s E-Ballot Platform is the sole manner in which Ballots will be
accepted via online or electronic submission. Ballots submitted by facsimile, email or other
means of electronic transmission will not be counted.
       Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of
your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot ID# you
receive, as applicable. Creditors who cast a Ballot using the E-Ballot Platform should NOT also
submit a paper Ballot.
       Use of Hard Copy Ballot—If Submitting Your Vote Through Standard or Overnight
Mail or Personal Delivery:
       Submit your completed and signed Ballot by standard mail using the pre-addressed
envelope included in the Solicitation Package, or by overnight mail or personal delivery to:

                           Boy Scouts of America Ballot Processing
                                 c/o Omni Agent Solutions
                              5955 De Soto Avenue, Suite 100
                                 Woodland Hills, CA 91367

       The Solicitation Agent will tabulate all properly completed Ballots received on or
before the Voting Deadline.

       2.      To fill out your Ballot, you must complete the following:

              a.     Item 1 (Amount of Claim). Please note that, except as otherwise set
forth in the Disclosure Statement and Solicitation Procedures Order, each Indirect Abuse
Claim in Class 9 has been allowed in the amount of $1.00 for voting purposes only, and shall


                                                17
not be binding upon the holder of the Indirect Abuse Claim, the Debtors, the Settlement
Trust, or any other party for any purpose other than voting on the Plan.

                 b.     Item 2 (Vote on the Plan). Cast one vote to accept or reject the Plan by
checking the appropriate box in Item 2. You must vote the entire amount of your Indirect Abuse
Claim either to accept (i.e., vote in favor of) or reject (i.e., vote against) the Plan and you may not
split your vote. Accordingly, any vote within a single Class that attempts partially to accept and
partially reject the Plan will not be counted.

               c.       If you hold Claims in more than one class, you may receive more than one
Ballot or Solicitation Package, labeled for a different class of Claims. Your vote will be counted
in determining acceptance or rejection of the Plan by a particular class of Claims only if you
complete, sign, and return the Ballot labeled for such class of Claims in accordance with the
instructions on that Ballot.

               d.      Item 3 (Releases). Pursuant to Article X of the Plan, the Debtors seek
approval of the release provision set forth in Article X.J.4 of the Plan and provided above. Holders
of Indirect Abuse Claims who vote to accept or reject the Plan may opt out of this release by
checking the box in Item 3.

 IF THE PLAN BECOMES EFFECTIVE, AS A HOLDER OF AN INDIRECT ABUSE
 CLAIM UNDER THE PLAN, IF YOU VOTE TO ACCEPT OR REJECT THE PLAN
 YOU ARE DEEMED TO PROVIDE THE RELEASES CONTAINED IN ARTICLE X.J.4
 OF THE PLAN, AS SET FORTH ABOVE, UNLESS YOU CHECK THE BOX IN ITEM
 3 TO OPT OUT OF THE RELEASES.

                e.      Item 4 (Certifications, Acknowledgement, Signature, and Date). Either
the claimant, the claimant’s personal representative, or the claimant’s attorney must sign the
Ballot. If the Ballot is not signed, the vote shown on the Ballot will not be counted.

                f.      Claimants with Social Security Numbers must provide the last four digits
of their Social Security Number in Item 4 of the Ballot.

                g.     The claimant, the claimant’s personal representative, or the claimant’s
attorney, must certify certain information on the Ballot. Please read the certifications below and
ensure that the information on the Ballot meets the requirements of those certifications.

               h.      By signing the Ballot, you make the following certifications on information
and belief:

                       (i)     I have the power and authority to vote to accept or reject the Plan,

                       (ii)    I am the holder (or am entitled to vote on behalf of such holder) of
                               the Indirect Abuse Claim described in Item 1 as of the Voting
                               Record Date,


                                                  18
                       (iii)   I have not submitted any other Ballots for other Class 9 Indirect
                               Abuse Claims, or if I have submitted any other Ballots with respect
                               to such Claims, then any such Ballots date earlier in time are hereby
                               revoked,
                       (iv)    I acknowledge that a vote to accept the Plan constitutes an
                               acceptance of the treatment of my Claim as a Class 9 Claim,
                       (v)     I understand and, if accepting the Plan, agree with the treatment
                               provided for my Claim(s) under the Plan,
                       (vi)    I understand and acknowledge that if multiple Ballots are submitted
                               voting the Claim set forth in Item 1, only the last properly completed
                               Ballot voting the Claim and received by the Solicitation Agent
                               before the Voting Deadline shall be deemed to reflect the voter’s
                               intent and thus to supersede and revoke any prior Ballots received
                               by the Solicitation Agent, and
                       (vii)   all authority conferred or agreed to be conferred pursuant to this
                               Ballot, and every obligation of the undersigned hereunder, shall be
                               binding on the transferees, successors, assigns, heirs, executors,
                               administrators, trustees in bankruptcy, and legal representatives of
                               the undersigned, and shall not be affected by, and shall survive, the
                               death or incapacity of the undersigned.            The undersigned
                               understands that an otherwise properly completed, executed, and
                               timely returned Ballot failing to indicate either acceptance or
                               rejection of the Plan, or indicating both acceptance and rejection of
                               the Plan, will not be counted.

       3.      Other Instructions for Completing the Ballots:

               a.      The Ballot does not constitute, and shall not be deemed to be, a Proof of
Claim or Interest or an assertion or admission of a Claim or Interest.

               b.       The Ballot is not a letter of transmittal and may not be used for any purpose
other than to vote to accept or reject the Plan.

              c.      If you submit more than one Ballot voting the same Claim prior to the
Voting Deadline, the latest received, properly executed Ballot submitted to the Solicitation Agent
and received by the Solicitation Agent before the Voting Deadline will supersede and revoke any
prior Ballot.

               d.     To the extent you have received two (2) or more duplicative Ballots on
account of the same Indirect Abuse Claim, please note that each claimant is authorized to submit
only one Ballot on account of such Claim.

             e.      In the event that (a) the Debtors revoke or withdraw the Plan, or (b) the
Confirmation Order is not entered or consummation of the Plan does not occur, this Ballot shall

                                                 19
automatically be null and void and deemed withdrawn without any requirement of affirmative
action by or notice to you.

                f.      There may be changes made to the Plan that do not cause material adverse
effects on an accepting Class. If such non-material changes are made to the Plan, the Debtors will
not resolicit votes for acceptance or rejection of the Plan.

  NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR
  ADVICE, OR TO MAKE ANY REPRESENTATION, OTHER THAN WHAT IS
  CONTAINED IN THE MATERIALS INCLUDED WITH THIS BALLOT OR
  OTHER MATERIALS AUTHORIZED BY THE BANKRUPTCY COURT.

  IF YOU HAVE ANY QUESTIONS REGARDING THE BALLOT, DID NOT
  RECEIVE INSTRUCTIONS REGARDING ACCESSING THE DISCLOSURE
  STATEMENT OR PLAN, RECEIVED A DAMAGED BALLOT OR HAVE LOST
  YOUR BALLOT, OR NEED ADDITIONAL COPIES OF THE BALLOT OR
  OTHER ENCLOSED MATERIALS, PLEASE CONTACT THE SOLICITATION
  AGENT AT:

  TELEPHONE:            866-907-2721
  EMAIL:                BSAballots@omniagnt.com
  ADDRESS:              Boy Scouts of America Ballot Processing, c/o Omni Agent Solutions,
                        5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367
  WEBSITE:              https://omniagentsolutions.com/BSA




                                               20
             Exhibit 3

Form of Confirmation Hearing Notice
                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                  Chapter 11

    BOY SCOUTS OF AMERICA AND                               Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                            (Jointly Administered)
                                 Debtors.
                                                            Hearing Date: [December 9], 2021 at 10:00 a.m. (ET)
                                                            Objection Deadline: [November 23], 2021 at 4:00 p.m. (ET)

                   NOTICE OF HEARING TO CONSIDER CONFIRMATION OF
                  FIFTH AMENDED CHAPTER 11 PLAN OF REORGANIZATION
                  FOR BOY SCOUTS OF AMERICA AND DELAWARE BSA, LLC

       PLEASE TAKE NOTICE THAT on [●], 2021, the above-captioned debtors and debtors-
in-possession (together, the “Debtors”) filed:

                the Fifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and
                 Delaware BSA, LLC [D.I. [●]] (together with all schedules and exhibits thereto, and
                 as may be modified, amended, or supplemented from time to time, the “Plan”);2 and

                the Amended Disclosure Statement for the Fifth Amended Chapter 11 Plan of
                 Reorganization for Boy Scouts of America and Delaware BSA, LLC [D.I. [●]]
                 (together with all schedules and exhibits thereto, and as may be modified, amended,
                 or supplemented from time to time, the “Disclosure Statement”).

       The Plan is supported by the Future Claimants’ Representative, the Creditors’
Committee, the Coalition, and the Ad Hoc Committee of Local Councils (the “Supporting
Parties”).

       The Plan contains releases of the Debtors and certain third parties and related
injunction provisions. If the Plan is approved, these provisions will release and prohibit
holders of Abuse Claims from asserting such claims against the BSA and certain non-debtor
third parties, including the Local Councils, Contributing Chartered Organizations,
including TCJC, Settling Insurance Companies, including Hartford, and Participating
Chartered Organizations, solely with respect to Post-1975 Chartered Organization Abuse
Claims. The Channeling Injunction will “channel” to the Settlement Trust all Abuse Claims
against the BSA and certain non-debtor third parties, including the Local Councils,
Contributing Chartered Organizations, Settling Insurance Companies, and Participating

1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Plan, the
      Disclosure Statement, or the Solicitation Procedures (as defined below), as applicable.
Chartered Organizations, solely with respect to Post-1975 Chartered Organization Abuse
Claims. The Settlement Trust will exclusively administer and resolve the Abuse Claims after
the Effective Date. The Debtors and the Supporting Parties all support Confirmation of the
Plan. The Debtors and the Supporting Parties all believe that the Plan provides the highest and
best recovery for all creditors and is in the best interests of the Debtors’ Estates. You should
carefully review the Plan and the release, injunction, and related provisions at
https://omniagentsolutions.com/BSA.

       PLEASE TAKE FURTHER NOTICE THAT:

        1.      Approval of Disclosure Statement. On [●], 2021, the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”) entered an order [D.I. [●]] (the
“Solicitation Procedures Order”) approving the Disclosure Statement. The Solicitation Procedures
Order, among other things, authorizes the Debtors to solicit votes to accept or reject the Plan and
establishes procedures related thereto (the “Solicitation Procedures”).

        2.     Confirmation Hearing. The Bankruptcy Court has scheduled a hearing to consider
whether to confirm the Plan beginning on [December 9], 2021 at 10:00 a.m. (Eastern Time) (the
“Confirmation Hearing”), which shall continue to the extent necessary on [December 10,
December 13, December 14, and December 15], 2021 at 10:00 a.m. (Eastern Time). The
Confirmation Hearing will be held before the Honorable Laurie Selber Silverstein, United States
Bankruptcy Judge, at the Bankruptcy Court, located at 824 North Market Street, Sixth Floor,
Courtroom No. 2, Wilmington, Delaware 19801. Please be advised that the Confirmation
Hearing may be adjourned or continued from time to time by the Bankruptcy Court or the
Debtors without further notice other than as indicated in any notice or agenda of matters
scheduled for a particular hearing that is filed with the Bankruptcy Court. If the
Confirmation Hearing is continued, the Debtors will post the new date and time of the
Confirmation Hearing at https://omniagentsolutions.com/BSA. The Plan may be modified, if
necessary, prior to, during, or as a result of the Confirmation Hearing, without further notice to
creditors or other parties in interest, unless such notice is required by the Bankruptcy Code,
Bankruptcy Rules, or other applicable law.

       3.      Voting Record Date. Holders of Claims against the Debtors in Class 3A (2010
Credit Facility Claims), Class 3B (2019 RCF Claims), Class 4A (2010 Bond Claims), Class 4B
(2012 Bond Claims), Class 5 (Convenience Claims), Class 6 (General Unsecured Claims), Class
7 (Non-Abuse Litigation Claims), Class 8 (Direct Abuse Claims), and Class 9 (Indirect Abuse
Claims) (each, a “Voting Class” and, collectively, the “Voting Classes”) as of September 21, 2021
(the “Voting Record Date”) are entitled to vote on account of such Claims. However, a holder of
a Claim in a Voting Class is nonetheless not entitled to vote under the following circumstances:

               (a)    a Claim filed for $0.00 is not entitled to vote on the Plan, excluding the
                      holders of Direct Abuse Claims and Indirect Abuse Claims. Each holder of
                      a Direct Abuse Claim and Indirect Abuse Claim who is entitled to vote shall
                      have a single vote in the amount, for voting purposes only, of $1.00 in the
                      aggregate per claimant or as otherwise ordered by the Bankruptcy Court
                      pursuant to Section IV.E of the Solicitation Procedures;




                                                2
               (b)     as of the Voting Record Date, such holder’s Claim that has been expunged,
                       disallowed, disqualified, withdrawn, or superseded;

               (c)     as of the Solicitation Date, such holder’s Claim is the subject of a pending
                       objection filed with the Bankruptcy Court, other than a “reclassify” or
                       “reduce and allow” objection (a “Disputed Claim”), pending the occurrence
                       of a Resolution Event as provided in the Solicitation Procedures;

               (d)     a Claim that is not listed on the Debtors’ Schedules, or a Claim that is
                       scheduled as contingent, unliquidated, or disputed and has not been paid or
                       superseded by a timely filed Proof of Claim; and

               (e)     a holder of a Disputed Claim whose claim has not been resolved through a
                       Resolution Event.

       4.      Calculation of Votes with Respect to Direct and Indirect Abuse Claims. Pursuant
to the Solicitation Procedures, all Direct and Indirect Abuse Claims in Class 8 and Class 9 of the
Plan will be temporarily allowed in the amount of $1.00 in the aggregate per claimant or as
otherwise ordered by the Bankruptcy Court, solely for purposes of voting to accept or reject the
Plan and not for any other purpose.

        5.      Voting Deadline. All votes to accept or reject the Plan must be actually received
by the Debtors’ solicitation agent, Omni Agent Solutions (the “Solicitation Agent”), by
[November 16], 2021 at 4:00 p.m. (Eastern Time) (the “Voting Deadline”). If you are entitled
to vote to accept or reject the Plan, an appropriate ballot and voting instructions have been included
in the package of materials containing this Notice, or, alternatively, such items may have been sent
to your attorney. You must return your Ballot to the address specified in the instructions
accompanying the Ballot so that it is received by the Solicitation Agent no later than the Voting
Deadline. If you do not return your Ballot so that it is actually received by the Solicitation
Agent by the Voting Deadline, your vote may not be counted. Any failure to follow the voting
instructions included with the Ballot may disqualify your Ballot and your vote. If you have not
received a Ballot and are entitled to vote on the Plan, you may request a Ballot and voting
instructions from the Solicitation Agent by (a) calling the Debtors’ toll-free restructuring hotline
at 866-907-2721, (b) emailing BSAballots@omniagnt.com, (c) writing to Boy Scouts of America
Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills,
CA 91367, or (d) submitting an inquiry on the Debtors’ restructuring website at
https://omniagentsolutions.com/bsa, and submit your Ballot as set forth above so that it is received
by the Voting Deadline. All submitted Ballots will be tabulated according to the rules set forth in
the Solicitation Procedures as approved in the Solicitation Procedures Order.

        6.      Plan Supplement. The Debtors will file the Plan Supplement no later than
[November 2], 2021 at 4:00 p.m. (Eastern Time). The Plan Supplement will include: (a) the
Amended BSA Bylaws; (b) the Assumed Contracts and Unexpired Leases Schedule; (c) the form
of the BSA Settlement Trust Note; (d) the form of the Document Agreement; (e) the form of the
DST Agreement; (f) the form of the DST Note; (g) the name of the Creditor Representative;
(h) changes, if any, to Reorganized BSA’s directors and officers; (i) the form of the Foundation
Loan Agreement; (j) the form of agreement reflecting the terms of the Leaseback Requirement;
(k) the Rejected Contracts and Unexpired Leases Schedule; (l) the forms of the Restated 2010

                                                  3
Bond Documents; (m) the forms of the Restated 2012 Bond Documents; (n) the forms of the
Restated Credit Facility Documents; (o) the form of the Restated Security Agreement; (p) the
names of the initial members of the Settlement Trust Advisory Committee; and (q) the name of
the initial Special Reviewer; provided that the Plan Documents listed in clauses (b) and (k) of the
foregoing sentence will be revised, in the Debtors’ discretion, subject to Article VI of the Plan, to
account for any additional Executory Contracts or Unexpired Leases to be assumed or rejected in
advance of the Confirmation Hearing. The Plan Supplement shall be served only on those parties
that have requested notice in the Chapter 11 Cases pursuant to Bankruptcy Rule 2002 and any
party in interest who requests in writing a copy from counsel to the Debtors. Once the Plan
Supplement is filed, a copy will also be available for review on the Notice and Claims Agent’s
website free of charge at https://omniagentsolutions.com/BSA.

        7.      Holders of Direct Abuse Claims Represented by Attorneys. If your attorney has
elected to record your vote on the Plan, your attorney may reach out to you to collect or record
your vote to accept or reject the Plan in advance of the Voting Deadline and you should respond
promptly to any communications from your attorney. If you are a holder of a Direct Abuse Claim
represented by an attorney but have received your Ballot and package of solicitation materials from
the Solicitation Agent, you must return your completed Ballot to the Solicitation Agent by the
Voting Deadline in order for your vote to count.

        8.      Parties in Interest Not Entitled to Vote. Pursuant to the Plan, holders of
Unimpaired Claims are presumed to accept the Plan are not entitled to vote and will not receive a
Ballot. Such holders will instead receive a Notice of Non-Voting Status. The holders of
Administrative Expense Claims and Priority Tax Claims, which are unclassified under the Plan
(collectively, the “Unclassified Claims”) will also receive Notice of Non-Voting Status. If you
have filed a Proof of Claim that is subject to an objection other than a “reclassify” or “reduce and
allow” objection that is filed with the Bankruptcy Court on or before the Solicitation Date (as
defined above, a “Disputed Claim”), you will receive a Disputed Claim Notice and a Solicitation
Package, although you will not be entitled to have your vote to accept or reject the Plan be counted
unless a Resolution Event occurs as provided in the Solicitation Procedures. If you seek to
challenge the disallowance or estimation of your Disputed Claim for voting purposes, you must
file with the Bankruptcy Court a motion for an order, pursuant to Bankruptcy Rule 3018(a),
temporarily allowing such claim for purposes of voting to accept or reject the Plan (a “Rule 3018(a)
Motion”). Any Rule 3018(a) Motion must be filed with the Bankruptcy Court and served on the
Debtors on or before [October 19], 2021. If a holder of a Disputed Claim files a timely Rule
3018(a) Motion, such holder’s Ballot shall not be counted unless a Resolution Event occurs with
respect to such Disputed Claim prior to [November 16], 2021 or as otherwise ordered by the
Bankruptcy Court.

        9.      Objections to Confirmation. If you would like to object to the Plan, you may do
so by filing your objection no later than [November 23], 2021 at 4:00 p.m. (Eastern Time) (the
“Plan Objection Deadline”). Any objections or responses to confirmation of the Plan, must: (a) be
in writing; (b) state the name and address of the objecting party and the nature and amount of the
Claim of such party; (c) state with particularity the legal and factual basis and nature of any
objection to the Plan and include any evidentiary support therefor; and (d) be filed with the
Bankruptcy Court, 824 North Market Street, Third Floor, Wilmington, Delaware 19801 together
with proof of service on or before the Plan Objection Deadline, and served so as to be actually


                                                 4
received by the parties below on or before the Plan Objection Deadline, which service may be
through the CM/ECF system, with courtesy copies by email:

   (a)         counsel to the Debtors, (i) White & Case LLP, 1221 Avenue of the Americas, New
               York, New York 10020 (Attn: Jessica C. Lauria (jessica.lauria@whitecase.com)),
               and 111 South Wacker Drive, Chicago, Illinois 60606 (Attn: Michael C. Andolina
               (mandolina@whitecase.com), Matthew E. Linder (mlinder@whitecase.com), and
               Blair Warner (blair.warner@whitecase.com)) and (ii) Morris, Nichols, Arsht &
               Tunnell LLP, 1201 North Market Street, 16th Floor, P.O. Box 1347, Wilmington,
               Delaware 19899-1347 (Attn: Derek C. Abbott (dabbott@morrisnichols.com),
               Andrew R. Remming (aremming@morrisnichols.com), and Paige N. Topper
               (ptopper@morrisnichols.com));

         (b)   the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware
               19801 (Attn: David L. Buchbinder (david.l.buchbinder@usdoj.gov) and Hannah
               M. McColllum (hannah.mccollum@usdoj.gov));

         (c)   counsel to the Tort Claimants’ Committee, Pachulski Stang Ziehl & Jones LLP,
               919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE 19801 (Attn:
               James I. Stang (jstang@pszjlaw.com), John A. Morris (jmorris@pszjlaw.com),
               James E. O’Neill (joneill@pszjlaw.com), and John W. Lucas
               (jlucas@pszjlaw.com));

         (d)   counsel to the Creditors’ Committee, Kramer Levin Naftalis & Frankel LLP, 1177
               Avenue of the Americas, New York, New York 10036 (Attn: Thomas Moers Mayer
               (tmayer@kramerlevin.com), Rachael Ringer (rringer@kramerlevin.com), David E.
               Blabey,      Jr.    (dblabey@kramerlevin.com),      Jennifer     R.    Sharret
               (jsharret@kramerlevin.com),         and       Megan          M.        Wasson
               (mwasson@kramerlevin.com));

         (e)   counsel to the Future Claimants’ Representative, Young Conaway Stargatt &
               Taylor, LLP, 1000 North King Street, Wilmington, Delaware 19801 (Attn: Robert
               S. Brady (rbrady@ycst.com), Edwin J. Harron (eharron@ycst.com), and Sharon
               M. Zieg (szieg@ycst.com)); and

         (f)   counsel to JPMorgan Chase Bank National Association, Norton Rose Fulbright US
               LLP, 2200 Ross Avenue, Dallas, Texas 75201-7932 (Attn: Kristian W. Gluck
               (kristian.gluck@nortonrosefulbright.com)).

  OBJECTIONS NOT TIMELY FILED AND SERVED STRICTLY AS PRESCRIBED
 HEREIN MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT AND MAY
         BE DEEMED OVERRULED WITHOUT FURTHER NOTICE.

        10. The Bankruptcy Court has approved the following dates and deadlines in
connection with the solicitation of votes on the Plan.




                                              5
                        Event                                              Date
 Voting Record Date                                    September 21, 2021
 Deadline to Distribute Solicitation Packages          [October 4], 2021
 Rule 3018 Motion Deadline                             [October 19], 2021
 Publication Deadline                                  [October 26], 2021
 Plan Supplement Deadline                              [November 2], 2021
                                                       [November 16], 2021 or as otherwise
 Voting Resolution Event Deadline
                                                       ordered by the Bankruptcy Court
                                                       [November 16], 2021 at 4:00 p.m.
 Voting Deadline
                                                       (Eastern Time)
 Preliminary Voting Report Deadline                    [November 19], 2021
                                                       [November 23], 2021 at 4:00 p.m.
 Plan Objection Deadline
                                                       (Eastern Time)
 Final Voting Report Deadline                          [November 30], 2021
 Deadline to File Confirmation Briefs and Replies      [December 2], 2021
                                                       [December 9], 2021 at 10:00 a.m.
 Confirmation Hearing
                                                       (Eastern Time)

        11.     Please be advised that the Plan provides for the issuance of a “Channeling
Injunction” pursuant to section 105(a) of the Bankruptcy Code. Additionally, Article X of the Plan
contains certain release, injunction, and exculpation provisions, which will become effective if the
Plan is approved and described in Article VI.Q of the Disclosure Statement. Such provisions
include the following:

        a.      Discharge Injunction. From and after the Effective Date, except as expressly
provided in the Plan or the Confirmation Order, all holders of Claims or Interests of any
nature whatsoever against or in the Debtors or any of their assets or properties based upon
any act, omission, transaction, occurrence, or other activity of any nature that occurred prior
to the Effective Date that are discharged pursuant to the terms of the Plan shall be precluded
and permanently enjoined from taking any of the following actions on account of, or on the
basis of, such discharged Claims and Interests: (a) commencing or continuing any action or
other proceeding of any kind against the Debtors, Reorganized BSA, the Settlement Trust,
or its or their respective property; (b) enforcing, attaching, collecting, or recovering by any
manner or means of judgment, award, decree or other against the Debtors, Reorganized
BSA, the Settlement Trust, or its or their respective property; (c) creating, perfecting or
enforcing any Lien or Encumbrance of any kind against the Debtors, Reorganized BSA, the
Settlement Trust, or its or their respective property; or (d) commencing or continuing any
judicial or administrative proceeding, in any forum and in any place in the world, that does
not comply with or is inconsistent with the provisions of the Plan or the Confirmation Order.
The foregoing injunction shall extend to the successors and assigns of the Debtors (including
Reorganized BSA) and its and their respective properties and interests in property. In
accordance with the foregoing, except as expressly provided in the Plan or the Confirmation


                                                 6
Order, the Confirmation Order shall be a judicial determination of discharge or termination
of all Claims, Interests and other debts and liabilities against or in the Debtors pursuant to
sections 105, 524 and 1141 of the Bankruptcy Code, and such discharge shall void any
judgment obtained against the Debtors at any time to the extent such judgment relates to a
discharged Claim or Interest.

        b.        Releases by the Debtors and the Estates.

               Releases by the Debtors and the Estates of the Released Parties. As of the
Effective Date, except for the rights that remain in effect from and after the Effective Date
to enforce the Plan and the Confirmation Order, pursuant to section 1123(b) of the
Bankruptcy Code, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of the Released Parties3 to facilitate and implement the
reorganization of the Debtors and the settlements embodied in the Plan, including the Abuse
Claims Settlement, the JPM / Creditors’ Committee Settlement, the Hartford Insurance
Settlement,4 and the TCJC Settlement, as an integral component of the Plan, the Debtors,
Reorganized BSA, and the Estates shall, and shall be deemed to, expressly, conclusively,
absolutely, unconditionally, irrevocably, and forever release and discharge each and all of
the Released Parties of and from any and all Estate Causes of Action that do not constitute
Settlement Trust Causes of Action, any and all other Claims, Interests, obligations, rights,
demands, suits, judgments, damages, debts, remedies, losses and liabilities of any nature
whatsoever (including any derivative claims or Causes of Action asserted or that may be
asserted on behalf of the Debtors, Reorganized BSA, or the Estates), whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown, foreseen or
unforeseen, existing or hereinafter arising, in law, equity, contract, tort or otherwise, based
on or relating to, or in any manner arising from, in whole or in part, any act, omission,
transaction, event, or other circumstance taking place or existing on or before the Effective
Date (including before the Petition Date) in connection with or related to the Debtors, the
Estates, their respective assets and properties, the Chapter 11 Cases, the subject matter of,
or the transactions or events giving rise to, any Claim or Interest that is treated by the Plan,
the business or contractual arrangements between one or both of the Debtors and any
Released Party, the restructuring of any Claim or Interest that is treated by the Plan before
or during the Chapter 11 Cases, any of the Plan Documents, the JPM / Creditors’ Committee
Settlement, the Hartford Insurance Settlement, the TCJC Settlement, or any related
agreements, instruments, and other documents created or entered into before or during the
Chapter 11 Cases or the negotiation, formulation, preparation or implementation thereof,
the pursuit of Confirmation, the administration and implementation of the Plan, the

3
    “Released Parties” means, collectively, the following Persons, in each case in its or their respective capacities as
    such: (a) the Debtors; (b) Reorganized BSA; (c) the Related Non-Debtor Entities; (d) the Creditors’ Committee;
    (e) the members of the Creditors’ Committee in their capacities as such; (f) the Tort Claimants’ Committee; (g)
    the members of the Tort Claimants’ Committee in their capacities as such; (h) the Future Claimants’
    Representative; (i) the Coalition; (j) JPM; (k) the Settling Insurance Companies, including Hartford; (l) the
    Contributing Chartered Organizations, including TCJC; (m) the Foundation, in its capacity as lender under the
    Foundation Loan Agreement; (n) the Ad Hoc Committee; (o) the members of the Ad Hoc Committee in their
    capacities as such; (p) the Creditor Representative; (q) the Mediators; and (r) all of such Persons’ Representatives;
    provided, however, that no Perpetrator is or shall be a Released Party; provided further, that the definition of
    “Released Parties” shall in all instances be subject to Article X.J of the Plan.
4
    “Hartford Insurance Settlement” has the meaning ascribed to such term in Article V.S.4 of the Plan.

                                                           7
solicitation of votes with respect to the Plan, the Distribution of property under the Plan, or
any other act or omission, transaction, agreement, event, or other occurrence taking place
on or before the Effective Date related or relating to the foregoing. Notwithstanding
anything to the contrary in the foregoing, the releases set forth in Article X.J.1 of the Plan
shall not, and shall not be construed to: (a) release any Released Party from Causes of Action
arising out of, or related to, any act or omission of a Released Party that is a criminal act or
that constitutes fraud, gross negligence or willful misconduct; or (b) release any post-
Effective Date obligations of any Person under the Plan Documents or any document,
instrument, or agreement executed to implement the Plan.

               Releases by the Debtors and the Estates of Certain Avoidance Actions. As of
the Effective Date, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of Creditors’ Committee and its members in their respective
capacities as such in facilitating and implementing the reorganization of the Debtors, as an
integral component of the Plan, the Debtors, Reorganized BSA, and the Estates shall, and
shall be deemed to, expressly, conclusively, absolutely, unconditionally, irrevocably, and
forever release and discharge each and all holders of General Unsecured Claims, Non-Abuse
Litigation Claims, and Convenience Claims of and from any and all Avoidance Actions.

          c.       Releases by the Debtors and the Estates of the Local Councils, the
    Contributing Chartered Organizations, and the Participating Chartered Organizations. In
    furtherance of the Abuse Claims Settlement,5 on the Effective Date, for good and valuable
    consideration, the adequacy of which is hereby confirmed, the Debtors, on their own behalf
    and as representatives of their respective Estates, and Reorganized BSA, are deemed to
    irrevocably and unconditionally, fully, finally, and forever waive, release, acquit, and
    discharge each and all of the Local Councils, the Contributing Chartered Organizations
    and the Participating Chartered Organizations of and from any and all claims, causes of
    action, suits, costs, debts, liabilities, obligations, dues, sums of money, accounts, reckonings,
    bonds, bills, covenants, contracts, controversies, agreements, promises, damages,
    judgments, executions and demands whatsoever, of whatever kind or nature (including
    those arising under the Bankruptcy Code), whether known or unknown, suspected or
    unsuspected, in law or in equity, which the Debtors, their Estates, or Reorganized BSA have,
    had, may have, or may claim to have: (a) against any of the Local Councils and Contributing
    Chartered Organizations with respect to any Abuse Claims and (b) against any of the
    Participating Chartered Organizations with respect to any Post-1975 Chartered
    Organization Abuse Claims (collectively, the “Scouting Released Claims”).

       d.     Releases by Holders of Abuse Claims. As of the Effective Date, except for the
rights that remain in effect from and after the Effective Date to enforce the Plan and the
Confirmation Order, pursuant to section 1123(b) of the Bankruptcy Code, for good and
valuable consideration, the adequacy of which is hereby confirmed, including the service of




5
      “Abuse Claims Settlement” has the meaning ascribed to such term in Article V.S of the Plan.

                                                          8
the Protected Parties6 and the Limited Protected Parties7 to facilitate and implement the
reorganization of the Debtors, including the settlements embodied in the Plan, including the
Abuse Claims Settlement, as an integral component of the Plan, and except as otherwise
expressly provided in the Plan or the Confirmation Order, to the maximum extent permitted
under applicable law, as such law may be extended subsequent to the Effective Date, all
holders of Abuse Claims shall, and shall be deemed to, expressly, conclusively, absolutely,
unconditionally, irrevocably, and forever discharge and release: (a) each and all of the
Protected Parties and their respective property and successors and assigns of and from all
Abuse Claims and any and all Claims and Causes of Action whatsoever, whether known or
unknown, asserted or unasserted, derivative or direct, foreseen or unforeseen, existing or
hereinafter arising, in law, equity, or otherwise, whether for tort, fraud, contract, veil
piercing or alter-ego theories of liability, successor liability, contribution, indemnification,
joint liability, or otherwise, arising from or related in any way to such Abuse Claims; and
(b) each and all of the Limited Protected Parties and their respective property and successors
and assigns of and from all Post-1975 Chartered Organization Abuse Claims and any and
all Claims and Causes of Action whatsoever, whether known or unknown, asserted or
unasserted, derivative or direct, foreseen or unforeseen, existing or hereinafter arising, in
law, equity, or otherwise, whether for tort, fraud, contract, veil piercing or alter-ego theories
of liability, successor liability, contribution, indemnification, joint liability, or otherwise,
arising from or related in any way to such Post-1975 Chartered Organization Abuse Claims;
provided, however, that the releases set forth in Article X.J.3 of the Plan shall not, and shall
not be construed to: (i) release any Protected Party or Limited Protected Party from Causes
of Action arising out of, or related to, any act or omission of a Released Party that is a
criminal act or that constitutes fraud, gross negligence or willful misconduct; (ii) release any
post-Effective Date obligations of any Person under the Plan Documents or any document,
instrument, or agreement executed to implement the Plan; or (iii) modify, reduce, impair or
otherwise affect the ability of any holder of an Abuse Claim to recover on account of such
Claim in accordance with Article III. B.10 or Article III.B.11 of the Plan, as applicable.

       e.     Releases by Holders of Claims. As of the Effective Date, except for the rights
that remain in effect from and after the Effective Date to enforce the Plan and the
Confirmation Order, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of the Released Parties to facilitate and implement the
reorganization of the Debtors and the settlements embodied in the Plan, including the JPM /
6
    “Protected Parties” means the following Persons: (a) the Debtors; (b) Reorganized BSA; (c) the Related Non-
    Debtor Entities; (d) the Local Councils; (e) the Contributing Chartered Organizations; (f) the Settling Insurance
    Companies, including Hartford; and (g) all of such Persons’ Representatives; provided, however, that no
    Perpetrator is or shall be a Protected Party. Notwithstanding the foregoing, a Contributing Chartered Organization
    shall be a Protected Party with respect to Abuse Claims only as set forth in the definition of “Abuse Claim.”
7
    “Limited Protected Parties” means the Participating Chartered Organizations, which means a Chartered
    Organization that does not (a) object to confirmation of the Plan or (b) inform Debtors’ counsel in writing on or
    before the confirmation objection deadline that it does not wish to make the Participating Chartered Organization
    Insurance Assignment. Notwithstanding the foregoing, with respect to any Chartered Organization that is a debtor
    in bankruptcy as of the Confirmation Date, such Chartered Organization shall be a Participating Chartered
    Organization only if it advises Debtors’ counsel in writing that it wishes to make the Participating Chartered
    Organization Insurance Assignment, and, for the avoidance of doubt, absent such written advisement, none of
    such Chartered Organization’s rights to or under the Abuse Insurance Policies shall be subject to the Participating
    Chartered Organization Insurance Assignment. A list of Chartered Organizations that are not Participating
    Chartered Organizations is attached to the Plan as Exhibit K.

                                                          9
Creditors’ Committee Settlement, the Hartford Insurance Settlement, and the TCJC
Settlement, as an integral component of the Plan, and except as otherwise expressly provided
in the Plan or the Confirmation Order, to the maximum extent permitted under applicable
law, as such law may be extended subsequent to the Effective Date, all Releasing Claim
Holders8 shall, and shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever release and discharge each and all of the Released Parties of and
from any and all Claims, Interests, obligations, rights, demands, suits, judgments, damages,
debts, remedies, losses and liabilities of any nature whatsoever (including any derivative
claims or Causes of Action asserted or that may be asserted on behalf of the Debtors,
Reorganized BSA, or the Estates), whether liquidated or unliquidated, fixed or contingent,
matured or unmatured, known or unknown, foreseen or unforeseen, existing or hereinafter
arising, in law, equity, contract, tort or otherwise, based on or relating to, or in any manner
arising from, in whole or in part, any act, omission, transaction, event, or other circumstance
taking place or existing on or before the Effective Date (including before the Petition Date)
in connection with or related to the Debtors, the Estates, their respective assets and
properties, the Chapter 11 Cases, the subject matter of, or the transactions or events giving
rise to, any Claim or Interest that is treated by the Plan, the business or contractual
arrangements between one or both of the Debtors and any Released Party, the restructuring
of any Claim or Interest that is treated by the Plan before or during the Chapter 11 Cases,
any of the Plan Documents, the JPM / Creditors’ Committee Settlement, the Hartford
Insurance Settlement, the TCJC Settlement, or any related agreements, instruments, and
other documents created or entered into before or during the Chapter 11 Cases or the
negotiation, formulation, preparation or implementation thereof, the pursuit of
Confirmation, the administration and implementation of the Plan, the solicitation of votes
with respect to the Plan, the Distribution of property under the Plan, or any other act or
omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date related or relating to the foregoing; provided, however, that the releases set
forth in Article X.J.4 of the Plan shall not, and shall not be construed to: (a) release any
Released Party from Causes of Action arising out of, or related to, any act or omission of a
Released Party that is a criminal act or that constitutes fraud, gross negligence or willful
misconduct; (b) release any post-Effective Date obligations of any Person under the Plan
Documents or any document, instrument, or agreement executed to implement the Plan; or
(c) modify, reduce, impair or otherwise affect the ability of any holder of an Allowed Non-
Abuse Litigation Claim to recover on account of such Allowed Claim in accordance with
Article III.B.9 of the Plan. Notwithstanding the foregoing or anything to the contrary herein,
(i) with respect to holders of Allowed General Unsecured Claims or Allowed Non-Abuse
Litigation Claims, nothing in the Plan or the release set forth in Article X.J.4 of the Plan
shall, or shall be construed to, release any claims or Causes of Action against any Local
Council, Chartered Organization, or Non-Settling Insurance Company (subject to Article

8
    “Releasing Claim Holder” means, collectively, (a) all holders of Claims that vote to accept the Plan and do not
    opt out of the releases set forth in Article X.J.4 of the Plan; (b) all holders of Claims that are presumed to accept
    the Plan, except for holders of such Claims that file a timely objection to the releases set forth in Article X.J.4 of
    the Plan; (c) all holders of Claims entitled to vote on the Plan and who vote against the Plan and do not opt out of
    the releases set forth in Article X.J.4 of the Plan; and (d) all of such Persons’ predecessors, successors and assigns,
    subsidiaries, affiliates, current and former officers, directors, principals, shareholders, members, partners,
    employees, agents, advisory board members, financial advisors, attorneys, accountants, investment bankers,
    consultants, representatives, management companies, and other professionals, and all such Persons’ respective
    heirs, executors, estates, servants and nominees, in their respective capacities as such.

                                                           10
IV.D.3 of the Plan) and (ii) nothing in the Plan or the release set forth in Article X.J.4 of the
Plan shall, or shall be construed to, release any claims or Causes of Action asserted by
Century Indemnity Company against Sidley Austin LLP (“Sidley”) related to Sidley’s
representation of the Debtors prior to the Petition Date.

        f.       Releases Relating to Contributing Chartered Organizations.

               In furtherance of the Abuse Claims Settlement, as of the date that the
Confirmation Order and Affirmation Order become Final Orders, except for the rights that
remain in effect from and after the Effective Date to enforce the Plan, the Confirmation
Order, and the terms of the TCJC Settlement Agreement,9 for good and valuable
consideration, the adequacy of which is hereby confirmed, each of the Contributing
Chartered Organizations, including TCJC, shall, and shall be deemed to, expressly,
conclusively, absolutely, unconditionally, irrevocably, and forever release and discharge the
Debtors, Reorganized BSA, the Related Non-Debtor Entities, the Local Councils, the other
Protected Parties, the Limited Protected Parties, the Settling Insurance Companies,
including Hartford, the Future Claimants’ Representative, the Coalition, the Settlement
Trust, and each of its and their respective Representatives (collectively, the “Settlement
Parties”), of and from any and all Claims, Interests, obligations, rights, demands, suits,
judgments, damages, debts, remedies, losses and liabilities of any nature whatsoever
(including any derivative claims or Causes of Action asserted or that may be asserted on
behalf of the Debtors, Reorganized BSA, or the Estates), whether liquidated or unliquidated,
fixed or contingent, matured or unmatured, known or unknown, foreseen or unforeseen,
existing or hereinafter arising, in law, equity, contract, tort or otherwise, based on or relating
to, or in any manner arising from, in whole or in part, any act, omission, transaction, event,
or other circumstance taking place or existing on or before the date that the Confirmation
Order and Affirmation Order become Final Orders (including before the Petition Date) in
connection with or related to (i) Abuse Claims, (ii) the Chapter 11 Cases, (iii) the Plan, or
(iv) any Claims that were or could have been asserted by the Contributing Chartered
Organizations against the Settlement Parties or any of them.

              In furtherance of the Abuse Claims Settlement, as of the date that the
Confirmation Order and Affirmation Order become Final Orders, except for the rights that
remain in effect from and after the Effective Date to enforce the Plan, the Confirmation
Order, and the terms of the TCJC Settlement Agreement, for good and valuable
consideration, the adequacy of which is hereby confirmed, each of the Settlement Parties
shall, and shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever release and discharge each of the Contributing Chartered
Organizations, including TCJC, of and from any and all Claims, Interests, obligations,
rights, demands, suits, judgments, damages, debts, remedies, losses and liabilities of any
nature whatsoever, whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, existing or hereinafter arising, in
9
    “TCJC Settlement Agreement” means that certain settlement agreement, which remains subject to definitive
    documentation, by and between TCJC, the Debtors, the Ad Hoc Committee, the Coalition, the Future Claimants’
    Representative, and certain state court counsel to holders of Direct Abuse Claims, as such agreement is described
    in the term sheet appended to the Sixth Mediators’ Report [D.I. 6210] filed on September 14, 2021. Upon its
    execution by all of the parties thereto, the TCJC Settlement Agreement shall be attached to the Plan as Exhibit
    J-1.

                                                        11
law, equity, contract, tort or otherwise, based on or relating to, or in any manner arising
from, in whole or in part, any act, omission, transaction, event, or other circumstance taking
place or existing on or before the date that the Confirmation Order and Affirmation Order
become Final Orders (including before the Petition Date) in connection with or related to
(i) Abuse Claims, (ii) the Chapter 11 Cases, (iii) the Plan, or (iv) any Claims that were or
could have been asserted by the Settlement Parties against the Contributing Chartered
Organizations or any of them.

         g.       Channeling Injunction.

        Terms. To preserve and promote the settlements contemplated by and provided for
in the Plan, including the Abuse Claims Settlement, the Hartford Insurance Settlement, and
the TCJC Settlement, and to supplement, where necessary, the injunctive effect of the
Discharge as provided in sections 1141 and 524 of the Bankruptcy Code and as described in
Article X of the Plan, pursuant to the exercise of the equitable jurisdiction and power of the
Bankruptcy Court and the District Court under section 105(a) of the Bankruptcy Code, (a)
the sole recourse of any holder of an Abuse Claim against a Protected Party on account of
such Abuse Claim shall be to and against the Settlement Trust pursuant to the Settlement
Trust Documents,10 and such holder shall have no right whatsoever at any time to assert such
Abuse Claim against any Protected Party or any property or interest in property of any
Protected Party, and (b) the sole recourse of any holder of a Post-1975 Chartered
Organization Abuse Claim against a Limited Protected Party on account of such Post-1975
Chartered Organization Abuse Claim shall be to and against the Settlement Trust pursuant
to the Settlement Trust Documents, and such holder shall have no right whatsoever at any
time to assert such Post-1975 Chartered Organization Abuse Claim against any Limited
Protected Party or any property or interest in property of any Limited Protected Party. On
and after the Effective Date, all Persons that have held or asserted, currently hold or assert,
or that may in the future hold or assert, any Abuse Claim against the Protected Parties, or
any of them, or any Post-1975 Chartered Organization Abuse Claim against the Limited
Protected Parties, or any of them, shall be permanently and forever stayed, restrained and
enjoined from taking any action for the purpose of directly, indirectly, or derivatively
collecting, recovering, or receiving payment, satisfaction, or recovery from any Protected
Party with respect to any such Abuse Claim or from any Limited Protected Party with
respect to any such Post-1975 Chartered Organization Abuse Claim, other than from the
Settlement Trust pursuant to the Settlement Trust Documents, including:

               (i)      commencing, conducting, or continuing, in any manner, whether
        directly, indirectly, or derivatively, any suit, action, or other proceeding of any kind
        (including a judicial, arbitration, administrative, or other proceeding) in any forum in
        any jurisdiction around the world against or affecting any Protected Party or Limited



10
     “Settlement Trust Documents” means, collectively, (a) the Settlement Trust Agreement, (b) the Trust Distribution
     Procedures, (c) the Document Agreement, (d) the Confirmation Order, and (e) any other agreements, instruments
     and documents governing the establishment, administration and operation of the Settlement Trust, which shall be
     substantially in the forms set forth as exhibits in the Plan or in the Plan Supplement, as the same may be amended
     or modified from time to time in accordance with the terms thereof.

                                                          12
     Protected Party or any property or interest in property of any Protected Party or
     Limited Protected Party;

              (ii)   enforcing, levying, attaching (including any prejudgment attachment),
      collecting or otherwise recovering, by any manner or means, either directly or
      indirectly, any judgment, award, decree, or order against or affecting any Protected
      Party or Limited Protected Party or any property or interest in property of any
      Protected Party or Limited Protected Party;

             (iii) creating, perfecting, or otherwise enforcing in any manner, whether
      directly or indirectly, any Encumbrance of any kind against any Protected Party or
      Limited Protected Party or any property or interest in property of any Protected
      Party or Limited Protected Party;

             (iv)   asserting, implementing or effectuating any setoff, right of
      reimbursement, subrogation, indemnity, contribution, reimbursement, or
      recoupment of any kind, in any manner, directly or indirectly, against any obligation
      due to any Protected Party or Limited Protected Party or any property or interest in
      property of any Protected Party or Limited Protected Party; or

             (v)    taking any act in any manner, and in any place whatsoever, that does
      not conform to, or comply with, the provisions of the Plan Documents or the
      Settlement Trust Documents or with regard to any matter that is within the scope of
      the matters designated by the Plan to be subject to resolution by the Settlement Trust,
      except in conformity and compliance with the Settlement Trust Documents with
      respect to any such Abuse Claim or Post-1975 Chartered Organization Abuse Claim.

      Reservations. Notwithstanding anything to the contrary in Article X.F of the Plan,
the Channeling Injunction shall not enjoin:

             (i)    the rights of holders of Abuse Claims or Post-1975 Chartered
      Organization Abuse Claims to assert such Abuse Claims solely against the Settlement
      Trust in accordance with the Trust Distribution Procedures, including the ability to
      pursue the Settlement Trust in the tort system as described in Article XII of the Trust
      Distribution Procedures;

             (ii)  the rights of holders of Abuse Claims to assert such Abuse Claims
      against anyone other than a Protected Party or, in the case of Post-1975 Chartered
      Organization Abuse Claims, against anyone other than a Limited Protected Party;

            (iii) prior to the date that an Entity (other than an Insurance Company)
      becomes a Protected Party under Article IV.I of the Plan, the right of holders of Abuse
      Claims to assert such Abuse Claims against such Entity;

             (iv)  prior to the date that a Chartered Organization becomes a Limited
      Protected Party under Article IV.J of the Plan, the right of holders of Post-1975
      Chartered Organization Abuse Claims to assert such Abuse Claims against such
      Entity;


                                            13
                (v)    the rights of holders of Abuse Claims that are not Post-1975 Chartered
         Organization Abuse Claims to assert such Abuse Claims against any Limited
         Protected Party (unless such Limited Protected Party becomes a Protected Party
         under Article IV.I of the Plan);

               (vi)   the right of any Person to assert any Claim, debt, obligation or liability
         for payment of Settlement Trust Expenses solely against the Settlement Trust in
         accordance with the Settlement Trust Documents;

                (vii) the Settlement Trust from enforcing its rights under the Plan and the
         Settlement Trust Documents; or

                (viii) the rights of the Settlement Trust to prosecute any action against any
         Non-Settling Insurance Company based on or arising from Abuse Insurance Policies
         that are not the subject of an Insurance Settlement Agreement, subject to any
         Insurance Coverage Defenses.

         h.       Exculpation.

        From and after the Effective Date, none of the Exculpated Parties11 shall have or incur
any liability to, or be subject to any right of action by, any Person for any act, omission,
transaction, event, or other circumstance occurring on or before the Effective Date in
connection with, relating to or arising out of the Chapter 11 Cases, the negotiation of the
Plan Documents, the JPM/Creditors’ Committee Settlement, the Hartford Insurance
Settlement Agreement, the TCJC Settlement Agreement, the Releases and Injunctions, the
pursuit of Confirmation of the Plan, the administration, consummation and implementation
of the Plan or the property to be Distributed under the Plan, or the management or operation
of the Debtors (except for any liability that results primarily from such Exculpated Party’s
gross negligence, bad faith or willful misconduct). In all respects, each and all such
Exculpated Parties shall be entitled to rely upon the advice of counsel with respect to their
duties and responsibilities under, or in connection with, the matters referenced in the
preceding sentence. Notwithstanding the foregoing or any provision of the Plan to the
contrary, Sidley shall not be an Exculpated Party with respect to any claims that Century
Indemnity Company asserts against Sidley related to Sidley’s representation of the Debtors
prior to the Petition Date.

         i.       Injunctions Related to Releases and Exculpation.

       Injunction Related to Releases. As of the Effective Date, all holders of Claims that
are the subject of Article X.J of the Plan are, and shall be, expressly, conclusively, absolutely,
unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred and

11
     “Exculpated Parties” means, collectively, the following Persons: (a) the Debtors; (b) Reorganized BSA; (c) the
     Creditors’ Committee; (d) the members of the Creditors’ Committee in their capacities as such; (e) the Tort
     Claimants’ Committee; (f) the members of the Tort Claimants’ Committee in their capacities as such; (g) the
     Future Claimants’ Representative; (h) the Creditor Representative; and (i) all of such Persons’ current officers
     and directors, former officers and directors who served in such capacity during the pendency of the Chapter 11
     Cases but are no longer officers or directors as of the Effective Date, employees, volunteers, agents, attorneys,
     financial advisors, accountants, investment bankers, consultants, representatives, and other professionals.

                                                         14
enjoined from taking any of the following actions against any Released Party or its property
or successors or assigns on account of or based on the subject matter of such Claims, whether
directly or indirectly, derivatively or otherwise: (a) commencing, conducting or continuing
in any manner, directly or indirectly, any suit, action or other proceeding (including any
judicial, arbitral, administrative or other proceeding) in any forum; (b) enforcing, attaching
(including any prejudgment attachment), collecting, or in any way seeking to recover any
judgment, award, decree, or other order; (c) creating, perfecting or in any way enforcing in
any matter, directly or indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking
reimbursement or contributions from, or subrogation against, or otherwise recouping in any
manner, directly or indirectly, any amount against any liability or obligation that is
discharged under Article X.E of the Plan or released under Article X.J of the Plan; provided,
however, that the injunctions set forth in Article X.L.1 of the Plan shall not, and shall not be
construed to, enjoin any holder of a Claim that is the subject of Article X.J of the Plan from
taking any action arising out of, or related to, any act or omission of a Released Party that is
a criminal act or that constitutes fraud, gross negligence or willful misconduct.

        Injunction Related to Exculpation. As of the Effective Date, all holders of Claims that
are the subject of Article X.K of the Plan are, and shall be, expressly, conclusively, absolutely,
unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred and
enjoined from taking any of the following actions against any Exculpated Party on account
of or based on the subject matter of such Claims, whether directly or indirectly, derivatively
or otherwise: (a) commencing, conducting or continuing in any manner, directly or
indirectly, any suit, action or other proceeding (including any judicial, arbitral,
administrative or other proceeding) in any forum; (b) enforcing, attaching (including any
prejudgment attachment), collecting, or in any way seeking to recover any judgment, award,
decree, or other order; (c) creating, perfecting or in any way enforcing in any matter, directly
or indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking reimbursement or
contributions from, or subrogation against, or otherwise recouping in any manner, directly
or indirectly, any amount against any liability or obligation that is discharged under Article
X.E of the Plan or released under Article X.J of the Plan; provided, however, that the
injunctions set forth in Article X.L.2 of the Plan shall not, and shall not be construed to,
enjoin any Person that is the subject of Article X.K of the Plan from taking any action arising
out of, or related to, any act or omission of a Exculpated Party that is a criminal act or that
constitutes fraud, gross negligence or willful misconduct.

PLEASE BE ADVISED THAT IF YOUR CLAIM IS UNIMPAIRED UNDER THE
PLAN, YOU WILL BE DEEMED TO HAVE GRANTED THE RELEASES
CONTAINED IN ARTICLE X.J.4 OF THE PLAN UNLESS YOU TIMELY FILE AN
OBJECTION TO THE PLAN.

PLEASE ALSO BE ADVISED THAT IF YOUR CLAIM IS IMPAIRED AND YOU
ARE ELIGIBLE TO VOTE TO ACCEPT OR REJECT THE PLAN AND YOU VOTE
TO ACCEPT OR ACCEPT THE PLAN, YOU WILL BE DEEMED TO HAVE
GRANTED THE RELEASES CONTAINED IN ARTICLE X.J.4 OF THE PLAN
UNLESS YOU TIMELY OPT OUT OF THE RELEASES IN ARTICLE X.J.4 OF THE
PLAN ON YOUR BALLOT.



                                               15
         12. If you would like copies of the Plan, the Disclosure Statement, the Solicitation
Procedures Order, or other documents related to the Plan, free of charge, you may obtain these
documents from the Solicitation Agent by: (a) calling the Debtors’ toll-free restructuring hotline
at 866-907-2721, (b) emailing BSAballots@omniagnt.com, (c) writing to Boy Scouts of America
Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills,
CA 91367, or (d) submitting an inquiry on the Debtors’ restructuring website at
https://omniagentsolutions.com/BSA. You may also access from these materials for a fee via
PACER at http://www.deb.uscourts.gov/.

 THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY.
 IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE
 PLAN OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE TO
 OBTAIN ADDITIONAL INFORMATION, PLEASE CONTACT THE SOLICITATION
 AGENT VIA ONE OF THE METHODS SPECIFIED ABOVE. PLEASE NOTE THAT
 THE SOLICITATION AGENT MAY NOT PROVIDE LEGAL ADVICE. IF YOU NEED
 LEGAL ADVICE, PLEASE CONSULT WITH YOUR ATTORNEY.


Dated: [●], 2021

WHITE & CASE LLP                                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Jessica C. Lauria (admitted pro hac vice)           Derek C. Abbott (No. 3376)
1221 Avenue of the Americas                         Andrew R. Remming (No. 5120)
New York, New York 10020                            Paige N. Topper (No. 6470)
Telephone: (212) 819-8200                           1201 North Market Street, 16th Floor
Email: jessica.lauria@whitecase.com                 P.O. Box 1347
                                                    Wilmington, Delaware 19899-1347
– and –                                             Telephone: (302) 658-9200
                                                    Email: dabbott@morrisnichols.com
WHITE & CASE LLP                                           aremming@morrisnichols.com
Michael C. Andolina (admitted pro hac vice)                ptopper@morrisnichols.com
Matthew E. Linder (admitted pro hac vice)
Laura E. Baccash (admitted pro hac vice)
Blair M. Warner (admitted pro hac vice)
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 881-5400
Email: mandolina@whitecase.com
       mlinder@whitecase.com
       laura.baccash@whitecase.com
       blair.warner@whitecase.com

                      Attorneys for the Debtors and Debtors in Possession




                                               16
        Exhibit 4

Form of Publication Notice
                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                  Chapter 11

    BOY SCOUTS OF AMERICA AND                               Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                            (Jointly Administered)
                                 Debtors.
                                                            Hearing Date: [December 9], 2021, at 10:00 a.m. (ET)
                                                            Objection Deadline [November 23], 2021 at 4:00 p.m. (ET)

        NOTICE OF (I) DEADLINE FOR CASTING VOTES TO ACCEPT OR REJECT
        PROPOSED FIFTH AMENDED CHAPTER 11 PLAN OF REORGANIZATION,
    (II) HEARING TO CONSIDER CONFIRMATION OF PROPOSED FIFTH AMENDED
       CHAPTER 11 PLAN OF REORGANIZATION FOR BOY SCOUTS OF AMERICA
              AND DELAWARE BSA, LLC, AND (III) RELATED MATTERS

       PLEASE TAKE NOTICE THAT on [●], 2021, the above-captioned debtors and debtors-
in-possession (together, the “Debtors”) filed:

                the Fifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and
                 Delaware BSA, LLC [D.I. [●]] (together with all schedules and exhibits thereto, and
                 as may be modified, amended, or supplemented from time to time, the “Plan”);2 and

                the Disclosure Statement for the Fifth Amended Chapter 11 Plan of Reorganization
                 for Boy Scouts of America and Delaware BSA, LLC [D.I. [●]] (together with all
                 schedules and exhibits thereto, and as may be modified, amended, or supplemented
                 from time to time, the “Disclosure Statement”).

       The Plan contains releases of the Debtors and certain third parties and related injunction
provisions. These provisions could release and prohibit holders of Abuse Claims from filing
lawsuits and asserting such claims against the BSA and certain non-debtor third parties, including
Local Councils, Contributing Chartered Organizations, including TCJC, Settling Insurance
Companies, including Hartford, and Participating Chartered Organizations, solely with respect to
Post-1975 Chartered Organization Abuse Claims. Chartered Organizations are organizations that
sponsored a Scouting unit, such as a troop or pack. The Plan provides a mechanism by which
Abuse Claims against the BSA and certain-debtor third parties, including the Local Councils,
Contributing Chartered Organizations, including TCJC, Settling Insurance Companies, including
Hartford, and Participating Chartered Organizations, solely with respect to Post-1975 Chartered

1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Plan, the
      Disclosure Statement, or the Solicitation Procedures (as defined below), as applicable.
Organization Abuse Claims, will be channeled to a trust established pursuant to section 105(a) of
the Bankruptcy Code. Confirmation of the Plan is supported by the Debtors, the Future Claimants’
Representative, the Creditors’ Committee, the Coalition, and the Ad Hoc Committee of Local
Councils. You should carefully review the Plan and the applicable release, injunction, and related
provisions at https://omniagentsolutions.com/BSA.

       PLEASE TAKE FURTHER NOTICE THAT:

        1.     On [●], 2021, the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) entered an order [D.I. [●]] (the “Solicitation Procedures Order”) approving
the Disclosure Statement. The Solicitation Procedures Order, among other things, authorizes the
Debtors to solicit votes to accept or reject the Plan and establishes procedures related thereto (the
“Solicitation Procedures”).

        2.     The Bankruptcy Court has scheduled a hearing to consider whether to confirm the
Plan beginning on [December 9], 2021 at 10:00 a.m. (Eastern Time) (the “Confirmation
Hearing”), which shall continue to the extent necessary on [December 10, December 13, December
14, and December 15], 2021 at 10:00 a.m. (Eastern Time). The Confirmation Hearing will be held
before the Honorable Laurie Selber Silverstein, United States Bankruptcy Judge, at the Bankruptcy
Court, located at 824 North Market Street, Sixth Floor, Courtroom No. 2, Wilmington, Delaware
19801.

        3.      Pursuant to the Solicitation Procedures Order, the Bankruptcy Court approved the
Solicitation Procedures, which are attached to the Solicitation Procedures Order as Exhibit 1.
Holders of Claims in Class 3A (2010 Credit Facility Claims), Class 3B (2019 RCF Claims), Class
4A (2010 Bond Claims), Class 4B (2012 Bond Claims), Class 5 (Convenience Claims), Class 6
(General Unsecured Claims), Class 7 (Non-Abuse Litigation Claims), Class 8 (Direct Abuse
Claims), and Class 9 (Indirect Abuse Claims) (collectively, the “Voting Classes”) are entitled to
receive a ballot for casting a vote on the Plan (a “Ballot”). Holders of Claims and Interests in all
other Classes under the Plan are presumed to accept or are deemed to reject the Plan. For a vote
to accept or reject the Plan to be counted, a Ballot must be completed and returned in accordance
with the instructions provided on the Ballot so that it is received by [November 16], 2021 at
4:00 p.m. (Eastern Time) (the “Voting Deadline”).

        4.     Pursuant to the Plan, holders of Claims in the Voting Classes are entitled to vote on
account of their respective Claims. If you have not received a Ballot and are entitled to vote on
the Plan, you may request a Ballot and voting instructions from Omni Agent Solutions (the
Solicitation Agent”), by (a) calling the Debtors’ toll-free restructuring hotline at 866-907-2721,
(b) emailing BSAballots@omniagnt.com, (c) writing to Boy Scouts of America Ballot Processing,
c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367, or
(d) submitting     an     inquiry      on     the    Debtors’       restructuring     website      at
https://omniagentsolutions.com/BSA, and submit your Ballot as set forth above so that it is
received by the Voting Deadline.

        5.     Pursuant to the Solicitation Procedures, all Direct and Indirect Abuse Claims in
Class 8 and Class 9 of the Plan will be temporarily allowed in the amount of $1.00 in the aggregate
per claimant or as otherwise ordered by the Bankruptcy Court, solely for purposes of voting to

                                                 2
accept or reject the Plan and not for any other purpose. If you have filed a Proof of Claim that is
subject to an objection other than a “reclassify” or “reduce and allow” objection that is filed with
the Bankruptcy Court on or before the Solicitation Date (a “Disputed Claim”) and seek to challenge
the disallowance or estimation of your Disputed Claim for voting purposes, you must file with the
Bankruptcy Court a motion for an order, pursuant to Bankruptcy Rule 3018(a), temporarily
allowing such claim for purposes of voting to accept or reject the Plan (a “Rule 3018(a) Motion”).
Any Rule 3018(a) Motion must be filed with the Bankruptcy Court and served on the Debtors on
or before [October 19], 2021. If a holder of a Disputed Claim files a timely Rule 3018(a) Motion,
such holder’s Ballot shall not be counted unless a Resolution Event occurs with respect to such
Disputed Claim prior to [November 16], 2021 or as otherwise ordered by the Bankruptcy Court.

        6.     The Plan proposes certain releases and injunctions in furtherance of the Plan.
The Plan proposes a Channeling Injunction that permanently channels all Abuse Claims
against the Debtors and the Protected Parties and Limited Protected Parties to a Settlement
Trust established pursuant to section 105(a) of the Bankruptcy Code. In addition, the Plan
proposes an injunction that permanently enjoins the pursuit of any claim against or interest
in the Debtors, Reorganized BSA, the Settlement Trust, or its or their respective property to
the extent such claim or interest has been discharged, released, waived, settled, or deemed
satisfied in accordance with the Plan (other than the enforcement of any right pursuant to
the Plan). For the specific terms and conditions of all the releases and injunctions provided
for in the Plan, and the precise scope of the Claims and Demands to be channeled, please
refer to the specific terms of the Plan, which can be obtained as described below.

       7.      If the Plan is approved by the Bankruptcy Court, all current and future holders of
Abuse Claims against the Debtors can request and receive money only from the Settlement Trust.
You should read the Plan and Disclosure Statement carefully for details about how the Plan, if
approved, will affect your rights.

        8.     The Bankruptcy Court has issued the Solicitation Procedures Order describing how
to vote on the Plan, and the Disclosure Statement contains information that will help you decide
how to vote. Your legal rights will be affected if the Plan is approved.

        9.      Under the Solicitation Procedures approved by the Bankruptcy Court, attorneys for
holders of Direct Abuse Claims may vote on the Plan on behalf of their clients, if authorized by
each client. If you are unsure whether your attorney is authorized to vote on your behalf, please
contact your attorney.

        10.     If you would like to object to the Plan, you may do so by filing your objection no
later than [November 23], 2021 at 4:00 p.m. (Eastern Time) (the “Plan Objection Deadline”).
Any objections or responses to confirmation of the Plan, must: (a) be in writing; (b) state the name
and address of the objecting party and the nature and amount of the Claim of such party; (c) state
with particularity the legal and factual basis and nature of any objection to the Plan and include
any evidentiary support therefor; and (d) be filed with the Bankruptcy Court, 824 North Market
Street, Third Floor, Wilmington, Delaware 19801 together with proof of service on or before the
Plan Objection Deadline, and served so as to be actually received by the parties below (the
“Notice Parties”) on or before the Plan Objection Deadline, which service may be through the


                                                 3
CM/ECF system, with courtesy copies by email on the parties listed in the Notice of Hearing to
Consider Confirmation of Fifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of
America and Delaware BSA, LLC, attached as Exhibit 3 to the Solicitation Procedures Order and
available at https://omniagentsolutions.com/BSA.

 OBJECTIONS NOT TIMELY FILED AND SERVED STRICTLY AS PROVIDED
 HEREIN MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT AND MAY
 BE DEEMED OVERRULED WITHOUT FURTHER NOTICE.

        If you would like to review the Plan, the Disclosure Statement, the Solicitation Procedures
Order, or other documents related to the Plan free of charge, you may obtain these documents from
the Solicitation Agent by: (a) calling the Debtors’ toll-free restructuring hotline at 866-907-2721,
(b) emailing BSAballots@omniagnt.com, (c) writing to Boy Scouts of America Ballot Processing,
c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367, or
(d) submitting     an      inquiry      on     the     Debtors’      restructuring      website   at
https://omniagentsolutions.com/BSA. You may also access from these materials for a fee via
PACER at http://www.deb.uscourts.gov/.

Dated: [●], 2021

WHITE & CASE LLP                                     MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Jessica C. Lauria (admitted pro hac vice)            Derek C. Abbott (No. 3376)
1221 Avenue of the Americas                          Andrew R. Remming (No. 5120)
New York, New York 10020                             Paige N. Topper (No. 6470)
Telephone: (212) 819-8200                            1201 North Market Street, 16th Floor
Email: jessica.lauria@whitecase.com                  P.O. Box 1347
                                                     Wilmington, Delaware 19899-1347
– and –                                              Telephone: (302) 658-9200
                                                     Email: dabbott@morrisnichols.com
WHITE & CASE LLP                                             aremming@morrisnichols.com
Michael C. Andolina (admitted pro hac vice)                  ptopper@morrisnichols.com
Matthew E. Linder (admitted pro hac vice)
Laura E. Baccash (admitted pro hac vice)
Blair M. Warner (admitted pro hac vice)
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 881-5400
Email: mandolina@whitecase.com
       mlinder@whitecase.com
       laura.baccash@whitecase.com
       blair.warner@whitecase.com

                      Attorneys for the Debtors and Debtors in Possession




                                                 4
           Exhibit 5

Form of Non-Voting Status Notice
                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                  Chapter 11

    BOY SCOUTS OF AMERICA AND                               Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                            (Jointly Administered)
                                 Debtors.


    NOTICE OF NON-VOTING STATUS TO HOLDERS OF UNCLASSIFIED
    CLAIMS AND HOLDERS OF UNIMPAIRED CLAIMS CONCLUSIVELY
   PRESUMED TO ACCEPT THE FIFTH AMENDED CHAPTER 11 PLAN OF
REORGANIZATION FOR BOY SCOUTS OF AMERICA AND DELAWARE BSA, LLC

             To:    All Holders of Unclassified Claims and Claims in Classes 1 and 2

                           IMPORTANT NOTICE REGARDING RELEASES

                             HOLDERS OF CLAIMS IN CLASSES 1 AND 2

AS THE HOLDER OF A CLAIM THAT IS UNIMPAIRED UNDER THE PLAN, YOU
ARE PRESUMED TO ACCEPT THE PLAN. YOU ARE ALSO CONCLUSIVELY
PRESUMED TO GRANT THE “RELEASES BY HOLDERS OF CLAIMS” (SET FORTH
BELOW AND IN ARTICLE X.J.4 OF THE PLAN) UNLESS YOU TIMELY FILE AN
OBJECTION TO THE PLAN IN ACCORDANCE WITH THE PROCEDURES BELOW.

                       HOLDERS OF ADMINISTRATIVE EXPENSE CLAIMS
                               AND PRIORITY TAX CLAIMS

YOUR CLAIM IS UNCLASSIFIED UNDER THE PLAN AND YOU ARE NOT
ENTITLED TO VOTE TO ACCEPT OR REJECT THE PLAN.

             PLEASE TAKE NOTICE OF THE FOLLOWING:

                              APPROVAL OF DISCLOSURE STATEMENT

          1.       On [●], 2021, the United States Bankruptcy Court for the District of Delaware (the
    “Bankruptcy Court”) entered an order in the above-captioned chapter 11 cases [D.I. [●]] (the
    “Solicitation Procedures Order”): (a) approving the Amended Disclosure Statement for the Fifth


1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
      number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
    Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC
    (together with all schedules and exhibits thereto, and as may be modified, amended, or
    supplemented from time to time, the “Disclosure Statement”); (b) establishing the Voting Record
    Date, Voting Deadline, and other related dates in connection with confirmation of the Fifth
    Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC
    (together with all schedules and exhibits thereto, and as may be modified, amended, or
    supplemented from time to time, the “Plan”);2 (c) approving procedures for soliciting, receiving,
    and tabulating votes on the Plan and for filing objections to the Plan (the “Solicitation
    Procedures”); and (d) approving the form and manner of notice and other related documents as
    they relate to the Debtors.

                                  ENTITLEMENT TO VOTE ON PLAN

        2.      You are receiving this notice because you are the holder of a Claim(s) in Class 1
(Other Priority Claims) and/or Class 2 (Other Secured Claims) under the Plan (the “Unimpaired
Non-Voting Classes”), or you are a holder of an Administrative Expense Claim or Priority Tax
Claim, which are unclassified under the Plan (together, the “Unclassified Claims”). Pursuant to
the terms of Article III of the Plan, holders of Claims in Classes 1 and 2 are Unimpaired and
therefore, pursuant to section 1126(f) of the Bankruptcy Code, you are conclusively presumed
to have accepted the Plan and are not entitled to vote on the Plan. Accordingly, this notice is
being sent to you for informational purposes only. Pursuant to the terms of Article II of the Plan,
holders of Unclassified Claims are not entitled to vote on the Plan and will not be deemed to release
the Released Parties under Article X.J.4 of the Plan. Holders of Claims in the Unimpaired Non-
Voting Classes will be deemed to release the Released Parties from any all Claims and causes of
action to the extent provided in Article X.J.4 of the Plan, unless such parties timely file an objection
to the release no later than the Plan Objection Deadline (as defined below) in accordance with the
procedures set forth below.

                DEADLINE FOR OBJECTIONS TO CONFIRMATION OF PLAN

         3.    The Bankruptcy Court has scheduled a hearing to consider whether to confirm the
Plan beginning on [December 9], 2021 at 10:00 a.m. (Eastern Time) (the “Confirmation
Hearing”), which shall continue to the extent necessary on [December 10, December 13, December
14, and December 15], 2021 at 10:00 a.m. (Eastern Time). The Confirmation Hearing will be held
before the Honorable Laurie Selber Silverstein, United States Bankruptcy Judge, at the Bankruptcy
Court, located at 824 North Market Street, Sixth Floor, Courtroom No. 2, Wilmington, Delaware
19801. Please be advised that the Confirmation Hearing may be adjourned or continued
from time to time by the Bankruptcy Court or the Debtors without further notice other than
as indicated in any notice or agenda of matters scheduled for a particular hearing that is
filed with the Bankruptcy Court. If the Confirmation Hearing is continued, the Debtors will
post the new date and time of the Confirmation Hearing at https://omniagentsolutions.com/BSA.
The Plan may be modified, if necessary, prior to, during, or as a result of the Confirmation Hearing,



2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Plan, the
      Disclosure Statement, or the Solicitation Procedures (defined as below), as applicable.


                                                           2
without further notice to creditors or other parties in interest, unless such notice is required by the
Bankruptcy Code, Bankruptcy Rules, or other applicable law.

         4.      Notwithstanding the fact that you are not entitled to vote to accept or reject the Plan
you nevertheless may be a party in interest in these Chapter 11 Cases and you, therefore, may be
entitled to participate in these Chapter 11 Cases, including by filing objections to confirmation of
the Plan. If you would like to object to the Plan, you may do so by filing your objection no later
than [November 23], 2021 at 4:00 p.m. (Eastern Time) (the “Plan Objection Deadline”). Any
objections or responses to confirmation of the Plan, must: (a) be in writing; (b) state the name and
address of the objecting party and the nature and amount of the Claim of such party; (c) state with
particularity the legal and factual basis and nature of any objection to the Plan and include any
evidentiary support therefor; and (d) be filed with the Bankruptcy Court, 824 North Market Street,
Third Floor, Wilmington, Delaware 19801 together with proof of service on or before the Plan
Objection Deadline, and served so as to be actually received by the parties below on or before the
Plan Objection Deadline, which service may be through the CM/ECF system, with courtesy copies
by email:

       (a)     counsel to the Debtors, (i) White & Case LLP, 1221 Avenue of the Americas, New
               York, New York 10020 (Attn: Jessica C. Lauria (jessica.lauria@whitecase.com)),
               and 111 South Wacker Drive, Chicago, Illinois 60606 (Attn: Michael C. Andolina
               (mandolina@whitecase.com), Matthew E. Linder (mlinder@whitecase.com), and
               Blair Warner (blair.warner@whitecase.com)) and (ii) Morris, Nichols, Arsht &
               Tunnell LLP, 1201 North Market Street, 16th Floor, P.O. Box 1347, Wilmington,
               Delaware 19899-1347 (Attn: Derek C. Abbott (dabbott@morrisnichols.com),
               Andrew R. Remming (aremming@morrisnichols.com), and Paige N. Topper
               (ptopper@morrisnichols.com));

       (b)     the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware
               19801 (Attn: David L. Buchbinder (david.l.buchbinder@usdoj.gov) and Hannah
               M. McColllum (hannah.mccollum@usdoj.gov));

       (c)     counsel to the Tort Claimants’ Committee, Pachulski Stang Ziehl & Jones LLP,
               919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE 19801 (Attn:
               James I. Stang (jstang@pszjlaw.com), John A. Morris (jmorris@pszjlaw.com),
               James E. O’Neill (joneill@pszjlaw.com), and John W. Lucas
               (jlucas@pszjlaw.com));

       (d)     counsel to the Creditors’ Committee, Kramer Levin Naftalis & Frankel LLP, 1177
               Avenue of the Americas, New York, New York 10036 (Attn: Thomas Moers Mayer
               (tmayer@kramerlevin.com), Rachael Ringer (rringer@kramerlevin.com), David E.
               Blabey,      Jr.    (dblabey@kramerlevin.com),      Jennifer     R.    Sharret
               (jsharret@kramerlevin.com),         and       Megan          M.        Wasson
               (mwasson@kramerlevin.com));

       (e)     counsel to the Future Claimants’ Representative, Young Conaway Stargatt &
               Taylor, LLP, 1000 North King Street, Wilmington, Delaware 19801 (Attn: Robert
               S. Brady (rbrady@ycst.com), Edwin J. Harron (eharron@ycst.com), and Sharon
               M. Zieg (szieg@ycst.com)); and

                                                   3
         (f)   counsel to JPMorgan Chase Bank National Association, Norton Rose Fulbright US
               LLP, 2200 Ross Avenue, Dallas, Texas 75201-7932 (Attn: Kristian W. Gluck
               (kristian.gluck@nortonrosefulbright.com)).

  OBJECTIONS NOT TIMELY FILED AND SERVED STRICTLY AS PRESCRIBED
 HEREIN MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT AND MAY
         BE DEEMED OVERRULED WITHOUT FURTHER NOTICE.

         SUMMARY OF PLAN TREATMENT OF CLAIMS AND EQUITY INTERESTS
        5.      The Plan proposes to modify the rights of certain creditors of the Debtors. The
classification of Claims and Equity Interests under the Plan is described generally below.

 Class                  Claim               Status                     Voting Rights
   1      Other Priority Claims           Unimpaired    Presumed to Accept; Not Entitled to Vote
   2      Other Secured Claims            Unimpaired    Presumed to Accept; Not Entitled to Vote
  3A      2010 Credit Facility Claims      Impaired     Entitled to Vote
  3B      2019 RCF Claims                  Impaired     Entitled to Vote
  4A      2010 Bond Claims                 Impaired     Entitled to Vote
  4B      2012 Bond Claims                 Impaired     Entitled to Vote
   5      Convenience Claims               Impaired     Entitled to Vote
   6      General Unsecured Claims         Impaired     Entitled to Vote
   7      Non-Abuse Litigation Claims      Impaired     Entitled to Vote
   8      Direct Abuse Claims              Impaired     Entitled to Vote
   9      Indirect Abuse Claims            Impaired     Entitled to Vote
  10      Interests in Delaware BSA        Impaired     Deemed to Reject; Not Entitled to Vote

         RELEASE, EXCULPATION, AND INJUNCTION PROVISIONS IN PLAN

        6.      Pursuant to Article X of the Plan, the Debtors are seeking approval of certain
release, injunction, and exculpation provisions, which will become effective if the Plan is approved
and described in Article VI.Q of the Disclosure Statement. If you hold a Claim in one of the
Unimpaired Classes, you will be presumed to accept the Plan and grant the Releases by
holders of Claims set forth below and in Article X.J.4 of the Plan, unless you object to the
release before the Plan Objection Deadline. Such provisions include the following:

        a.      Discharge Injunction. From and after the Effective Date, except as expressly
provided in the Plan or the Confirmation Order, all holders of Claims or Interests of any
nature whatsoever against or in the Debtors or any of their assets or properties based upon
any act, omission, transaction, occurrence, or other activity of any nature that occurred prior
to the Effective Date that are discharged pursuant to the terms of the Plan shall be precluded
and permanently enjoined from taking any of the following actions on account of, or on the
basis of, such discharged Claims and Interests: (a) commencing or continuing any action or
other proceeding of any kind against the Debtors, Reorganized BSA, the Settlement Trust,
or its or their respective property; (b) enforcing, attaching, collecting, or recovering by any
manner or means of judgment, award, decree or other against the Debtors, Reorganized

                                                 4
BSA, the Settlement Trust, or its or their respective property; (c) creating, perfecting or
enforcing any Lien or Encumbrance of any kind against the Debtors, Reorganized BSA, the
Settlement Trust, or its or their respective property; or (d) commencing or continuing any
judicial or administrative proceeding, in any forum and in any place in the world, that does
not comply with or is inconsistent with the provisions of the Plan or the Confirmation Order.
The foregoing injunction shall extend to the successors of the Debtors (including
Reorganized BSA) and its and their respective properties and interests in property. In
accordance with the foregoing, except as expressly provided in the Plan or the Confirmation
Order, the Confirmation Order shall be a judicial determination of discharge or termination
of all Claims, Interests and other debts and liabilities against or in the Debtors pursuant to
sections 105, 524 and 1141 of the Bankruptcy Code, and such discharge shall void any
judgment obtained against the Debtors at any time to the extent such judgment relates to a
discharged Claim or Interest.

       b.     Releases by Holders of Claims. As of the Effective Date, except for the rights
that remain in effect from and after the Effective Date to enforce the Plan and the
Confirmation Order, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of the Released Parties3 to facilitate and implement the
reorganization of the Debtors and the settlements embodied in the Plan, including the JPM
/ Creditors’ Committee Settlement, the Hartford Insurance Settlement, and the TCJC
Settlement, as an integral component of the Plan, and except as otherwise expressly provided
in the Plan or the Confirmation Order, to the maximum extent permitted under applicable
law, as such law may be extended subsequent to the Effective Date, all Releasing Claim
Holders4 shall, and shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever release and discharge each and all of the Released Parties of and
from any and all Claims, Interests, obligations, rights, demands, suits, judgments, damages,
debts, remedies, losses and liabilities of any nature whatsoever (including any derivative
claims or Causes of Action asserted or that may be asserted on behalf of the Debtors,
Reorganized BSA, or the Estates), whether liquidated or unliquidated, fixed or contingent,

3
    “Released Parties” means, collectively, the following Persons, in each case in its or their respective capacities as
    such: (a) the Debtors; (b) Reorganized BSA; (c) the Related Non-Debtor Entities; (d) the Creditors’ Committee;
    (e) the members of the Creditors’ Committee in their capacities as such; (f) the Tort Claimants’ Committee; (g)
    the members of the Tort Claimants’ Committee in their capacities as such; (h) the Future Claimants’
    Representative; (i) the Coalition; (j) JPM; (k) the Settling Insurance Companies, including Hartford; (l) the
    Contributing Chartered Organizations, including TCJC; (m) the Foundation, in its capacity as lender under the
    Foundation Loan Agreement; (n) the Ad Hoc Committee; (o) the members of the Ad Hoc Committee in their
    capacities as such; (p) the Creditor Representative; (q) the Mediators; and (r) all of such Persons’ Representatives;
    provided, however, that no Perpetrator is or shall be a Released Party; provided further, that the definition of
    “Released Parties” shall in all instances be subject to Article X.J. of the Plan.
4
    “Releasing Claim Holder” means, collectively, (a) all holders of Claims that vote to accept the Plan and do not
    opt out of the releases set forth in Article X.J.4 of the Plan; (b) all holders of Claims that are presumed to accept
    the Plan, except for holders of such Claims that file a timely objection to the releases set forth in Article X.J.4 of
    the Plan; (c) all holders of Claims entitled to vote on the Plan and who vote against the Plan and do not opt out of
    the releases set forth in Article X.J.4 of the Plan; and (d) all of such Persons’ predecessors, successors and assigns,
    subsidiaries, affiliates, current and former officers, directors, principals, shareholders, members, partners,
    employees, agents, advisory board members, financial advisors, attorneys, accountants, investment bankers,
    consultants, representatives, management companies, and other professionals, and all such Persons’ respective
    heirs, executors, estates, servants and nominees, in their respective capacities as such.


                                                            5
matured or unmatured, known or unknown, foreseen or unforeseen, existing or hereinafter
arising, in law, equity, contract, tort or otherwise, based on or relating to, or in any manner
arising from, in whole or in part, any act, omission, transaction, event, or other circumstance
taking place or existing on or before the Effective Date (including before the Petition Date)
in connection with or related to the Debtors, the Estates, their respective assets and
properties, the Chapter 11 Cases, the subject matter of, or the transactions or events giving
rise to, any Claim or Interest that is treated by the Plan, the business or contractual
arrangements between one or both of the Debtors and any Released Party, the restructuring
of any Claim or Interest that is treated by the Plan before or during the Chapter 11 Cases,
any of the Plan Documents, the JPM / Creditors’ Committee Settlement, the Hartford
Insurance Settlement, the TCJC Settlement, or any related agreements, instruments, and
other documents created or entered into before or during the Chapter 11 Cases or the
negotiation, formulation, preparation or implementation thereof, the pursuit of
Confirmation, the administration and implementation of the Plan, the solicitation of votes
with respect to the Plan, the Distribution of property under the Plan, or any other act or
omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date related or relating to the foregoing; provided, however, that the releases set
forth in Article X.J.4 of the Plan shall not, and shall not be construed to: (a) release any
Released Party from Causes of Action arising out of, or related to, any act or omission of a
Released Party that is a criminal act or that constitutes fraud, gross negligence or willful
misconduct; (b) release any post-Effective Date obligations of any Person under the Plan
Documents or any document, instrument, or agreement executed to implement the Plan; or
(c) modify, reduce, impair or otherwise affect the ability of any holder of an Allowed Non-
Abuse Litigation Claim to recover on account of such Allowed Claim in accordance with
Article III.B.9 of the Plan. Notwithstanding the foregoing or anything to the contrary herein,
(i) with respect to holders of Allowed General Unsecured Claims or Allowed Non-Abuse
Litigation Claims, nothing in the Plan or the release set forth in Article X.J.4 of the Plan
shall, or shall be construed to, release any claims or Causes of Action against any Local
Council, Chartered Organization, or Non-Settling Insurance Company (subject to Article
IV.D.3 of the Plan) and (ii) nothing in the Plan or the release set forth in Article X.J.4 of the
Plan shall, or shall be construed to, release any claims or Causes of Action asserted by
Century Indemnity Company against Sidley Austin LLP (“Sidley”) related to Sidley’s
representation of the Debtors prior to the Petition Date.

       a. Releases by the Debtors and the Estates.

       Releases by the Debtors and the Estates of the Released Parties. As of the Effective
Date, except for the rights that remain in effect from and after the Effective Date to enforce
the Plan and the Confirmation Order, pursuant to section 1123(b) of the Bankruptcy Code,
for good and valuable consideration, the adequacy of which is hereby confirmed, including
the service of the Released Parties to facilitate and implement the reorganization of the
Debtors and the settlements embodied in the Plan, including the Abuse Claims Settlement,
the JPM / Creditors’ Committee Settlement, the Hartford Insurance Settlement, and the
TCJC Settlement, as an integral component of the Plan, the Debtors, Reorganized BSA, and
the Estates shall, and shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever release and discharge each and all of the Released Parties of and
from any and all Estate Causes of Action that do not constitute Settlement Trust Causes of

                                               6
Action, any and all other Claims, Interests, obligations, rights, demands, suits, judgments,
damages, debts, remedies, losses and liabilities of any nature whatsoever (including any
derivative claims or Causes of Action asserted or that may be asserted on behalf of the
Debtors, Reorganized BSA, or the Estates), whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen, existing or
hereinafter arising, in law, equity, contract, tort or otherwise, based on or relating to, or in
any manner arising from, in whole or in part, any act, omission, transaction, event, or other
circumstance taking place or existing on or before the Effective Date (including before the
Petition Date) in connection with or related to the Debtors, the Estates, their respective assets
and properties, the Chapter 11 Cases, the subject matter of, or the transactions or events
giving rise to, any Claim or Interest that is treated by the Plan, the business or contractual
arrangements between one or both of the Debtors and any Released Party, the restructuring
of any Claim or Interest that is treated by the Plan before or during the Chapter 11 Cases,
any of the Plan Documents, the JPM / Creditors’ Committee Settlement, the Hartford
Insurance Settlement, the TCJC Settlement, or any related agreements, instruments, and
other documents created or entered into before or during the Chapter 11 Cases or the
negotiation, formulation, preparation or implementation thereof, the pursuit of
Confirmation, the administration and implementation of the Plan, the solicitation of votes
with respect to the Plan, the Distribution of property under the Plan, or any other act or
omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date related or relating to the foregoing. Notwithstanding anything to the contrary
in the foregoing, the releases set forth in Article X.J.1 of the Plan shall not, and shall not be
construed to: (a) release any Released Party from Causes of Action arising out of, or related
to, any act or omission of a Released Party that is a criminal act or that constitutes fraud,
gross negligence or willful misconduct; or (b) release any post-Effective Date obligations of
any Person under the Plan Documents or any document, instrument, or agreement executed
to implement the Plan.

       Releases by the Debtors and the Estates of Certain Avoidance Actions. As of the
Effective Date, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of Creditors’ Committee and its members in their respective
capacities as such in facilitating and implementing the reorganization of the Debtors, as an
integral component of the Plan, the Debtors, Reorganized BSA, and the Estates shall, and
shall be deemed to, expressly, conclusively, absolutely, unconditionally, irrevocably, and
forever release and discharge each and all holders of General Unsecured Claims, Non-Abuse
Litigation Claims, and Convenience Claims of and from any and all Avoidance Actions.

        b.       Exculpation.

       From and after the Effective Date, none of the Exculpated Parties5 shall have or incur
any liability to, or be subject to any right of action by, any Person for any act, omission,


5
    “Exculpated Parties” means, collectively, the following Persons: (a) the Debtors; (b) Reorganized BSA; (c) the
    Creditors’ Committee; (d) the members of the Creditors’ Committee in their capacities as such; (e) the Tort
    Claimants’ Committee; (f) the members of the Tort Claimants’ Committee in their capacities as such; (g) the
    Future Claimants’ Representative; (h) the Creditor Representative; and (i) all of such Persons’ current officers
    and directors, former officers and directors who served in such capacity during the pendency of the Chapter 11

                                                        7
transaction, event, or other circumstance occurring on or before the Effective Date in
connection with, relating to or arising out of the Chapter 11 Cases, the negotiation of the
Plan Documents, the JPM/Creditors’ Committee Settlement, the Hartford Insurance
Settlement Agreement, the TCJC Settlement Agreement, the Releases and Injunctions, the
pursuit of Confirmation of the Plan, the administration, consummation and implementation
of the Plan or the property to be Distributed under the Plan, or the management or operation
of the Debtors (except for any liability that results primarily from such Exculpated Party’s
gross negligence, bad faith or willful misconduct). In all respects, each and all such
Exculpated Parties shall be entitled to rely upon the advice of counsel with respect to their
duties and responsibilities under, or in connection with, the matters referenced in the
preceding sentence. Notwithstanding the foregoing or any provision of the Plan to the
contrary, Sidley shall not be an Exculpated Party with respect to any claims that Century
Indemnity Company asserts against Sidley related to Sidley’s representation of the Debtors
prior to the Petition Date.

       c.       Injunctions Related to Releases and Exculpation.

       Injunction Related to Releases. As of the Effective Date, all holders of Claims that
are the subject of Article X.J of the Plan are, and shall be, expressly, conclusively, absolutely,
unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred and
enjoined from taking any of the following actions against any Released Party or its property
or successors or assigns on account of or based on the subject matter of such Claims, whether
directly or indirectly, derivatively or otherwise: (a) commencing, conducting or continuing
in any manner, directly or indirectly, any suit, action or other proceeding (including any
judicial, arbitral, administrative or other proceeding) in any forum; (b) enforcing, attaching
(including any prejudgment attachment), collecting, or in any way seeking to recover any
judgment, award, decree, or other order; (c) creating, perfecting or in any way enforcing in
any matter, directly or indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking
reimbursement or contributions from, or subrogation against, or otherwise recouping in any
manner, directly or indirectly, any amount against any liability or obligation that is
discharged under Article X.E of the Plan or released under Article X.J of the Plan; provided,
however, that the injunctions set forth in Article X.L.1 of the Plan shall not, and shall not be
construed to, enjoin any holder of a Claim that is the subject of Article X.J of the Plan from
taking any action arising out of, or related to, any act or omission of a Released Party that is
a criminal act or that constitutes fraud, gross negligence or willful misconduct.

       Injunction Related to Exculpation. As of the Effective Date, all holders of Claims that
are the subject of Article X.K of the Plan are, and shall be, expressly, conclusively, absolutely,
unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred and
enjoined from taking any of the following actions against any Exculpated Party on account
of or based on the subject matter of such Claims, whether directly or indirectly, derivatively
or otherwise: (a) commencing, conducting or continuing in any manner, directly or
indirectly, any suit, action or other proceeding (including any judicial, arbitral,
administrative or other proceeding) in any forum; (b) enforcing, attaching (including any

   Cases but are no longer officers or directors as of the Effective Date, employees, volunteers, agents, attorneys,
   financial advisors, accountants, investment bankers, consultants, representatives, and other professionals.


                                                        8
prejudgment attachment), collecting, or in any way seeking to recover any judgment, award,
decree, or other order; (c) creating, perfecting or in any way enforcing in any matter, directly
or indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking reimbursement or
contributions from, or subrogation against, or otherwise recouping in any manner, directly
or indirectly, any amount against any liability or obligation that is discharged under Article
X.E of the Plan or released under Article X.J of the Plan; provided, however, that the
injunctions set forth in Article X.L.2 of the Plan shall not, and shall not be construed to,
enjoin any Person that is the subject of Article X.K of the Plan from taking any action arising
out of, or related to, any act or omission of a Exculpated Party that is a criminal act or that
constitutes fraud, gross negligence or willful misconduct.

                  COPIES OF PLAN AND DISCLOSURE STATEMENT

        7.      If you would like copies of the Plan, the Disclosure Statement, the Solicitation
Procedures Order, or other documents related to the Plan, free of charge, you may obtain these
documents from Omni Agent Solutions (the Solicitation Agent”), by: (a) calling the Debtors’ toll-
free restructuring hotline at 866-907-2721, (b) emailing BSAballots@omniagnt.com, (c) writing
to Boy Scouts of America Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue,
Suite 100, Woodland Hills, CA 91367, or (d) submitting an inquiry on the Debtors’ restructuring
website at https://omniagentsolutions.com/BSA. You may also access from these materials for a
fee via PACER at http://www.deb.uscourts.gov/.



THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY.
IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE PLAN
OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE TO OBTAIN
ADDITIONAL INFORMATION, PLEASE CONTACT THE SOLICITATION AGENT
VIA ONE OF THE METHODS SPECIFIED ABOVE. PLEASE NOTE THAT THE
SOLICITATION AGENT MAY NOT PROVIDE LEGAL ADVICE. IF YOU NEED
LEGAL ADVICE, PLEASE CONSULT WITH YOUR ATTORNEY.


                         [Remainder of Page Intentionally Left Blank]




                                               9
Dated: [●], 2021

WHITE & CASE LLP                                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Jessica C. Lauria (admitted pro hac vice)          Derek C. Abbott (No. 3376)
1221 Avenue of the Americas                        Andrew R. Remming (No. 5120)
New York, New York 10020                           Paige N. Topper (No. 6470)
Telephone: (212) 819-8200                          1201 North Market Street, 16th Floor
Email: jessica.lauria@whitecase.com                P.O. Box 1347
                                                   Wilmington, Delaware 19899-1347
– and –                                            Telephone: (302) 658-9200
                                                   Email: dabbott@morrisnichols.com
WHITE & CASE LLP                                          aremming@morrisnichols.com
Michael C. Andolina (admitted pro hac vice)               ptopper@morrisnichols.com
Matthew E. Linder (admitted pro hac vice)
Laura E. Baccash (admitted pro hac vice)
Blair M. Warner (admitted pro hac vice)
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 881-5400
Email: mandolina@whitecase.com
       mlinder@whitecase.com
       laura.baccash@whitecase.com
       blair.warner@whitecase.com
                     Attorneys for the Debtors and Debtors in Possession




                                              10
          Exhibit 6

Form of Disputed Claim Notice
                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                  Chapter 11

    BOY SCOUTS OF AMERICA AND                               Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                            (Jointly Administered)
                                 Debtors.


    NOTICE OF NON-VOTING STATUS WITH RESPECT TO DISPUTED CLAIMS

             PLEASE TAKE NOTICE OF THE FOLLOWING:

        1.       On [●], 2021, the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) entered an order in the above-captioned chapter 11 cases [D.I. [●]] (the
“Solicitation Procedures Order”): (a) approving the Amended Disclosure Statement for the Fifth
Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC
(together with all schedules and exhibits thereto, and as may be modified, amended, or
supplemented from time to time, the “Disclosure Statement”); (b) establishing the Voting Record
Date, Voting Deadline, and other related dates in connection with confirmation of the Fifth
Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC
(together with all schedules and exhibits thereto, and as may be modified, amended, or
supplemented from time to time, the “Plan”);2 (c) approving procedures for soliciting, receiving,
and tabulating votes on the Plan and for filing objections to the Plan (the “Solicitation
Procedures”); and (d) approving the form and manner of notice and other related documents as
they relate to the Debtors.

        2.     You are receiving this notice enclosed with your Solicitation Package because your
Claim(s) against the Debtors is subject to a pending objection by the Debtors, other than a
“reclassify” or “reduce and allow” objection, that was filed with the Bankruptcy Court by the
Solicitation Date (a “Disputed Claim”), and therefore, pursuant to the Solicitation Procedures
Order and sections 502(a) and 1126(a) of the Bankruptcy Code, you are not entitled to have your
vote to accept or reject the Plan counted on account of your Claim unless one of the following
Resolution Events (as defined in the Solicitation Procedures) occurs on or before the Voting
Resolution Event Deadline of [November 16], 2021, or as otherwise ordered by the
Bankruptcy Court:



1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
      number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the in the
      Plan, the Disclosure Statement, or the Solicitation Procedures (defined as below), as applicable.
       (i)     An order of the Bankruptcy Court is entered allowing such Claim pursuant to
               section 502(b) of the Bankruptcy Code, after notice and a hearing;

       (ii)    entry of an order of the Bankruptcy Court, after notice and a hearing, granting a
               Rule 3018(a) Motion and temporarily allowing such Claim for voting purposes in
               accordance with Section III.C.4 of the Solicitation Procedures;

       (iii)   a stipulation or other agreement is executed between the holder of a Disputed Claim
               and the Debtors (a) resolving the objection and allowing such Claim for voting
               purposes in an agreed-upon amount or (b) otherwise fixing an amount of the Claim
               for voting purposes; or

       (iv)    the pending objection is voluntarily withdrawn by the objecting party.

Accordingly, this notice is being sent to you for informational purposes only.

        3.     If you seek to challenge the disallowance or estimation of your Disputed Claim for
voting purposes, you must file with the Bankruptcy Court a motion for an order, pursuant to
Bankruptcy Rule 3018(a), temporarily allowing such claim for purposes of voting to accept or
reject the Plan (a “Rule 3018(a) Motion”). Any Rule 3018(a) Motion must be filed with the
Bankruptcy Court and served on the Debtors on or before [October 19], 2021. If a holder of a
Disputed Claim files a timely Rule 3018(a) Motion, such holder’s Ballot shall not be counted
unless a Resolution Event occurs with respect to such Disputed Claim prior to [November 16],
2021, or as otherwise ordered by the Bankruptcy Court. The Ballot must be returned to the
Solicitation Agent no later than the Voting Deadline, which is on [November 16], 2021 at 4:00
p.m. (Eastern Time).

        4.     The Bankruptcy Court has scheduled a hearing to consider whether to confirm the
Plan beginning on [December 9], 2021 at 10:00 a.m. (Eastern Time) (the “Confirmation
Hearing”), which shall continue to the extent necessary on [December 10, December 13, December
14, and December 15], 2021 at 10:00 a.m. (Eastern Time). The Confirmation Hearing will be held
before the Honorable Laurie Selber Silverstein, United States Bankruptcy Judge, at the Bankruptcy
Court, located at 824 North Market Street, Sixth Floor, Courtroom No. 2, Wilmington, Delaware
19801. Please be advised that the Confirmation Hearing may be adjourned or continued
from time to time by the Bankruptcy Court or the Debtors without further notice other than
as indicated in any notice or agenda of matters scheduled for a particular hearing that is
filed with the Bankruptcy Court. If the Confirmation Hearing is continued, the Debtors will
post the new date and time of the Confirmation Hearing at https://omniagentsolutions.com/BSA.
The Plan may be modified, if necessary, prior to, during, or as a result of the Confirmation Hearing,
without further notice to creditors or other parties in interest, unless such notice is required by the
Bankruptcy Code, Bankruptcy Rules, or other applicable law.

        5.     If you would like to object to the Plan, you may do so by filing your objection no
later than [November 23], 2021 at 4:00 p.m. (Eastern Time) (the “Plan Objection Deadline”).
Any objections or responses to confirmation of the Plan, must: (a) be in writing; (b) state the name
and address of the objecting party and the nature and amount of the Claim of such party; (c) state
with particularity the legal and factual basis and nature of any objection to the Plan and include


                                                  2
any evidentiary support therefor; and (d) be filed with the Bankruptcy Court, 824 North Market
Street, Third Floor, Wilmington, Delaware 19801 together with proof of service on or before the
Plan Objection Deadline, and served so as to be actually received by the parties below on or
before the Plan Objection Deadline, which service may be through the CM/ECF system, with
courtesy copies by email:

              (a) counsel to the Debtors, (i) White & Case LLP, 1221 Avenue of the Americas,
                  New York, New York 10020 (Attn: Jessica C. Lauria
                  (jessica.lauria@whitecase.com)), and 111 South Wacker Drive, Chicago,
                  Illinois 60606 (Attn: Michael C. Andolina (mandolina@whitecase.com),
                  Matthew E. Linder (mlinder@whitecase.com), and Blair Warner
                  (blair.warner@whitecase.com)) and (ii) Morris, Nichols, Arsht & Tunnell
                  LLP, 1201 North Market Street, 16th Floor, P.O. Box 1347, Wilmington,
                  Delaware 19899-1347 (Attn: Derek C. Abbott (dabbott@morrisnichols.com),
                  Andrew R. Remming (aremming@morrisnichols.com), and Paige N. Topper
                  (ptopper@morrisnichols.com));

              (b) the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington,
                  Delaware 19801 (Attn: David L. Buchbinder (david.l.buchbinder@usdoj.gov)
                  and Hannah M. McCollum (hannah.mccollum@usdoj.gov));

              (c) counsel to the Tort Claimants’ Committee, Pachulski Stang Ziehl & Jones
                  LLP, 919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE
                  19801 (Attn: James I. Stang (jstang@pszjlaw.com), John A. Morris
                  (jmorris@pszjlaw.com), James E. O’Neill (joneill@pszjlaw.com), and John
                  W. Lucas (jlucas@pszjlaw.com));

              (d) counsel to the Creditors’ Committee, Kramer Levin Naftalis & Frankel LLP,
                  1177 Avenue of the Americas, New York, New York 10036 (Attn: Thomas
                  Moers       Mayer       (tmayer@kramerlevin.com),     Rachael      Ringer
                  (rringer@kramerlevin.com),        David        E.        Blabey,       Jr.
                  (dblabey@kramerlevin.com),            Jennifer         R.         Sharret
                  (jsharret@kramerlevin.com),       and       Megan        M.       Wasson
                  (mwasson@kramerlevin.com));

              (e) counsel to the Future Claimants’ Representative, Young Conaway Stargatt &
                  Taylor, LLP, 1000 North King Street, Wilmington, Delaware 19801 (Attn:
                  Robert S. Brady (rbrady@ycst.com), Edwin J. Harron (eharron@ycst.com),
                  and Sharon M. Zieg (szieg@ycst.com)); and

              (f) counsel to JPMorgan Chase Bank National Association, Norton Rose
                  Fulbright US LLP, 2200 Ross Avenue, Dallas, Texas 75201-7932 (Attn:
                  Kristian W. Gluck (kristian.gluck@nortonrosefulbright.com)).

  OBJECTIONS NOT TIMELY FILED AND SERVED STRICTLY AS PRESCRIBED
 HEREIN MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT AND MAY
         BE DEEMED OVERRULED WITHOUT FURTHER NOTICE.


                                              3
        6.      If you would like copies of the Plan, the Disclosure Statement, the Solicitation
Procedures Order, or other documents related to the Plan, free of charge, you may obtain these
documents from Omni Agent Solutions (the Solicitation Agent”) by: (a) calling the Debtors’ toll-
free restructuring hotline at 866-907-2721, (b) emailing BSAballots@omniagnt.com, (c) writing
to Boy Scouts of America Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue,
Suite 100, Woodland Hills, CA 91367, or (d) submitting an inquiry on the Debtors’ restructuring
website at https://omniagentsolutions.com/BSA. You may also access from these materials for a
fee via PACER at http://www.deb.uscourts.gov/.

THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY.
IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE PLAN
OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE TO OBTAIN
ADDITIONAL INFORMATION, PLEASE CONTACT THE SOLICITATION AGENT
VIA ONE OF THE METHODS SPECIFIED ABOVE. PLEASE NOTE THAT THE
SOLICITATION AGENT MAY NOT PROVIDE LEGAL ADVICE. IF YOU NEED
LEGAL ADVICE, PLEASE CONSULT WITH YOUR ATTORNEY.


                         [Remainder of Page Intentionally Left Blank]




                                               4
Dated: [●], 2021

WHITE & CASE LLP                                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Jessica C. Lauria (admitted pro hac vice)         Derek C. Abbott (No. 3376)
1221 Avenue of the Americas                       Andrew R. Remming (No. 5120)
New York, New York 10020                          Paige N. Topper (No. 6470)
Telephone: (212) 819-8200                         1201 North Market Street, 16th Floor
Email: jessica.lauria@whitecase.com               P.O. Box 1347
                                                  Wilmington, Delaware 19899-1347
– and –                                           Telephone: (302) 658-9200
                                                  Email: dabbott@morrisnichols.com
WHITE & CASE LLP                                         aremming@morrisnichols.com
Michael C. Andolina (admitted pro hac vice)              ptopper@morrisnichols.com
Matthew E. Linder (admitted pro hac vice)
Laura E. Baccash (admitted pro hac vice)
Blair M. Warner (admitted pro hac vice)
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 881-5400
Email: mandolina@whitecase.com
       mlinder@whitecase.com
       laura.baccash@whitecase.com
       blair.warner@whitecase.com

                     Attorneys for the Debtors and Debtors in Possession




                                              5
     Exhibit 7

Form of Cover Letter
                                            [Debtors’ Letterhead]
[●], 2021

        Re:      In re Boy Scouts of America and Delaware BSA, LLC, Case No. 20-10343
                 (LSS), Chapter 11 Bankruptcy

To All Holders of Claims Entitled to Vote on the Plan:

        On February 18, 2020, the Boy Scouts of America and Delaware BSA, LLC, the non-profit
corporations that are debtors and debtors in possession in the above-captioned chapter 11 cases
(together, the “Debtors”), filed voluntary petitions for relief under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the District
of Delaware (the “Bankruptcy Court”). The Debtors filed the Chapter 11 Cases in order to address
the significant potential liabilities arising from Claims related to alleged historical acts of Abuse
in the BSA’s programs.

       The BSA cares deeply about all survivors of child abuse. The BSA understands that no
apology can repair the damage caused by abuse or take away the pain that survivors have endured.
The BSA is steadfast in its commitment to continually improve all of its policies to prevent abuse.

        On [●], 2021, the Bankruptcy Court held a hearing at which it approved the Disclosure
Statement for the Fifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America
and Delaware BSA, LLC [D.I. [●]], filed on [●], 2021 (together with all schedules and exhibits
thereto, and as may be modified, amended, or supplemented from time to time, the “Disclosure
Statement”) of the Debtors in the above-captioned chapter 11 cases. Thereafter, the Bankruptcy
Court entered an order (the “Solicitation Procedures Order”) that, among other things, authorizes
the Debtors to solicit votes to accept or reject the Fifth Amended Chapter 11 Plan of
Reorganization for Boy Scouts of America and Delaware BSA, LLC [D.I. [●]], filed on [●], 2021
(together with all schedules and exhibits thereto, and as may be modified, amended, or
supplemented from time to time, the “Plan”).1

        The Plan is supported by the Coalition of Abused Scouts for Justice, the Future
Claimants’ Representative, the Creditors’ Committee, and the Ad Hoc Committee of Local
Councils (the “Supporting Parties”). The BSA and the Supporting Parties all believe that
the Plan represents the best possible means to (a) timely and equitably compensate survivors
of alleged Abuse in Scouting and (b) ensure that the BSA emerges from bankruptcy with the
ability to continue its vital charitable mission. The BSA and Supporting Parties believe that
the Plan provides the highest and best recovery—and the best outcome—for all creditors
and is in the best interests of the Debtors’ estates. Therefore, the BSA and the Supporting
Parties urge eligible creditors to vote to accept the Plan.




1
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Plan or
    the Disclosure Statement, as applicable.
       You are receiving this letter and the accompanying materials because you may be entitled
to vote on the Plan. The following materials constitute the “Solicitation Package” which, in
addition to this letter, is comprised of:

       (a)     the Disclosure Statement with all exhibits thereto, including the Plan and all of its
               exhibits and schedules (to the extent such exhibits and schedules are filed with the
               Bankruptcy Court before the Solicitation Date) (to be accessed electronically, as
               described below);

       (b)     the Solicitation Procedures Order (to be accessed electronically, as described
               below);

       (c)     the Confirmation Hearing Notice;

       (d)     an appropriate ballot with detailed voting instructions, including instructions for
               voting online via the electronic ballot submission platform (the “E-Ballot
               Platform”) on the website of Omni Agent Solutions, the Debtors’ claims, noticing,
               and solicitation agent in these chapter 11 cases (the “Solicitation Agent”), and
               return instructions or a return envelope with postage, if applicable;

       (e)     a letter from any official committee or the Coalition, substantially in the form filed
               in these Chapter 11 Cases before the Disclosure Statement Hearing (and as may be
               modified, amended, or supplemented from time to time); and

       (f)     any other materials ordered by the Bankruptcy Court to be included as part of the
               Solicitation Package.

                  ACCESS TO PLAN AND DISCLOSURE STATEMENT

 IMPORTANT: You may access the Plan, the Disclosure Statement, and the Solicitation
 Procedures Order free of charge at https://omniagentsolutions.com/bsa-SAballots (Direct Abuse
 Claims) or https://omniagentsolutions.com/bsa-ballots (all other Claims). You may also obtain
 copies of any of the other Solicitation Package materials free of charge at these websites. If you
 would prefer to receive paper copies or documents on a USB drive, please contact the
 Solicitation Agent (contact details below), you may make such a request by: (a) calling the
 Debtors’     toll-free     restructuring    hotline    at     866-907-2721,       (b)    emailing
 BSAballots@omniagnt.com, (c) writing to Boy Scouts of America Ballot Processing, c/o Omni
 Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367, or
 (d) submitting      an    inquiry      on    the    Debtors’       restructuring    website      at
 https://omniagentsolutions.com/BSA.


       If you are receiving this letter by email, you indicated on your proof of claim form
that email communication is an acceptable method for communications regarding your
Claim. If you would prefer to receive this Ballot and all Solicitation Package materials by
mail instead, you may contact the Solicitation Agent via the contact information set forth
below to receive a mailed copy of your Solicitation Package.

                                                 2
        The comprehensive restructuring of the Debtors proposed in the Plan is the product of
agreement reached between the BSA, the Supporting Parties, JPM (the Debtors’ senior secured
lender), Hartford, and The Church of Jesus Christ of Latter-day Saints (“TCJC”), which provides
the framework for global resolution of Abuse Claims against the Debtors, Related Non-Debtor
Entities, and Local Councils, as well as any other Contributing Chartered Organizations,
Participating Chartered Organizations, and Settling Insurance Companies that may sign on, in
exchange for contributions by such parties to the Settlement Trust for the benefit of survivors of
Abuse (collectively, “Abuse Survivors”). The Plan has been designed to maximize and expedite
recoveries to Abuse Survivors, resulting in substantial recovery, as set forth in the recovery chart
in the Disclosure Statement. The Debtors and the Supporting Parties strongly encourage all
holders of Claims in the Voting Classes, including Direct Abuse Claims, to vote in favor of the
Plan.

        The Plan, which incorporates a revised settlement with Hartford for $787 million and a
settlement with TCJC for $250 million, as well as the JPM / Creditors’ Committee Settlement,
provides for a mechanism to channel to the Settlement Trust all Abuse Claims asserted against the
Debtors and certain non-debtor third parties, including the Local Councils, Participating Chartered
Organizations, as well as Contributing Chartered Organizations (including TCJC) and Settling
Insurance Companies (including Hartford) that make contributions to the Settlement Trust for the
benefit of Abuse Survivors. If the Plan is approved, the Settlement Trust will exclusively
administer and resolve the Abuse Claims. In exchange for channeling all Abuse Claims to the
Settlement Trust, as outlined in the Disclosure Statement, the BSA will make a substantial
contribution to the Settlement Trust of approximately $220 million. The BSA will also assign and
transfer to the Settlement Trust all of its insurance rights under the BSA’s insurance policies,
thereby providing the potential for substantial insurance recoveries to holders of Direct Abuse
Claims.

        Additionally, Local Councils will make a substantial contribution to the Settlement Trust
to resolve the Abuse Claims that may be asserted against them in exchange for being included as
a Protected Party under the Plan and receiving the benefits of the Channeling Injunction, consisting
of (a) $500 million, comprised of at least $300 million in Cash with the balance in property,
exclusive of insurance rights, (b) the DST Note, a $100 million interest-bearing variable-payment
obligation note issued by a Delaware statutory trust on or as soon as practicable after the Effective
Date, and (c) the assignment and transfer to the Settlement Trust all insurance rights under Local
Council insurance policies, thereby providing the potential for substantial insurance recoveries to
holders of Direct Abuse Claims.

        The Plan also provides a mechanism by which other Chartered Organizations can become
Participating Chartered Organizations (unless they elect not to or are chapter 11 debtors) through
the assignment and transfer to the Settlement Trust of all of their post-1975 insurance rights under
BSA and Local Council policies that provide coverage for Abuse Claims in exchange for inclusion
as a Limited Protected Party under the Plan, resulting in the potential for substantial insurance
recoveries for holders of Abuse Claims. Insurance Companies may also make substantial
contributions and Chartered Organizations may also make further substantial contributions to the
Settlement Trust in exchange for becoming Protected Parties under the Plan and receiving the
benefits of the Channeling Injunction.


                                                 3
         Additionally, the Plan also provides for the BSA’s assumption of its prepetition Pension
Plan and specifies the treatment of holders of Allowed Convenience Claims, Allowed General
Unsecured Claims and Allowed Non-Abuse Litigation Claims, resulting in substantial recovery,
as set forth in the recovery chart in the Disclosure Statement. The treatment of all classes of Claims
entitled to vote is described more fully in the Plan and the Disclosure Statement.

        The Debtors and the Supporting Parties support confirmation of the Plan and urge all
claimants to vote in favor of the Plan. The Debtors and the Supporting Parties believe that the
Plan will offer the highest and best recovery for all creditors and that the Plan will provide more
certain recoveries to survivors of Abuse and other creditors than any other alternative. The Debtors
and the Supporting Parties also believe that the Plan will provide those recoveries more quickly
than would any alternative, including by avoiding time-consuming and costly litigation.

To Chartered Organizations that Hold Indirect Abuse Claims Under the Plan: Thank you
for your support of the Scouting movement. Millions of young men and women have passed
through your doors, and our joint mission to serve them has helped countless youth become
prepared for life. Your support for the BSA’s Plan is essential for the mission of Scouting, and
the success of the BSA’s bankruptcy case depends your support for the Chartered Organization
settlement framework set forth in the Plan. The BSA urges you to support the survival and
continuation of Scouting by voting your Indirect Abuse Claim in favor of the Plan.

        Please read the Plan carefully. In particular, please review the injunction, release,
and exculpation provisions provided in Article X of the Plan. If you vote to accept or reject
the Plan, you will be releasing the Released Parties from any and all Claims/Causes of Action
to the extent provided in Article X.J.4 of the Plan unless you “opt-out” of such releases. If
you decide to opt out of the release in Article X.J.4 of the Plan, please do so by checking the
appropriate box on your ballot.

        The enclosed Plan constitutes a good-faith compromise and settlement of all Claims and
controversies based upon the unique circumstances of these chapter 11 cases, and will provide the
maximum recovery for creditors. The Debtors and Supporting Parties believe that the acceptance
of the Plan by holders of Claims entitled to vote to accept or reject the Plan is in the best interests
of holders of Claims against the Debtors. Moreover, the Debtors and Supporting Parties believe
that any alternative other than Confirmation of the Plan may result in, among other risks, delays
and increased administrative expenses, and diminished distributions on account of Allowed
Claims.

THE DEBTORS AND SUPPORTING PARTIES STRONGLY URGE YOU TO TIMELY
    SUBMIT YOUR BALLOT CASTING A VOTE TO ACCEPT THE PLAN IN
       ACCORDANCE WITH THE INSTRUCTIONS IN YOUR BALLOT.

THE VOTING DEADLINE IS [NOVEMBER 16], 2021 AT 4:00 P.M. (EASTERN TIME).

       Therefore, the Debtors and Supporting Parties recommend that all persons entitled to vote
on the Plan vote to accept the Plan and submit a timely ballot. Instructions for casting your vote
on the Plan are provided on your ballot. You are highly encouraged to submit your ballot online
                                                  4
via the E-Ballot Platform on the Solicitation Agent’s website. In order to have your vote to accept
or reject the Plan counted, your Ballot must actually be received by the Solicitation Agent on or
before [November 16], 2021 at 4:00 p.m. (Eastern Time).

         If you would like electronic copies of any of the materials enclosed herein, or any other
filings in the Debtors’ chapter 11 cases, they can be accessed at the Debtors’ restructuring website
free of charge at https://omniagentsolutions.com/BSA.

        If you have any questions, or need to obtain additional solicitation materials, you may
contact the Solicitation Agent by: (a) calling the Debtors’ toll-free restructuring hotline at 866-
907-2721, (b) emailing BSAballots@omniagnt.com, (c) writing to Boy Scouts of America Ballot
Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills, CA
91367, or (d) submitting an inquiry on the Debtors’ restructuring website at
https://omniagentsolutions.com/bsa. Please note that the Solicitation Agent is not authorized to,
and will not, provide legal advice to you. If you need legal advice, please consult with your
attorney.


                                              Sincerely,

                                              Boy Scouts of America and Delaware BSA, LLC




                                                 5
          Exhibit 8

Form of Plan Supplement Notice
                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                  Chapter 11

    BOY SCOUTS OF AMERICA AND                               Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                            (Jointly Administered)
                                 Debtors.


                      NOTICE OF FILING OF PLAN SUPPLEMENT TO
                FIFTH AMENDED CHAPTER 11 PLAN OF REORGANIZATION
                FOR BOY SCOUTS OF AMERICA AND DELAWARE BSA, LLC

             PLEASE TAKE NOTICE OF THE FOLLOWING:

        1.      On [●], 2021, the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) entered an order [D.I. [●]] (the “Solicitation Procedures Order”):
(a) approving the Amended Disclosure Statement for the Fifth Amended Chapter 11 Plan of
Reorganization for Boy Scouts of America and Delaware BSA, LLC, together with all schedules
and exhibits thereto, and as may be modified, amended, or supplemented from time to time (the
“Disclosure Statement”); (b) establishing the Voting Record Date, Voting Deadline, and other
related dates in connection with confirmation of the Fifth Amended Chapter 11 Plan of
Reorganization for Boy Scouts of America and Delaware BSA, LLC (together with all schedules
and exhibits thereto, and as may be modified, amended, or supplemented from time to time, the
“Plan”);2 (c) approving procedures for soliciting, receiving, and tabulating votes on the Plan (the
“Solicitation Procedures”); and (d) approving the manner and forms of notice and other related
documents as they relate to the Debtors.

        2.       As contemplated by the Plan, the Disclosure Statement, and the Solicitation
Procedures Order, the Debtors filed a Plan Supplement with the Bankruptcy Court on [November
2 ], 2021 [D.I. [●]]. The Plan Supplement includes the following documents in connection with
confirmation of the Plan (each as defined in the Plan), as may be amended, modified, or
supplemented from time to time: (a) the Amended BSA Bylaws; (b) the Assumed Contracts and
Unexpired Leases Schedule; (c) the form of the BSA Settlement Trust Note; (d) the form of the
Document Agreement; (e) the form of the DST Agreement; (f) the form of the DST Note; (g) the
name of the Creditor Representative; (h) changes, if any, to Reorganized BSA’s directors and
officers; (i) the form of the Foundation Loan Agreement; (j) the form of agreement reflecting the
terms of the Leaseback Requirement; (k) the Rejected Contracts and Unexpired Leases Schedule;
1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
      number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in in the Plan,
      the Disclosure Statement, or the Solicitation Procedures (defined as below), as applicable.
(l) the forms of the Restated 2010 Bond Documents; (m) the forms of the Restated 2012 Bond
Documents; (n) the forms of the Restated Credit Facility Documents; (o) the form of the Restated
Security Agreement; (p) the names of the initial members of the Settlement Trust Advisory
Committee; and (q) the name of the initial Special Reviewer; provided that the Plan Documents
listed in clauses (b) and (k) of the foregoing sentence will be revised, in the Debtors’ discretion,
subject to Article VI of the Plan, to account for any additional Executory Contracts or Unexpired
Leases to be assumed or rejected in advance of the Confirmation Hearing. The Plan Supplement
shall be served only on those parties that have requested notice in the Chapter 11 Cases pursuant
to Bankruptcy Rule 2002, and any party in interest who requests in writing a copy from counsel to
the Debtors. Once the Plan Supplement is filed, a copy will also be available for review on Omni
Agent      Solutions’    website      (the   “Solicitation   Agent”)      free   of    charge     at
https://omniagentsolutions.com/BSA.

        3.    The Plan Supplement is integral to, part of and incorporated by reference into the
Plan. The documents included in the Plan Supplement have not yet been approved by the
Bankruptcy Court and may be amended, modified or supplemented from time to time. If the Plan
is confirmed by the Bankruptcy Court, the documents contained in this Plan Supplement will be
approved by the Bankruptcy Court pursuant to the Confirmation Order.

        4.     The Bankruptcy Court has scheduled a hearing to consider whether to confirm the
Plan beginning on [December 9], 2021 at 10:00 a.m. (Eastern Time) (the “Confirmation
Hearing”), which shall continue to the extent necessary on [December 10, December 13, December
14, and December 15], 2021 at 10:00 a.m. (Eastern Time). The Confirmation Hearing will be held
before the Honorable Laurie Selber Silverstein, United States Bankruptcy Judge, at the Bankruptcy
Court, located at 824 North Market Street, Sixth Floor, Courtroom No. 2, Wilmington, Delaware
19801. Please be advised that the Confirmation Hearing may be adjourned or continued
from time to time by the Bankruptcy Court or the Debtors without further notice other than
as indicated in any notice or agenda of matters scheduled for a particular hearing that is
filed with the Bankruptcy Court. If the Confirmation Hearing is continued, the Debtors will
post the new date and time of the Confirmation Hearing at https://omniagentsolutions.com/BSA.
The Plan may be modified, if necessary, prior to, during, or as a result of the Confirmation Hearing,
without further notice to creditors or other parties in interest, unless such notice is required by the
Bankruptcy Code, Bankruptcy Rules, or other applicable law.

        5.      If you would like to object to the Plan, you may do so by filing your objection no
later than [November 23], 2021 at 4:00 p.m. (Eastern Time) (the “Plan Objection Deadline”).
Any objections or responses to confirmation of the Plan, must: (a) be in writing; (b) state the name
and address of the objecting party and the nature and amount of the Claim of such party; (c) state
with particularity the legal and factual basis and nature of any objection to the Plan and include
any evidentiary support therefor; and (d) be filed with the Bankruptcy Court, 824 North Market
Street, Third Floor, Wilmington, Delaware 19801 together with proof of service on or before the
Plan Objection Deadline, and served so as to be actually received the parties below before the
Plan Objection Deadline, which service may be through the CM/ECF system, with courtesy copies
by email:

       (a)     counsel to the Debtors, (i) White & Case LLP, 1221 Avenue of the Americas, New
               York, New York 10020 (Attn: Jessica C. Lauria (jessica.lauria@whitecase.com)),

                                                  2
               and 111 South Wacker Drive, Chicago, Illinois 60606 (Attn: Michael C. Andolina
               (mandolina@whitecase.com), Matthew E. Linder (mlinder@whitecase.com), and
               Blair Warner (blair.warner@whitecase.com)) and (ii) Morris, Nichols, Arsht &
               Tunnell LLP, 1201 North Market Street, 16th Floor, P.O. Box 1347, Wilmington,
               Delaware 19899-1347 (Attn: Derek C. Abbott (dabbott@morrisnichols.com),
               Andrew R. Remming (aremming@morrisnichols.com), and Paige N. Topper
               (ptopper@morrisnichols.com));

       (b)     the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware
               19801 (Attn: David L. Buchbinder (david.l.buchbinder@usdoj.gov) and Hannah
               M. McColllum (hannah.mccollum@usdoj.gov));

       (c)     counsel to the Tort Claimants’ Committee, Pachulski Stang Ziehl & Jones LLP,
               919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE 19801 (Attn:
               James I. Stang (jstang@pszjlaw.com), John A. Morris (jmorris@pszjlaw.com),
               James E. O’Neill (joneill@pszjlaw.com), and John W. Lucas
               (jlucas@pszjlaw.com));

       (d)     counsel to the Creditors’ Committee, Kramer Levin Naftalis & Frankel LLP, 1177
               Avenue of the Americas, New York, New York 10036 (Attn: Thomas Moers Mayer
               (tmayer@kramerlevin.com), Rachael Ringer (rringer@kramerlevin.com), David E.
               Blabey,      Jr.    (dblabey@kramerlevin.com),      Jennifer     R.    Sharret
               (jsharret@kramerlevin.com),         and       Megan          M.        Wasson
               (mwasson@kramerlevin.com));

       (e)     counsel to the Future Claimants’ Representative, Young Conaway Stargatt &
               Taylor, LLP, 1000 North King Street, Wilmington, Delaware 19801 (Attn: Robert
               S. Brady (rbrady@ycst.com), Edwin J. Harron (eharron@ycst.com), and Sharon
               M. Zieg (szieg@ycst.com)); and

       (f)     counsel to JPMorgan Chase Bank National Association, Norton Rose Fulbright US
               LLP, 2200 Ross Avenue, Dallas, Texas 75201-7932 (Attn: Kristian W. Gluck
               (kristian.gluck@nortonrosefulbright.com)).

  OBJECTIONS NOT TIMELY FILED AND SERVED STRICTLY AS PRESCRIBED
 HEREIN MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT AND MAY
         BE DEEMED OVERRULED WITHOUT FURTHER NOTICE.

         6.    The Debtors reserve all rights to amend, modify or supplement the Plan
Supplement, and any of the exhibits included therein, in accordance with the terms of the Plan. To
the extent material amendments or modifications are made to any of these exhibits, the Debtors
will file amended versions of such exhibits with the Bankruptcy Court prior to the Confirmation
Hearing.

      7.      If you have questions about anything stated herein, you may contact the Solicitation
Agent by: (a) calling the Debtors’ toll-free restructuring hotline at 866-907-2721, (b) emailing
BSAballots@omniagnt.com, (c) writing to Boy Scouts of America Ballot Processing, c/o Omni
                                                3
Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367, or (d) submitting
an inquiry on the Debtors’ restructuring website at https://omniagentsolutions.com/BSA.

 ARTICLE X OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND
 INJUNCTION PROVISIONS, AND ARTICLE X.J.4 OF THE PLAN CONTAINS A
 THIRD-PARTY RELEASE. THUS, YOU ARE ADVISED TO REVIEW AND
 CONSIDER THE PLAN CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE
 AFFECTED THEREUNDER.

 THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY.
 IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE
 PLAN OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE TO
 OBTAIN ADDITIONAL INFORMATION, PLEASE CONTACT THE SOLICITATION
 AGENT VIA ONE OF THE METHODS SPECIFIED ABOVE. PLEASE NOTE THAT
 THE SOLICITATION AGENT MAY NOT PROVIDE LEGAL ADVICE. IF YOU NEED
 LEGAL ADVICE, PLEASE CONSULT WITH YOUR ATTORNEY.



Dated: [●], 2021

WHITE & CASE LLP                                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Jessica C. Lauria (admitted pro hac vice)         Derek C. Abbott (No. 3376)
1221 Avenue of the Americas                       Andrew R. Remming (No. 5120)
New York, New York 10020                          Paige N. Topper (No. 6470)
Telephone: (212) 819-8200                         1201 North Market Street, 16th Floor
Email: jessica.lauria@whitecase.com               P.O. Box 1347
                                                  Wilmington, Delaware 19899-1347
– and –                                           Telephone: (302) 658-9200
                                                  Email: dabbott@morrisnichols.com
WHITE & CASE LLP                                         aremming@morrisnichols.com
Michael C. Andolina (admitted pro hac vice)              ptopper@morrisnichols.com
Matthew E. Linder (admitted pro hac vice)
Laura E. Baccash (admitted pro hac vice)
Blair M. Warner (admitted pro hac vice)
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 881-5400
Email: mandolina@whitecase.com
       mlinder@whitecase.com
       laura.baccash@whitecase.com
       blair.warner@whitecase.com

                     Attorneys for the Debtors and Debtors in Possession




                                              4
            Exhibit 9

Form of Cure and Assumption Notice
                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                   Chapter 11

BOY SCOUTS OF AMERICA AND                                Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                         (Jointly Administered)
                               Debtors.


      NOTICE OF (I) EXECUTORY CONTRACTS AND UNEXPIRED LEASES
    TO BE ASSUMED BY THE DEBTORS PURSUANT TO THE FIFTH AMENDED
    CHAPTER 11 PLAN OF REORGANIZATION FOR BOY SCOUTS OF AMERICA
         AND DELAWARE BSA, LLC, (II) CURE AMOUNTS, IF ANY, AND
          (III) RELATED PROCEDURES IN CONNECTION THEREWITH

         PLEASE TAKE NOTICE OF THE FOLLOWING:

        1.       On [●], 2021, the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) entered an order in the above-captioned chapter 11 cases [D.I. [●]] (the
“Solicitation Procedures Order”): (a) approving the Amended Disclosure Statement for the Fifth
Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC
(together with all schedules and exhibits thereto, and as may be modified, amended, or
supplemented from time to time, the “Disclosure Statement”); (b) establishing the Voting Record
Date, Voting Deadline, and other related dates in connection with confirmation of the Fifth
Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC
(together with all schedules and exhibits thereto, and as may be modified, amended, or
supplemented from time to time, the “Plan”);2 (c) approving procedures for soliciting, receiving,
and tabulating votes on the Plan and for filing objections to the Plan (the “Solicitation
Procedures”); and (d) approving the form and manner of notice and other related documents as
they relate to the Debtors.
       2.    On or before [November 2], 2021, the Debtors intend to file the Assumed Executory
Contracts and Unexpired Leases Schedule with the Bankruptcy Court as part of the Plan
Supplement contemplated under the Plan. The determination to assume the agreements identified
on the Assumed Executory Contracts and Unexpired Leases Schedule is subject to revision.

        3.    You are receiving this notice because the Debtors’ records reflect that you are a
party to a contract or lease that is or will be listed on the Assumed Executory Contracts and

1
    The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
    number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing
    address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Plan, the
    Disclosure Statement, or the Solicitation Procedures (as defined below), as applicable.
Unexpired Leases Schedule. Therefore, you are advised to review carefully the information
contained in this Cure and Assumption Notice and the related provisions of the Plan. The Debtors
are proposing to assume the Executory Contract(s) and Unexpired Lease(s) listed on Exhibit A,
attached hereto, to which you are a party.3

        4.      Section 365(b)(1) of the Bankruptcy Code requires a chapter 11 debtor to cure, or
provide adequate assurance that it will promptly cure, any defaults under executory contracts and
unexpired leases at the time of assumption. Accordingly, the Debtors have conducted a thorough
review of their books and records and have determined the amounts required to cure defaults, if any,
under the Executory Contract(s) and Unexpired Lease(s), which amounts are listed in Exhibit A,
attached hereto. Please note that if no amount is stated for a particular Executory Contract or
Unexpired Lease, the Debtors believe that there is no cure amount outstanding for such contract
or lease.

        5.      Absent any pending dispute, the monetary amounts required to cure any existing
defaults arising under the Executory Contract(s) and Unexpired Lease(s) identified in Exhibit A,
attached hereto, will be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by the
Debtors’ payment of the Cure Amount in Cash on the Effective Date or in the ordinary course of
the Debtors’ or Reorganized BSA’s non-profit operations. In the event of a dispute, however,
payment of the cure amount would be made following the entry of a final order(s) resolving the
dispute and approving the assumption. Any objection by a non-Debtor Executory Contract or
Unexpired Lease counterparty to the assumption, assumption and assignment, the related
Cure Amount, or adequate assurance proposed for its Executory Contract or Unexpired
Lease, must be filed, served, and actually received by the Debtors no later than [November
23], 2021 at 4:00 p.m. (Eastern Time), which is the deadline for filing objections to the Plan
(the “Plan Objection Deadline”), or such later date as may be provided in the applicable
Cure and Assumption Notice; provided that each counterparty to an Executory Contract or
Unexpired Lease (a) that the Debtors later determine to assume or (b) as to which the Debtors
modify the applicable Cure Amount, must object to the assumption or Cure Amount, as
applicable, by the earlier of: (i) fourteen (14) days after the Debtors serve such counterparty
with a corresponding Cure and Assumption Notice; and (ii) the Confirmation Hearing. Any
objection to the assumption of an Executory Contract or Unexpired Lease must: (a) be in writing;
(b) state the name and address of the objecting party and the nature and amount of the Claim of
such party; (c) state with particularity the legal and factual basis and nature of any objection to the
Plan and include any evidentiary support therefor; and (d) be filed with the Bankruptcy Court, 824
North Market Street, Third Floor, Wilmington, Delaware 19801 together with proof of service on
or before the Plan Objection Deadline, and served so as to be actually received by the parties


3
    Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease on a Cure and Assumption
    Notice or the Assumed Contracts and Unexpired Leases Schedule, nor anything contained in the Plan or each
    Debtor’s schedule of assets and liabilities, shall constitute an admission by the Debtors that any such contract or
    lease is in fact an Executory Contract or Unexpired Lease capable of assumption, that any Post-Effective Date
    Debtor(s) has any liability thereunder, or that such Executory Contract or Unexpired Lease is necessarily a binding
    and enforceable agreement. Further, the Debtors expressly reserve the right to (a) remove any Executory Contract
    or Unexpired Lease from the Assumed Contracts and Unexpired Leases Schedule and reject such Executory
    Contract or Unexpired Lease pursuant to the terms of the Plan, up until the Effective Date and (b) dispute any
    Claim (or cure amount) asserted in connection with assumption of any Executory Contract or Unexpired Lease.


                                                          2
below before the Plan Objection Deadline, which service may be through the CM/ECF system,
with courtesy copies by email:

       (a)    counsel to the Debtors, (i) White & Case LLP, 1221 Avenue of the Americas, New
              York, New York 10020 (Attn: Jessica C. Lauria (jessica.lauria@whitecase.com)),
              and 111 South Wacker Drive, Chicago, Illinois 60606 (Attn: Michael C. Andolina
              (mandolina@whitecase.com), Matthew E. Linder (mlinder@whitecase.com), and
              Blair Warner (blair.warner@whitecase.com)) and (ii) Morris, Nichols, Arsht &
              Tunnell LLP, 1201 North Market Street, 16th Floor, P.O. Box 1347, Wilmington,
              Delaware 19899-1347 (Attn: Derek C. Abbott (dabbott@morrisnichols.com),
              Andrew R. Remming (aremming@morrisnichols.com), and Paige N. Topper
              (ptopper@morrisnichols.com));

       (b)    the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware
              19801 (Attn: David L. Buchbinder (david.l.buchbinder@usdoj.gov) and Hannah
              M. McCollum (hannah.mccollum@usdoj.gov));

       (c)    counsel to the Tort Claimants’ Committee, Pachulski Stang Ziehl & Jones LLP,
              919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE 19801 (Attn:
              James I. Stang (jstang@pszjlaw.com), John A. Morris (jmorris@pszjlaw.com),
              James E. O’Neill (joneill@pszjlaw.com), and John W. Lucas
              (jlucas@pszjlaw.com));

       (d)    counsel to the Creditors’ Committee, Kramer Levin Naftalis & Frankel LLP, 1177
              Avenue of the Americas, New York, New York 10036 (Attn: Thomas Moers Mayer
              (tmayer@kramerlevin.com), Rachael Ringer (rringer@kramerlevin.com), David E.
              Blabey,      Jr.    (dblabey@kramerlevin.com),      Jennifer     R.    Sharret
              (jsharret@kramerlevin.com),         and       Megan          M.        Wasson
              (mwasson@kramerlevin.com));

       (e)    counsel to the Future Claimants’ Representative, Young Conaway Stargatt &
              Taylor, LLP, 1000 North King Street, Wilmington, Delaware 19801 (Attn: Robert
              S. Brady (rbrady@ycst.com), Edwin J. Harron (eharron@ycst.com), and Sharon
              M. Zieg (szieg@ycst.com)); and

       (f)    counsel to JPMorgan Chase Bank National Association, Norton Rose Fulbright US
              LLP, 2200 Ross Avenue, Dallas, Texas 75201-7932 (Attn: Kristian W. Gluck
              (kristian.gluck@nortonrosefulbright.com)).

  OBJECTIONS NOT TIMELY FILED AND SERVED STRICTLY AS PRESCRIBED
 HEREIN MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT AND MAY
         BE DEEMED OVERRULED WITHOUT FURTHER NOTICE.

        6.      Any counterparty to an Executory Contract or Unexpired Lease that fails to timely
object to the proposed assumption of any Executory Contract or Unexpired Lease shall be forever
barred, estopped, and enjoined from contesting the Debtors’ assumption of the applicable
Executory Contract or Unexpired Lease and from requesting payment of a Cure Amount that

                                               3
differs from the amounts paid or proposed to be paid by the Debtors or Reorganized BSA, in each
case without the need for any objection by the Debtors or Reorganized BSA or any further notice
to or action, order, or approval of the Bankruptcy Court. Reorganized BSA may settle any dispute
regarding a Cure Amount without any further notice to or action, order, or approval of the
Bankruptcy Court.

        7.      The Bankruptcy Court has scheduled a hearing to consider whether to confirm the
Plan beginning on [December 9], 2021 at 10:00 a.m. (Eastern Time) (the “Confirmation
Hearing”), which shall continue to the extent necessary on [December 10, December 13, December
14, and December 15], 2021 at 10:00 a.m. (Eastern Time). The Confirmation Hearing will be held
before the Honorable Laurie Selber Silverstein, in the United States Bankruptcy Court for the
District of Delaware, located at 824 Market Street, 6th Floor, Courtroom 2, Wilmington, Delaware
19801.

        8.     Assumption or assumption and assignment of any Executory Contract or
Unexpired Lease pursuant to the Plan or otherwise, and payment of any applicable Cure
Amount in accordance with the procedures set forth in Article VI.C of the Plan, shall result
in the full release and satisfaction of any Claims or defaults, whether monetary or
nonmonetary, including defaults of provisions restricting the change in control or ownership
interest composition or other bankruptcy-related defaults, arising under any assumed, or
assumed and assigned, Executory Contract or Unexpired Lease at any time prior to the
effective date of assumption. Any and all Proofs of Claim based upon Executory Contracts
or Unexpired Leases that have been assumed in the Chapter 11 Cases, including pursuant to
the Confirmation Order, shall be deemed Disallowed and expunged as of the later of: (a) the
date of entry of an order of the Bankruptcy Court (including the Confirmation Order)
approving such assumption; (b) the effective date of such assumption; or (c) the Effective
Date, in each case without the need for any objection by the Debtors or Reorganized BSA or
any further notice to or action, order, or approval of the Bankruptcy Court.

        9.      If you would like copies of the Plan, the Disclosure Statement, the Solicitation
Procedures Order, or other documents related to the Plan, free of charge, you may obtain these
documents from Omni Agent Solutions (the Solicitation Agent”) by: (a) calling the Debtors’ toll-
free restructuring hotline at 866-907-2721, (b) emailing BSAballots@omniagnt.com, (c) writing
to Boy Scouts of America Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue,
Suite 100, Woodland Hills, CA 91367, or (d) submitting an inquiry on the Debtors’ restructuring
website at https://omniagentsolutions.com/BSA. You may also access from these materials for a
fee via PACER at http://www.deb.uscourts.gov/.

 ARTICLE X OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND
 INJUNCTION PROVISIONS, AND ARTICLE X.J.4 OF THE PLAN CONTAINS A
 THIRD-PARTY RELEASE. THUS, YOU ARE ADVISED TO REVIEW AND
 CONSIDER THE PLAN CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE
 AFFECTED THEREUNDER.

 THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY.
 IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE
 PLAN OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE TO


                                               4
 OBTAIN ADDITIONAL INFORMATION, PLEASE CONTACT THE SOLICITATION
 AGENT VIA ONE OF THE METHODS SPECIFIED ABOVE. PLEASE NOTE THAT
 THE SOLICITATION AGENT MAY NOT PROVIDE LEGAL ADVICE. IF YOU NEED
 LEGAL ADVICE, PLEASE CONSULT WITH YOUR ATTORNEY.


Dated: [●], 2021

WHITE & CASE LLP                                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Jessica C. Lauria (admitted pro hac vice)         Derek C. Abbott (No. 3376)
1221 Avenue of the Americas                       Andrew R. Remming (No. 5120)
New York, New York 10020                          Paige N. Topper (No. 6470)
Telephone: (212) 819-8200                         1201 North Market Street, 16th Floor
Email: jessica.lauria@whitecase.com               P.O. Box 1347
                                                  Wilmington, Delaware 19899-1347
– and –                                           Telephone: (302) 658-9200
                                                  Email: dabbott@morrisnichols.com
WHITE & CASE LLP                                         aremming@morrisnichols.com
Michael C. Andolina (admitted pro hac vice)              ptopper@morrisnichols.com
Matthew E. Linder (admitted pro hac vice)
Laura E. Baccash (admitted pro hac vice)
Blair M. Warner (admitted pro hac vice)
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 881-5400
Email: mandolina@whitecase.com
       mlinder@whitecase.com
       laura.baccash@whitecase.com
       blair.warner@whitecase.com

                     Attorneys for the Debtors and Debtors in Possession




                                              5
                            Exhibit A

                     Description of Executory     Amount Required to Cure
Counterparty Name
                    Contract or Unexpired Lease   Default Thereunder, If Any
       Exhibit 10

Form of Rejection Notice
                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                   Chapter 11

BOY SCOUTS OF AMERICA AND                                Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                         (Jointly Administered)
                               Debtors.


               NOTICE REGARDING EXECUTORY CONTRACTS AND
         UNEXPIRED LEASES TO BE REJECTED BY THE DEBTORS PURSUANT
         TO THE FIFTH AMENDED CHAPTER 11 PLAN OF REORGANIZATION
             FOR BOY SCOUTS OF AMERICA AND DELAWARE BSA, LLC

         PLEASE TAKE NOTICE OF THE FOLLOWING:

        1.       On [●], 2021, the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) entered an order in the above-captioned chapter 11 cases [D.I. [●]] (the
“Solicitation Procedures Order”): (a) approving the Amended Disclosure Statement for the Fifth
Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC
(together with all schedules and exhibits thereto, and as may be modified, amended, or
supplemented from time to time, the “Disclosure Statement”); (b) establishing the Voting Record
Date, Voting Deadline, and other related dates in connection with confirmation of the Fifth
Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC
(together with all schedules and exhibits thereto, and as may be modified, amended, or
supplemented from time to time, the “Plan”);2 (c) approving procedures for soliciting, receiving,
and tabulating votes on the Plan and for filing objections to the Plan (the “Solicitation
Procedures”); and (d) approving the form and manner of notice and other related documents as
they relate to the Debtors.

       2.     On [November 2], 2021, the Debtors filed the Rejected Contracts and Unexpired
Leases Schedule [D.I. [●]] with the Bankruptcy Court as part of the Plan Supplement, as
contemplated under the Plan. The determination to reject the agreements identified on the Rejected
Contracts and Unexpired Leases Schedule is subject to revision.

       3.     You are receiving this notice because you are a counterparty to an Executory
Contract or Unexpired Lease that, as of and subject to the occurrence of the Effective Date, will


1
    The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
    number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing
    address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Plan, the
    Disclosure Statement, or the Solicitation Procedures (as defined below), as applicable.
be rejected by the Debtors and that, accordingly, has been specifically listed on Exhibit A, attached
hereto, to which you are a party.3

         4.     All Proofs of Claim for Rejection Damages Claims, if any, shall be filed within
thirty (30) days after the latest to occur of: (1) the date of entry of an order of the Bankruptcy Court
(including the Confirmation Order) approving such rejection; (2) the effective date of the rejection
of such Executory Contract or Unexpired Lease; or (3) the Effective Date (as applicable, the
“Rejection Damages Bar Date”). Claims arising from the rejection of an Executory Contract or
an Unexpired Lease shall be classified as General Unsecured Claims and subject to the provisions
of Article VII of the Plan and the applicable provisions of the Bankruptcy Code and the
Bankruptcy Rules. Any holder of a Rejection Damages Claim that is required to file a Proof
of Claim in accordance with Article VI.B of the Plan but fails to do so on or before the
Rejection Damages Bar Date shall not be treated as a creditor with respect to such Claim for
the purposes of voting or Distributions, and such Rejection Damages Claim shall be
automatically Disallowed, forever barred from assertion, and unenforceable against the
Debtors, their Estates, Reorganized BSA, or its or their respective property, whether by
setoff, recoupment, or otherwise, without the need for any objection by the Debtors or
Reorganized BSA or further notice to, or action, order, or approval of the Bankruptcy Court,
and such Rejection Damages Claim shall be deemed fully satisfied, released, and discharged.

        5.      If you would like to object to the Plan, you may do so by filing your objection no
later than [November 23], 2021 at 4:00 p.m. (Eastern Time) (the “Plan Objection Deadline”).
Any objections or responses to confirmation of the Plan, must: (a) be in writing; (b) state the name
and address of the objecting party and the nature and amount of the Claim of such party; (c) state
with particularity the legal and factual basis and nature of any objection to the Plan and include
any evidentiary support therefor; and (d) be filed with the Bankruptcy Court, 824 North Market
Street, Third Floor, Wilmington, Delaware 19801 together with proof of service on or before the
Plan Objection Deadline, and served so as to be actually received the parties below (the “Notice
Parties”) before the Plan Objection Deadline, which service may be through the CM/ECF system,
with courtesy copies by email:

              (a)          counsel to the Debtors, (i) White & Case LLP, 1221 Avenue of the
                           Americas, New York, New York 10020 (Attn: Jessica C. Lauria
                           (jessica.lauria@whitecase.com)), and 111 South Wacker Drive, Chicago,
                           Illinois 60606 (Attn: Michael C. Andolina (mandolina@whitecase.com),
                           Matthew E. Linder (mlinder@whitecase.com), and Blair Warner
                           (blair.warner@whitecase.com)) and (ii) Morris, Nichols, Arsht & Tunnell

3
    Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease on a Rejection Notice or the
    Rejected Contracts and Unexpired Leases Schedule, nor anything contained in the Plan or each Debtor’s schedule
    of assets and liabilities, shall constitute an admission by the Debtors that any such contract or lease is in fact an
    Executory Contract or Unexpired Lease capable of rejection, that any Post-Effective Date Debtor(s) has any
    liability thereunder, or that such Executory Contract or Unexpired Lease is necessarily a binding and enforceable
    agreement. Further, the Debtors expressly reserve the right to (a) remove any Executory Contract or Unexpired
    Lease from the Rejected Contracts and Unexpired Leases Schedule and assume such Executory Contract or
    Unexpired Lease pursuant to the terms of the Plan, up until the Effective Date and (b) dispute any Claim asserted
    in connection with rejection of any Executory Contract or Unexpired Lease.


                                                           2
                      LLP, 1201 North Market Street, 16th Floor, P.O. Box 1347, Wilmington,
                      Delaware      19899-1347        (Attn:      Derek      C.     Abbott
                      (dabbott@morrisnichols.com),        Andrew         R.       Remming
                      (aremming@morrisnichols.com),       and      Paige     N.     Topper
                      (ptopper@morrisnichols.com));

              (b)     the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington,
                      Delaware        19801      (Attn:        David      L.     Buchbinder
                      (david.l.buchbinder@usdoj.gov)     and     Hannah     M.   McColllum
                      (hannah.mccollum@usdoj.gov));

              (c)     counsel to the Tort Claimants’ Committee, Pachulski Stang Ziehl & Jones
                      LLP, 919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE
                      19801 (Attn: James I. Stang (jstang@pszjlaw.com), John A. Morris
                      (jmorris@pszjlaw.com), James E. O’Neill (joneill@pszjlaw.com), and John
                      W. Lucas (jlucas@pszjlaw.com));

              (d)     counsel to the Creditors’ Committee, Kramer Levin Naftalis & Frankel
                      LLP, 1177 Avenue of the Americas, New York, New York 10036 (Attn:
                      Thomas Moers Mayer (tmayer@kramerlevin.com), Rachael Ringer
                      (rringer@kramerlevin.com),      David        E.     Blabey,       Jr.
                      (dblabey@kramerlevin.com),          Jennifer      R.         Sharret
                      (jsharret@kramerlevin.com),     and       Megan     M.       Wasson
                      (mwasson@kramerlevin.com));

              (e)     counsel to the Future Claimants’ Representative, Young Conaway Stargatt
                      & Taylor, LLP, 1000 North King Street, Wilmington, Delaware 19801
                      (Attn: Robert S. Brady (rbrady@ycst.com), Edwin J. Harron
                      (eharron@ycst.com), and Sharon M. Zieg (szieg@ycst.com)); and

              (f)     counsel to JPMorgan Chase Bank National Association, Norton Rose
                      Fulbright US LLP, 2200 Ross Avenue, Dallas, Texas 75201-7932 (Attn:
                      Kristian W. Gluck (kristian.gluck@nortonrosefulbright.com)).

  OBJECTIONS NOT TIMELY FILED AND SERVED STRICTLY AS PRESCRIBED
 HEREIN MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT AND MAY
         BE DEEMED OVERRULED WITHOUT FURTHER NOTICE.

        6.     The Bankruptcy Court has scheduled a hearing to consider whether to confirm the
Plan beginning on [December 9], 2021 at 10:00 a.m. (Eastern Time) (the “Confirmation
Hearing”), which shall continue to the extent necessary on [December 10, December 13, December
14, and December 15], 2021 at 10:00 a.m. (Eastern Time). The Confirmation Hearing will be held
before the Honorable Laurie Selber Silverstein, United States Bankruptcy Judge, at the Bankruptcy
Court, located at 824 North Market Street, Sixth Floor, Courtroom No. 2, Wilmington, Delaware
19801. Please be advised that the Confirmation Hearing may be adjourned or continued
from time to time by the Bankruptcy Court or the Debtors without further notice other than
as indicated in any notice or agenda of matters scheduled for a particular hearing that is

                                               3
filed with the Bankruptcy Court. If the Confirmation Hearing is continued, the Debtors will
post the new date and time of the Confirmation Hearing at https://omniagentsolutions.com/BSA.
The Plan may be modified, if necessary, prior to, during, or as a result of the Confirmation Hearing,
without further notice to creditors or other parties in interest, unless such notice is required by the
Bankruptcy Code, Bankruptcy Rules, or other applicable law.

       7.      Any objections to the Plan in connection with the rejection of the Executory
Contract(s) and Unexpired Lease(s) identified on Exhibit A hereto and/or related rejection
damages proposed in connection with the Plan that remain unresolved as of the Confirmation
Hearing will be heard at the Confirmation Hearing (or such other date as fixed by the Court).

       8.     The Debtors, subject to the terms of the Plan, reserve the right to alter, amend,
modify, or supplement any information set forth herein, including to add or delete any Executory
Contract or Unexpired Lease, at any time up to and including the Effective Date of the Plan.

        9.      If you would like copies of the Plan, the Disclosure Statement, the Solicitation
Procedures Order, or other documents related to the Plan, free of charge, you may obtain these
documents from Omni Agent Solutions (the Solicitation Agent”) by: (a) calling the Debtors’ toll-
free restructuring hotline at 866-907-2721, (b) emailing BSAballots@omniagnt.com, (c) writing
to Boy Scouts of America Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue,
Suite 100, Woodland Hills, CA 91367, or (d) submitting an inquiry on the Debtors’ restructuring
website at https://omniagentsolutions.com/BSA. You may also access from these materials for a
fee via PACER at http://www.deb.uscourts.gov/.

 ARTICLE X OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND
 INJUNCTION PROVISIONS, AND ARTICLE X.J.4 OF THE PLAN CONTAINS A
 THIRD-PARTY RELEASE. THUS, YOU ARE ADVISED TO REVIEW AND
 CONSIDER THE PLAN CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE
 AFFECTED THEREUNDER.

 THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY.
 IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE
 PLAN OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE TO
 OBTAIN ADDITIONAL INFORMATION, PLEASE CONTACT THE SOLICITATION
 AGENT VIA ONE OF THE METHODS SPECIFIED ABOVE. PLEASE NOTE THAT
 THE SOLICITATION AGENT MAY NOT PROVIDE LEGAL ADVICE. IF YOU NEED
 LEGAL ADVICE, PLEASE CONSULT WITH YOUR ATTORNEY.



                           [Remainder of Page Intentionally Left Blank]




                                                  4
Dated: [●], 2021

WHITE & CASE LLP                                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Jessica C. Lauria (admitted pro hac vice)         Derek C. Abbott (No. 3376)
1221 Avenue of the Americas                       Andrew R. Remming (No. 5120)
New York, New York 10020                          Paige N. Topper (No. 6470)
Telephone: (212) 819-8200                         1201 North Market Street, 16th Floor
Email: jessica.lauria@whitecase.com               P.O. Box 1347
                                                  Wilmington, Delaware 19899-1347
– and –                                           Telephone: (302) 658-9200
                                                  Email: dabbott@morrisnichols.com
WHITE & CASE LLP                                         aremming@morrisnichols.com
Michael C. Andolina (admitted pro hac vice)              ptopper@morrisnichols.com
Matthew E. Linder (admitted pro hac vice)
Laura E. Baccash (admitted pro hac vice)
Blair M. Warner (admitted pro hac vice)
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 881-5400
Email: mandolina@whitecase.com
       mlinder@whitecase.com
       laura.baccash@whitecase.com
       blair.warner@whitecase.com

                     Attorneys for the Debtors and Debtors in Possession




                                              5
                   Exhibit A

Rejected Contracts and Unexpired Leases Schedule
                                 Exhibit 11

Abuse Claim Solicitation Notice and Abuse Survivor Plan Solicitation Directive
    THIS NOTICE IS NOT A SOLICITATION FOR CONSENTS TO ACCEPT OR
    REJECT ANY CHAPTER 11 PLAN OF REORGANIZATION FOR THE DEBTORS.
    VOTES TO ACCEPT OR REJECT ANY CHAPTER 11 PLAN MAY NOT BE
    SOLICITED UNLESS AND UNTIL A DISCLOSURE STATEMENT HAS BEEN
    APPROVED BY THE BANKRUPTCY COURT PURSUANT TO SECTIONS 1125 AND
    1126 OF THE BANKRUPTCY CODE.

    TO INCORPORATE YOUR PREFERRED METHOD OF DISTRIBUTION OF THE
    SOLICITATION PACKAGES, AS AUTHORIZED BY YOUR CLIENTS, THE
    DEBTORS REQUEST THAT YOU RETURN THE ENCLOSED ABUSE SURVIVOR
    PLAN SOLICITATION DIRECTIVE TO THE SOLICITATION AGENT BY APRIL 23,
    2021. THIS DIRECTIVE WILL GUIDE THE DEBTORS IN SOLICITING THE VOTES
    OF YOUR CLIENTS IN THE FUTURE.

                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                        Chapter 11

    BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                  (Jointly Administered)
                              Debtors.


        NOTICE TO ATTORNEYS REPRESENTING ABUSE SURVIVORS OF
(I) PROPOSED PROCEDURES FOR SOLICITING VOTES OF HOLDERS OF DIRECT
 ABUSE CLAIMS TO ACCEPT OR REJECT THE AMENDED CHAPTER 11 PLAN OF
REORGANIZATION FOR BOY SCOUTS OF AMERICA AND DELAWARE BSA, LLC,
 (II) DATE REQUESTED FOR ATTORNEYS TO SUBMIT ABUSE SURVIVOR PLAN
      SOLICITATION DIRECTIVES, AND (III) OTHER RELATED DEADLINES

TO:          ALL ATTORNEYS REPRESENTING ABUSE SURVIVORS

PLEASE TAKE NOTICE OF THE FOLLOWING:

       1.     On February 18, 2020 (the “Petition Date”), the Boy Scouts of America and
Delaware BSA, LLC, as non-profit corporations that are debtors and debtors in possession in the
above-captioned chapter 11 cases (together, the “Debtors”), filed voluntary petitions for relief



1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).

         2.      On March 1, 2021, the Debtors filed the Disclosure Statement for the Amended
Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC [D.I. 2294]
(together with all schedules and exhibits thereto, and as may be modified, amended, or
supplemented from time to time, the “Proposed Disclosure Statement”) for the Amended Chapter
11 Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC [D.I. 2293]
(together with all schedules and exhibits thereto, and as may be modified, amended, or
supplemented from time to time, the “Plan”).2 Concurrently with the filing of the Disclosure
Statement and Plan, the Debtors filed a motion [D.I. 2295] (the “Solicitation Procedures Motion”)
to (a) approve the Disclosure Statement, (b) establish the Voting Record Date, Voting Deadline,
and other related dates in connection with confirmation of the Plan, (c) approve procedures for
soliciting, receiving, and tabulating votes on the Plan and for filing objections to the Plan (the
“Solicitation Procedures”), which are attached to the proposed order for the Solicitation Procedures
Motion as Exhibit 1, (d) approve the form and manner of notice and other related documents as
they relate to the Debtors, and (e) grant other related relief. A hearing to consider approval of the
Proposed Disclosure Statement is currently scheduled for April 29, 2021 at 10:00 a.m. (Eastern
Time) (the “Disclosure Statement Hearing”).

        3.     The Solicitation Procedures Motion sets forth the proposed notice and voting
procedures applicable to you and your clients who may hold Direct Abuse Claims (as defined in
the Plan) against the Debtors that are attributable to, arise from, are based upon, relate to, or result
from, in whole or in part, directly, indirectly, or derivatively, Abuse3 that occurred prior to the
Petition Date. The clients you represent who hold Direct Abuse Claims are referred to herein as
your “Abuse Survivor Clients.” As to your Abuse Survivor Clients, the Debtors are requesting, in
advance of the Disclosure Statement Hearing, certain information regarding your preferred method
of distribution of the Solicitation Packages that will contain the ballots and other information
relevant to your Abuse Survivor Clients as they decide whether to vote to accept or reject the Plan.
To incorporate your preferred method of distribution of the Solicitation Packages, as authorized
by your clients on the Sexual Abuse Survivor Proofs of Claim, the Debtors request that you
complete and return the enclosed Abuse Survivor Plan Solicitation Directive to the Debtors’

2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Plan, the Disclosure Statement, or the Order, Pursuant to 11 U.S.C. § 502(b)(9), Bankruptcy Rules 2002 and
    3003(c)(3), and Local Rules 2002-1(e), 3001-1, and 3003-1, (I) Establishing Deadlines for Filing Proofs of
    Claim, (II) Establishing the Form and Manner of Notice Thereof, (III) Approving Procedures for Providing
    Notice of Bar Date and Other Important Information to Abuse Survivors, and (IV) Approving Confidentiality
    Procedures for Abuse Survivors [D.I. 695], as applicable.
3
    “Abuse” means sexual conduct or misconduct, sexual abuse or molestation, sexual exploitation, indecent assault
    or battery, rape, pedophilia, ephebophilia, sexually related psychological or emotional harm, humiliation, anguish,
    shock, sickness, disease, disability, dysfunction, or intimidation, any other sexual misconduct or injury, contacts
    or interactions of a sexual nature, including the use of photography, video, or digital media, or other physical
    abuse or bullying or harassment without regard to whether such physical abuse or bullying is of a sexual nature,
    between a child and an adult, between a child and another child, or between a non-consenting adult and another
    adult, in each instance without regard to whether such activity involved explicit force, whether such activity
    involved genital or other physical contact, and whether there is or was any associated physical, psychological, or
    emotional harm to the child or non-consenting adult.


                                                          2
solicitation agent, Omni Agent Solutions (the “Solicitation Agent”), (a) by mail at Boy Scouts of
America Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100,
Woodland Hills, CA 91367; or (b) by email at BSAballots@omniagnt.com, so that it is received
by the Solicitation Agent no later than April 23, 2021, which is the Abuse Survivor Plan
Solicitation Directive Deadline.4

        4.      As explained in further detail in the attachment, the Abuse Survivor Plan
Solicitation Directive provides for you to select your preferred method for the Solicitation Agent
to solicit the votes of your Abuse Survivor Clients to accept or reject the Plan from two (2)
different solicitation methods. While these proposed solicitation methods are designed to
streamline and expedite the delivery of information to your Abuse Survivor Clients, increase voter
participation, and ensure that holders of Direct Abuse Claims are empowered to make informed
and meaningful decisions regarding whether to accept or reject the Plan, each voting decision rests
exclusively with each Abuse Survivor Client. Each known attorney representing holders of Direct
Abuse Claims (each, a “Firm”) is required to comply with applicable rules and receive informed
written consent from its Abuse Survivor Clients.

         5.     The Debtors are also distributing to each Firm an encrypted, password-protected
USB drive with an Excel spreadsheet that lists the first and last name, claim number, month and
year of birth, last four digits of Social Security Number, mailing address, and email address (if
available) of each Firm’s Abuse Survivor Clients as compiled by the Debtors, with the assistance
of their professionals, based on the Debtors’ review of the Sexual Abuse Survivor Proofs of Claim
by or on behalf of the holders of Direct Abuse Claims in the Chapter 11 Cases (each, a “Client
List”). Your Firm will receive an email at the email address on file in your Abuse Survivor
Clients’ Sexual Abuse Survivor Proofs of Claim with the access code for the USB drive. If
you do not receive an access code at this email address, please contact the Solicitation Agent
at BSAballots@omniagnt.com or 866-907-2721.

        6.      The Debtors ask that you confirm the names, addresses, and (if known) email
addresses of your Abuse Survivor Clients as set forth on the Client List. Please make any necessary
additions, subtractions, or other corrections to the Excel spreadsheet provided, and return the
Client List in the same electronic format provided by the Debtors’ Solicitation Agent no later than
Abuse Survivor Plan Solicitation Directive Deadline (April 23, 2021). To the extent your Firm
includes Abuse Survivor Clients who were not originally listed by the Solicitation Agent, you must
provide the Solicitation Agent with the Proof of Claim number that corresponds to each such
additional Abuse Survivor Client’s Direct Abuse Claim. If the Abuse Survivor Client’s Sexual
Abuse Survivor Proof of Claim does not indicate that communications regarding such claim may
be directed to your Firm, you must also provide written verification from the Abuse Survivor
Client(s) that he or she has authorized the Firm to receive the Solicitation Package on his or her
behalf. If such written verification is not supplied by the Firm, the Solicitation Agent will not
count the vote for the Abuse Survivor Client(s) in a Master Ballot submitted by such Firm and
those Abuse Survivor Client(s) will be solicited by the Direct Solicitation Method. The
Solicitation Agent will endeavor to identify on the Client Lists any conflicting records indicating



4
    The Abuse Survivor Plan Solicitation Directive Deadline may be extended in the Debtors’ discretion.


                                                       3
that an individual Abuse Survivor Client may be represented by more than one Firm or has filed
duplicative Direct Abuse Claims on account of a single claim.

        7.     Pursuant to the proposed Solicitation Procedures, if approved by the Bankruptcy
Court, the Solicitation Agent will cause a cover letter and an appropriate Ballot to be mailed in
accordance with the instructions set forth on the Abuse Survivor Plan Solicitation Directive. The
cover letter will contain instructions to electronically access the proposed Disclosure Statement
(as approved by the Bankruptcy Court), the Plan, and various documents related thereto. Copies
of the Disclosure Statement, the Plan, and the Solicitation Procedures Motion are available for
review and download free of charge on the website maintained by the Solicitation Agent at
https://omniagentsolutions.com/bsa. Copies of the Disclosure Statement and the Plan are also
available upon request by (a) calling the Debtors’ toll-free restructuring hotline at 866-907-2721,
(b) emailing BSAballots@omniagnt.com, (c) writing to Boy Scouts of America Ballot Processing,
c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367, or (d)
submitting      an      inquiry      on      the     Debtors’      restructuring      website    at
https://omniagentsolutions.com/BSA. You may also access these materials for a fee via PACER
at http://www.deb.uscourts.gov/. Responses and objections to approval of the Disclosure
Statement, the proposed Solicitation Procedures and other relief sought by the Debtors in the
Solicitation Procedures Motion must be filed in accordance with the procedures set forth in the
Notice of Hearing to Consider Approval of Disclosure Statement and Solicitation Procedures for
the Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware BSA,
LLC [D.I. 2298] and served so as to be actually received by the Debtors on or before April 16,
2021 at 4:00 p.m. (Eastern Time).

        8.     If you do not return the Abuse Survivor Plan Solicitation Directive by the
Abuse Survivor Plan Solicitation Directive Deadline, or otherwise do not select a solicitation
method, the Debtors intend, subject to Bankruptcy Court authorization, to direct the
Solicitation Agent to solicit votes to accept or reject the Plan from your Abuse Survivor
Clients according to the Direct Solicitation Method described in the proposed Solicitation
Procedures and in the enclosed Abuse Survivor Plan Solicitation Directive, despite anything
to the contrary in the proposed Solicitation Procedures. For the avoidance of doubt, the
Debtors will request approval from the Bankruptcy Court to solicit the votes of holders of Direct
Abuse Claims who are represented by counsel and who do not return the Abuse Survivor Plan
Solicitation Directive by the Abuse Survivor Plan Solicitation Directive Deadline via the Direct
Solicitation Method, using the communication preferences indicated in such abuse survivors’
Sexual Abuse Survivor Proofs of Claim.

       9.      If you have questions about completing the Abuse Survivor Plan Solicitation
Directive, please contact the Solicitation Agent at BSAballots@omniagnt.com.




                                                4
Dated: April 5, 2021

WHITE & CASE LLP                                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Jessica C. Lauria (admitted pro hac vice)           Derek C. Abbott (No. 3376)
1221 Avenue of the Americas                         Andrew R. Remming (No. 5120)
New York, New York 10020                            Eric Moats (No. 6441)
Telephone: (212) 819-8200                           Paige N. Topper (No. 6470)
Email: jessica.lauria@whitecase.com                 1201 North Market Street, 16th Floor
                                                    P.O. Box 1347
– and –                                             Wilmington, Delaware 19899-1347
                                                    Telephone: (302) 658-9200
WHITE & CASE LLP                                    Email: dabbott@morrisnichols.com
Michael C. Andolina (admitted pro hac vice)                aremming@morrisnichols.com
Matthew E. Linder (admitted pro hac vice)                  emoats@morrisnichols.com
Laura E. Baccash (admitted pro hac vice)                   ptopper@morrisnichols.com
Blair M. Warner (admitted pro hac vice)
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 881-5400
Email: mandolina@whitecase.com
       mlinder@whitecase.com
       laura.baccash@whitecase.com
       blair.warner@whitecase.com

                       Attorneys for the Debtors and Debtors in Possession




                                                5
    THIS ABUSE SURVIVOR PLAN SOLICITATION DIRECTIVE IS NOT A
    SOLICITATION FOR CONSENTS TO ACCEPT OR REJECT ANY CHAPTER 11
    PLAN OF REORGANIZATION FOR THE DEBTORS. VOTES TO ACCEPT OR
    REJECT ANY CHAPTER 11 PLAN MAY NOT BE SOLICITED UNLESS AND UNTIL
    A DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY
    COURT PURSUANT TO SECTIONS 1125 AND 1126 OF THE BANKRUPTCY CODE.

    TO INCORPORATE YOUR PREFERRED METHOD OF DISTRIBUTION OF THE
    SOLICITATION PACKAGES, AS AUTHORIZED BY YOUR CLIENTS, THE
    DEBTORS REQUEST THAT YOU RETURN THIS ABUSE SURVIVOR PLAN
    SOLICITATION DIRECTIVE TO THE SOLICITATION AGENT BY APRIL 23, 2021.
    THIS DIRECTIVE WILL GUIDE THE DEBTORS IN SOLICITING THE VOTES OF
    YOUR CLIENTS IN THE FUTURE.

                              IN THE UNITED STATES BANKRUPTCY
                             COURT FOR THE DISTRICT OF DELAWARE


    In re:                                                            Chapter 11
    BOY SCOUTS OF AMERICA AND                                         Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                      (Jointly Administered)
                          Debtors.


                      ABUSE SURVIVOR PLAN SOLICITATION DIRECTIVE

        I hereby direct that distribution of Solicitation Packages in connection with the Amended
Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC [D.I. 2293]
(together with all schedules and exhibits thereto, and as may be modified, amended, or
supplemented from time to time, the “Plan”), subject to Bankruptcy Court approval of the proposed
Solicitation Procedures, be implemented as follows:

        Box 1 □ No Solicitation Required. I do not represent any Abuse Survivor Clients
asserting Direct Abuse Claims against the Debtors. By signing below, I hereby certify and
authorize the Solicitation Agent to remove me from the service or distribution list in the above-
captioned Chapter 11 Cases.

        Box 2 □ Master Ballot Solicitation Method. I certify that (a) I shall collect and record
the votes of each of my Abuse Survivor Clients through customary and accepted practices (i.e.,
written communication) and I have authority to cast votes for each of my Abuse Survivor Clients,

1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
or (b) I have the authority under applicable law to vote accept or reject the Plan on behalf of each
of my Abuse Survivor Clients, and intend to exercise such authority (and I will provide a valid
power of attorney or other written documentation that effect upon request by the Debtors, in their
discretion). Accordingly, in lieu of soliciting votes from each of my Abuse Survivor Clients, I
will record the votes to accept or reject the Plan for each of my Abuse Survivor Clients on a master
ballot (a “Master Ballot”) that I will submit to the Solicitation Agent (the “Master Ballot
Solicitation Method”) in accordance with the proposed Solicitation Procedures. I understand that
by electing this Master Ballot Solicitation Method I must meet all applicable standards to receive
informed consent from my Abuse Survivor Clients and that I have not added any Abuse Survivor
Client to the Master Ballot whose Sexual Abuse Survivor Proof of Claim does not indicate that
communication may be sent to my Firm if I have not supplied written verification that the Abuse
Survivor Client has authorized my Firm to receive the Solicitation Package on his or her behalf. I
understand that, by electing this method, I shall provide the Disclosure Statement, either in
electronic format, hard copy, or another format, to my Abuse Survivor Clients.

        By signing below, I hereby certify that: (a) I have authority under law and I have duly valid
and enforceable authorizations to vote to accept or reject the Plan on behalf of my Abuse Survivor
Clients in accordance with my Firm’s customary practices; (ii) no Solicitation Packages need to
be provided to any of my Abuse Survivor Clients; and (iii) I represent each of the Abuse Survivor
Clients set forth on the Excel spreadsheet that lists the claim numbers, names, mailing addresses,
email addresses (if available), and other information regarding my Abuse Survivor Clients (the
“Client List”) that I have received from the Solicitation Agent.

        Box 3 □ Direct Solicitation Method. I hereby direct the Solicitation Agent to send a
Solicitation Package (including a Ballot) directly to each of my Abuse Survivor Clients via email
addressed to the email address specified on my Firm’s Client List (unless otherwise ordered by the
Bankruptcy Court) or, where email communications have not been expressly authorized by an
Abuse Survivor Client on his or her Sexual Abuse Survivor Proof of Claim or no email address
has been provided, via U.S. mail at the street address specified on my Firm’s Client List (the
“Direct Solicitation Method”). By electing the Direct Solicitation Method, I understand and shall
advise my Abuse Survivor Clients that completed Ballots must be submitted to the Solicitation
Agent individually by my Abuse Survivor Clients so that they are received by the Voting Deadline
in accordance with the proposed Solicitation Procedures.


                          [Remainder of Page Intentionally Left Blank]




                                                 7
        By signing below, I hereby certify that I represent each of the Abuse Survivor Clients set
forth on the Client List, which I received in connection with this Abuse Survivor Plan Solicitation
Directive.


SIGNATURE: __________________________________




                 Name of Attorney                                              Signature



                Name of Law Firm                                         Telephone Number



                   Street Address                                            Email Address



               City, State, Zip Code                                         Date Completed


                                      *        *       *        *        *

          Instructions for Returning this Abuse Survivor Plan Solicitation Directive

        The Debtors are requesting that this Abuse Survivor Plan Solicitation Directive and Client
List be returned so that it is received by the Solicitation Agent on or before the Abuse Survivor
Plan Solicitation Directive Deadline of April 23, 2021,2 (a) by mail at Boy Scouts of America
Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills,
CA 91367 or (b) by email at BSAballots@omniagnt.com.

     IF YOU DO NOT RETURN THE ABUSE SURVIVOR PLAN SOLICITATION
DIRECTIVE BY THE ABUSE SURVIVOR PLAN SOLICITATION DIRECTIVE
DEADLINE, OR OTHERWISE DO NOT SELECT A SOLICITATION METHOD, THE
DEBTORS RESERVE THE RIGHT, SUBJECT TO BANKRUPTCY COURT
AUTHORIZATION, TO DIRECT THE SOLICITATION AGENT TO SOLICIT VOTES
TO ACCEPT OR REJECT THE PLAN FROM YOUR ABUSE SURVIVOR CLIENTS
ACCORDING TO THE DIRECT SOLICITATION METHOD DESCRIBED HEREIN
AND IN THE PROPOSED SOLICITATION PROCEDURES. FOR THE AVOIDANCE
OF DOUBT, THE DEBTORS ARE REQUESTING APPROVAL FROM THE
BANKRUPTCY COURT TO SOLICIT THE VOTES OF HOLDERS OF DIRECT ABUSE

2
    The Abuse Survivor Plan Solicitation Directive Deadline may be extended in the Debtors’ discretion.


                                                       8
CLAIMS WHO ARE REPRESENTED BY COUNSEL AND WHO DO NOT RETURN
THIS DIRECTIVE BY THE ABUSE SURVIVOR PLAN SOLICITATION DIRECTIVE
DEADLINE VIA THE DIRECT SOLICITATION METHOD, USING THE
COMMUNICATION PREFERENCES INDICATED IN SUCH ABUSE SURVIVORS’
PROOFS OF CLAIM.

                                Requirements for the Client List

        As indicated above, you must the confirm the accuracy of the names, addresses, and (if
known) email addresses of your Abuse Survivor Clients set forth on the enclosed Client List. In
accordance with the proposed Solicitation Procedures, you must make any necessary additions,
subtractions, or other corrections to the spreadsheet(s) provided, and return the Client List in the
same electronic format provided to you by the Solicitation Agent no later than the Abuse Survivor
Plan Solicitation Directive Deadline. If you add any Abuse Survivor Clients who were not
originally listed by the Solicitation Agent, you must provide the Solicitation Agent with the Proof
of Claim number that corresponds to each such additional Abuse Survivor Client’s Direct Abuse
Claim and written verification that such Abuse Survivor Client(s) have authorized you to receive
the Solicitation Package on his or her behalf. The Solicitation Agent will endeavor to identify on
the Client Lists any conflicting records indicating that an individual Abuse Survivor Client may
be represented by more than one Firm or has filed duplicative Direct Abuse Claims on account of
a single claim.

       Client Lists must be returned so as to be received no later than April 23, 2021 either (a) by
mail at Boy Scouts of America Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto
Avenue, Suite 100, Woodland Hills, CA 91367 or (b) by email at BSAballots@omniagnt.com.

     If you have any technical questions, please contact the Solicitation Agent at
BSAballots@omniagnt.com or 866-907-2721.

 Before returning your directive please be sure to:

 Select one of Box 1, Box 2, or Box 3.




                                                 9
